Exhibit 10.6
$750,000,000
AMENDED AND RESTATED FIVE-YEAR CREDIT AGREEMENT
dated as of May 16, 2005,
by and among
JONES APPAREL GROUP USA, INC.,
the Additional Obligors referred to herein,
the Lenders referred to herein,
J.P. MORGAN SECURITIES INC. and CITIGROUP GLOBAL MARKETS INC.,
as Co-Lead Arrangers
and Joint Bookrunners,
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent,
and
JPMORGAN CHASE BANK, N.A. and CITIBANK, N.A.,
as Syndication Agents,
and
BANK OF AMERICA, N.A., BARCLAYS BANK PLC and SUNTRUST BANK
as Documentation Agents

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I DEFINITIONS
    1    
SECTION 1.1. Definitions
    1    
SECTION 1.2. General
    15    
SECTION 1.3. Other Definitions and Provisions
    16    
ARTICLE II REVOLVING CREDIT FACILITY
    17    
SECTION 2.1. Revolving Credit Loans
    17    
SECTION 2.2. Procedure for Advances of Revolving Credit Loans
    17    
SECTION 2.3. Repayment of Revolving Credit Loans
    18    
SECTION 2.4. Evidence of Debt
    18    
SECTION 2.5. Permanent Reduction of the Revolving Credit Commitment
    19    
SECTION 2.6. Termination of Revolving Credit Facility
    19    
SECTION 2.7. Increase in the Aggregate Revolving Credit Commitments
    19    
ARTICLE III LETTER OF CREDIT FACILITY
    21    
SECTION 3.1. L/C Commitment
    21    
SECTION 3.2. Procedure for Issuance of Letters of Credit
    21    
SECTION 3.3. Fees and Other Charges
    22    
SECTION 3.4. L/C Participations
    22    
SECTION 3.5. Reimbursement
    23    
SECTION 3.6. Obligations Absolute
    25    
SECTION 3.7 Effect of Application
    25    
ARTICLE IV COMPETITIVE BID FACILITY
    25    
SECTION 4.1. Bidding Procedure
    25    
SECTION 4.2. Minimum Amounts
    28  

i



--------------------------------------------------------------------------------



 



         
SECTION 4.3. Bidding Availability
    28    
SECTION 4.4. Repayment of Competitive Bid Loans
    28    
SECTION 4.5. Interest on Competitive Bid Loans
    29    
SECTION 4.6. Competitive Bid Notes
    29    
ARTICLE V GENERAL LOAN PROVISIONS
    29    
SECTION 5.1. Interest
    29    
SECTION 5.2. Notice and Manner of Conversion or Continuation of Revolving Credit
Loans
    31    
SECTION 5.3. Fees
    31    
SECTION 5.4. Manner of Payment
    32    
SECTION 5.5. Crediting of Payments and Proceeds
    32    
SECTION 5.6. Adjustments
    32    
SECTION 5.7. Nature of Obligations of Lenders Regarding Extensions of Credit;
Assumption by the Administrative Agent
    33    
SECTION 5.8. Joint and Several Liability of the Credit Parties
    33    
SECTION 5.9. Changed Circumstances
    35    
SECTION 5.10. Indemnity
    37    
SECTION 5.11. Capital Requirements
    38    
SECTION 5.12. Taxes
    38    
ARTICLE VI CLOSING; CONDITIONS OF CLOSING AND BORROWING
    40    
SECTION 6.1. Closing
    40    
SECTION 6.2. Conditions to Closing and Initial Revolving Credit Loans and
Letters of Credit
    40    
SECTION 6.3. Conditions to Extensions of Credit
    42    
SECTION 6.4. Conditions Precedent to Each Competitive Bid Borrowing
    42    
ARTICLE VII REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES
    43    
SECTION 7.1. Representations and Warranties
    43    
SECTION 7.2. Survival of Representations and Warranties, Etc.
    48  

ii



--------------------------------------------------------------------------------



 



         
ARTICLE VIII FINANCIAL INFORMATION AND NOTICES
    48    
SECTION 8.1. Financial Statements and Projections
    49    
SECTION 8.2. Officer’s Compliance Certificate
    49    
SECTION 8.3. Accountants’ Certificate
    49    
SECTION 8.4. Other Reports
    49    
SECTION 8.5. Notice of Litigation and Other Matters
    50    
SECTION 8.6. Accuracy of Information
    50    
ARTICLE IX AFFIRMATIVE COVENANTS
    50    
SECTION 9.1. Preservation of Corporate Existence and Related Matters
    51    
SECTION 9.2. Maintenance of Property
    51    
SECTION 9.3. Insurance
    51    
SECTION 9.4. Accounting Methods and Financial Records
    51    
SECTION 9.5. Payment and Performance of Obligations
    51    
SECTION 9.6. Compliance With Laws and Approvals
    51    
SECTION 9.7. Environmental Laws
    51    
SECTION 9.8. Compliance with ERISA
    52    
SECTION 9.9. Conduct of Business
    52    
SECTION 9.10. Visits and Inspections
    52    
SECTION 9.11. Use of Proceeds
    52    
ARTICLE X FINANCIAL COVENANTS
    52    
SECTION 10.1. Interest Coverage Ratio
    53    
SECTION 10.2. Minimum Net Worth
    53    
ARTICLE XI NEGATIVE COVENANTS
    53    
SECTION 11.1. Limitations on Debt and Guaranty Obligations
    53    
SECTION 11.2. [Reserved]
    54    
SECTION 11.3. Limitations on Liens
    55  

iii



--------------------------------------------------------------------------------



 



         
SECTION 11.4. Limitations on Loans, Advances, Investments and Acquisitions
    56    
SECTION 11.5. Limitations on Mergers and Liquidation
    57    
SECTION 11.6. Limitations on Sale or Transfer of Assets
    58    
SECTION 11.7. Limitations on Dividends and Distributions
    58    
SECTION 11.8. Transactions with Affiliates
    58    
SECTION 11.9. Changes in Fiscal Year End
    59    
SECTION 11.10. Amendments; Payments and Prepayments of Material Debt and
Subordinated Debt
    59    
ARTICLE XII DEFAULT AND REMEDIES
    59    
SECTION 12.1. Events of Default
    59    
SECTION 12.2. Remedies
    61    
SECTION 12.3. Rights and Remedies Cumulative; Non-Waiver; Etc.
    62    
ARTICLE XIII THE ADMINISTRATIVE AGENT
    62    
SECTION 13.1. Appointment
    62    
SECTION 13.2. Delegation of Duties
    62    
SECTION 13.3. Exculpatory Provisions
    62    
SECTION 13.4. Reliance by the Administrative Agent
    63    
SECTION 13.5. Notice of Default
    63    
SECTION 13.6. Non-Reliance on the Administrative Agent and Other Lenders
    64    
SECTION 13.7. Indemnification
    64    
SECTION 13.8. The Administrative Agent in Its Individual Capacity
    64    
SECTION 13.9. Resignation of the Administrative Agent; Successor Administrative
Agent
    65    
SECTION 13.10. Syndication and Documentation Agents
    65    
ARTICLE XIV MISCELLANEOUS
    65    
SECTION 14.1. Notices
    65    
SECTION 14.2. Expenses; Indemnity
    66    
SECTION 14.3. Set-off
    67  

iv



--------------------------------------------------------------------------------



 



         
SECTION 14.4. Governing Law
    67    
SECTION 14.5. Consent to Jurisdiction
    67    
SECTION 14.6. Waiver of Jury Trial
    67    
SECTION 14.7. Reversal of Payments
    67    
SECTION 14.8. Injunctive Relief; Punitive Damages
    68    
SECTION 14.9. Accounting Matters
    68    
SECTION 14.10. Successors and Assigns; Participations
    68    
SECTION 14.11. Amendments, Waivers and Consents
    72    
SECTION 14.12. Performance of Duties
    74    
SECTION 14.13. All Powers Coupled with Interest
    74    
SECTION 14.14. Survival of Indemnities
    74    
SECTION 14.15. Titles and Captions
    74    
SECTION 14.16. Severability of Provisions
    74    
SECTION 14.17. Counterparts
    74    
SECTION 14.18. Term of Agreement
    74    
SECTION 14.19. Inconsistencies with Other Documents; Independent Effect of
Covenants
    74    
SECTION 14.20. Patriot Act
    74    
SECTION 14.21. Ratings of Loans
    75    
SECTION 14.22. Consent Under Five-Year Credit Agreement
    75    
Exhibits
         
Exhibit A— 1 — Form of Revolving Credit Note
         
Exhibit A— 2 — Form of Competitive Bid Note
         
Exhibit B—1 — Form of Notice of Revolving Credit Borrowing
         
Exhibit B—2 — Form of Notice of Competitive Bid Borrowing
         
Exhibit C — Form of Notice of Account Designation
         
Exhibit D — Form of Notice of Prepayment
       

v



--------------------------------------------------------------------------------



 



 
Exhibit E — Form of Notice of Conversion/Continuation
 
Exhibit F — Form of Officer’s Compliance Certificate
 
Exhibit G — Form of Assignment and Acceptance
 
Schedules
 
Schedule 1.1(a) — Lenders and Revolving Credit Commitments
 
Schedule 1.1(b) — Outstanding Letters of Credit
 
Schedule 7.1(b) — Subsidiaries and Capitalization
 
Schedule 7.1(n) — Material Adverse Change
 
Schedule 7.1(p) — Debt and Guaranty Obligations
 
Schedule 7.1(q) — Litigation
 
Schedule 11.3 — Existing Liens
 
Schedule 11.4 — Existing Loans, Advances and Investments

vi



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED FIVE-YEAR CREDIT AGREEMENT
Dated as of May 16, 2005
          JONES APPAREL GROUP USA, INC., a Pennsylvania corporation, the
Additional Obligors (as defined below), the Lenders who are or may become a
party to this Agreement, J.P. MORGAN SECURITIES INC. and CITIGROUP GLOBAL
MARKETS INC., as Co-Lead Arrangers and Joint Bookrunners, WACHOVIA BANK,
NATIONAL ASSOCIATION, as Administrative Agent for the Lenders, JPMORGAN CHASE
BANK, N.A. and CITIBANK, N.A., as Syndication Agents, and BANK OF AMERICA, N.A.,
BARCLAYS BANK PLC and SUNTRUST BANK, as Documentation Agents, agree as follows:
          PRELIMINARY STATEMENT. The Borrower, the Additional Obligors, the
lenders parties thereto and Wachovia Bank, National Association, as
administrative agent, are parties to a Three-Year Credit Agreement dated as of
June 10, 2003 (the “ Prior Credit Agreement”). The Borrower, the Additional
Obligors, the parties hereto and Wachovia Bank, National Association, as
Administrative Agent, desire to amend the Prior Credit Agreement as herein set
forth and to restate it in its entirety giving effect to such amendment.
          NOW THEREFORE, the parties hereto agree that, subject to the
conditions set forth in Section 6.2, the Prior Credit Agreement is hereby
amended and restated to read in its entirety as follows:
ARTICLE I DEFINITIONS
SECTION 1.1. Definitions. The following terms when used in this Agreement shall
have the meanings assigned to them below:
     “Additional Debt Securities” shall have the meaning assigned thereto in
Section 11.1(f).
     “Additional Obligors” means the collective reference to Jones Apparel
Group, Jones Apparel Group Holdings, Kasper, Ltd., Nine West Footwear and Jones
Retail in their capacities as co-obligors under this Agreement.
     “Administrative Agent” means Wachovia in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 13.9.
     “Administrative Agent’s Office” means the office of the Administrative
Agent specified in or determined in accordance with the provisions of
Section 14.1(c).
     “Affiliate” means, with respect to any Person, any other Person (other than
a Subsidiary) which directly or indirectly through one or more intermediaries,
controls, or is controlled by, or is under common control with, such first
Person or any of its Subsidiaries. The term “ control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through ownership of voting
securities, by contract or otherwise.
     “Agreement” means this Amended and Restated Five-Year Credit Agreement, as
amended, restated, supplemented or otherwise modified from time to time.

 



--------------------------------------------------------------------------------



 



     “Alternative Currency” means (a) Pounds Sterling, (b) the euro or (c) any
other lawful currency (other than Dollars) acceptable to the Issuing Lenders
which, in the case of this clause (c), is freely transferable and convertible
into Dollars in the United States currency market and is freely available to all
Issuing Lenders in the London interbank deposit market.
     “Alternative Currency L/C Commitment” means the lesser of (a) One Hundred
Million Dollars ($100,000,000) and (b) the L/C Commitment.
     “Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators.
     “Applicable Margin” means, for purposes of calculating (a) the Base Rate
and LIBOR Rate for purposes of Section 5.1(a), (b) the L/C Fee for purposes of
Section 3.3(a) or (c) the Facility Fee for purposes of Section 5.3(a), the
corresponding rate set forth below for the applicable rating of the senior,
unsecured, long-term debt of the Credit Parties, on a collective basis (the “
Debt Rating”) publicly announced by Standard & Poor’s, a division of The
McGraw-Hill Companies (“ S&P”), and Moody’s Investors Service, Inc. (“ Moody’s”)
as follows:

                                                              Applicable Margin
Per Annum Level   S&P Rating   Moody’s Rating   LIBOR Rate   Base Rate   Trade
L/C Fee   Standby L/C Fee   Facility Fee
I
  >=A-   >=A3     0.320 %     0.000 %     0.125 %     0.320 %     0.080 %
II
  >=BBB+   >=Baa1     0.400 %     0.000 %     0.150 %     0.400 %     0.100 %
III
  >=BBB   >=Baa2     0.500 %     0.000 %     0.200 %     0.500 %     0.125 %
IV
  >=BBB-   >=Baa3     0.725 %     0.000 %     0.250 %     0.725 %     0.150 %
V
  <=BB+   <=Ba1     0.925 %     0.000 %     0.300 %     0.925 %     0.200 %

provided, that if both Moody’s and S&P shall not have in effect a Debt Rating
(other than by reason of the circumstances referred to in the last sentence of
this definition), then such Debt Rating shall be deemed to be Level V. In the
event that the corresponding Debt Ratings publicly announced by S&P and Moody’s
listed above differ by (a) one pricing level, the Applicable Margin shall be
based on the higher of the two ratings, and (b) two or more pricing levels, the
Applicable Margin shall be based on the rating one rating below the higher of
the two ratings. Any change in the Applicable Margin shall be effective as of
the Business Day on which the applicable rating is announced or is publicly
available. If the rating system of S&P and Moody’s shall change, or if both of
such rating agencies shall cease to be in the business of rating corporate debt
obligations, the Borrower and the Lenders shall negotiate in good faith to amend
this definition to reflect such changed rating system or the unavailability of
ratings from such rating agencies and, pending the effectiveness of any such
amendment, the Applicable Margin

2



--------------------------------------------------------------------------------



 



shall be determined by reference to the rating most recently in effect prior to
such change or cessation.
     “Application” means an application, in the form specified by any Issuing
Lender from time to time, requesting such Issuing Lender to issue a Letter of
Credit.
     “Assignment and Acceptance” shall have the meaning assigned thereto in
Section 14.10(b)(ii).
     “Assuming Lender” has the meaning specified in Section 2.7(d).
     “Assumption Agreement” has the meaning specified in Section 2.7(d)(ii).
     “Base Rate” means, at any time, the higher of (a) the Prime Rate and
(b) the sum of (i) the Federal Funds Rate plus (ii) 1/2 of 1%; each change in
the Base Rate shall take effect simultaneously with the corresponding change or
changes in the Prime Rate or the Federal Funds Rate.
     “Base Rate Loan” means any Revolving Credit Loan bearing interest at a rate
based upon the Base Rate as provided in Section 5.1(a).
     “Borrower” means Jones Apparel Group USA, Inc.
     “Business Day” means (a) any day other than a Saturday, Sunday or legal
holiday on which banks in Charlotte, North Carolina, Philadelphia, Pennsylvania
and New York, New York, are not authorized or required by law to remain closed
for the conduct of their commercial banking business, (b) with respect to all
notices and determinations in connection with, and payments of principal and
interest on, any LIBOR Rate Loan, the term “ Business Day” shall also exclude
any day on which banks are not open for trading in Dollar deposits in the London
interbank market, (c) with respect to all notices and determinations in
connection with, and payment of principal and interest on, any L/C Obligation
denominated in an Alternative Currency, the term “ Business Day” shall also
exclude any day on which banks in London do not provide quotations for deposits
denominated in such Alternative Currency and (d) with respect to all notices and
determinations in connection with, and payment of principal and interest on, any
Competitive Bid Loan denominated in an Alternative Currency and bearing interest
at the Floating Rate, the term “ Business Day” shall also exclude any day on
which banks in London do not provide quotations for deposits denominated in such
Alternative Currency.
     “Capital Lease” means, with respect to the Credit Parties and their
Subsidiaries, any lease of any property that should, in accordance with GAAP, be
classified and accounted for as a capital lease on a Consolidated balance sheet
of the Credit Parties and their Subsidiaries.
     “Change in Control” shall have the meaning assigned thereto in
Section 12.1(h).
     “Closing Date” means the date of this Agreement or such later Business Day
upon which each condition described in Section 6.2 shall be satisfied or waived
in all respects.

3



--------------------------------------------------------------------------------



 



     “Code” means the Internal Revenue Code of 1986, and the rules and
regulations thereunder, each as amended, supplemented or otherwise modified from
time to time.
     “Commitment Date” has the meaning specified in Section 2.7(b).
     “Commitment Increase” has the meaning specified in Section 2.7(a).
     “Competitive Bid Borrowing” means a borrowing consisting of simultaneous
Competitive Bid Loans from each of the Lenders whose offer to make one or more
Competitive Bid Loans as part of such borrowing has been accepted under the
competitive bidding procedure described in Article IV.
     “Competitive Bid Loan” means an advance by a Lender to the Borrower as part
of a Competitive Bid Borrowing resulting from the competitive bidding procedure
described in Article IV and refers to a Fixed Rate Loan or a Floating Rate Loan.
     “Competitive Bid Note” means a promissory note of the Borrower payable to
the order of any Lender, in substantially the form of Exhibit A-2 hereto,
evidencing the indebtedness of the Borrower to such Lender resulting from a
Competitive Bid Loan made by such Lender.
     “Consolidated” means, when used with reference to financial statements or
financial statement items of the Credit Parties and their Subsidiaries, such
statements or items on a consolidated basis in accordance with applicable
principles of consolidation under GAAP.
     “Correspondent” means any financial institution designated by an Issuing
Lender to act as such Issuing Lender’s correspondent hereunder with respect to
the distribution and payment of Letters of Credit denominated in an Alternative
Currency.
     “Credit Facility” means the collective reference to the Revolving Credit
Facility and the L/C Facility.
     “Credit Parties” means each of the Additional Obligors and the Borrower.
     “Debt” means, with respect to the Credit Parties and their Subsidiaries at
any date and without duplication, the sum of the following calculated in
accordance with GAAP: (a) all liabilities, obligations and indebtedness, in each
case for borrowed money including but not limited to obligations evidenced by
bonds, debentures, notes or other similar instruments of any such Person,
(b) all obligations to pay the deferred purchase price of property or services
of any such Person, except trade payables arising in the ordinary course of
business, (c) all obligations of any such Person as lessee under Capital Leases,
(d) all Debt of any other Person secured by a Lien on any asset of any such
Person, (e) all Guaranty Obligations of any such Person, (f) all obligations,
contingent or otherwise, of any such Person relative to the amount of drawn
letters of credit not reimbursed as required by the terms thereof, including
without limitation any Reimbursement Obligation not reimbursed as required by
the terms hereof, and banker’s acceptances issued for the account of any such
Person, and (g) all net obligations incurred by any such Person pursuant to
Hedging Agreements.

4



--------------------------------------------------------------------------------



 



     “Default” means any of the events specified in Section 12.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.
     “Dispute” shall have the meaning assigned thereto in Section 14.6.
     “Dollar Amount” shall mean (a) with regard to any Obligation denominated in
Dollars, the amount thereof and (b) with regard to any Obligation denominated in
an Alternative Currency, the amount of Dollars which is equivalent to the sum of
(i) the amount so expressed in an Alternative Currency at the applicable-quoted
spot rate on the appropriate page of the Reuter’s Screen as determined by the
Administrative Agent at the relevant time; plus (ii) any amounts owed by the
Borrower pursuant to Section 3.5(b).
     “Dollars” or “ $” means, unless otherwise qualified, dollars in lawful
currency of the United States.
     “EBITDAR” means, with respect to the Credit Parties and their Subsidiaries
on a Consolidated basis for any period, the sum of (a) Net Income for such
period, plus (b) the sum of the following to the extent deducted in the
determination of Net Income: (i) income and franchise taxes, (ii) Interest
Expense, (iii) amortization, depreciation, extraordinary non-cash losses and any
other non-cash charges (including amortization or write-off of goodwill,
transaction expenses, covenants not to compete and other intangible assets, and
non-cash charges resulting from purchase accounting related to any acquisition
otherwise permitted pursuant to the terms of this Agreement) and (iv) Rental
Expense less (c) any items of extraordinary gain which were included in
determining Net Income.
     “Eligible Assignee” means, with respect to any assignment of the rights,
interest and obligations of a Lender hereunder, a Person that is at the time of
such assignment (a) a commercial bank organized under the laws of the United
States or any state thereof, having combined capital and surplus in excess of
$500,000,000, (b) a commercial bank organized under the laws of any other
country that is a member of the Organization of Economic Cooperation and
Development, or a political subdivision of any such country, having combined
capital and surplus in excess of $500,000,000, (c) a finance company, insurance
company or other financial institution which in the ordinary course of business
extends credit of the type extended hereunder and that has total assets in
excess of $1,000,000,000, (d) already a Lender hereunder (whether as an original
party to this Agreement or as the assignee of another Lender) or an Affiliate of
a Lender hereunder, (e) the successor (whether by transfer of assets, merger or
otherwise) to all or substantially all of the commercial lending business of the
assigning Lender, (f) any SPC solely to the extent permitted by
Section 14.10(h), or (g) any other Person that has been approved in writing as
an Eligible Assignee by the Borrower and the Administrative Agent.
     “Employee Benefit Plan” means any employee benefit plan within the meaning
of Section 3(3) of ERISA which (a) is maintained for employees of the Borrower
or any ERISA Affiliate or (b) has at any time within the preceding six (6) years
been maintained for the employees of the Borrower or any current or former ERISA
Affiliate.
     “EMU” mean economic and monetary union as contemplated in the Treaty on
European Union.

5



--------------------------------------------------------------------------------



 



     “Environmental Laws” means any and all federal, state and local laws,
statutes, ordinances, rules, regulations, permits, licenses, approvals, binding
interpretations and orders of courts or Governmental Authorities, relating to
the protection of human health or the environment, including, but not limited
to, requirements pertaining to the manufacture, processing, distribution, use,
treatment, storage, disposal, transportation, handling, reporting, licensing,
permitting, investigation or remediation of Hazardous Materials.
     “ERISA” means the Employee Retirement Income Security Act of 1974, and the
rules and regulations thereunder, each as amended, supplemented or otherwise
modified from time to time.
     “ERISA Affiliate” means any Person who together with the Borrower is
treated as a single employer within the meaning of Section 414(b), (c), (m) or
(o) of the Code or Section 4001(b) of ERISA.
     “EURIBO Rate” means the rate appearing on Page 248 of the Moneyline
Telerate Service (or on any successor or substitute page of such Service, or any
successor to or substitute for such Service, providing rate quotations
comparable to those currently provided on such page of such Service, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to deposits in euro by
reference to the Banking Federation of the European Union Settlement Rates for
deposits in euro) at approximately 10:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period, as the rate for deposits in
euro with a maturity comparable to such Interest Period or, if for any reason
such rate is not available, the average (rounded upward to the nearest whole
multiple of 1/100 of 1% per annum, if such average is not such a multiple) of
the respective rates per annum at which deposits in euros are offered by the
Reference Group in London, England to prime banks in the London interbank market
at 11:00 A.M. (London time) two Business Days before the first day of such
Interest Period in an amount substantially equal to the amount of the applicable
Competitive Bid Loan.
     “euro” means the single currency of the European Union as constituted by
the Treaty on European Union and as referred to in the legislative measures of
the European Union for the introduction of, changeover to or operation of the
euro in one or more member states.
     “Eurodollar Reserve Percentage” means, for any day, the percentage
(expressed as a decimal and rounded upwards, if necessary, to the next higher
1/100th of 1%) which is in effect for such day as prescribed by the Federal
Reserve Board (or any successor) for determining the maximum reserve requirement
(including without limitation any basic, supplemental or emergency reserves) in
respect of eurocurrency liabilities or any similar category of liabilities for a
member bank of the Federal Reserve System in New York City.
     “Event of Default” means any of the events specified in Section 12.1,
provided that any requirement for passage of time, giving of notice, or any
other condition, has been satisfied.

6



--------------------------------------------------------------------------------



 



     “Existing Debt Securities” means the 8 3/8% Series B Senior Notes due 2005,
the 7.875% Senior Notes due 2006, the 4.250% Senior Notes due 2009, the 5.125%
Senior Notes due 2014 and the 6.125% Senior Notes due 2034 of Jones Apparel
Group.
     “Existing Loans” shall have the meaning assigned thereto in Section 6.2(f).
     “Extensions of Credit” means, as to any Lender at any time, (a) an amount
equal to the sum of (i) the aggregate principal amount of all Revolving Credit
Loans made by such Lender then outstanding, and (ii) such Lender’s Revolving
Credit Commitment Percentage of the Dollar Amount of (A) the L/C Obligations
then outstanding and (B) the Competitive Bid Loans then outstanding, or (b) the
making of any Loan or participation in any Letter of Credit by such Lender, as
the context requires.
     “Facility Fee” shall have the meaning assigned thereto in Section 5.3(a).
     “FDIC” means the Federal Deposit Insurance Corporation, or any successor
thereto.
     “Federal Funds Rate” means, the rate per annum (rounded upwards, if
necessary, to the next higher 1/100th of 1%) representing the daily effective
federal funds rate as quoted by the Administrative Agent and confirmed in
Federal Reserve Board Statistical Release H.15 (519) or any successor or
substitute publication selected by the Administrative Agent. If, for any reason,
such rate is not available, then “ Federal Funds Rate” shall mean a daily rate
which is determined, in the opinion of the Administrative Agent, to be the rate
at which federal funds are being offered for sale in the national federal funds
market at 9:00 a.m. (Charlotte time). Rates for weekends or holidays shall be
the same as the rate for the most immediate preceding Business Day.
     “Fiscal Year” means the fiscal year of the Credit Parties and their
Subsidiaries ending on December 31.
     “Five-Year Credit Agreement” means the Amended and Restated Five-Year
Credit Agreement dated as of June 15, 2004 by and among the Borrower, the
Additional Obligors thereunder, the Administrative Agent thereunder and the
financial institutions party thereto, as amended, restated, supplemented,
replaced, refinanced or otherwise modified from time to time.
     “Five-Year Credit Agreement Obligations” means the obligations of the
Borrower and the Additional Obligors thereunder under the Five-Year Credit
Agreement.
     “Fixed Rate Loan” has the meaning specified in Section 4.1(a).
     “Floating Rate Loan” means a Competitive Bid Loan bearing interest based on
the EURIBO Rate or LIBOR.
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each state thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

7



--------------------------------------------------------------------------------



 



     “GAAP” means generally accepted accounting principles, as recognized by the
American Institute of Certified Public Accountants and the Financial Accounting
Standards Board, consistently applied and maintained on a consistent basis for
the Credit Parties and their Subsidiaries throughout the period indicated.
     “Governmental Approvals” means all authorizations, consents, approvals,
licenses and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.
     “Governmental Authority” means any nation, province, state or political
subdivision thereof, and any government or any Person exercising executive,
legislative, regulatory or administrative functions of or pertaining to
government, and any corporation or other entity owned or controlled, through
stock or capital ownership or otherwise, by any of the foregoing.
     “Granting Lender” shall have the meaning assigned thereto in
Section 14.10(h).
     “Guaranty Obligation” means, with respect to the Credit Parties and their
Subsidiaries, without duplication, any obligation, contingent or otherwise, of
any such Person pursuant to which such Person has directly or indirectly
guaranteed any Debt or other obligation of any other Person and, without
limiting the generality of the foregoing, any obligation, direct or indirect,
contingent or otherwise, of any such Person (a) to purchase or pay (or advance
or supply funds for the purchase or payment of) such Debt or other obligation
(whether arising by virtue of partnership arrangements, by agreement to keep
well, to purchase assets, goods, securities or services, to take-or-pay, or to
maintain financial statement condition or otherwise) or (b) entered into for the
purpose of assuring in any other manner the obligee of such Debt or other
obligation of the payment thereof or to protect such obligee against loss in
respect thereof (in whole or in part); provided, that the term Guaranty
Obligation shall not include (i) endorsements for collection or deposit in the
ordinary course of business or (ii) a contractual commitment by one Person to
invest in another Person for so long as such investment is expected to
constitute a permitted investment under Section 11.4.
     “Hazardous Materials” means any substances or materials (a) which are or
become defined as hazardous wastes, hazardous substances, pollutants,
contaminants, chemical substances or mixtures or toxic substances under any
Environmental Law, (b) which are toxic, explosive, corrosive, flammable,
infectious, radioactive, carcinogenic, mutagenic or otherwise harmful to human
health or the environment and are or become regulated by any Governmental
Authority, (c) the presence of which require investigation or remediation under
any Environmental Law, (d) the discharge or emission or release of which
requires a permit or license under any Applicable Law or other Governmental
Approval, or (e) which contain, without limitation, asbestos, polychlorinated
biphenyls, urea formaldehyde foam insulation, petroleum hydrocarbons, petroleum
derived substances or waste, crude oil, nuclear fuel, natural gas or synthetic
gas.
     “Hedging Agreement” means any agreement with respect to an interest rate or
currency swap, collar, cap, floor or forward rate agreement or other agreement
regarding the hedging of interest rate or currency risk exposure executed in
connection with hedging the interest rate or currency exposure of any Credit
Party, and any confirming letter executed pursuant to such hedging agreement,
all as amended, restated or otherwise modified from time to time.

8



--------------------------------------------------------------------------------



 



     “Increase Date” has the meaning specified in Section 2.7(a).
     “Increasing Lender” has the meaning specified in Section 2.7(b).
     “Interest Coverage Ratio” shall have the meaning assigned thereto in
Section 10.1.
     “Interest Expense” means, for any period, total interest expense
(including, without limitation, interest expense attributable to Capital Leases)
determined on a consolidated basis, without duplication, for the Credit Parties
and their Subsidiaries in accordance with GAAP.
     “Interest Period” shall have the meaning assigned thereto in
Section 5.1(b).
     “ISP 98” means the International Standby Practices (1998 Revision,
effective January 1, 1999), International Chamber of Commerce Publication
No. 590.
     “Issuing Lender” means Wachovia, Citibank, N.A., JPMorgan Chase Bank, N.A.
and Bank of America, N.A., each in its capacity as issuer of any Letter of
Credit, and any other Lender mutually acceptable and on terms satisfactory to
the Borrower, the Administrative Agent and such Lender; and Issuing Lenders
means all such Lenders.
     “Jones Apparel Group” means Jones Apparel Group, Inc., a Pennsylvania
corporation.
     “Jones Apparel Group Holdings” means Jones Apparel Group Holdings, Inc., a
Delaware corporation.
     “Jones Retail” means Jones Retail Corporation, a New Jersey corporation.
     “Kasper, Ltd.” means Kasper, Ltd., a Delaware corporation.
     “L/C Commitment” means Seven Hundred Fifty Million Dollars ($750,000,000).
     “L/C Facility” means the letter of credit facility established pursuant to
Article III hereof.
     “L/C Fee” shall have the meaning assigned thereto in Section 3.3(a).
     “L/C Obligations” means at any time, an amount equal to the sum of (a) the
aggregate undrawn and unexpired amount of the then outstanding Letters of Credit
and (b) the aggregate amount of drawings under Letters of Credit which have not
then been reimbursed pursuant to Section 3.5.
     “L/C Participants” means the collective reference to all the Lenders having
a Revolving Credit Commitment other than the applicable Issuing Lender.
     “Lender” means each Person executing this Agreement as a Lender set forth
on the signature pages hereto, each Assuming Lender that shall become a party
hereto pursuant to Section 2.7 and each Person that hereafter becomes a party to
this Agreement as a Lender pursuant to Section 14.10 other than any party hereto
that ceases to be a party hereto pursuant to any Assignment and Acceptance.

9



--------------------------------------------------------------------------------



 



     “Lending Group Members” means the collective reference to (a) the Lenders
party to this Agreement and (b) the lenders party to the Five-Year Credit
Agreement.
     “Lending Office” means, with respect to any Lender, for Revolving Credit
Loans, the office of such Lender maintaining such Lender’s Revolving Credit
Commitment Percentage of the Revolving Credit Loans and, in the case of a
Competitive Bid Loan, the office of such Lender notified by such Lender to the
Agent as its Lending Office with respect to such Competitive Bid Loan.
     “Letters of Credit” shall have the meaning assigned thereto in Section 3.1.
     “LIBOR” means the rate of interest per annum determined on the basis of the
rate for deposits in Dollars or an Alternative Currency (other than euro) in
minimum amounts of at least $5,000,000 or the approximate Dollar Amount thereof,
in the case of an Alternative Currency, for a period equal to the applicable
Interest Period which appears on the Moneyline Telerate Markets Screen 3750 (or
on any successor or substitute page of such service, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to deposits in such currency in the London interbank
market) at approximately 11:00 a.m. (London time) two (2) Business Days prior to
the first day of the applicable Interest Period (rounded upward, if necessary,
to the nearest one hundredth of one percent (1/100%)). If, for any reason, such
rate does not appear on Moneyline Telerate Markets Screen 3750, then “ LIBOR”
shall be determined by the Administrative Agent to be the arithmetic average
(rounded upward, if necessary, to the nearest one-hundredth of one percent
(1/100%)) of the rate per annum at which deposits in Dollars or an Alternative
Currency would be offered by the Reference Group in the London interbank market
to the Administrative Agent as of approximately 11:00 a.m. (London time) two
(2) Business Days prior to the first day of the applicable Interest Period for a
period equal to such Interest Period and in an amount substantially equal to the
amount of the applicable Revolving Credit Loan or the applicable Competitive Bid
Loan, as the case may be.
     “LIBOR Rate” means a rate per annum (rounded upwards, if necessary, to the
next higher 1/100th of 1%) determined by the Administrative Agent pursuant to
the following formula:

           
LIBOR RATE  
  =   LIBOR
 
       
 
      1.00 — Eurodollar Reserve Percentage

     “LIBOR Rate Loan” means any Revolving Credit Loan bearing interest at a
rate based upon the LIBOR Rate as provided in Section 5.1(a).
     “Lien” means, with respect to any asset, any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind in respect of such asset.
For the purposes of this Agreement, a Person shall be deemed to own subject to a
Lien any asset which it has acquired or holds subject to the interest of a
vendor or lessor under any conditional sale agreement, Capital Lease or other
title retention agreement relating to such asset.
     “Loan” means a Revolving Credit Loan or a Competitive Bid Loan.

10



--------------------------------------------------------------------------------



 



     “Loan Documents” means, collectively, this Agreement, the Notes, the
Applications and each other document, instrument and agreement executed and
delivered by any Credit Party, its Subsidiaries or their counsel in connection
with this Agreement, all as may be amended, restated, supplemented or otherwise
modified.
     “Material Adverse Effect” means, with respect to the Credit Parties or any
of their Subsidiaries, a material adverse effect on the business, assets,
operations or financial condition of the Credit Parties and their Subsidiaries
taken as a whole or the ability of any such Person to perform its obligations
under the Loan Documents, in each case to which it is a party.
     “Multiemployer Plan” means a “ multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate is making (or
has made), or is accruing (or has accrued) an obligation to make, contributions
either presently or within the preceding six years.
     “Net Income” means, with respect to the Credit Parties and their
Subsidiaries for any period, the Consolidated net income (or loss) of the Credit
Parties and their Subsidiaries for such period determined in accordance with
GAAP; provided, that there shall be excluded from net income (or loss) of a
Person (the “computing Person”), the income (or loss) of any Person (other than
a Subsidiary of the computing Person) in which the computing Person has an
ownership interest unless received by the computing Person in a cash
distribution.
     “Net Worth” means, with respect to the Credit Parties and their
Subsidiaries, as of any date, the total shareholders’ equity that would appear
on a Consolidated balance sheet of the Credit Parties and their Subsidiaries
prepared as of such date in accordance with GAAP.
     “Nine West Footwear” means Nine West Footwear Corporation, a Delaware
corporation.
     “Note” means a Revolving Credit Note or a Competitive Bid Note.
     “Notice of Account Designation” shall have the meaning assigned thereto in
Section 2.2(b).
     “Notice of Competitive Bid Borrowing” shall have the meaning assigned
thereto in Section 4.1.
     “Notice of Conversion/Continuation” shall have the meaning assigned thereto
in Section 5.2.
     “Notice of Prepayment” shall have the meaning assigned thereto in
Section 2.3(c).
     “Notice of Revolving Credit Borrowing” shall have the meaning assigned
thereto in Section 2.2(a).
     “Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any

11



--------------------------------------------------------------------------------



 



bankruptcy or similar petition) the Loans, (b) the L/C Obligations, (c) all
payment and other obligations owing by the Credit Parties to any Lender or
Affiliate of a Lender or the Administrative Agent under any Hedging Agreement
with any Lender or Affiliate of a Lender (which such Hedging Agreement is
permitted hereunder), and (d) all other fees and commissions (including
attorney’s fees), charges, indebtedness, loans, liabilities, financial
accommodations, obligations, covenants and duties owing by the Credit Parties to
the Lenders or the Administrative Agent, of every kind, nature and description,
direct or indirect, absolute or contingent, due or to become due, contractual or
tortious, liquidated or unliquidated, and whether or not evidenced by any note,
in each case under or in respect of this Agreement, any Note, any Letter of
Credit or any of the other Loan Documents.
     “Officer’s Compliance Certificate” shall have the meaning assigned thereto
in Section 8.2.
     “Operating Lease” shall mean, as to any Person, as determined in accordance
with GAAP, any lease of property (whether real, personal or mixed) by such
Person as lessee which is not a Capital Lease.
     “Other Taxes” shall have the meaning assigned thereto in Section 5.12(b).
     “Outstanding Letters of Credit” means each letter of credit described on
Schedule 1.1(b) and outstanding as of the Closing Date.
     “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA or any successor agency.
     “Pension Plan” means any Employee Benefit Plan, other than a Multiemployer
Plan, which is subject to the provisions of Title IV of ERISA or Section 412 of
the Code.
     “Permitted Investment Policy” of the Credit Parties means the investment
policy of the Credit Parties as in effect on the date of this Agreement which
has been approved by the Board of Directors of Jones Apparel Group, as amended,
restated, supplemented or otherwise modified from time to time.
     “Permitted Lines of Business” shall have the meaning assigned thereto in
Section 9.9.
     “Person” means an individual, corporation, limited liability company,
partnership, association, trust, business trust, joint venture, joint stock
company, pool, syndicate, sole proprietorship, unincorporated organization,
Governmental Authority or any other form of entity or group thereof.
     “Pounds Sterling” means, unless otherwise qualified, pounds sterling in
lawful currency of the United Kingdom.
     “Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by Wachovia as its prime rate in effect at its
principal office in Charlotte, North Carolina. Each change in the Prime Rate
shall be effective as of the opening of business on the day such change in the
Prime Rate occurs. The parties hereto acknowledge that the rate announced
publicly by Wachovia as its Prime Rate is an index

12



--------------------------------------------------------------------------------



 



or base rate and shall not necessarily be its lowest or best rate charged to its
customers or other banks.
     “Prior Credit Agreement” shall have the meaning assigned thereto in the
Preliminary Statement.
     “Prior Lenders” means, collectively, the lenders party to the Prior Credit
Agreement.
     “Reference Group” shall mean the Lenders party to this Agreement on the
Closing Date.
     “Register” shall have the meaning assigned thereto in Section 2.4(a).
     “Reimbursement Obligation” means the obligation of the Borrower to
reimburse each Issuing Lender pursuant to Section 3.5 for amounts drawn under
Letters of Credit.
     “Rental Expense” means all obligations of the Credit Parties or any of
their Subsidiaries for payments under Operating Leases.
     “Required Agreement Lenders” means, at any date, any combination of Lenders
whose Revolving Credit Commitment Percentage equals at least fifty-one percent
(51%) of the Revolving Credit Commitment or if the Revolving Credit Commitment
has been terminated, any combination of Lenders who collectively hold at least
fifty-one percent (51%) of the aggregate unpaid principal amount of the
Extensions of Credit (other than Competitive Bid Loans).
     “Required Lenders” means, at any date, any combination of Lending Group
Members whose Total Committed Percentage equals at least fifty-one percent (51%)
of the Total Committed Amount.
     “Responsible Officer” means any of the following: the chairman, president,
chief executive officer, chief financial officer or vice president and corporate
controller of the Borrower or Jones Apparel Group or any other officer of the
Borrower or Jones Apparel Group reasonably acceptable to the Administrative
Agent.
     “Revolving Credit Commitment” means (a) as to any Lender, the obligation of
such Lender to make Revolving Credit Loans to the Borrower and to participate in
Letters of Credit hereunder in an aggregate principal amount at any time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule 1.1(a) hereto as such amount may be increased, reduced or modified at
any time or from time to time pursuant to the terms hereof and (b) as to all
Lenders, the aggregate Revolving Credit Commitment of all Lenders to make
Revolving Credit Loans, as such amount may be increased or reduced at any time
or from time to time pursuant to the terms hereof. The Revolving Credit
Commitment of all Lenders on the Closing Date shall be Seven Hundred Fifty
Million Dollars ($750,000,000).
     “Revolving Credit Commitment Percentage” means, as to any Lender at any
time, the ratio of (a) the amount of the Revolving Credit Commitment of such
Lender to (b) the Revolving Credit Commitment of all of the Lenders.

13



--------------------------------------------------------------------------------



 



     “Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II hereof.
     “Revolving Credit Loans” means any revolving loan made to the Borrower
pursuant to Section 2.1, and all such revolving loans collectively as the
context requires.
     “Revolving Credit Notes” means the collective reference to the Revolving
Credit Notes made by the Borrower under this Agreement payable to the order of
any such Lender requesting such note, substantially in the form of Exhibit A-1
hereto, evidencing the obligation owed to such Lender under the Revolving Credit
Facility, and any amendments and modifications thereto, any substitutes
therefor, and any replacements, restatements, renewals or extension thereof, in
whole or in part; “ Revolving Credit Note” means any of such Revolving Credit
Notes.
     “Revolving Credit Termination Date” means the earliest of the dates
referred to in Section 2.6.
     “SPC” shall have the meaning assigned thereto in Section 14.10(h).
     “Subordinated Debt” means the collective reference to Debt on
Schedule 7.1(p) hereof designated as Subordinated Debt and any other Debt of the
Credit Parties or any Subsidiary thereof subordinated in right and time of
payment to the Obligations and otherwise permitted hereunder.
     “Subsidiary” means, with respect to any Person (the “ parent”) at any date,
any corporation, limited liability company, partnership, association or other
entity the accounts of which would be Consolidated with those of the parent in
the parent’s Consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than
fifty percent (50%) of the equity or more than fifty percent (50%) of the
ordinary voting power or, in the case of a partnership, more than fifty percent
(50%) of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise controlled, by
the parent or one or more subsidiaries of the parent. Unless otherwise qualified
references to “ Subsidiary” or “ Subsidiaries” herein shall refer to those of
the Borrower.
     “Syndication Agents” means JPMorgan Chase Bank, N.A. and Citibank, N.A.,
each in their capacity as syndication agent hereunder, and any successor
thereto.
     “Taxes” shall have the meaning assigned thereto in Section 5.12(a).
     “Termination Event” means: (a) a “ Reportable Event” described in Section
4043 of ERISA, or (b) the withdrawal of the Borrower or any ERISA Affiliate from
a Pension Plan during a plan year in which it was a “ substantial employer” as
defined in Section 4001(a)(2) of ERISA, or (c) the termination of a Pension
Plan, the filing of a notice of intent to terminate a Pension Plan or the
treatment of a Pension Plan amendment as a termination under Section 4041 of
ERISA, or (d) the institution of proceedings to terminate, or the appointment of
a trustee with respect to, any Pension Plan by the PBGC, or (e) any other event
or condition which would constitute grounds under Section 4042(a) of ERISA for
the termination of, or the appointment of a trustee to administer, any

14



--------------------------------------------------------------------------------



 



Pension Plan, or (f) the partial or complete withdrawal of the Borrower or any
ERISA Affiliate from a Multiemployer Plan, or (g) the imposition of a Lien
pursuant to Section 412 of the Code or Section 302 of ERISA, or (h) any event or
condition which results in the reorganization or insolvency of a Multiemployer
Plan under Sections 4241 or 4245 of ERISA, or (i) any event or condition which
results in the termination of a Multiemployer Plan under Section 4041A of ERISA
or the institution by PBGC of proceedings to terminate a Multiemployer Plan
under Section 4042 of ERISA.
     “Total Committed Amount” means (a) as to any Lending Group Member, the sum
of (i) the Revolving Credit Commitment of such Lending Group Member (or, if such
Revolving Credit Commitment has been terminated, the aggregate unpaid principal
amount of all outstanding Extensions of Credit (other than Competitive Bid
Loans) of such Lending Group Member) plus (ii) the Revolving Credit Commitment
(as defined in the Five-Year Credit Agreement) of such Lending Group Member (or,
if such Revolving Credit Commitment has been terminated, the aggregate unpaid
principal amount of all outstanding Extensions of Credit (as defined in the
Five-Year Credit Agreement) of such Lending Group Member) and (b) as to all
Lenders, the aggregate Total Committed Amount of all Lending Group Members.
     “Total Committed Percentage” means, as to any Lending Group Member at any
time, the ratio of (a) the amount of the Total Committed Amount of such Lending
Group Member to (b) the aggregate Total Committed Amount of all Lending Group
Members.
     “Treaty on European Union” means the Treaty of Rome of March 25, 1957, as
amended by the Single European Act 1986 and the Maastricht Treaty (signed
February 7, 1992), as amended from time to time.
     “UCC” means the Uniform Commercial Code as in effect in the State of New
York, as amended, restated or otherwise modified from time to time.
     “Uniform Customs” means the Uniform Customs and Practice for Documentary
Credits (1994 Revision), International Chamber of Commerce Publication No. 500.
     “United States” means the United States of America.
     “Wachovia” means Wachovia Bank, National Association, a national banking
association, and its successors.
     “Wholly-Owned” means, with respect to a Subsidiary, that all of the shares
of capital stock or other ownership interests of such Subsidiary (other than
directors’ qualifying shares) are, directly or indirectly, owned or controlled
by any Credit Party and/or one or more of its Wholly-Owned Subsidiaries.
SECTION 1.2. General. Unless otherwise specified, a reference in this Agreement
to a particular section, subsection, Schedule or Exhibit is a reference to that
section, subsection, Schedule or Exhibit of this Agreement. Terms defined in
this Agreement and the Five-Year Credit Agreement shall be construed
consistently and no term defined herein shall be limited or restricted by any
similar definition in the Five-Year Credit Agreement nor shall any such term
herein limit or restrict any similar definition in the Five-Year Credit
Agreement. Wherever from the context it appears appropriate, each term stated in
either the singular or plural shall include the singular and plural, and
pronouns stated in the masculine, feminine or neuter gender shall

15



--------------------------------------------------------------------------------



 



include the masculine, feminine and neuter. Any reference herein to “ Charlotte
time” shall refer to the applicable time of day in Charlotte, North Carolina.
SECTION 1.3. Other Definitions and Provisions. (a) Use of Capitalized Terms.
Unless otherwise defined therein, all capitalized terms defined in this
Agreement shall have the defined meanings when used in this Agreement and the
other Loan Documents or any certificate, report or other document made or
delivered pursuant to this Agreement.
          (b) Miscellaneous. The words “ hereof”, “ herein” and “ hereunder” and
words of similar import when used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement.
          (c) Any reference or usage of the word “ amount” herein as it pertains
to any Obligation denominated in an Alternative Currency shall be deemed to be a
reference or usage of the term “ Dollar Amount.”

16



--------------------------------------------------------------------------------



 



ARTICLE II REVOLVING CREDIT FACILITY
SECTION 2.1. Revolving Credit Loans. Subject to the terms and conditions of this
Agreement, each Lender severally agrees to make Revolving Credit Loans in
Dollars to the Borrower from time to time from the Closing Date through the
Revolving Credit Termination Date as requested by the Borrower in accordance
with the terms of Section 2.2; provided, that (a) the aggregate principal amount
of all outstanding Revolving Credit Loans (after giving effect to any amount
requested) shall not exceed the Revolving Credit Commitment less the sum of
(i) all outstanding L/C Obligations and (ii) the aggregate principal amount of
all Competitive Bid Loans then outstanding and (b) the principal amount of
outstanding Revolving Credit Loans from any Lender to the Borrower shall not at
any time exceed such Lender’s Revolving Credit Commitment less such Lender’s
participations in outstanding L/C Obligations. Each Revolving Credit Loan by a
Lender shall be in a principal amount equal to such Lender’s Revolving Credit
Commitment Percentage of the aggregate principal amount of Revolving Credit
Loans requested on such occasion. Subject to the terms and conditions hereof,
the Borrower may borrow, repay and reborrow Revolving Credit Loans hereunder
until the Revolving Credit Termination Date.
SECTION 2.2. Procedure for Advances of Revolving Credit Loans. (a) Requests for
Borrowing. The Borrower shall give the Administrative Agent irrevocable prior
written notice in the form attached hereto as Exhibit B-1 (a “ Notice of
Revolving Credit Borrowing”) not later than 11:00 a.m. (Charlotte time) (i) on
the same Business Day as each Base Rate Loan and (ii) at least three
(3) Business Days before each LIBOR Rate Loan, of its intention to borrow,
specifying (A) the date of such borrowing, which shall be a Business Day,
(B) the amount of such borrowing, which shall be in an amount equal to the
unused amount of the Revolving Credit Commitment, or if less, (x) with respect
to Base Rate Loans in an aggregate principal amount of $1,000,000 or a whole
multiple of $250,000 in excess thereof and (y) with respect to LIBOR Rate Loans
in an aggregate principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof, (C) whether such Revolving Credit Loan is to be a LIBOR Rate
Loan or Base Rate Loan, and (D) in the case of a LIBOR Rate Loan, the duration
of the Interest Period applicable thereto. Notices received after 11:00 a.m.
(Charlotte time) shall be deemed received on the next Business Day. The
Administrative Agent shall promptly notify the Lenders of each Notice of
Revolving Credit Borrowing.
     (b) Disbursement of Revolving Credit Loans. Not later than 2:00 p.m.
(Charlotte time) on the proposed borrowing date, each Lender will make available
to the Administrative Agent, for the account of the Borrower, at the office of
the Administrative Agent in funds immediately available to the Administrative
Agent, such Lender’s Revolving Credit Commitment Percentage of the Revolving
Credit Loans to be made on such borrowing date. The Borrower hereby irrevocably
authorizes the Administrative Agent to disburse the proceeds of each borrowing
requested pursuant to this Section 2.2 in immediately available funds by
crediting or wiring such proceeds to the deposit account of the Borrower
identified in the most recent notice of account designation, substantially in
the form of Exhibit C hereto (a “ Notice of Account Designation”), delivered by
the Borrower to the Administrative Agent or as may be otherwise agreed upon by
the Borrower and the Administrative Agent from time to time. Subject to
Section 5.7 hereof, the Administrative Agent shall not be obligated to disburse
the portion of the proceeds of any Revolving Credit Loan requested pursuant to
this Section 2.2 for which any Lender is responsible to the extent that such
Lender has not made available to the Administrative Agent its Revolving Credit
Commitment Percentage of such Revolving Credit Loan.

17



--------------------------------------------------------------------------------



 



SECTION 2.3. Repayment of Revolving Credit Loans. (a) Repayment on Termination
Date. The Borrower shall repay the outstanding principal amount of all Revolving
Credit Loans in full on the Revolving Credit Termination Date, with all accrued
but unpaid interest thereon.
          (b) Mandatory Repayment of Excess Extensions of Credit. (i) If at any
time the outstanding principal amount of all Revolving Credit Loans plus the sum
of the Dollar Amount of (A) all outstanding L/C Obligations and (B) all
Competitive Bid Loans exceeds the Revolving Credit Commitment, the Borrower
shall repay immediately upon notice from the Administrative Agent, by payment to
the Administrative Agent for the account of the Lenders, Revolving Credit Loans
and/or furnish cash collateral reasonably satisfactory to the Administrative
Agent or repay the L/C Obligations in an amount equal to such excess. Such cash
collateral shall be applied in accordance with Section 12.2(b).
          (ii) Excess Alternative Currency Letters of Credit. If the
Administrative Agent shall determine that the outstanding principal Dollar
Amount of all outstanding Letters of Credit denominated in an Alternative
Currency exceeds one hundred and five percent (105%) of the lesser of (A) the
L/C Commitment less the sum of the outstanding principal amount of all L/C
Obligations denominated in Dollars and (B) the Alternative Currency L/C
Commitment, in each case as of the last Business Day of any calendar month
during the term hereof, then not later than three (3) Business Days after notice
of the amount of such excess from the Administrative Agent to the Borrower, the
Borrower shall deposit an amount in Dollars equal to such excess with the
Administrative Agent to be held as cash collateral in accordance with
Section 12.2(b).
          (c) Optional Repayments. The Borrower may at any time and from time to
time repay the Revolving Credit Loans, in whole or in part, upon at least three
(3) Business Days’ irrevocable notice to the Administrative Agent with respect
to LIBOR Rate Loans and one (1) Business Day’s irrevocable notice with respect
to Base Rate Loans, in the form attached hereto as Exhibit D (a “ Notice of
Prepayment”) specifying the date and amount of repayment and whether the
repayment is of LIBOR Rate Loans, Base Rate Loans, or a combination thereof,
and, if of a combination thereof, the amount allocable to each. Upon receipt of
such notice, the Administrative Agent shall promptly notify each Lender. If any
such notice is given, the amount specified in such notice shall be due and
payable on the date set forth in such notice. Partial repayments shall be in an
aggregate amount of $1,000,000 or a whole multiple of $250,000 in excess thereof
with respect to Base Rate Loans and $5,000,000 or a whole multiple of $1,000,000
in excess thereof with respect to LIBOR Rate Loans.
          (d) Limitation on Repayment of LIBOR Rate Loans. The Borrower may not
repay any LIBOR Rate Loan on any day other than on the last day of the Interest
Period applicable thereto unless such repayment is accompanied by any amount
required to be paid pursuant to Section 5.10 hereof.
SECTION 2.4. Evidence of Debt. (a) The Administrative Agent shall maintain a
register and a subaccount therein for each Lender (the “ Register”), in which
shall be recorded (i) the amount of each Revolving Credit Loan made hereunder,
including each Revolving Credit Loan evidenced by a Revolving Credit Note, and
each Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) both the amount of any sum received by the
Administrative Agent hereunder from the Borrower and each Lender’s share
thereof.
          (b) The entries made in the Register and the accounts of each Lender
maintained pursuant to Section 2.4(a) shall, to the extent permitted by
applicable law, be prima facie

18



--------------------------------------------------------------------------------



 



evidence of the existence and amounts of the obligations of the Borrowers
therein recorded, absent manifest error; provided, however, that the failure of
the Administrative Agent to maintain the Register or any such account, or any
error therein, shall not in any manner affect the obligation of the Borrower to
repay (with applicable interest) the Revolving Credit Loans made to the Borrower
in accordance with the terms of this Agreement.
          (c) The Borrower hereby agrees that, upon the request to the
Administrative Agent by any Lender, the Borrower will execute and deliver to
such Lender a Revolving Credit Note of such Borrower evidencing the Revolving
Credit Loans of such Lender, substantially in the form of Exhibit A-1.
SECTION 2.5. Permanent Reduction of the Revolving Credit Commitment (a)
Voluntary Reduction. The Borrower shall have the right at any time and from time
to time, upon at least five (5) Business Days’ prior written notice to the
Administrative Agent, to permanently reduce, without premium or penalty, (i) the
entire Revolving Credit Commitment at any time or (ii) portions of the Revolving
Credit Commitment, from time to time, in an aggregate principal amount not less
than $5,000,000 or any whole multiple of $1,000,000 in excess thereof, provided
further that the aggregate amount of the Revolving Credit Commitments of the
Lenders shall not be reduced to an amount that is less than the aggregate
principal Dollar Amount of the Competitive Bid Loans then outstanding.
          (b) Each permanent reduction of the Revolving Credit Commitment made
pursuant to this Section 2.5 shall be accompanied, if necessary, by a payment of
principal sufficient to reduce the aggregate outstanding Revolving Credit Loans
and L/C Obligations, as applicable, after such reduction to the Revolving Credit
Commitment as so reduced and if the Revolving Credit Commitment as so reduced is
less than the aggregate amount of all outstanding Letters of Credit, the
Borrower shall be required to deposit in a cash collateral account opened by the
Administrative Agent an amount equal to the amount by which the aggregate then
undrawn and unexpired amount of such Letters of Credit exceeds the Revolving
Credit Commitment as so reduced. Any reduction of the Revolving Credit
Commitment to zero (including upon termination of the Revolving Credit Facility
on the Revolving Credit Termination Date) shall be accompanied by payment of all
outstanding Revolving Credit Loans (and furnishing of cash collateral
satisfactory to the Administrative Agent for all L/C Obligations) and shall
result in the termination of the Revolving Credit Commitment and the Revolving
Credit Facility. Such cash collateral shall be applied in accordance with
Section 12.2(b). If the reduction of the Revolving Credit Commitment requires
the repayment of any LIBOR Rate Loan, such repayment shall be accompanied by any
amount required to be paid pursuant to Section 5.10 hereof.
SECTION 2.6. Termination of Revolving Credit Facility. The Revolving Credit
Facility shall terminate on the earliest of (a) May 16, 2010, (b) the date of
termination of the entire Revolving Credit Commitment by the Borrower pursuant
to Section 2.5(a), and (c) the date of termination by the Administrative Agent
on behalf of the Lenders pursuant to Section 12.2(a).
SECTION 2.7. Increase in the Aggregate Revolving Credit Commitments.
          (a) The Borrower may, at any time but in any event not more than once
in any calendar year prior to the Revolving Credit Termination Date, by notice
to the Administrative Agent, request that the aggregate amount of the Revolving
Credit Commitments be increased by an amount of $25,000,000 or an integral
multiple thereof (each a “ Commitment Increase”) to be effective as of a date
that is at least 90 days prior to the scheduled Revolving Credit Termination
Date (the “ Increase Date”) as specified in the related notice to the
Administrative Agent;

19



--------------------------------------------------------------------------------



 



provided, however that (i) in no event shall the aggregate amount of the
Revolving Credit Commitments at any time exceed $850,000,000 and (ii) on the
date of any request by the Borrower for a Commitment Increase and on the related
Increase Date, (x) the representations and warranties in Section 7.1 shall be
true and correct and (y) no Default shall have occurred and be continuing.
          (b) The Administrative Agent shall promptly notify the Lenders of a
request by the Borrower for a Commitment Increase, which notice shall include
(i) the proposed amount of such requested Commitment Increase, (ii) the proposed
Increase Date and (iii) the date by which Lenders wishing to participate in the
Commitment Increase must commit to an increase in the amount of their respective
Revolving Credit Commitments (the “ Commitment Date”). Each Lender that is
willing to participate in such requested Commitment Increase (each an “
Increasing Lender”) shall, in its sole discretion, give written notice to the
Administrative Agent on or prior to the Commitment Date of the amount by which
it is willing to increase its Revolving Credit Commitment. If the Lenders notify
the Administrative Agent that they are willing to increase the amount of their
respective Revolving Credit Commitments by an aggregate amount that exceeds the
amount of the requested Commitment Increase, the requested Commitment Increase
shall be allocated among the Lenders willing to participate therein in such
amounts as are agreed between the Borrower and the Administrative Agent.
          (c) Promptly following each Commitment Date, the Administrative Agent
shall notify the Borrower as to the amount, if any, by which the Lenders are
willing to participate in the requested Commitment Increase. If the aggregate
amount by which the Lenders are willing to participate in any requested
Commitment Increase on any such Commitment Date is less than the requested
Commitment Increase, then the Borrower may extend offers to one or more Eligible
Assignees to participate in any portion of the requested Commitment Increase
that has not been committed to by the Lenders as of the applicable Commitment
Date; provided, however, that the Revolving Credit Commitment of each such
Eligible Assignee shall be in an amount of $5,000,000 or more.
          (d) On each Increase Date, each Eligible Assignee that accepts an
offer to participate in a requested Commitment Increase in accordance with
Section 2.7(b) (each such Eligible Assignee, an “ Assuming Lender”) shall become
a Lender party to this Agreement as of such Increase Date and the Revolving
Credit Commitment of each Increasing Lender for such requested Commitment
Increase shall be so increased by such amount (or by the amount allocated to
such Lender pursuant to the last sentence of Section 2.7(b)) as of such Increase
Date; provided, however, that the Administrative Agent shall have received on or
before such Increase Date the following, each dated such date:
     (i) (A) certified copies of resolutions of the Board of Directors of the
Borrower approving the Commitment Increase, (B) a consent from each Additional
Obligor approving such Commitment Increase and (C) an opinion of counsel for the
Borrower (which may be in-house counsel), in form and substance reasonably
satisfactory to the Administrative Agent;
     (ii) an assumption agreement from each Assuming Lender, if any, in form and
substance reasonably satisfactory to the Borrower and the Administrative Agent
(each an “ Assumption Agreement”), duly executed by such Assuming Lender, the
Administrative Agent and the Borrower; and

20



--------------------------------------------------------------------------------



 



     (iii) confirmation from each Increasing Lender of the increase in the
amount of its Revolving Credit Commitment in a writing reasonably satisfactory
to the Borrower and the Administrative Agent.
On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.7(d), the Administrative Agent
shall notify the Lenders (including, without limitation, each Assuming Lender)
and the Borrower, on or before 1:00 P.M. (Charlotte time), by telecopier, of the
occurrence of the Commitment Increase to be effected on such Increase Date and
shall record in the Register the relevant information with respect to each
Increasing Lender and each Assuming Lender on such date.
          (e) On the Increase Date, if any Revolving Credit Loans are then
outstanding, the Borrower shall borrow from all or certain of the Lenders and/or
(subject to compliance by the Borrower with Section 2.3) prepay Revolving Credit
Loans of all or certain of the Lenders such that, after giving effect thereto,
the Revolving Credit Loans (including, without limitation, the Interest Periods
thereof) shall be held by the Lenders (including for such purposes the
Increasing Lenders and the Assuming Lenders) ratably in accordance with their
respective Revolving Credit Commitments. On and after each Increase Date, the
Revolving Credit Commitment Percentage of each Lender’s participation in Letters
of Credit and Revolving Credit Loans from draws under Letters of Credit shall be
calculated after giving effect to each such Commitment Increase.
ARTICLE III LETTER OF CREDIT FACILITY
SECTION 3.1. L/C Commitment. Subject to the terms and conditions hereof, each
Issuing Lender, in reliance on the agreements of the other Lenders set forth in
Section 3.4(a), agrees to issue trade and standby letters of credit (“ Letters
of Credit”) for the account of the Borrower and its specified Subsidiaries on
any Business Day from the Closing Date to but not including the Revolving Credit
Termination Date in such form as may be approved from time to time by such
Issuing Lender; provided, however, that no Issuing Lender shall issue any Letter
of Credit if, after giving effect to such issuance, (a) the L/C Obligations
would exceed the L/C Commitment or (b) the L/C Obligations on account of Letters
of Credit denominated in an Alternative Currency would exceed the Alternative
Currency L/C Commitment or (c) the aggregate principal amount of outstanding
Revolving Credit Loans, plus the aggregate principal amount of L/C Obligations
and all outstanding Competitive Bid Loans would exceed the Revolving Credit
Commitment. Each Letter of Credit shall (i) be denominated in (A) Dollars, if
such Letter of Credit is a standby Letter of Credit, or (B) Dollars or an
Alternative Currency, if such Letter of Credit is a trade Letter of Credit,
(ii) be a trade or standby letter of credit issued to support obligations of the
Borrower or any of its Subsidiaries, contingent or otherwise, incurred in the
ordinary course of business, (iii) expire on a date no later than ten Business
Days prior to the Revolving Credit Termination Date, and (iv) be subject to the
Uniform Customs and/or ISP 98, as set forth in the Application or as determined
by the applicable Issuing Lender and, to the extent not inconsistent therewith,
the laws of the State of New York. No Issuing Lender shall at any time be
obligated to issue any Letter of Credit hereunder if such issuance would
conflict with, or cause such Issuing Lender or any L/C Participant to exceed any
limits imposed by, any Applicable Law. References herein to “ issue” and
derivations thereof with respect to Letters of Credit shall also include
extensions or modifications of any existing Letters of Credit, unless the
context otherwise requires. Each Outstanding Letter of Credit shall be deemed to
have been issued under this Agreement.
SECTION 3.2. Procedure for Issuance of Letters of Credit. The Borrower may from
time to time request that any Issuing Lender issue a Letter of Credit (or amend,
extend or renew an

21



--------------------------------------------------------------------------------



 



outstanding Letter of Credit) by delivering to such Issuing Lender at any
Issuing Lender’s office at any address mutually acceptable to the Borrower and
such Issuing Lender an Application therefor, including, if applicable, the
office of such Issuing Lender’s Correspondent, completed to the satisfaction of
such Issuing Lender, and such other certificates, documents and other papers and
information as such Issuing Lender may reasonably request. Upon receipt of any
Application, such Issuing Lender shall process such Application and the
certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures and shall,
subject to Section 3.1 and Article VI hereof, promptly issue the Letter of
Credit (or amend, extend or renew the outstanding Letter of Credit) requested
thereby (but in no event shall any Issuing Lender be required to issue any
Letter of Credit (or amend, extend or renew an outstanding Letter of Credit)
earlier than three (3) Business Days after its receipt of the Application
therefor and all such other certificates, documents and other papers and
information relating thereto) by issuing the original of such Letter of Credit
to the beneficiary thereof or as otherwise may be agreed by such Issuing Lender
and the Borrower. Within fifteen (15) Business Days after the end of each month,
the Administrative Agent shall report to each Lender the average daily
outstandings for each day in such month for all Letters of Credit during the
previous month.
SECTION 3.3. Fees and Other Charges. (a) The Borrower shall pay to the
Administrative Agent, for the account of each Issuing Lender and the L/C
Participants, a letter of credit fee (the “ L/C Fee”) (i) with respect to each
trade Letter of Credit, in an amount equal to the Applicable Margin for trade
Letters of Credit times the average daily undrawn amount of such issued Letter
of Credit as reported by the Administrative Agent pursuant to Section 3.2 and
(ii) with respect to each standby Letter of Credit, in an amount equal to the
Applicable Margin for standby Letters of Credit times the face amount of such
Letter of Credit. Such fee shall be payable quarterly in arrears (x) for trade
Letters of Credit, within fifteen (15) Business Days after the end of each
calendar quarter and on the Revolving Credit Termination Date and (y) for
standby Letters of Credit, within fifteen (15) Business Days after the end of
each calendar quarter and on the Revolving Credit Termination Date.
          (b) In addition to the foregoing commission, the Borrower shall pay
the Issuing Lenders an issuance fee of one tenth percent (1/10%) per annum on
the face amount of each standby Letter of Credit, payable quarterly in arrears
within fifteen (15) Business Days after the end of each calendar quarter of each
calendar quarter and on the Revolving Credit Termination Date.
          (c) The Administrative Agent shall, promptly following its receipt
thereof, distribute to each Issuing Lender and the L/C Participants all fees
received by the Administrative Agent in accordance with their respective
Revolving Credit Commitment Percentages.
SECTION 3.4. L/C Participations. (a) Each Issuing Lender irrevocably agrees to
grant and hereby grants to each L/C Participant, and, to induce such Issuing
Lender to issue Letters of Credit hereunder, each L/C Participant irrevocably
agrees to accept and purchase and hereby accepts and purchases from such Issuing
Lender, on the terms and conditions hereinafter stated, for such L/C
Participant’s own account and risk an undivided interest equal to such L/C
Participant’s Revolving Credit Commitment Percentage in such Issuing Lender’s
obligations and rights under each Letter of Credit issued hereunder and the
amount of each draft paid by such Issuing Lender thereunder. Each L/C
Participant unconditionally and irrevocably agrees with each Issuing Lender
that, if a draft is paid under any Letter of Credit for which such Issuing
Lender is not reimbursed in full by the Borrower in accordance with the terms of
this Agreement, such L/C Participant shall pay to such Issuing Lender upon
demand at such Issuing Lender’s

22



--------------------------------------------------------------------------------



 



address for notices specified herein an amount in Dollars equal to such L/C
Participant’s Revolving Credit Commitment Percentage of the Dollar Amount of
such draft, or any part thereof, which is not so reimbursed, such payment to be
made by the making of a Base Rate Loan in Dollars pursuant to Section 3.5(c)
below.
          (b) Upon becoming aware of any amount required to be paid by any L/C
Participant to any Issuing Lender pursuant to Section 3.4(a) in respect of any
unreimbursed portion of any payment made by such Issuing Lender under any Letter
of Credit, the Administrative Agent shall notify each L/C Participant of the
amount and due date of such required payment and such L/C Participant shall pay
to such Issuing Lender the amount specified on the applicable due date. If any
such amount is paid to such Issuing Lender after the date such payment is due,
such L/C Participant shall pay to such Issuing Lender on demand, in addition to
such amount, the product of (i) such amount, times (ii) the daily average
Federal Funds Rate as determined by the Administrative Agent during the period
from and including the date such payment is due to the date on which such
payment is immediately available to such Issuing Lender, times (iii) a fraction
the numerator of which is the number of days that elapse during such period and
the denominator of which is 360. A certificate of any Issuing Lender with
respect to any amounts owing under this Section 3.4(b) shall be conclusive in
the absence of manifest error. With respect to payment to any Issuing Lender of
the unreimbursed amounts described in this Section 3.4(b), if the L/C
Participants receive notice that any such payment is due (A) prior to 1:00 p.m.
(Charlotte time) on any Business Day, such payment shall be due that Business
Day, and (B) after 1:00 p.m. (Charlotte time) on any Business Day, such payment
shall be due on the following Business Day.
          (c) Whenever, at any time after any Issuing Lender has made payment
under any Letter of Credit and has received from any L/C Participant its
Revolving Credit Commitment Percentage of such payment in accordance with this
Section 3.4, such Issuing Lender receives any payment related to such Letter of
Credit (whether directly from the Borrower or otherwise, or any payment of
interest on account thereof), such Issuing Lender will distribute to such L/C
Participant its pro rata share thereof in accordance with such L/C Participant’s
Revolving Credit Commitment Percentage; provided, that in the event that any
such payment received by such Issuing Lender shall be required to be returned by
such Issuing Lender, such L/C Participant shall return to such Issuing Lender
the portion thereof previously distributed by such Issuing Lender to it.
SECTION 3.5. Reimbursement. (a) Reimbursement by the Borrower. The Borrower
agrees to reimburse each Issuing Lender on each date the Administrative Agent
notifies the Borrower of the date and amount of a draft paid under any Letter of
Credit for the amount of (i) such draft so paid and (ii) any taxes, fees,
charges or other costs or expenses incurred by any Issuing Lender in connection
with such payment (other than those payable pursuant to Section 3.5(b) below).
Each such payment shall be made to any Issuing Lender at its address for notices
specified herein (i) in Dollars if such Letter of Credit was denominated in
Dollars or (ii) in Dollars or the applicable Alternative Currency, at the option
of the Borrower, if such Letter of Credit was denominated in an Alternative
Currency, and in each case, in immediately available funds. Interest shall be
payable on any and all amounts remaining unpaid by the Borrower under this
Article III from the day immediately following the date such amounts become
payable (whether at stated maturity, by acceleration or otherwise) until payment
in full at the rate which would be payable on any outstanding Base Rate Loans
which were then overdue.
          (b) Exchange Indemnification and Increased Costs. The Borrower shall,
upon demand from any Issuing Lender or L/C Participant, pay to such Issuing
Lender or L/C

23



--------------------------------------------------------------------------------



 




Participant, the amount of (i) any loss or cost or increased cost incurred by
such Issuing Lender or L/C Participant, (ii) any reduction in any amount payable
to or in the effective return on the capital to such Issuing Lender or L/C
Participant, (iii) any currency exchange loss, in each case with respect to
clauses (i), (ii) and (iii), that such Issuing Lender or L/C Participant
sustains as a result of the Borrower’s repayment in Dollars of any Letter of
Credit denominated in an Alternative Currency or (iv) any interest or any other
return, including principal, foregone by such Issuing Lender as a result of the
introduction of, change over to or operation of the euro in any member state
participating in the euro. A certificate of such Issuing Lender setting forth in
reasonable detail the basis for determining such additional amount or amounts
necessary to compensate such Issuing Lender shall be conclusively presumed to be
correct save for manifest error.
          (c) Reimbursement by the Lenders. If the Borrower fails to timely
reimburse such Issuing Lender on the date the Borrower receives the notice
referred to in this Section 3.5, the Borrower shall be deemed to have timely
given a Notice of Revolving Credit Borrowing pursuant to Section 2.2 hereunder
to the Administrative Agent requesting the Lenders to make a Base Rate Loan on
such date in an amount in Dollars equal to the Dollar Amount (as of the date of
funding of such Base Rate Loan by each Lender) of such draft paid, together with
any taxes, fees, charges or other costs or expenses incurred by any Issuing
Lender and to be reimbursed pursuant to this Section 3.5 and, regardless of
whether or not the conditions precedent specified in Article VI have been
satisfied, the Lenders shall make Base Rate Loans in such amount, the proceeds
of which shall be applied to reimburse such Issuing Lender for the amount of the
related drawing and costs and expenses. Notwithstanding the foregoing, nothing
in this Section 3.5 shall obligate the Lenders to make such Base Rate Loans if
the making of such Base Rate Loans would violate the automatic stay under
federal bankruptcy laws.

24



--------------------------------------------------------------------------------



 



SECTION 3.6. Obligations Absolute. The Borrower’s obligations under this
Article III (including without limitation the Reimbursement Obligation) shall be
absolute and unconditional under any and all circumstances and irrespective of
any set-off, counterclaim or defense to payment which the Borrower may have or
have had against any Issuing Lender or any beneficiary of a Letter of Credit.
The Borrower also agrees with each Issuing Lender that no Issuing Lender shall
be responsible for, and the Borrower’s Reimbursement Obligation under
Section 3.5 shall not be affected by, among other things, the validity or
genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. No Issuing Lender shall be liable for any error,
omission, interruption or delay in transmission, dispatch or delivery of any
message or advice, however transmitted, in connection with any Letter of Credit,
except for errors or omissions caused by such Issuing Lender’s gross negligence
or willful misconduct. The Borrower agrees that any action taken or omitted by
any Issuing Lender under or in connection with any Letter of Credit or the
related drafts or documents, if done in the absence of gross negligence or
willful misconduct and in accordance with the standards of care specified in the
Uniform Customs and/or ISP 98, as set forth in the Application or as determined
by the Issuing Lender and, to the extent not inconsistent therewith, the laws of
the State of New York, shall be binding on the Borrower and shall not result in
any liability of any Issuing Lender to the Borrower. The responsibility of each
Issuing Lender to the Borrower in connection with any draft presented for
payment under any Letter of Credit shall, in addition to any payment obligation
expressly provided for in such Letter of Credit, be limited to determining that
the documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are in conformity with such Letter of Credit.
SECTION 3.7 Effect of Application. To the extent that any provision of any
Application related to any Letter of Credit is inconsistent with the provisions
of this Article III, the provisions of this Article III shall apply.
ARTICLE IV COMPETITIVE BID FACILITY
SECTION 4.1. Bidding Procedure. Each Lender severally agrees that the Borrower
may make Competitive Bid Borrowings under this Section 4.1 from time to time on
any Business Day during the period from the Closing Date until the date
occurring 30 days prior to the Revolving Credit Termination Date in the manner
set forth below; provided that, following the making of each Competitive Bid
Borrowing, the aggregate Dollar Amount of all Loans and all L/C Obligations then
outstanding shall not exceed the aggregate amount of the Revolving Credit
Commitments of the Lenders.
     (a) The Borrower may request a Competitive Bid Borrowing under this
Section 4.1 by delivering to the Administrative Agent, by telecopier or telex, a
notice of a Competitive Bid Borrowing (a “Notice of Competitive Bid Borrowing”),
in substantially the form of Exhibit B-2 hereto, specifying therein the
requested (i) date of such proposed Competitive Bid Borrowing, (ii) aggregate
amount of such proposed Competitive Bid Borrowing, (iii) interest rate basis and
day count convention to be offered by the Lenders, (iv) currency of such
proposed Competitive Bid Borrowing, (v) in the case of a Competitive Bid
Borrowing consisting of Floating Rate Loans, Interest Period, or in the case of
a Competitive Bid Borrowing consisting of Fixed Rate Loans, maturity date for
repayment of each Fixed Rate Loan to be made as part of such Competitive Bid
Borrowing (which maturity date may not be earlier than the date occurring seven
days

25



--------------------------------------------------------------------------------



 



after the date of such Competitive Bid Borrowing or later than the earlier of
(A) 365 days after the date of such Competitive Bid Borrowing and (B) the
Revolving Credit Termination Date), (vi) interest payment date or dates relating
thereto, (vii) location of the Borrower’s account to which funds are to be
advanced and (viii) other terms (if any) to be applicable to such Competitive
Bid Borrowing, not later than (1) 10:00 A.M. (Charlotte time) at least two
Business Days prior to the date of the proposed Competitive Bid Borrowing, if
the Borrower shall specify in the Notice of Competitive Bid Borrowing that the
rates of interest to be offered by the Lenders shall be fixed rates per annum
(the Loans comprising any such Competitive Bid Borrowing being referred to
herein as “Fixed Rate Loans”) and that the Loans comprising such proposed
Competitive Bid Borrowing shall be denominated in Dollars, (2) 10:00 A.M.
(Charlotte time) at least four Business Days prior to the date of the proposed
Competitive Bid Borrowing, if the Borrower shall specify in the Notice of
Competitive Bid Borrowing that the Loans comprising such Competitive Bid
Borrowing shall be Floating Rate Loans denominated in Dollars, (3) 10:00 A.M.
(London time) at least two Business Days prior to the date of the proposed
Competitive Bid Borrowing, if the Borrower shall specify in the Notice of
Competitive Bid Borrowing that the Loans comprising such proposed Competitive
Bid Borrowing shall be Fixed Rate Loans denominated in any Alternative Currency
and (4) 10:00 A.M. (London time) at least four Business Days prior to the date
of the proposed Competitive Bid Borrowing, if the Borrower shall instead specify
in the Notice of Competitive Bid Borrowing that the Loans comprising such
Competitive Bid Borrowing shall be Floating Rate Loans denominated in any
Alternative Currency. Each Notice of Competitive Bid Borrowing shall be
irrevocable and binding on the Borrower. The Administrative Agent shall in turn
promptly notify each Lender of each request for a Competitive Bid Borrowing
received by it from the Borrower by sending such Lender a copy of the related
Notice of Competitive Bid Borrowing.
     (b) Each Lender may, if, in its sole discretion, it elects to do so,
irrevocably offer to make one or more Competitive Bid Loans to the Borrower as
part of such proposed Competitive Bid Borrowing at a rate or rates of interest
specified by such Lender in its sole discretion, by notifying the Administrative
Agent (which shall give prompt notice thereof to the Borrower), (i) before 9:30
A.M. (Charlotte time) on the date of such proposed Competitive Bid Borrowing, in
the case of a Competitive Bid Borrowing consisting of Fixed Rate Loans
denominated in Dollars, (ii) before 10:00 A.M. (Charlotte time) three Business
Days before the date of such proposed Competitive Bid Borrowing, in the case of
a Competitive Bid Borrowing consisting of Floating Rate Loans, denominated in
Dollars, (iii) before 12:00 noon (London time) on the Business Day prior to the
date of such proposed Competitive Bid Borrowing, in the case of a Competitive
Bid Borrowing consisting of Fixed Rate Loans denominated in any Alternative
Currency and (iv) before 12:00 noon (London time) on the third Business Day
prior to the date of such proposed Competitive Bid Borrowing, in the case of a
Competitive Bid Borrowing consisting of Floating Rate Loans denominated in any
Alternative Currency, of the minimum amount and maximum amount of each
Competitive Bid Loan which such Lender would be willing to make as part of such
proposed Competitive Bid Borrowing (which Dollar Amounts of such proposed
Competitive Bid may exceed such Lender’s Revolving Credit Commitment), the rate
or rates of interest therefor and such Lender’s Applicable Lending Office with
respect to such Competitive Bid Loan; provided that if the Administrative Agent
in its capacity as a Lender shall, in its sole discretion, elect to make any
such offer, it shall notify the Borrower of such offer at least 30 minutes
before the time and on the date on which notice of such election is to be given
to the Administrative Agent by the other Lenders. If

26



--------------------------------------------------------------------------------



 



any Lender shall elect not to make such an offer, such Lender shall so notify
the Administrative Agent before 10:00 A.M. (Charlotte time) on the date on which
notice of such election is to be given to the Administrative Agent by the other
Lenders, and such Lender shall not be obligated to, and shall not, make any
Competitive Bid Loan as part of such Competitive Bid Borrowing; provided that
the failure by any Lender to give such notice shall not cause such Lender to be
obligated to make any Competitive Bid Loan as part of such proposed Competitive
Bid Borrowing. The Administrative Agent shall promptly notify the Borrower by
telecopy of each such offer made by a Lender, including all information required
to be provided by the Lender in such offer by this Section 4.1(b) and the
identity of the Lender making such offer
     (c) The Borrower shall, in turn, (i) before 10:30 A.M. (Charlotte time) on
the date of such proposed Competitive Bid Borrowing, in the case of a
Competitive Bid Borrowing consisting of Fixed Rate Loans denominated in Dollars,
(ii) before 11:00 A.M. (Charlotte time) three Business Days before the date of
such proposed Competitive Bid Borrowing, in the case of a Competitive Bid
Borrowing consisting of Floating Rate Loans denominated in Dollars, (iii) before
3:00 P.M. (London time) on the Business Day prior to the date of such proposed
Competitive Bid Borrowing, in the case of a Competitive Bid Borrowing consisting
of Fixed Rate Loans denominated in any Alternative Currency and (iv) before 3:00
P.M. (London time) on the third Business Day prior to the date of such
Competitive Bid Borrowing, in the case of a Competitive Bid Borrowing consisting
of Floating Rate Loans denominated in any Alternative Currency, either:
     (x) cancel such Competitive Bid Borrowing by giving the Administrative
Agent notice to that effect, or
     (y) accept one or more of the offers made by any Lender or Lenders pursuant
to paragraph (b) above, in its sole discretion, by giving notice to the
Administrative Agent of the amount of each Competitive Bid Loan (which amount
shall be equal to or greater than the minimum amount, and equal to or less than
the maximum amount, notified to the Borrower by the Administrative Agent on
behalf of such Lender for such Competitive Bid Loan pursuant to paragraph
(b) above) to be made by each Lender as part of such Competitive Bid Borrowing,
and reject any remaining offers made by Lenders pursuant to paragraph (b) above
by giving the Administrative Agent notice to that effect. The Borrower shall
accept the offers made by any Lender or Lenders to make Competitive Bid Loans in
order of the lowest to the highest rates of interest offered by such Lenders. If
two or more Lenders have offered the same interest rate, the amount to be
borrowed at such interest rate will be allocated among such Lenders in
proportion to the amount that each such Lender offered at such interest rate
(rounded to integral multiples of $1,000,000 in a manner satisfactory to the
Borrower).
     (d) If the Borrower notifies the Administrative Agent that such Competitive
Bid Borrowing is cancelled pursuant to paragraph (c)(x) above, the
Administrative Agent shall give prompt notice thereof to the Lenders and such
Competitive Bid Borrowing shall not be made.
     (e) If the Borrower accepts one or more of the offers made by any Lender or
Lenders pursuant to paragraph (c)(y) above, the Administrative Agent shall in
turn

27



--------------------------------------------------------------------------------



 



promptly notify (i) each Lender that has made an offer as described in paragraph
(b) above, of the date and aggregate amount of such Competitive Bid Borrowing
and whether or not any offer or offers made by such Lender pursuant to paragraph
(b) above have been accepted by the Borrower, (ii) each Lender that is to make a
Competitive Bid Loan as part of such Competitive Bid Borrowing, of the amount of
each Competitive Bid Loan to be made by such Lender as part of such Competitive
Bid Borrowing, and (iii) each Lender that is to make a Competitive Bid Loan as
part of such Competitive Bid Borrowing, upon receipt, that the Administrative
Agent has received forms of documents appearing to fulfill the conditions set
forth in Section 6.4. Each Lender that is to make a Competitive Bid Loan as part
of such Competitive Bid Borrowing shall, before 12:00 noon (Charlotte time), in
the case of Competitive Bid Loans to be denominated in Dollars or 11:00 A.M.
(London time), in the case of Competitive Bid Loans to be denominated in any
Alternative Currency, on the date of such Competitive Bid Borrowing specified in
the notice received from the Administrative Agent pursuant to clause (i) of the
preceding sentence or any later time when such Lender shall have received notice
from the Administrative Agent pursuant to clause (iii) of the preceding
sentence, make available for the account of its Applicable Lending Office to the
Administrative Agent (x) in the case of a Competitive Bid Borrowing denominated
in Dollars, at its address referred to in Section 14.1(c), in same day funds,
such Lender’s portion of such Competitive Bid Borrowing in Dollars and (y) in
the case of a Competitive Bid Borrowing in an Alternative Currency, at the
payment office for such Alternative Currency as shall have been notified by the
Administrative Agent to the Lenders prior thereto, in same day funds, such
Lender’s portion of such Competitive Bid Borrowing in such Alternative Currency.
Upon fulfillment of the conditions set forth in Section 6.4 and promptly after
receipt by the Administrative Agent of such funds, the Administrative Agent will
make such funds available to the Borrower at the location specified by the
Borrower in its Notice of Competitive Bid Borrowing. Promptly after each
Competitive Bid Borrowing, the Administrative Agent will notify each Lender of
the amount and tenor of the Competitive Bid Borrowing.
     (f) If the Borrower notifies the Administrative Agent that it accepts one
or more of the offers made by any Lender or Lenders pursuant to paragraph (c)(y)
above, such notice of acceptance shall be irrevocable and binding on the
Borrower.
SECTION 4.2. Minimum Amounts. Each Competitive Bid Borrowing shall be in an
aggregate Dollar Amount of $5,000,000 or an integral multiple of $1,000,000 in
excess thereof and, following the making of each Competitive Bid Borrowing, the
Borrower shall be in compliance with the limitation set forth in the proviso to
the first sentence of Section 4.1 above.
SECTION 4.3. Bidding Availability. Within the limits and on the conditions set
forth in this Article IV, the Borrower may from time to time borrow under this
Article IV, repay or prepay pursuant to Section 4.4 below, and reborrow under
this Article IV, provided that a Competitive Bid Borrowing shall not be made
within three Business Days of the date of any other Competitive Bid Borrowing.
SECTION 4.4. Repayment of Competitive Bid Loans. The Borrower shall repay to the
Administrative Agent for the account of each Lender that has made a Competitive
Bid Loan, on the last day of its Interest Period (in the case of Floating Rate
Loans) or the maturity date (in the case of Fixed Rate Loans) of each
Competitive Bid Loan (such Interest Period or maturity date being that specified
by the Borrower for repayment of such Competitive Bid Loan in the related Notice
of Competitive Bid Borrowing delivered pursuant to Section 4.1 (a) above and
provided in

28



--------------------------------------------------------------------------------



 



the Competitive Bid Note evidencing such Competitive Bid Loan), the then unpaid
principal amount of such Competitive Bid Loan. The Borrower shall have no right
to prepay any principal amount of any Competitive Bid Loan unless, and then only
on the terms, specified by the Borrower for such Competitive Bid Loan in the
related Notice of Competitive Bid Borrowing delivered pursuant to Section 4.1
(a) above and set forth in the Competitive Bid Note evidencing such Competitive
Bid Loan.
SECTION 4.5. Interest on Competitive Bid Loans. The Borrower shall pay interest
on the unpaid principal amount of each Competitive Bid Loan from the date of
such Competitive Bid Loan to the date the principal amount of such Competitive
Bid Loan is repaid in full, at the rate of interest for such Competitive Bid
Loan specified by the Lender making such Competitive Bid Loan in its notice with
respect thereto delivered pursuant to Section 4.1 (b) above, payable on the
interest payment date or dates specified by the Borrower for such Competitive
Bid Loan in the related Notice of Competitive Bid Borrowing delivered pursuant
to Section 4.1 (a) above, as provided in the Competitive Bid Note evidencing
such Competitive Bid Loan. Upon the occurrence and during the continuance of an
Event of Default (i) each Competitive Bid Loan denominated in an Alternative
Currency shall be exchanged for a new Competitive Bid Loan for an equivalent
amount of Dollars but with otherwise identical terms and conditions to the
Competitive Bid Loan being exchanged and (ii) and the Borrower shall pay
interest on the amount of unpaid principal of and interest on each Competitive
Bid Loan owing to a Lender, payable in arrears on the date or dates interest is
payable thereon, at a rate per annum equal at all times to 2% per annum above
the rate per annum otherwise required to be paid on such Competitive Bid Loan
under the terms of the Competitive Bid Note evidencing such Competitive Bid Loan
unless otherwise agreed in such Competitive Bid Note. Computations in respect of
Competitive Bid Loans shall be made by the Administrative Agent as specified in
the applicable Notice of Competitive Bid Borrowing (or, in each case of Loans
denominated in Alternative Currencies where market practice differs, in
accordance with market practice), in each case for the actual number of days
elapsed.
SECTION 4.6. Competitive Bid Notes. The indebtedness of the Borrower resulting
from each Competitive Bid Loan made to the Borrower as part of a Competitive Bid
Borrowing shall be evidenced by a separate Competitive Bid Note of the Borrower
payable to the order of the Lender making such Competitive Bid Loan.
ARTICLE V GENERAL LOAN PROVISIONS
SECTION 5.1. Interest. (a) Interest Rate Options. Subject to the provisions of
this Section 5.1, at the election of the Borrower, the aggregate principal
balance of any Revolving Credit Loans shall bear interest at (i) the Base Rate
plus the Applicable Margin or (ii) the LIBOR Rate plus the Applicable Margin;
provided that LIBOR Rate Loans shall not be available until three (3) Business
Days after the Closing Date unless the Borrower executes and delivers an
indemnity in favor of the Administrative Agent and the Lenders in form and
substance satisfactory to them. The Borrower shall select the rate of interest
and Interest Period, if any, applicable to any Revolving Credit Loan at the time
a Notice of Revolving Credit Borrowing is given pursuant to Section 2.2 or at
the time a Notice of Conversion/Continuation is given pursuant to Section 5.2.
Each Revolving Credit Loan or portion thereof bearing interest based on the Base
Rate shall be a “Base Rate Loan”, and each Revolving Credit Loan or portion
thereof bearing interest based on the LIBOR Rate shall be a “LIBOR Rate Loan.”
Any Revolving Credit Loan or any portion thereof as to which the Borrower has
not duly specified an interest rate as provided herein shall be deemed a Base
Rate Loan.

29



--------------------------------------------------------------------------------



 



          (b) Interest Periods. In connection with each LIBOR Rate Loan and each
Floating Rate Loan, the Borrower, by giving notice at the times described in
Section 5.1(a) (or, in the case of a Floating Rate Loan, in the applicable
Notice of Competitive Bid Borrowing), shall elect an interest period (each, an
“Interest Period”) to be applicable to such Loan, which Interest Period shall be
a period of one (1), two (2), three (3), or six (6) months (or nine (9) or
twelve (12) months or any other period if available from all Lenders) with
respect to each LIBOR Rate (or, if applicable to a Floating Rate Loan, each
EURIBO Rate); provided that:
     (i) the Interest Period shall commence on the date of advance of or
conversion to any LIBOR Rate Loan or the date of advance of any Floating Rate
Loan and, in the case of immediately successive Interest Periods, each
successive Interest Period shall commence on the date on which the next
preceding Interest Period expires;
     (ii) if any Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided, that if any Interest Period would otherwise expire on a day that
is not a Business Day but is a day of the month after which no further Business
Day occurs in such month, such Interest Period shall expire on the next
preceding Business Day;
     (iii) any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the relevant calendar month at the end of such Interest Period;
     (iv) no Interest Period shall extend beyond the Revolving Credit
Termination Date; and
     (v) there shall be no more than six (6) Interest Periods for Revolving
Credit Loans in effect at any time.
          (c) Default Rate. Subject to Section 12.3, at the discretion of the
Administrative Agent and Required Lenders, upon the occurrence and during the
continuance of an Event of Default, (i) the Borrower shall no longer have the
option to request LIBOR Rate Loans, (ii) all outstanding LIBOR Rate Loans shall
bear interest at a rate per annum two percent (2%) in excess of the rate then
applicable to LIBOR Rate Loans, as applicable, until the end of the applicable
Interest Period and thereafter at a rate equal to two percent (2%) in excess of
the rate then applicable to Base Rate Loans, and (iii) all outstanding Base Rate
Loans shall bear interest at a rate per annum equal to two percent (2%) in
excess of the rate then applicable to Base Rate Loans. Interest shall continue
to accrue on the amount of Revolving Credit Loans outstanding after the filing
by or against the Borrower of any petition seeking any relief in bankruptcy or
under any act or law pertaining to insolvency or debtor relief, whether state,
federal or foreign.
          (d) Interest Payment and Computation. Interest on each Base Rate Loan
shall be payable in arrears on the last Business Day of each calendar quarter
commencing June 30, 2005; and interest on each LIBOR Rate Loan shall be payable
on the last day of each Interest Period applicable thereto, and if such Interest
Period exceeds three (3) months, at the end of each three (3) month interval
during such Interest Period. Interest on LIBOR Rate Loans and all fees payable
hereunder shall be computed on the basis of a 360-day year and assessed for the
actual number of days elapsed and interest on Base Rate Loans shall be computed
on the basis of a 365/66-day year and assessed for the actual number of days
elapsed.

30



--------------------------------------------------------------------------------



 



          (e) Maximum Rate. In no contingency or event whatsoever shall the
aggregate of all amounts deemed interest hereunder or under any of the Loan
Documents charged or collected pursuant to the terms of this Agreement or
pursuant to any other Loan Document exceed the highest rate permissible under
any Applicable Law which a court of competent jurisdiction shall, in a final
determination, deem applicable hereto. In the event that such a court determines
that the Lenders have charged or received interest hereunder in excess of the
highest applicable rate, the rate in effect hereunder shall automatically be
reduced to the maximum rate permitted by Applicable Law and the Lenders shall at
the Administrative Agent’s option (i) promptly refund to the Borrower any
interest received by Lenders in excess of the maximum lawful rate or (ii) shall
apply such excess to the principal balance of the Obligations. It is the intent
hereof that the Borrower not pay or contract to pay, and that neither the
Administrative Agent nor any Lender receive or contract to receive, directly or
indirectly in any manner whatsoever, interest in excess of that which may be
paid by the Borrower under Applicable Law.
SECTION 5.2. Notice and Manner of Conversion or Continuation of Revolving Credit
Loans. Provided that no Event of Default has occurred and is then continuing,
the Borrower shall have the option (a) to convert all or any portion of its
outstanding Base Rate Loans in a principal amount equal to $5,000,000 or any
whole multiple of $1,000,000 in excess thereof into one or more LIBOR Rate Loans
and (b), (i) to convert all or any part of its outstanding LIBOR Rate Loans in a
principal amount equal to $1,000,000 or a whole multiple of $250,000 in excess
thereof into Base Rate Loans or (ii) to continue such LIBOR Rate Loans as LIBOR
Rate Loans for an additional Interest Period; provided that if any conversion or
continuation is made prior to the expiration of any Interest Period, the
Borrower shall pay any amount required to be paid pursuant to Section 5.10
hereof. Whenever the Borrower desires to convert or continue Revolving Credit
Loans as provided above, the Borrower shall give the Administrative Agent
irrevocable prior written notice in the form attached as Exhibit E (a “Notice of
Conversion/Continuation”) not later than 11:00 a.m. (Charlotte time) three
(3) Business Days before the day on which a proposed conversion or continuation
of such Revolving Credit Loan is to be effective (except in the case of a
conversion of a LIBOR Rate Loan to a Base Rate Loan in which case same day
notice by the Borrower shall be sufficient) specifying (A) the Revolving Credit
Loans to be converted or continued, and, in the case of any LIBOR Rate Loan to
be converted or continued, the last day of the Interest Period therefor, (B) the
effective date of such conversion or continuation (which shall be a Business
Day), (C) the principal amount of such Revolving Credit Loans to be converted or
continued, and (D) the Interest Period to be applicable to such converted or
continued LIBOR Rate Loan. The Administrative Agent shall promptly notify the
Lenders of such Notice of Conversion/Continuation.
SECTION 5.3. Fees. (a) Facility Fees. The Borrower shall pay to the
Administrative Agent, for the account of the Lenders, a non-refundable facility
fee (the “Facility Fee”) at a rate per annum equal to the Applicable Margin on
the full amount of the Revolving Credit Commitment, regardless of usage. The
Facility Fee shall be payable in arrears on the last Business Day of each
calendar quarter for the period commencing on the Closing Date and ending on the
Revolving Credit Termination Date. The Facility Fee shall be distributed by the
Administrative Agent to the Lenders pro rata in accordance with the Lenders’
respective Revolving Credit Commitment Percentages.
          (b) Administrative Agent’s and Other Fees. In order to compensate the
Administrative Agent for its obligations hereunder, the Borrower agrees to pay
to the Administrative Agent, for its account, the fees set forth in the separate
fee letter agreement executed by the Borrower and the Administrative Agent dated
April 26, 2005.

31



--------------------------------------------------------------------------------



 



SECTION 5.4. Manner of Payment. Each payment by the Borrower on account of the
principal of or interest on the Revolving Credit Loans or of any fee, commission
or other amounts (including the Reimbursement Obligation) payable to the Lenders
under this Agreement or any other Loan Document shall be made not later than
1:00 p.m. (Charlotte time) on the date specified for payment under this
Agreement to the Administrative Agent at the Administrative Agent’s Office for
the account of the Lenders (other than as set forth below) pro rata in
accordance with their respective Revolving Credit Commitment Percentages (except
as specified below), in Dollars, in immediately available funds and shall be
made without any set-off, counterclaim or deduction whatsoever. Any payment
received after such time but before 2:00 p.m. (Charlotte time) on such day shall
be deemed a payment on such date for the purposes of Section 12.1, but for all
other purposes shall be deemed to have been made on the next succeeding Business
Day. Any payment received after 2:00 p.m. (Charlotte time) shall be deemed to
have been made on the next succeeding Business Day for all purposes. Upon
receipt by the Administrative Agent of each such payment, the Administrative
Agent shall distribute to each Lender at its address for notices set forth
herein its pro rata share of such payment in accordance with such Lender’s
Revolving Credit Commitment Percentage (except as specified below), and shall
wire advice of the amount of such credit to each Lender. Each payment to the
Administrative Agent of the L/C Participants’ commissions shall be made in like
manner, but for the account of the L/C Participants. Each payment to the
Administrative Agent of Administrative Agent’s fees or expenses shall be made
for the account of the Administrative Agent and any amount payable to any Lender
under Article IV or Section 5.9, 5.10, 5.11, 5.12 or 14.2 shall be paid to the
Administrative Agent for the account of the applicable Lender. Subject to
Section 5.1(b)(ii), if any payment under this Agreement or any other Loan
Document shall be specified to be made upon a day which is not a Business Day,
it shall be made on the next succeeding day which is a Business Day and such
extension of time shall in such case be included in computing any interest if
payable along with such payment.
SECTION 5.5. Crediting of Payments and Proceeds. In the event that the Borrower
shall fail to pay any of the Obligations when due and the Obligations have been
accelerated pursuant to Section 12.2, all payments received by the Lenders upon
the Obligations and all net proceeds from the enforcement of the Obligations
shall be applied first to all expenses then due and payable by the Borrower
hereunder, then to all indemnity obligations then due and payable by the
Borrower hereunder, then to all Administrative Agent’s fees then due and
payable, then to all commitment and other fees and commissions then due and
payable, then to accrued and unpaid interest hereunder or under any other Loan
Document, and Reimbursement Obligation (pro rata in accordance with all such
amounts due), then to the principal amount hereunder or under any other Loan
Document, Reimbursement Obligation and any termination payments due in respect
of a Hedging Agreement with any Lender or Affiliate of a Lender (which Hedging
Agreement is permitted hereunder) (pro rata in accordance with all such amounts
due) and then to the cash collateral account described in Section 12.2(b) hereof
to the extent of any L/C Obligations then outstanding, in that order.
SECTION 5.6. Adjustments. If any Lender (a “Benefited Lender”) shall at any time
receive any payment of all or part of the Obligations (other than in respect of
Competitive Bid Loans) owing to it, or interest thereon, or if any Lender shall
at any time receive any collateral in respect to the Obligations owing to it
(whether voluntarily or involuntarily, by set-off or otherwise) in a greater
proportion than any such payment to and collateral received by any other Lender,
if any, in respect of the Obligations (other than in respect of Competitive Bid
Loans) owing to such other Lender, or interest thereon, such Benefited Lender
shall purchase for cash from the other Lenders such portion of each such other
Lender’s Extensions of Credit Obligations (other than Competitive Bid Loans), or
shall provide such other Lenders with the benefits of any such

32



--------------------------------------------------------------------------------



 



collateral, or the proceeds thereof, as shall be necessary to cause such
Benefited Lender to share the excess payment or benefits of such collateral or
proceeds ratably with each of the Lenders; provided, that if all or any portion
of such excess payment or benefits is thereafter recovered from such Benefited
Lender, such purchase shall be rescinded, and the purchase price and benefits
returned to the extent of such recovery, but without interest. The Borrower
agrees that each Lender so purchasing a portion of another Lender’s Extensions
of Credit may exercise all rights of payment (including, without limitation,
rights of set-off) with respect to such portion as fully as if such Lender were
the direct holder of such portion.
SECTION 5.7. Nature of Obligations of Lenders Regarding Extensions of Credit;
Assumption by the Administrative Agent. The obligations of the Lenders under
this Agreement to make the Revolving Credit Loans and issue or participate in
Letters of Credit are several and are not joint or joint and several. Unless the
Administrative Agent shall have received notice from a Lender prior to a
proposed borrowing date that such Lender will not make available to the
Administrative Agent such Lender’s ratable portion of the amount to be borrowed
on such date (which notice shall not release such Lender of its obligations
hereunder), the Administrative Agent may assume that such Lender has made such
portion available to the Administrative Agent on the proposed borrowing date in
accordance with Sections 2.2(b), and the Administrative Agent may, in reliance
upon such assumption, make available to the Borrower on such date a
corresponding amount. If such amount is made available to the Administrative
Agent on a date after such borrowing date, such Lender shall pay to the
Administrative Agent on demand an amount, until paid, equal to the product of
(a) the amount not made available by such Lender in accordance with the terms
hereof, times (b) the daily average Federal Funds Rate during such period as
determined by the Administrative Agent, times (c) a fraction the numerator of
which is the number of days that elapse from and including such borrowing date
to the date on which such amount not made available by such Lender in accordance
with the terms hereof shall have become immediately available to the
Administrative Agent and the denominator of which is 360. A certificate of the
Administrative Agent with respect to any amounts owing under this Section 5.7
shall be conclusive, absent manifest error. If such Lender’s Revolving Credit
Commitment Percentage of such borrowing is not made available to the
Administrative Agent by such Lender within three (3) Business Days of such
borrowing date, the Administrative Agent shall be entitled to recover such
amount made available by the Administrative Agent with interest thereon at the
rate per annum applicable to such borrowing, on demand, from the Borrower. The
failure of any Lender to make available its Revolving Credit Commitment
Percentage of any Revolving Credit Loan requested by the Borrower shall not
relieve it or any other Lender of its obligation hereunder to make its Revolving
Credit Commitment Percentage of such Revolving Credit Loan available on the
borrowing date, but no Lender shall be responsible for the failure of any other
Lender to make its Revolving Credit Commitment Percentage of such Revolving
Credit Loan available on the borrowing date.
SECTION 5.8. Joint and Several Liability of the Credit Parties. (a) Each of the
Credit Parties is jointly and severally liable not merely as a surety but as a
co-debtor for each and every Obligation. Each of the Credit Parties is accepting
joint and several liability hereunder in consideration of the financial
accommodations to be provided by the Lenders under this Agreement, for the
mutual benefit, directly or indirectly, of each of the Credit Parties and in
consideration of the undertakings of each of the Credit Parties to accept joint
and several liability for the Obligations.
          (b) Except as otherwise expressly provided herein, each Credit Party
hereby waives promptness, diligence, presentment, demand, protest, notice of
acceptance of its joint and several liability, notice of any and all advances of
the Revolving Credit Loans and Letters of

33



--------------------------------------------------------------------------------



 



Credit made under this Agreement and the other Loan Documents, notice of
occurrence of any Default or Event of Default, or of any demand for any payment
under this Agreement and notice of any action at any time taken or omitted by
the Administrative Agent or any Lender under or in respect of any of the
Obligations hereunder. Each Credit Party hereby waives all defenses which may be
available by virtue of any valuation, stay, moratorium law or other similar law
now or hereafter in effect, any right to require the marshaling of assets of any
of the Credit Parties and any other entity or person primarily or secondarily
liable with respect to any of the Obligations, and all suretyship defenses
generally. Each Credit Party hereby assents to, and waives notice of, any
extension or postponement of the time for the payment, or place or manner for
payment, compromise, refinancing, consolidation or renewals of any of the
Obligations hereunder, the acceptance of any partial payment thereon, any
waiver, consent or other action or acquiescence by the Administrative Agent or
any Lender at any time or times in respect of any default by any Credit Party in
the performance or satisfaction of any term, covenant, condition or provision of
this Agreement and the other Loan Documents, any and all other indulgences
whatsoever by the Administrative Agent or any Lender in respect of any of the
Obligations, and the taking, addition, substitution or release, in whole or in
part, at any time or times, of any security for any of such Obligations or the
addition, substitution or release, in whole or in part, of any Credit Party or
any other entity or person primarily or secondarily liable for any Obligation.
If for any reason any of the Credit Parties has no legal existence or is under
no legal obligation to discharge any of the Obligations, or if any of the
Obligations have become irrecoverable from any of the Credit Parties by reason
of such Credit Party’s insolvency, bankruptcy or reorganization or by other
operation of law or for any reason, this Agreement and the other Loan Documents
shall nevertheless be binding on each of the other Credit Parties to the same
extent as if such Credit Party at all times had been the sole obligor on such
Obligations. The Obligations of each Credit Party under this Section 5.8 shall
not be diminished or rendered unenforceable by any winding up, reorganization,
arrangement, liquidation, reconstruction or similar proceeding with respect to
any reconstruction or similar proceeding with respect to any Credit Party, the
Administrative Agent or any Lender.
          (c) If at any time, any payment, or any part thereof, made in respect
of any of the Obligations, is rescinded or must otherwise be restored or
returned by the Administrative Agent or any Lender upon the insolvency,
bankruptcy or reorganization of any of the Credit Parties, or otherwise, the
provisions of this Section 5.8 will forthwith be reinstated in effect as though
such payment had not been made.
          (d) Until the payment and performance in full of all the Obligations,
none of the Credit Parties shall exercise and each hereby waives any rights
against the other Credit Parties as a result of payment by such Credit Party
hereunder, by way of subrogation, reimbursement, restitution, contribution or
otherwise, and none of the Credit Parties will prove any claim in competition
with the Administrative Agent or any Lender in respect of any payment hereunder
in bankruptcy, insolvency, or reorganization proceedings of any nature; none of
the Credit Parties will claim any set-off, recoupment or counterclaim against
any of the other Credit Parties in respect of any liability of one Credit Party
to another Credit Party. Each of the Credit Parties hereby agrees that the
payment of any amounts due with respect to any indebtedness owing by any of the
Credit Party to any other Credit Party is hereby subordinated to the prior
payment in full in cash of the Obligations. Each Credit Party agrees that, after
the occurrence and during the continuance of any Default or Event of Default
hereunder, none of the Credit Parties will demand, sue for or otherwise attempt
to collect any indebtedness of any other Credit Party to such Credit Party until
all of the Obligations of the Credit Parties hereunder shall have been paid in
full in cash. If, notwithstanding the foregoing sentence, any Credit Party shall
collect, enforce or receive any amounts in respect of such indebtedness in
violation of the foregoing sentence while any Obligations of the Credit Parties
are still outstanding, such amounts shall be collected,

34



--------------------------------------------------------------------------------



 



enforced and received by such Credit Party as trustee for the Administrative
Agent and the Lenders and be paid over to the Administrative Agent on account of
the Obligations without affecting in any manner the liability of such Credit
Party under the other provisions hereof.
SECTION 5.9. Changed Circumstances. (a) Circumstances Affecting LIBOR Rate
Availability. If with respect to any Interest Period: (i) the Administrative
Agent or any Lender (after consultation with Administrative Agent) shall
determine that, by reason of circumstances affecting the foreign exchange and
interbank markets generally, deposits in the applicable currency, in the
applicable amounts are not being quoted via Moneyline Telerate Markets Screen
3750 (or on any successor or substitute page of such service, or any successor
to or substitute for such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to deposits of the applicable currency in the London
interbank market) or offered to the Administrative Agent or such Lender for such
Interest Period; or (ii) the Required Lenders reasonably determine (which
determination shall be conclusive) and notify the Administrative Agent that the
LIBOR Rate will not adequately and fairly reflect the cost to the Required
Lenders of funding LIBOR Rate Loans or Floating Rate Loans for such Interest
Period; then the Administrative Agent shall forthwith give notice thereof to the
Borrower. Thereafter, until the Administrative Agent notifies the Borrower that
such circumstances no longer exist, the obligation of the Lenders to make LIBOR
Rate Loans or Floating Rate Loans and the right of the Borrower to convert any
Revolving Credit Loan to or continue any Loan as a LIBOR Rate Loan shall be
suspended, and the Borrower shall repay in full (or cause to be repaid in full)
the then outstanding principal amount of each such LIBOR Rate Loan or Floating
Rate Loan together with accrued interest thereon, on the last day of the then
current Interest Period applicable to such Loan or convert the then outstanding
principal amount of each such LIBOR Rate Loan to a Base Rate Loan as of the last
day of such Interest Period.
          (b) Laws Affecting LIBOR Rate or Floating Rate Availability. If, after
the date hereof, the introduction of, or any change in, any Applicable Law or
any change in the interpretation or administration thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender (or any of their respective
Lending Offices) with any request or directive (whether or not having the force
of law) issued after the date hereof of any such Authority, central bank or
comparable agency, shall make it unlawful or impossible for any of the Lenders
(or any of their respective Lending Offices) to honor its obligations hereunder
to make or maintain any LIBOR Rate Loan or Floating Rate Loan, such Lender shall
promptly give notice thereof to the Administrative Agent and the Administrative
Agent shall promptly give notice to the Borrower and the other Lenders.
Thereafter, until the Administrative Agent notifies the Borrower that such
circumstances no longer exist, (i) the obligations of the Lenders to make LIBOR
Rate Loans or Floating Rate Loans and the right of the Borrower to convert any
Revolving Credit Loan or continue any Revolving Credit Loan as a LIBOR Rate Loan
shall be suspended and thereafter the Borrower may select only Base Rate Loans
hereunder, and (ii) if any of the Lenders may not lawfully continue to maintain
a LIBOR Rate Loan or Floating Rate Loan to the end of the then current Interest
Period applicable thereto, the applicable Loan shall immediately be converted to
a Base Rate Loan or a Loan that bears interest at the Base Rate for the
remainder of such Interest Period.
          (c) Increased Costs. If, after the date hereof, the introduction of,
or any change in, any Applicable Law, or in the interpretation or administration
thereof by any Governmental Authority, central bank or comparable agency charged
with the interpretation or administration thereof, or compliance by any of the
Lenders (or any of their respective Lending Offices) with

35



--------------------------------------------------------------------------------



 



any request or directive (whether or not having the force of law) issued after
the date hereof of such Authority, central bank or comparable agency:
     (i) shall subject any of the Lenders (or any of their respective Lending
Offices) to any tax, duty or other charge with respect to any Revolving Credit
Loan, Letter of Credit or Application or shall change the basis of taxation of
payments to any of the Lenders (or any of their respective Lending Offices) of
the principal of or interest on any Revolving Credit Loan, Letter of Credit or
Application or any other amounts due under this Agreement in respect thereof
(except for changes in the rate of tax on the overall net income of any of the
Lenders or any of their respective Lending Offices imposed by the jurisdiction
in which such Lender is organized or is or should be qualified to do business or
such Lending Office is located); or
     (ii) shall impose, modify or deem applicable any reserve (including,
without limitation, any imposed by the Board of Governors of the Federal Reserve
System), special deposit, insurance or capital or similar requirement against
assets of, deposits with or for the account of, or credit extended by any of the
Lenders (or any of their respective Lending Offices) or shall impose on any of
the Lenders (or any of their respective Lending Offices) or the foreign exchange
and interbank markets any other condition affecting any Revolving Credit Loan;
and the result of any of the foregoing is to increase the costs to any of the
Lenders of maintaining any LIBOR Rate Loan or Floating Rate Loan or issuing or
participating in Letters of Credit or to reduce the yield or amount of any sum
received or receivable by any of the Lenders under this Agreement or under any
other Loan Document in respect of a LIBOR Rate Loan or Floating Rate Loan or
Letter of Credit or Application, then such Lender may promptly notify the
Administrative Agent, and the Administrative Agent shall promptly notify the
Borrower of such fact and demand compensation therefor and, within fifteen
(15) days after such notice by the Administrative Agent, the Borrower shall pay
to such Lender such additional amount or amounts as will compensate such Lender
or Lenders for such increased cost or reduction. The Administrative Agent and
the applicable Lender will promptly notify the Borrower of any event of which it
has knowledge which will entitle such Lender to compensation pursuant to this
Section 5.9(c); provided, that the Administrative Agent shall incur no liability
whatsoever to the Lenders or the Borrower in the event it fails to do so. The
amount of such compensation shall be determined, in the applicable Lender’s
reasonable discretion, based upon the assumption that such Lender funded its
Revolving Credit Commitment Percentage of the LIBOR Rate Loans or Floating Rate
Loans in the London interbank market and using any reasonable attribution or
averaging methods which such Lender deems appropriate and practical; provided
that no compensation shall be payable pursuant to the above if the applicable
Lender fails to demand compensation for such increased costs within one-hundred
eighty (180) days following the date on which such Lender has actual knowledge
of the event resulting in such increase. A certificate of such Lender setting
forth in reasonable detail the basis for determining such amount or amounts
necessary to compensate such Lender shall be forwarded to the Borrower through
the Administrative Agent and shall be conclusively presumed to be correct save
for manifest error.
          (d) Mitigation Obligations; Replacement of Lenders.
          (i) If any Lender requests compensation under this Section 5.9, or if
the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 5.12,
then such Lender shall use reasonable

36



--------------------------------------------------------------------------------



 



efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (A) would eliminate or reduce amounts payable pursuant
to this Section 5.9 or Section 5.12, as the case may be, in the future and
(B) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.
          (ii) If any Lender requests compensation under this Section 5.9, or if
the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 5.12,
or if any Lender defaults in its obligation to fund Loans hereunder, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 14.10), all its interests, rights and obligations under this Agreement
to an Eligible Assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (A) the
Borrower shall have received the prior written consent of the Administrative
Agent (and, if a participation in a Letter of Credit is being assigned, the
Issuing Lender that issued such Letter of Credit), which consent shall not
unreasonably be withheld, (B) such Lender shall have received payment of an
amount equal to the outstanding principal of its Revolving Credit Loans and
participations in Letters of Credit, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (C) in the case of any such assignment
resulting from a claim for compensation under this Section 5.9, such assignment
will result in a reduction in such compensation or payments. A Lender shall not
be required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.
SECTION 5.10. Indemnity. The Borrower hereby indemnifies each of the Lenders
against any loss or expense which may arise or be attributable to each Lender’s
obtaining, liquidating or employing deposits or other funds acquired to effect,
fund or maintain any Loan (a) as a consequence of any failure by the Borrower to
make any payment when due of any amount due hereunder in connection with a LIBOR
Rate Loan or Floating Rate Loan, (b) due to any failure of the Borrower to
borrow on a date specified therefor in a Notice of Revolving Credit Borrowing or
Notice of Continuation/Conversion or (c) due to any payment, prepayment or
conversion of any LIBOR Rate Loan or Floating Rate Loan on a date other than the
last day of the Interest Period therefor. The amount of such loss, cost or
expense to any Lender shall be deemed to equal an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
LIBOR Rate that would have been applicable to such Loan, for the period from the
date of such event to the last day of the then current Interest Period therefor
(or, in the case of a failure to borrow, convert or continue, for the period
that would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid, were it to bid, at the commencement
of such period, for deposits in the applicable currency of a comparable amount
and period from other banks in the London interbank market; provided that no
compensation shall be payable pursuant to the above if the applicable Lender
fails to demand compensation for such increased costs within one-hundred eighty
(180) days following the date on which such Lender has actual knowledge of the
event resulting in such increase. A certificate of such Lender setting forth in
reasonable detail the basis for determining such amount or amounts necessary to
compensate such

37



--------------------------------------------------------------------------------



 



Lender shall be forwarded to the Borrower through the Administrative Agent and
shall be conclusively presumed to be correct save for manifest error.
SECTION 5.11. Capital Requirements. If either (a) the introduction of, or any
change in, or in the interpretation of, any Applicable Law or (b) compliance
with any guideline or request issued after the date hereof from any central bank
or comparable agency or other Governmental Authority (whether or not having the
force of law), has or would have the effect of reducing the rate of return on
the capital of, or has affected or would affect the amount of capital required
to be maintained by, any Lender or any corporation controlling such Lender as a
consequence of, or with reference to any Lender’s Revolving Credit Commitment
and other commitments of this type, below the rate which the Lender or such
other corporation could have achieved but for such introduction, change or
compliance, then within five (5) Business Days after written demand by any such
Lender, the Borrower shall pay to such Lender from time to time as specified by
such Lender additional amounts sufficient to compensate such Lender or other
corporation for such reduction; provided that no compensation shall be payable
pursuant to the above if the applicable Lender fails to demand compensation for
such increased costs within one-hundred eighty (180) days following the date on
which such lender has actual knowledge of the event resulting in such increase.
A certificate of such Lender setting forth in reasonable detail the basis for
determining such amounts necessary to compensate such Lender shall be forwarded
to the Borrower through the Administrative Agent and shall be conclusively
presumed to be correct save for manifest error.
SECTION 5.12. Taxes. (a) Payments Free and Clear. Any and all payments by the
Borrower hereunder or under the Notes or the Letters of Credit shall be made
free and clear of and without deduction for any and all present or future taxes,
levies, imposts, deductions, charges or withholding, and all liabilities with
respect thereto excluding, (i) in the case of each Lender and the Administrative
Agent, income and franchise taxes imposed on (or measured by) its net income by
the United States of America or by the jurisdiction under the laws of which such
Lender or the Administrative Agent (as the case may be) is organized or its
principal office is located or is or should be qualified to do business or any
political subdivision thereof, or in the case of any Lender, in which its
applicable Lending Office is located (provided, however, that no Lender shall be
deemed to be located in any jurisdiction solely as a result of taking any action
related to this Agreement or the Notes or Letters of Credit) and (ii) any branch
profits tax imposed by the United States of America or any similar tax imposed
by any other jurisdiction described in clause (i) above (all such non-excluded
taxes, levies, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Taxes”). If the Borrower shall be required by law to
deduct any Taxes from or in respect of any sum payable hereunder or under any
Note or Letter of Credit to any Lender or the Administrative Agent, (A) the sum
payable shall be increased as may be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 5.12) such Lender or the Administrative Agent (as the case may be)
receives an amount equal to the amount such party would have received had no
such deductions been made, (B) the Borrower shall make such deductions, (C) the
Borrower shall pay the full amount deducted to the relevant taxing authority or
other authority in accordance with applicable law, and (D) the Borrower shall
deliver to the Administrative Agent evidence of such payment to the relevant
taxing authority or other authority in the manner provided in Section 5.12(d).
The Borrower shall not, however, be required to pay any amounts pursuant to
clause (A) of the preceding sentence to any Foreign Lender or the Administrative
Agent not organized under the laws of the United States of America or a state
thereof (or the District of Columbia) if such Foreign Lender or the
Administrative Agent fails to comply with the requirements of paragraph (e) of
this Section 5.12 or Section 5.9(d), as the case may be.

38



--------------------------------------------------------------------------------



 



          (b) Stamp and Other Taxes. In addition, the Borrower shall pay any
present or future stamp, registration, recordation or documentary taxes or any
other similar fees or charges or excise or property taxes, levies of the United
States or any state or political subdivision thereof or any applicable foreign
jurisdiction which arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement, the
Loans, the Letters of Credit, the other Loan Documents (hereinafter referred to
as “Other Taxes”).
          (c) Indemnity. The Borrower shall indemnify each Lender and the
Administrative Agent for the full amount of Taxes and Other Taxes (including,
without limitation, any Taxes and Other Taxes imposed by any jurisdiction on
amounts payable under this Section 5.12) paid by such Lender or the
Administrative Agent (as the case may be) and any liability (including
penalties, interest and reasonable expenses) arising therefrom or with respect
thereto, whether or not such Taxes or Other Taxes were correctly or legally
asserted. A certificate as to the amount of such payment or liability prepared
by a Lender or the Administrative Agent, absent manifest error, shall be
conclusive, provided that if the Borrower reasonably believes that such Taxes or
Other Taxes were not correctly or legally asserted, such Lender or the
Administrative Agent (as the case may be) shall use reasonable efforts to
cooperate with the Borrower, at the Borrower’s expense, to obtain a refund of
such Taxes or Other Taxes. Such indemnification shall be made within thirty
(30) days from the date such Lender or the Administrative Agent (as the case may
be) makes written demand therefor. If a Lender or the Administrative Agent shall
become aware that it is entitled to receive a refund in respect of Taxes or
Other Taxes, it promptly shall notify the Borrower of the availability of such
refund and shall, within sixty (60) days after receipt of a request by the
Borrower pursue or timely claim such refund at the Borrower’s expense. If any
Lender or the Administrative Agent receives a refund in respect of any Taxes or
Other Taxes for which such Lender or the Administrative Agent has received
payment from the Borrower hereunder, it promptly shall repay such refund (plus
interest received, if any) to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this
Section 5.12 with respect to Taxes or Other Taxes giving rise to such refund),
provided that the Borrower, upon the request of such Lender or the
Administrative Agent, agrees to return such refund (plus any penalties, interest
or other charges required to be paid) to such Lender or the Administrative Agent
in the event such Lender or the Administrative Agent is required to repay such
refund to the relevant taxing authority.
          (d) Evidence of Payment. Within thirty (30) days after the date of any
payment of Taxes or Other Taxes, the Borrower shall furnish to the
Administrative Agent, at its address referred to in Section 14.1, the original
or a certified copy of a receipt evidencing payment thereof or other evidence of
payment satisfactory to the Administrative Agent.
          (e) Delivery of Tax Forms. Each Foreign Lender shall deliver to the
Borrower, with a copy to the Administrative Agent, on the Closing Date or
concurrently with the delivery of the relevant Assumption Agreement or
Assignment and Acceptance, as applicable, (i) two United States Internal Revenue
Service Forms W-8ECI or Forms W-8BEN, as applicable (or successor forms),
properly completed and certifying in each case that such Foreign Lender is
entitled to a complete exemption from withholding or deduction for or on account
of any United States federal income taxes, and (ii) an Internal Revenue Service
Form W-8 or W-9 or successor applicable form, as the case may be, to establish
an exemption from United States backup withholding taxes. Each Foreign Lender
further agrees to deliver to the Borrower, with a copy to the Administrative
Agent, a Form W-8BEN or W-8ECI and Form W-8 or W-9, or successor applicable
forms or manner of certification, as the case may be, on or before the date that
any such form expires or becomes obsolete or after the occurrence of any event
requiring a change in the most recent form previously delivered by it to the
Borrower, certifying in the case of a Form W-8BEN or W-8ECI

39



--------------------------------------------------------------------------------



 



that such Foreign Lender is entitled to receive payments under this Agreement
without deduction or withholding of any United States federal income taxes
(unless in any such case an event (including without limitation any change in
treaty, law or regulation) has occurred prior to the date on which any such
delivery would otherwise be required which renders such forms inapplicable or
the exemption to which such forms relate unavailable and such Foreign Lender
notifies the Borrower and the Administrative Agent that it is not entitled to
receive payments without deduction or withholding of United States federal
income taxes) and, in the case of a Form W-8 or W-9, establishing an exemption
from United States backup withholding tax.
          (f) Survival. Without prejudice to the survival of any other agreement
of the Borrower hereunder, the agreements and obligations of the Borrower
contained in this Section 5.12 shall survive the payment in full of the
Obligations and the termination of the Revolving Credit Commitment.
ARTICLE VI CLOSING; CONDITIONS OF CLOSING AND BORROWING
SECTION 6.1. Closing. The closing shall take place at the offices of Shearman &
Sterling LLP at 10:00 a.m. on May 16, 2005 or at such other location, on such
other date and at such other time as the parties hereto shall mutually agree.
SECTION 6.2. Conditions to Closing and Initial Revolving Credit Loans and
Letters of Credit. The obligation of the Lenders to close this Agreement and to
make the initial Revolving Credit Loans or issue the initial Letters of Credit
is subject to the satisfaction or waiver of each of the following conditions:
     (a) Executed Loan Documents. This Agreement and the Revolving Credit Notes
(to the extent requested as provided herein) shall have been duly authorized,
executed and delivered to the Administrative Agent by the parties thereto, shall
be in full force and effect and no default shall exist thereunder, and the
Borrower shall have delivered original counterparts thereof to the
Administrative Agent.
     (b) Closing Certificates; Etc.
     (i) Officers’ Certificate of the Borrower. The Administrative Agent shall
have received a certificate from a Responsible Officer, in form and substance
reasonably satisfactory to the Administrative Agent, to the effect that all
representations and warranties of the Borrower contained in this Agreement and
the other Loan Documents are true, correct and complete in all material
respects; that the Borrower is not in violation of any of the covenants
contained in this Agreement and the other Loan Documents; that, after giving
effect to the transactions contemplated by this Agreement, no Default or Event
of Default has occurred and is continuing; and that each of the closing
conditions has been satisfied or waived (assuming satisfaction of the
Administrative Agent where not advised otherwise).
     (ii) General Certificate of each Credit Party. The Administrative Agent
shall have received a certificate of the secretary, assistant secretary or
general counsel of each Credit Party certifying as to the incumbency and
genuineness of the signature of each officer of such Credit Party executing Loan
Documents to which it is a party and certifying that attached thereto is a true,
correct and complete copy of resolutions duly adopted by the Board of Directors
of such Credit Party authorizing, in the case of the Borrower, the borrowings
contemplated hereunder and, in the case of each Credit Party,

40



--------------------------------------------------------------------------------



 



the execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party.
     (iii) Opinions of Counsel. The Administrative Agent shall have received
favorable opinions of Ira M. Dansky, General Counsel to the Borrower, Cravath,
Swaine & Moore LLP, special counsel to the Borrower, Schnader Harrison Segal &
Lewis LLP, Pennsylvania counsel to the Borrower, and Drinker Biddle & Reath LLP,
New Jersey counsel to the Borrower, each addressed to the Administrative Agent
and the Lenders with respect to the Credit Parties, the Loan Documents and such
other matters as the Lenders shall reasonably request.
     (c) Consents; Defaults.
     (i) Governmental and Third Party Approvals. The Borrower shall have
obtained all material approvals, authorizations and consents of any Person and
of all Governmental Authorities and courts having jurisdiction with respect to
the transactions contemplated by this Agreement and the other Loan Documents.
     (ii) No Event of Default. No Default or Event of Default shall have
occurred and be continuing.
     (d) Financial Matters.
     (i) Financial Statements. The Administrative Agent shall have received the
audited Consolidated financial statements of Jones Apparel Group and its
Subsidiaries for the Fiscal Year ended on December 31, 2004 and the unaudited
financial statements of Jones Apparel Group and its Subsidiaries for the fiscal
quarter ended on April 2, 2005.
     (ii) Financial Condition Certificate. The Borrower shall have delivered to
the Administrative Agent a certificate, in form and substance reasonably
satisfactory to the Administrative Agent, and certified by a Responsible
Officer, that the financial projections previously delivered to the
Administrative Agent were prepared in good faith based upon assumptions believed
to be reasonable at the time.
     (iii) Payment at Closing; Fee Letters. The Borrower shall have paid the
fees set forth or referenced in Section 5.3(c) and any other accrued and unpaid
fees or commissions due hereunder (including, without limitation, reasonable
legal fees and expenses) to the Administrative Agent and Lenders, and to any
other Person such amount as may be due thereto in connection with the
transactions contemplated hereby, including all taxes, fees and other charges in
connection with the execution, delivery, recording, filing and registration of
any of the Loan Documents. The Administrative Agent shall have received duly
authorized and executed copies of the fee letter agreement referred to in
Section 5.3(c).
     (e) Miscellaneous.
     (i) Notice of Revolving Credit Borrowing. The Administrative Agent shall
have received a Notice of Revolving Credit Borrowing from the Borrower in
accordance with Section 2.2(a), and a Notice of Account Designation specifying
the account or accounts to which the proceeds of any Revolving Credit Loans made
after the Closing Date are to be disbursed.

41



--------------------------------------------------------------------------------



 



     (ii) Proceedings and Documents. All opinions, certificates and other
instruments and all proceedings in connection with the transactions contemplated
by this Agreement shall be satisfactory in form and substance to the Lenders.
     (iii) Investment Policy. The Borrower shall have delivered to the
Administrative Agent a true and complete copy of the investment policy
referenced in Section 11.4(b) in form and content reasonably acceptable to the
Administrative Agent.
     (f) Refinancing. On the Closing Date hereunder, (i) all outstanding loans
under the Prior Credit Agreement (“Existing Loans”) shall be replaced by
Revolving Credit Loans hereunder and the Administrative Agent shall make such
transfers of funds as are necessary in order that the outstanding balance of
such Revolving Credit Loans, together with any Revolving Credit Loans funded on
the Closing Date, reflect the Revolving Credit Commitment of the Lenders
hereunder, (ii) all outstanding letters of credit issued pursuant to the Prior
Credit Agreement shall be deemed Letters of Credit hereunder and each Lender
shall purchase a participation therein pursuant to Section 3.4 in accordance
with its Revolving Credit Commitment Percentage, (iii) there shall have been
paid in cash in full all accrued but unpaid interest due on the Existing Loans
up to but excluding the Closing Date, (iv) there shall have been paid in cash in
full all accrued but unpaid fees due under the Prior Credit Agreement up to but
excluding the Closing Date and all other amounts, costs and expenses then owing
to any of the Prior Lenders and/or any Agent, as agent under the Prior Credit
Agreement, in each case to the satisfaction of such Agent or Prior Lender, as
the case may be, regardless of whether or not such amounts would otherwise be
due and payable at such time pursuant to the terms of the Prior Credit
Agreement, (v) all outstanding promissory notes issued by the Borrower to the
Prior Lenders under the Prior Credit Agreement shall be deemed canceled and the
originally executed copies thereof shall be canceled and promptly returned to
the Administrative Agent who shall promptly forward such notes to the Borrower
and (vi) the commitments and, except as expressly set forth in the Prior Credit
Agreement, other obligations and rights of the Borrower and the Prior Lenders
shall be terminated without any further action hereunder or thereunder.
SECTION 6.3. Conditions to Extensions of Credit. The obligations of the Lenders
to make any Extensions of Credit (other than Competitive Bid Loans) are subject
to the satisfaction of the following conditions precedent on the relevant
borrowing or issue date, as applicable:
     (a) Continuation of Representations and Warranties. The representations and
warranties contained in Article VII shall be true and correct on and as of such
borrowing or issuance date with the same effect as if made on and as of such
date; except for any representation and warranty made as of an earlier date,
which representation and warranty shall remain true and correct as of such
earlier date.
     (b) No Existing Default. No Default or Event of Default shall have occurred
and be continuing hereunder (i) on the borrowing date with respect to such
Revolving Credit Loan or after giving effect to the Revolving Credit Loans to be
made on such date or (ii) on the issue, extension or renewal date with respect
to such Letter of Credit or after giving effect to such Letter of Credit on such
date.
SECTION 6.4. Conditions Precedent to Each Competitive Bid Borrowing. The
obligation of each Lender that is to make a Competitive Bid Loan on the occasion
of a Competitive Bid Borrowing to make such Competitive Bid Loan as part of such
Competitive Bid Borrowing is

42



--------------------------------------------------------------------------------



 



subject to the conditions precedent that (i) the Agent shall have received the
written confirmatory Notice of Competitive Bid Borrowing with respect thereto,
(ii) on or before the date of such Competitive Bid Borrowing, but prior to such
Competitive Bid Borrowing, the Agent shall have received a Competitive Bid Note
payable to the order of such Lender for each of the one or more Competitive Bid
Loans to be made by such Lender as part of such Competitive Bid Borrowing, in a
principal amount equal to the principal amount of the Competitive Bid Loan to be
evidenced thereby and otherwise on such terms as were agreed to for such
Competitive Bid Loan in accordance with Section 4.1, and (iii) on the date of
such Competitive Bid Borrowing:
     (a) Continuation of Representations and Warranties. The representations and
warranties contained in Article VII shall be true and correct on and as of such
borrowing with the same effect as if made on and as of such date; except for any
representation and warranty made as of an earlier date, which representation and
warranty shall remain true and correct as of such earlier date.
     (b) No Existing Default. No Default or Event of Default shall have occurred
and be continuing hereunder on the borrowing date with respect to such
Competitive Bid Loan or after giving effect to the Competitive Bid Loans to be
made on such date.
ARTICLE VII REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES
SECTION 7.1. Representations and Warranties. To induce the Administrative Agent
and Lenders to enter into this Agreement and to induce the Lenders to make
Extensions of Credit, the Credit Parties hereby represent and warrant to the
Administrative Agent and Lenders that:
     (a) Organization; Power; Qualification. Each of the Credit Parties and
their Subsidiaries is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or formation, has the
power and authority to own its properties and to carry on its business as now
being and hereafter proposed to be conducted and is duly qualified and
authorized to do business in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification and
authorization, except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.
     (b) Ownership. Each Subsidiary of each of the Credit Parties as of the
Closing Date is listed on Schedule 7.1(b). As of the Closing Date, the
capitalization of the Credit Parties and their Subsidiaries consists of the
number of shares, authorized, issued and outstanding, of such classes and
series, with or without par value, described on Schedule 7.1(b). As of the
Closing Date, all outstanding shares have been duly authorized and validly
issued and are fully paid and nonassessable. The shareholders of the
Subsidiaries of the Credit Parties and the number of shares owned by each as of
the Closing Date are described on Schedule 7.1(b). As of the Closing Date, there
are no outstanding stock purchase warrants, subscriptions, options, securities,
instruments or other rights of any type or nature whatsoever, which are
convertible into, exchangeable for or otherwise provide for or permit the
issuance of capital stock of the Credit Parties or their Subsidiaries, except as
described on Schedule 7.1(b).
     (c) Authorization of Agreement, Loan Documents and Borrowing. Each of the
Credit Parties and, if applicable, their Subsidiaries has the right, power and
authority and has taken all necessary corporate and other action to authorize
the execution, delivery and performance of each of the Loan Documents to which
it is a party in accordance with

43



--------------------------------------------------------------------------------



 



their respective terms. Each of the Loan Documents have been duly executed and
delivered by the duly authorized officers of the Credit Parties and each of
their Subsidiaries party thereto, as applicable, and each such document
constitutes the legal, valid and binding obligation of the Credit Parties and,
if applicable, each of their Subsidiaries party thereto, enforceable in
accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar state or federal
debtor relief laws from time to time in effect which affect the enforcement of
creditors’ rights in general and the availability of equitable remedies.
     (d) Compliance of Agreement, Loan Documents and Borrowing with Laws, Etc.
The execution, delivery and performance by the Credit Parties and their
Subsidiaries of the Loan Documents to which each such Person is a party, in
accordance with their respective terms, the borrowings hereunder and the
transactions contemplated hereby do not and will not, by the passage of time,
the giving of notice or otherwise, (i) require any of the Credit Parties or any
of their Subsidiaries to obtain any Governmental Approval not otherwise already
obtained or violate any Applicable Law relating to the Credit Parties or any of
their Subsidiaries, (ii) conflict with, result in a breach of or constitute a
default under the articles of incorporation, bylaws or other organizational
documents of the Credit Parties or any of their Subsidiaries or any indenture or
other material agreement or instrument to which such Person is a party or by
which any of its properties may be bound or any Governmental Approval relating
to such Person except as could not reasonably be expected to have a Material
Adverse Effect, or (iii) result in or require the creation or imposition of any
material Lien upon or with respect to any property now owned or hereafter
acquired by such Person.
     (e) Compliance with Law; Governmental Approvals. Other than with respect to
environmental matters, which are treated exclusively in Section 7.1(h) hereof,
each of the Credit Parties and their Subsidiaries (i) has all Governmental
Approvals required by any Applicable Law for it to conduct its business, each of
which is in full force and effect, is final and not subject to review on appeal
and is not the subject of any pending or, to the best of its knowledge,
threatened attack by direct or collateral proceeding, and (ii) is in compliance
with each Governmental Approval applicable to it and in compliance with all
other Applicable Laws relating to it or any of its respective properties; in
each case, except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.
     (f) Tax Returns and Payments. Each of the Credit Parties and their
Subsidiaries has timely filed or caused to be timely filed all federal and
state, local and other tax returns required by Applicable Law to be filed, and
has paid, or made adequate provision for the payment of, all federal and state,
local and other taxes, assessments and governmental charges or levies upon it
and its property, income, profits and assets which are due and payable, except
(a) taxes that are being contested in good faith by appropriate proceedings and
for which such Credit Party or Subsidiary, as applicable, has set aside on its
books adequate reserves to the extent required by GAAP or (b) to the extent the
failure to do so could not reasonably be expected to have a Material Adverse
Effect. No Governmental Authority has asserted any material Lien or other claim
against the Credit Parties or any Subsidiary thereof with respect to unpaid
taxes (except for taxes not yet due) which has not been discharged or resolved.
     (g) Intellectual Property Matters. Each of the Credit Parties and its
Subsidiaries owns or possesses rights to use all franchises, licenses,
copyrights, copyright

44



--------------------------------------------------------------------------------



 



applications, patents, patent rights or licenses, patent applications,
trademarks, trademark rights, trade names, trade name rights, copyrights and
rights with respect to the foregoing which are required to conduct its business
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect. No event has occurred which, to the knowledge of the
Credit Parties, permits, or after notice or lapse of time or both would permit,
the revocation or termination of any such rights, and, to the knowledge of the
Credit Parties, neither the Credit Parties nor any Subsidiary thereof is liable
to any Person for infringement under Applicable Law with respect to any such
rights as a result of its business operations, except as could not reasonably be
expected to have a Material Adverse Effect.
     (h) Environmental Matters. Except as could not reasonably be expected to
have a Material Adverse Effect:
     (i) The properties of the Credit Parties and their Subsidiaries do not
contain, and to their knowledge have not previously contained, any Hazardous
Materials in amounts or concentrations which (A) constitute or constituted a
violation of applicable Environmental Laws or (B) could give rise to liability
under applicable Environmental Laws;
     (ii) The properties of the Credit Parties and their Subsidiaries and all
operations conducted in connection therewith are in compliance, and have been in
compliance, with all applicable Environmental Laws, and there are no Hazardous
Materials at, under or about such properties or such operations in amounts or
concentrations which could reasonably be expected to interfere with the
continued operation of such properties;
     (iii) Neither any of the Credit Parties nor any Subsidiary thereof has
received any notice of violation, alleged violation, non-compliance, liability
or potential liability regarding environmental matters or compliance with
Environmental Laws, nor does any of the Credit Parties or any Subsidiary thereof
have knowledge or reason to believe that any such notice will be received or is
being threatened;
     (iv) To the knowledge of the Credit Parties, Hazardous Materials have not
been transported or disposed of from the properties of the Credit Parties or any
of their Subsidiaries in violation of, or in a manner or to a location which
could reasonably be expected to give rise to liability under, Environmental
Laws, nor, to the knowledge of the Credit Parties, have any Hazardous Materials
been generated, treated, stored or disposed of at, on or under any of such
properties in violation of, or in a manner which could reasonably be expected to
give rise to liability under, any Environmental Laws;
     (v) No judicial proceedings or governmental or administrative action is
pending, or, to the knowledge of the Credit Parties, threatened, under any
Environmental Law to which any of the Credit Parties or any Subsidiary thereof
will be named as a party, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Law with respect to
the properties or operations of the Credit Parties and their Subsidiaries; and

45



--------------------------------------------------------------------------------



 



     (vi) To the knowledge of the Credit Parties, there has been no release, or
to the best of the Credit Parties’ knowledge, the threat of release, of
Hazardous Materials at or from the properties of the Credit Parties or any of
their Subsidiaries, in violation of or in amounts or in a manner that could
reasonably be expected to give rise to liability under Environmental Laws.
(i) ERISA.
     (i) Each of the Credit Parties and each ERISA Affiliate is in compliance
with all applicable provisions of ERISA and the regulations and published
interpretations thereunder with respect to all Employee Benefit Plans except
where any such non-compliance could not reasonably be expected to have a
Material Adverse Effect. Except for any failure that would not reasonably be
expected to have a Material Adverse Effect, each Employee Benefit Plan that is
intended to be qualified under Section 401(a) of the Code has been determined by
the Internal Revenue Service to be so qualified, and each trust related to such
plan has been determined to be exempt under Section 501(a) of the Code. No
liability that could reasonably be expected to result in a Material Adverse
Effect has been incurred by the Credit Parties or any ERISA Affiliate which
remains unsatisfied for any taxes or penalties with respect to any Employee
Benefit Plan or any Multiemployer Plan;
     (ii) No accumulated funding deficiency (as defined in Section 412 of the
Code) has been incurred (without regard to any waiver granted under Section 412
of the Code), nor has any funding waiver from the Internal Revenue Service been
received or requested with respect to any Pension Plan;
     (iii) Neither the Credit Parties nor any ERISA Affiliate has: (A) engaged
in a nonexempt prohibited transaction described in Section 406 of ERISA or
Section 4975 of the Code, (B) incurred any liability to the PBGC which remains
outstanding other than the payment of premiums and there are no premium payments
which are due and unpaid, (C) failed to make a required contribution or payment
to a Multiemployer Plan, or (D) failed to make a required installment or other
required payment under Section 412 of the Code except where any of the foregoing
individually or in the aggregate could not reasonably be expected to have a
Material Adverse Effect;
     (iv) No Termination Event that could reasonably be expected to result in a
Material Adverse Effect has occurred or is reasonably expected to occur; and
     (v) No proceeding, claim, lawsuit and/or investigation is existing or, to
the knowledge of the Credit Parties, threatened concerning or involving any
Employee Benefit Plan that could reasonably be expected to result in a Material
Adverse Effect.
     (j) Margin Stock. Neither the Credit Parties nor any Subsidiary thereof is
engaged principally or as one of its activities in the business of extending
credit for the purpose of “purchasing” or “carrying” any “margin stock” (as each
such term is defined or used in Regulation U of the Board of Governors of the
Federal Reserve System). No part of the proceeds of any of the Loans or Letters
of Credit will be used for purchasing or carrying margin stock, unless the
Credit Parties shall have given the Administrative Agent and Lenders prior
notice of such event and such other information as is reasonably necessary to
permit the Administrative Agent and Lenders to comply, in a timely fashion, with
all reporting obligations required by Applicable Law, or for any purpose which

46



--------------------------------------------------------------------------------



 



violates, or which would be inconsistent with, the provisions of Regulation T, U
or X of such Board of Governors.
     (k) Government Regulation. Neither the Credit Parties nor any Subsidiary
thereof is an “investment company” or a company “controlled” by an “investment
company” (as each such term is defined or used in the Investment Company Act of
1940, as amended) and neither the Credit Parties nor any Subsidiary thereof is,
or after giving effect to any Extension of Credit will be, subject to regulation
under the Public Utility Holding Company Act of 1935 or the Interstate Commerce
Act, each as amended.
     (l) Burdensome Provisions. Neither the Credit Parties nor any Subsidiary
thereof is a party to any indenture, agreement, lease or other instrument, or
subject to any corporate or partnership restriction, Governmental Approval or
Applicable Law which is so unusual or burdensome as in the foreseeable future
could be reasonably expected to have a Material Adverse Effect. The Credit
Parties and their Subsidiaries do not presently anticipate that future
expenditures needed to meet the provisions of any statutes, orders, rules or
regulations of a Governmental Authority will be so burdensome as to have a
Material Adverse Effect.
     (m) Financial Statements. The (i) Consolidated balance sheet of Jones
Apparel Group and its Subsidiaries as of December 31, 2004, and the related
statements of income, stockholders’ equity and cash flows for the Fiscal Year
then ended and (ii) unaudited Consolidated balance sheet of Jones Apparel Group
and its Subsidiaries as of April 2, 2005, and related unaudited interim
statements of income, stockholders’ equity and cash flows, copies of which have
been furnished to the Administrative Agent and each Lender, are complete in all
material respects and fairly present in all material respects the assets,
liabilities and financial position of Jones Apparel Group and its Subsidiaries
as at such dates, and the results of the operations and changes of financial
position for the periods then ended, subject to normal year end adjustments. All
such financial statements, including the related notes thereto, have been
prepared in accordance with GAAP.
     (n) No Material Adverse Change. Since the later to occur of
(i) December 31, 2004 or (ii) the date of the most recently delivered audited
financial statements of Jones Apparel Group and its Subsidiaries, there has been
no Material Adverse Effect.
     (o) Liens. None of the properties and assets of the Credit Parties or any
Subsidiary thereof is subject to any Lien, except Liens permitted pursuant to
Section 11.3.
     (p) Debt and Guaranty Obligations. Schedule 7.1(p) is a complete and
correct listing of all Debt and Guaranty Obligations of the Credit Parties and
their Subsidiaries as of the Closing Date in excess of $5,000,000.
     (q) Litigation. Except for matters existing on the Closing Date and set
forth on Schedule 7.1(q), there are no actions, suits or proceedings pending
nor, to the knowledge of the Credit Parties, threatened against or affecting the
Credit Parties or any Subsidiary thereof or any of their respective properties
in any court or before any arbitrator of any kind or before or by any
Governmental Authority, which could reasonably be expected to have a Material
Adverse Effect or which relate to the enforceability of any Loan Documents.

47



--------------------------------------------------------------------------------



 



     (r) Absence of Defaults. To the knowledge of the Credit Parties, no event
has occurred and is continuing which constitutes a Default or an Event of
Default.
     (s) Accuracy and Completeness of Information. The Credit Parties have
disclosed to the Lenders all agreements, instruments and corporate or other
restrictions to which they or any of their Subsidiaries are subject, and all
other matters known to them, that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. The written
information, taken as a whole, furnished by or on behalf of the Credit Parties
to the Administrative Agent or any Lender in connection with the negotiation of
this Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) does not contain any material misstatement of fact or
omit to state any material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading; provided
that, with respect to projected financial information, the Credit Parties
represent only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.
SECTION 7.2. Survival of Representations and Warranties, Etc. All
representations and warranties set forth in this Article VII and all
representations and warranties contained in any certificate delivered in
connection with this Agreement, or any of the Loan Documents (including but not
limited to any such representation or warranty made in or in connection with any
amendment thereto) shall constitute representations and warranties made under
this Agreement. All representations and warranties made under this Agreement
shall be made or deemed to be made at and as of the Closing Date, shall survive
the Closing Date and shall not be waived by the execution and delivery of this
Agreement, any investigation made by or on behalf of the Lenders or any
borrowing hereunder.
ARTICLE VIII FINANCIAL INFORMATION AND NOTICES
          Until all the Obligations (other than Obligations under Hedging
Agreements) have been paid and satisfied in full and the Revolving Credit
Commitment and L/C Commitment have terminated, unless consent has been obtained
in the manner set forth in Section 14.11 hereof, the Credit Parties will furnish
or cause to be furnished to the Administrative Agent (which the Administrative
Agent will promptly furnish to the Lenders at their respective addresses as set
forth on Schedule 1.1(a), or such other office as may be designated to the
Administrative Agent from time to time):

48



--------------------------------------------------------------------------------



 



SECTION 8.1. Financial Statements and Projections. (a) Quarterly Financial
Statements. As soon as practicable and in any event within forty-five (45) days
after the end of the first three fiscal quarters of each Fiscal Year, an
unaudited Consolidated balance sheet of Jones Apparel Group and its Subsidiaries
as of the close of such fiscal quarter and unaudited Consolidated statements of
income, stockholders’ equity and cash flows for the fiscal quarter then ended
and that portion of the Fiscal Year then ended, including the notes thereto, all
in reasonable detail setting forth in comparative form the corresponding figures
for the corresponding period or periods of (or, in the case of the balance
sheet, as of the end of) the preceding Fiscal Year and prepared by Jones Apparel
Group in accordance with GAAP and, if applicable, containing disclosure of the
effect on the financial position or results of operations of any change in the
application of accounting principles and practices during the period, and
certified by a Responsible Officer to present fairly in all material respects
the financial condition of Jones Apparel Group and its Subsidiaries as of their
respective dates and the results of operations of Jones Apparel Group and its
Subsidiaries for the respective periods then ended, subject to normal year end
adjustments.
          (b) Annual Financial Statements. As soon as practicable and in any
event within ninety (90) days after the end of each Fiscal Year, an audited
Consolidated balance sheet of Jones Apparel Group and its Subsidiaries as of the
close of such Fiscal Year and audited Consolidated statements of income,
stockholders’ equity and cash flows for the Fiscal Year then ended, including
the notes thereto, all in reasonable detail setting forth in comparative form
the corresponding figures for the preceding Fiscal Year and prepared by a
nationally recognized independent certified public accounting firm in accordance
with GAAP and, if applicable, containing disclosure of the effect on the
financial position or results of operation of any change in the application of
accounting principles and practices during the year, and accompanied by a report
thereon by such certified public accountants that is not qualified with respect
to scope limitations imposed by Jones Apparel Group or any of its Subsidiaries
or with respect to accounting principles followed by Jones Apparel Group or any
of its Subsidiaries not in accordance with GAAP.
SECTION 8.2. Officer’s Compliance Certificate. At each time financial statements
are delivered pursuant to Section 8.1(a) or (b) a certificate of a Responsible
Officer in the form of Exhibit F attached hereto (an “Officer’s Compliance
Certificate”).
SECTION 8.3. Accountants’ Certificate. At each time financial statements are
delivered pursuant to Section 8.1(b), a certificate of the independent public
accountants certifying such financial statements addressed to the Administrative
Agent for the benefit of the Lenders:
     (a) stating that in making the examination necessary for the certification
of such financial statements, they obtained no knowledge of any Default or Event
of Default or, if such is not the case, specifying such Default or Event of
Default and its nature and period of existence; and
     (b) including the calculations prepared by such accountants required to
establish whether or not the Credit Parties and their Subsidiaries are in
compliance with the financial covenants set forth in Article X hereof as at the
end of each respective period.
SECTION 8.4. Other Reports. (a) Promptly but in any event within ten
(10) Business Days after the filing thereof, a copy of (i) each report or other
filing made by the Credit Parties or any or their Subsidiaries with the
Securities and Exchange Commission and required by the Securities and Exchange
Commission to be delivered to the shareholders of the Credit Parties or any or
their

49



--------------------------------------------------------------------------------



 



Subsidiaries, (ii) each report made by the Credit Parties or any of their
Subsidiaries to the Securities and Exchange Commission on Form 8-K and
(iii) each final registration statement of the Credit Parties or any of their
Subsidiaries filed with the Securities and Exchange Commission, except in
connection with pension plans and other employee benefit plans; and
          (b) Such other information regarding the operations, business affairs
and financial condition of the Credit Parties or any of their Subsidiaries as
the Administrative Agent or any Lender may reasonably request.
SECTION 8.5. Notice of Litigation and Other Matters. Prompt (but in no event
later than ten (10) Business Days after a principal officer of the Credit
Parties obtains knowledge thereof) telephonic (confirmed in writing) or written
notice of:
     (a) the commencement of all proceedings and investigations by or before any
Governmental Authority and all actions and proceedings in any court or before
any arbitrator against or involving the Credit Parties or any Subsidiary thereof
or any of their respective properties, assets or businesses which in the
reasonable judgment of the Credit Parties could reasonably be expected to have a
Material Adverse Effect;
     (b) any notice of any violation received by the Credit Parties or any
Subsidiary thereof from any Governmental Authority including, without
limitation, any notice of violation of Environmental Laws, which in the
reasonable judgment of the Credit Parties in any such case could reasonably be
expected to have a Material Adverse Effect;
     (c) any Default or Event of Default; and
     (d) (i) any unfavorable determination letter from the Internal Revenue
Service regarding the qualification of an Employee Benefit Plan under Section
401(a) of the Code (along with a copy thereof) which could reasonably be
expected to have a Material Adverse Effect, (ii) all notices received by the
Credit Parties or any ERISA Affiliate of the PBGC’s intent to terminate any
Pension Plan or to have a trustee appointed to administer any Pension Plan,
(iii) all notices received by the Credit Parties or any ERISA Affiliate from a
Multiemployer Plan sponsor concerning the imposition or amount of withdrawal
liability pursuant to Section 4202 of ERISA which could reasonably have a
Material Adverse Effect and (iv) the Credit Parties obtaining knowledge or
reason to know that the Credit Parties or any ERISA Affiliate has filed or
intends to file a notice of intent to terminate any Pension Plan under a
distress termination within the meaning of Section 4041(c) of ERISA.
SECTION 8.6. Accuracy of Information. All written information, reports,
statements and other papers and data furnished by or on behalf of the Credit
Parties to the Administrative Agent or any Lender (other than financial
forecasts) whether pursuant to this Article VIII or any other provision of this
Agreement, shall be, at the time the same is so furnished, true and complete in
all material respects.
ARTICLE IX AFFIRMATIVE COVENANTS
          Until all of the Obligations (other than any Obligations under any
Hedging Agreement) have been paid and satisfied in full and the Revolving Credit
Commitment and L/C Commitment have terminated, unless consent has been obtained
in the manner provided for in Section 14.11, the Credit Parties will, and will
cause each of their Subsidiaries to:

50



--------------------------------------------------------------------------------



 



SECTION 9.1. Preservation of Corporate Existence and Related Matters. Except as
permitted by Section 11.5, preserve and maintain its separate corporate
existence and all rights, franchises, licenses and privileges necessary to the
conduct of its business, and qualify and remain qualified as a foreign
corporation and authorized to do business in each jurisdiction where the nature
and scope of its activities require it to so qualify under Applicable Law in
which the failure to so qualify would have a Material Adverse Effect.
SECTION 9.2. Maintenance of Property. Protect and preserve all properties useful
in and material to its business, including copyrights, patents, trade names and
trademarks; maintain in good working order and condition all buildings,
equipment and other tangible real and personal property material to the conduct
of its business, ordinary wear and tear excepted; and from time to time make or
cause to be made all renewals, replacements and additions to such property
necessary for the conduct of its business, so that the business carried on in
connection therewith may be properly and advantageously conducted at all times.
SECTION 9.3. Insurance. Maintain insurance with financially sound and reputable
insurance companies against such risks and in such amounts as are customarily
maintained by similar businesses and as may be required by Applicable Law
including, without limitation, hazard and business interruption coverage.
SECTION 9.4. Accounting Methods and Financial Records. Maintain a system of
accounting, and keep such books, records and accounts (which shall be true and
complete in all material respects) as may be required or as may be necessary to
permit the preparation of financial statements in accordance with GAAP and in
compliance with the regulations of any Governmental Authority having
jurisdiction over it or any of its properties.
SECTION 9.5. Payment and Performance of Obligations. Pay and perform all
Obligations under this Agreement and the other Loan Documents, and pay (a) all
material taxes, assessments and other governmental charges that may be levied or
assessed upon it or any of its property, and (b) subject to the thresholds and
other limitations set forth in Section 12.1(f) or Section 12.1(g), all other
material indebtedness, obligations and liabilities in accordance with customary
trade practices; provided, that the Credit Parties or such Subsidiary may
contest any item described in clause (a) or (b) of this Section 9.5 in good
faith so long as adequate reserves are maintained with respect thereto to the
extent required by GAAP. It is expected that all payments in respect of the
Obligations, the Existing Debt Securities and the Additional Debt Securities
will be made by the Borrower.
SECTION 9.6. Compliance With Laws and Approvals. Observe and remain in
compliance with all Applicable Laws and maintain in full force and effect all
Governmental Approvals, in each case applicable to the conduct of its business
except where the failure to observe or comply could not reasonably be expected
to have a Material Adverse Effect.
SECTION 9.7. Environmental Laws. In addition to and without limiting the
generality of Section 9.6, (a) comply with, and use best efforts to ensure such
compliance by all tenants and subtenants, with all applicable Environmental Laws
and obtain and comply with and maintain, and use its best efforts to ensure that
all tenants and subtenants obtain and comply with and maintain, any and all
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws except where the failure to comply could not
reasonably have a Material Adverse Effect, (b) conduct and complete all
investigations, studies, sampling and testing, and all remedial, removal and
other actions required under Environmental Laws, and promptly comply with all
lawful orders and directives of any Governmental Authority regarding

51



--------------------------------------------------------------------------------



 



Environmental Laws except (i) where the failure to do so could not reasonably be
expected to have a Material Adverse Effect or (ii) to the extent the Credit
Parties or any of their Subsidiaries are contesting, in good faith, any such
requirement, order or directive before the appropriate Governmental Authority so
long as adequate reserves are maintained with respect thereto to the extent
required by GAAP, and (c) defend, indemnify and hold harmless the Administrative
Agent and the Lenders, and their respective parents, Subsidiaries, Affiliates,
employees, agents, officers and directors, from and against any claims, demands,
penalties, fines, liabilities, settlements, damages, costs and expenses of
whatever kind or nature known or unknown, contingent or otherwise, arising out
of, or in any way relating to the violation of, noncompliance with or liability
under any Environmental Laws applicable to the operations of the Credit Parties
or such Subsidiaries, or any orders, requirements or demands of Governmental
Authorities related thereto, including, without limitation, reasonable
attorney’s and consultant’s fees, investigation and laboratory fees, response
costs, court costs and litigation expenses, except to the extent that any of the
foregoing directly result from the gross negligence or willful misconduct of the
party seeking indemnification therefor.
SECTION 9.8. Compliance with ERISA. In addition to and without limiting the
generality of Section 9.6, (a) comply with all applicable provisions of ERISA
and the Code and the regulations and published interpretations thereunder with
respect to all Employee Benefit Plans, except where the failure to comply could
not reasonably be expected to have a Material Adverse Effect, (b) not take any
action or fail to take action the result of which would result in a liability to
the PBGC or to a Multiemployer Plan in an amount that could reasonably be
expected to have a Material Adverse Effect, and (c) furnish to the
Administrative Agent upon the Administrative Agent’s request such additional
information about any Employee Benefit Plan concerning compliance with this
covenant as may be reasonably requested by the Administrative Agent.
SECTION 9.9. Conduct of Business. Engage only in businesses in substantially the
same fields as the businesses conducted on the Closing Date (including, without
limitation, the apparel, footwear, handbags, accessories, jewelry, denim and
cosmetics or other women’s accoutrements industries generally) and in lines of
business reasonably related thereto (collectively, “Permitted Lines of
Business”), or as otherwise permitted pursuant to the terms of this Agreement.
SECTION 9.10. Visits and Inspections. Permit representatives of the
Administrative Agent or any Lender, from time to time upon reasonable prior
notice to visit and inspect its properties; inspect and make extracts from its
books, records and files, including, but not limited to, management letters
prepared by independent accountants; and discuss with its principal officers,
and its independent accountants, its business, assets, liabilities, financial
condition, results of operations and business prospects.
SECTION 9.11. Use of Proceeds. The Credit Parties shall use the proceeds of the
Loans and the Letters of Credit to (a) refinance certain existing Debt, (b) for
working capital and general corporate purposes of the Credit Parties and their
Subsidiaries, including acquisitions and stock repurchases, and (c) the payment
of certain fees and expenses incurred in connection with the transactions
contemplated hereby or thereby.
ARTICLE X FINANCIAL COVENANTS
          Until all of the Obligations (other than any Obligations under any
Hedging Agreement) have been paid and satisfied in full and the Revolving Credit
Commitment and L/C Commitment have terminated, unless consent has been obtained
in the manner set forth in Section 14.11 hereof, the Credit Parties and their
Subsidiaries on a Consolidated basis will not:

52



--------------------------------------------------------------------------------



 



SECTION 10.1. Interest Coverage Ratio. As of the end of any fiscal quarter,
permit the ratio (the “Interest Coverage Ratio”) of (a) EBITDAR for the period
of four (4) consecutive fiscal quarters ending on or immediately prior to such
date to (b) the sum of (i) Interest Expense paid or payable in cash and
(ii) Rental Expense, both for the period of four (4) consecutive fiscal quarters
ending on or immediately prior to such date, to be less than 2.75 to 1.0.
SECTION 10.2. Minimum Net Worth. As of the end of any fiscal quarter, permit
Consolidated Net Worth to be less than $1,750,000,000.
ARTICLE XI NEGATIVE COVENANTS
          Until all of the Obligations (other than any Obligations under any
Hedging Agreement) have been paid and satisfied in full and the Revolving Credit
Commitment has expired or been terminated, unless consent has been obtained in
the manner set forth in Section 14.11 hereof, the Credit Parties will not and
will not permit any of their Subsidiaries to:
SECTION 11.1. Limitations on Debt and Guaranty Obligations. Create, incur,
assume or suffer to exist any Debt, including Guaranty Obligations, except:
     (a) the Obligations of the Credit Parties;
     (b) the Five-Year Credit Agreement Obligations;
     (c) Debt existing on the Closing Date (other than the Five-Year Credit
Agreement Obligations), including the Debt as set forth on Schedule 7.1(p);
     (d) Debt in the form of additional credit facilities of the Credit Parties
or their Subsidiaries for borrowings denominated in currencies other than
Dollars; provided that the equivalent Dollar Amount of the aggregate commitment
thereunder does not exceed $50,000,000 on any date of determination;
     (e) Debt of the Credit Parties and their Subsidiaries, not otherwise
permitted under this Section 11.1, incurred in connection with (i) Capitalized
Leases, (ii) purchase money Debt, (iii) Debt of a Subsidiary incurred and
outstanding on or prior to the date on which such Subsidiary was acquired by any
Credit Party or otherwise became a Subsidiary of such Credit Party, or Debt
assumed by a Credit Party or a Subsidiary thereof in connection with an asset
acquisition which Debt was outstanding prior to the date of such asset
acquisition (in each case, other than Debt incurred as consideration in, or to
provide all or any portion of the funds or credit support utilized to
consummate, the transaction or series of transactions pursuant to which such
Subsidiary became a Subsidiary of such Credit Party or was otherwise acquired by
such Credit Party or pursuant to which such assets were acquired) and (iv) any
other unsecured Debt of the Subsidiaries of the Credit Parties in an aggregate
outstanding amount (excluding any attributable Debt from the sale leaseback
transaction involving the Credit Parties’ distribution warehouse at South Hill,
Virginia) not to exceed fifteen percent (15%) of Consolidated Net Worth of the
Credit Parties and their Subsidiaries on any date of determination;
     (f) additional Debt of the Credit Parties, not otherwise permitted under
this Section 11.1, arising under or in connection with public or privately
placed notes, debentures, bonds, or debt securities or related indentures or
other agreements (the

53



--------------------------------------------------------------------------------



 



“Additional Debt Securities”) (including in connection with the issuance of
exchange securities in connection with any exchange offer registered under the
Securities Act of 1933, as amended, following a private placement of Additional
Debt Securities) so long as no Default or Event of Default exists on the date
any such Additional Debt Security is created or arises as a result of any
borrowing thereunder;
     (g) other Debt of the Credit Parties, not otherwise permitted under this
Section 11.1, in an aggregate outstanding amount not to exceed $300,000,000 on
any date of determination;
     (h) Debt of the Credit Parties to any Subsidiary or any other Credit Party
and of any Subsidiary to the Credit Parties or any other Subsidiary;
     (i) Debt incurred in respect of the extension, renewal, refinancing,
replacement or refunding (collectively, the “refinancing”) of Debt incurred
pursuant to clause (a), (b), (c) or (e); provided, that (i) such Debt is an
aggregate principal amount (or if incurred with original issue discount, an
aggregate issue price) not in excess of the sum of (x) the aggregate principal
amount (or if incurred with original issue discount, the aggregate accreted
value) then outstanding of the Debt being refinanced and (y) an amount necessary
to pay any fees and expenses, including premiums and defeasance costs, related
to such refinancing, (ii) the average life of such Debt is equal to or greater
than the average life of the Debt being refinanced, (iii) the stated maturity of
such Debt is no earlier than the stated maturity of the Debt being refinanced;
and (iv) the new Debt shall not be senior in right of payment to the Debt that
is being refinanced; provided, that none of the Debt permitted to be incurred by
this Section shall expressly restrict, limit or otherwise encumber (unless such
restriction, limitation or other encumbrance is a Permitted Encumbrance (as
defined below)), the ability of any Subsidiary of the Credit Parties to make any
payment to the Credit Parties or any of their Subsidiaries (in the form of
dividends, intercompany advances or otherwise) for the purpose of enabling the
Credit Parties to pay the Obligations. For purposes of this Section 11.1, with
regard to any Debt, a “Permitted Encumbrance” shall mean any restriction,
limitation or other encumbrance that applies solely if a default or event of
default (other than a default resulting solely from the breach of a
representation or warranty) occurs and is continuing under such Debt; provided
further that, with respect to any default or event of default (other than a
payment default, including as a result of acceleration, or a bankruptcy event
with respect to the obligor of such Debt), such encumbrance or restriction may
not prohibit dividends to the Credit Parties or any Subsidiary thereof to pay
the Obligations for more than one hundred eighty (180) days in any consecutive
three hundred sixty (360) day period; and
     (j) Debt incurred in connection with the Permitted Investment Policy as in
effect on the date hereof.
SECTION 11.2. [Reserved].

54



--------------------------------------------------------------------------------



 



SECTION 11.3. Limitations on Liens. Create, incur, assume or suffer to exist,
any Lien on or with respect to any of its assets or properties (including
without limitation shares of capital stock or other ownership interests), real
or personal, whether now owned or hereafter acquired, except:
     (a) Liens for taxes, assessments and other governmental charges or levies
(excluding any Lien imposed pursuant to any of the provisions of ERISA or
Environmental Laws) not yet due or as to which the period of grace, if any,
related thereto has not expired or which are being contested in good faith and
by appropriate proceedings if adequate reserves are maintained to the extent
required by GAAP;
     (b) the claims of materialmen, mechanics, carriers, warehousemen,
processors or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, (i) which are not overdue for a period of more
than thirty (30) days or (ii) which are being contested in good faith and by
appropriate proceedings;
     (c) Liens consisting of deposits or pledges made in the ordinary course of
business in connection with, or to secure payment of, obligations under workers’
compensation, unemployment insurance or similar legislation or obligations under
customer service contracts;
     (d) Liens constituting encumbrances in the nature of zoning restrictions,
easements and rights or restrictions of record on the use of real property,
which do not, in any case, materially detract from the value of such property or
materially impair the use thereof in the ordinary conduct of business;
     (e) Liens of the Administrative Agent for the benefit of the Administrative
Agent and the Lenders;
     (f) Liens incurred in the ordinary course of business securing Debt of the
Credit Parties permitted under Section 11.1 not to exceed $75,000,000 in the
aggregate outstanding in addition to Liens existing on the Closing Date;
     (g) Liens existing on any property or asset prior to the acquisition
thereof by the Credit Parties or any Subsidiary or existing on any property or
asset of any Person that becomes a Subsidiary or is merged with or into the
Credit Parties or any Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary or is so merged;
     (h) Liens in existence on the Closing Date and described on Schedule 11.3;
     (i) Liens securing Debt incurred in connection with Capitalized Leases and
purchase money Debt permitted under Section 11.1(e); provided that (i) such
Liens shall be created substantially simultaneously with the acquisition of the
related asset, (ii) such Liens do not at any time encumber any property other
than the property financed by such Debt, (iii) the amount of Debt secured
thereby is not increased and (iv) the principal amount of Debt secured by any
such Lien shall at no time exceed one hundred percent (100%) of the original
purchase price of such property at the time it was acquired;
     (j) Liens incurred to secure appeal bonds and judgment and attachment Liens
in respect of judgments or orders that do not constitute an Event of Default
under Section 12.1(m);

55



--------------------------------------------------------------------------------



 



     (k) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of setoff or similar rights and remedies, in
each case as to deposit accounts or other funds maintained with a creditor
depository institution;
     (l) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
     (m) Liens arising in the ordinary course of business that do not secure
monetary obligations;
     (n) Liens arising by the terms of letters of credit entered into in the
ordinary course of business to secure reimbursement obligations thereunder;
     (o) Liens securing Debt or other obligations between the Credit Parties and
a Subsidiary or between Subsidiaries or Credit Parties;
     (p) Liens granted to any bank or other institution securing the payments to
be made to such bank or other institution by the Credit Parties or a Subsidiary
of the Credit Parties pursuant to any Hedging Agreement; provided that, such
agreements are entered into in, or are incidental to, the ordinary course of
business;
     (q) The refinancing of any Lien referred to in clause (g), (h), (i) or (p)
provided, that the principal amount of Debt (or, if incurred with original issue
discount, an aggregate issue price) secured thereby and not otherwise authorized
by clause (g), (h), (i) or (p) shall not exceed the principal amount of Debt (or
if incurred without original issue discount, the aggregate accreted value) plus
any fees and expenses, including premiums and defeasance costs, payable in
connection with any such extension, renewal, replacement or refunding, so
secured at the time of such extension, renewal, replacement or refunding; and
     (r) Liens incurred in connection with the Permitted Investment Policy as in
effect on the date hereof.
SECTION 11.4. Limitations on Loans, Advances, Investments and Acquisitions.
Purchase, own, invest in or otherwise acquire, directly or indirectly, any
capital stock (other than capital stock of the Credit Parties), interests in any
partnership, limited liability company or joint venture (including without
limitation the creation or capitalization of any Subsidiary), evidence of Debt
or other obligation or security, substantially all or a portion of the business
or assets of any other Person or any other investment or interest whatsoever in
any other Person, or make or permit to exist, directly or indirectly, any loans,
advances or extensions of credit to, or any investment in cash or by delivery of
property in, any Person, or enter into, directly or indirectly, any commitment
or option in respect of the foregoing (collectively, “Investments”) except:
     (a) Investments in Subsidiaries existing on the Closing Date and the other
existing loans, advances and Investments described on Schedule 11.4;
     (b) Investments made in accordance with the Permitted Investment Policy;
     (c) Investments by the Credit Parties or any Subsidiary in the form of
acquisitions, including acquisitions of all or substantially all of the business
or a line of

56



--------------------------------------------------------------------------------



 



business (whether by the acquisition of capital stock, assets or any combination
thereof) of any other Person, so long as (i) a Responsible Officer certifies to
the Administrative Agent and the Required Lenders that no Default or Event of
Default has occurred and is continuing or would result from the closing of such
acquisition, such certification to include, for any acquisition involving a
purchase price in excess of $50,000,000, either individually or in a series of
related transactions, a financial condition certificate to which is attached a
pro forma balance sheet of Jones Apparel Group and its Subsidiaries setting
forth on a pro forma basis the financial condition of Jones Apparel Group and
its Subsidiaries on a Consolidated basis as of the most recently ended Fiscal
Year, reflecting on a pro forma basis the effect of the transactions
contemplated by such acquisition, including all fees and expenses in connection
therewith, and evidencing compliance on a pro forma basis with the covenants
contained in Article X hereof, and (ii) such acquisition meets either of the
following requirements: (A) such acquisition is within a Permitted Line of
Business, or (B) such acquisition is outside a Permitted Line of Business but
the price for such acquisition, together with all other acquisitions outside the
Permitted Lines of Business, does not exceed $50,000,000 in the aggregate;
     (d) Investments (other than acquisitions) in the Permitted Lines of
Business;
     (e) Investments (other than acquisitions) outside Permitted Lines of
Business not in excess of $50,000,000 in the aggregate;
     (f) loans and advances to third party contractors in the ordinary course of
business and consistent with past practice not to exceed in an aggregate
outstanding amount $6,000,000 (excluding such loans and advances consisting of
prepayments or advances for inventory or services); and loans and advances to
employees of the Credit Parties and their Subsidiaries in an aggregate
outstanding amount not to exceed $4,000,000; and
     (g) intercompany loans and advances among the Credit Parties and their
Subsidiaries so long as permitted under the terms of Sections 11.1 and 11.3.
SECTION 11.5. Limitations on Mergers and Liquidation. Merge, consolidate or
enter into any similar combination with any other Person or liquidate, wind-up
or dissolve itself (or suffer any liquidation or dissolution) except so long as
no Default or Event of Default has occurred and is continuing, or would result
therefrom:
     (a) any Credit Party may merge or consolidate with or into any Person;
provided that (i) such Credit Party shall be the survivor of such merger or
consolidation or (ii) the survivor assumes and succeeds to the Obligations of
such Credit Party pursuant to an assumption agreement in form reasonably
satisfactory to the Administrative Agent and the Required Lenders;
     (b) any Wholly-Owned Subsidiary of the Credit Parties may merge or
consolidate with or into any other Wholly-Owned Subsidiary of the Credit
Parties;
     (c) any Wholly-Owned Subsidiary may merge or consolidate with or into the
Person such Wholly-Owned Subsidiary was formed to acquire in connection with an
acquisition permitted by Section 11.4(b), (c) or (d);

57



--------------------------------------------------------------------------------



 



     (d) any Wholly-Owned Subsidiary of the Credit Parties may merge or
consolidate with or into any Credit Party; provided that, such Credit Party is
the survivor of such merger or consolidation; and
     (e) any Credit Party may merge or consolidate with or into any other Credit
Party.
SECTION 11.6. Limitations on Sale or Transfer of Assets. Convey, sell, lease,
assign, transfer or otherwise dispose of any of its property, business or
assets, whether now owned or hereafter acquired (collectively, “sale”), except
for the following:
     (a) the sale of inventory or the factoring of accounts receivable in the
ordinary course of business;
     (b) the sale of obsolete assets no longer used or usable in the business of
the Credit Parties or any of their Subsidiaries;
     (c) the sale or discount without recourse of accounts receivable arising in
the ordinary course of business in connection with the compromise or collection
thereof;
     (d) the sale of assets between the Credit Parties and any Subsidiary or
between Subsidiaries or Credit Parties;
     (e) the sale of any other assets of the Credit Parties and their
Subsidiaries outside the ordinary course of business so long as the total fair
market value for all such sales on and after the Closing Date on an aggregate
basis does not at any time exceed thirty-three percent (33%) of Consolidated Net
Worth; and
     (f) the sale of assets purchased in accordance with the Permitted
Investment Policy as in effect on the date hereof.
SECTION 11.7. Limitations on Dividends and Distributions. Declare or pay any
dividends upon any of its capital stock; purchase, redeem, retire or otherwise
acquire, directly or indirectly, any shares of its capital stock, or make any
distribution of cash, property or assets among the holders of shares of its
capital stock, or make any change in its capital structure that could reasonably
be expected to have a Material Adverse Effect; provided that: (a) the Credit
Parties may pay dividends solely in shares of their own capital stock or other
ownership interest (including dividends consisting of rights to purchase such
capital stock or other ownership interest), (b) any Subsidiary may pay dividends
or make distributions to the Credit Parties or any Wholly-Owned Subsidiary of
the Credit Parties, (c) any Credit Party may pay dividends or make distributions
to any other Credit Party and (d) as long as no Default or Event of Default has
occurred and is continuing or would be created thereby (i) the Credit Parties
may declare and pay dividends on shares of their capital stock or other
ownership interests, (ii) the Credit Parties or any Subsidiary may redeem shares
of their capital stock or other ownership interest pursuant to a plan approved
by the Board of Directors of the Credit Parties or such Subsidiary, as
applicable and (iii) the Credit Parties or any Subsidiary may take any action
otherwise prohibited by this Section 11.7.
SECTION 11.8. Transactions with Affiliates. Directly or indirectly enter into,
or be a party to, any transaction with any of its Affiliates, except (i) on
terms that are no less favorable to it than it would obtain in a comparable
arm’s length transaction with a Person not its Affiliate, (ii) without limiting
any other provision of this Agreement, in connection with any acquisition
otherwise

58



--------------------------------------------------------------------------------



 



permitted pursuant to the terms of this Agreement or (iii) for transactions
between Credit Parties or between Credit Parties and Subsidiaries of Credit
Parties.
SECTION 11.9. Changes in Fiscal Year End. Change its Fiscal Year.
SECTION 11.10. Amendments; Payments and Prepayments of Material Debt and
Subordinated Debt. Upon the occurrence and continuation of a Default or an Event
of Default, amend or modify (or permit the modification or amendment of) in any
manner materially adverse to the Lenders any of the terms or provisions of any
Debt in excess of $25,000,000, including without limitation the Additional Debt
Securities, if any, or any Subordinated Debt, or cancel or forgive, make any
voluntary or optional payment or prepayment on, or redeem or acquire for value
(including, without limitation, by way of depositing with any trustee with
respect thereto money or securities before due for the purpose of paying when
due) any Subordinated Debt.
ARTICLE XII DEFAULT AND REMEDIES
SECTION 12.1. Events of Default. Each of the following shall constitute an Event
of Default, whatever the reason for such event and whether it shall be voluntary
or involuntary or be effected by operation of law or pursuant to any judgment or
order of any court or any order, rule or regulation of any Governmental
Authority or otherwise:
     (a) Default in Payment of Principal of Loans and Reimbursement Obligations.
The Borrower shall default in any payment of principal of any Loan or
Reimbursement Obligation when and as due (whether at maturity, by reason of
acceleration or otherwise).
     (b) Other Payment Default. The Borrower shall default in the payment when
and as due (whether at maturity, by reason of acceleration or otherwise) of
interest on any Loan or Reimbursement Obligation or the payment of any other
Obligation (other than any Obligation under any Hedging Agreement), and such
default shall continue unremedied for three (3) Business Days.
     (c) Misrepresentation. Any representation or warranty made or deemed to be
made by the Credit Parties or any of their Subsidiaries, if applicable, under
this Agreement, any Loan Document or any amendment hereto or thereto, shall at
any time prove to have been incorrect or misleading in any material respect when
made or deemed made.
     (d) Default in Performance of Certain Covenants. Any of the Credit Parties
shall default in the performance or observance of any covenant or agreement
contained in Article X or XI of this Agreement.
     (e) Default in Performance of Other Covenants and Conditions. Any of the
Credit Parties or any Subsidiary thereof, if applicable, shall default in the
performance or observance of any term, covenant, condition or agreement
contained in this Agreement (other than as specifically provided for otherwise
in this Section 12.1) or any other Loan Document and such default shall continue
for a period of thirty (30) days after written notice thereof has been given to
the Borrower by the Administrative Agent.
     (f) Hedging Agreement. Any termination payments in an amount greater than
$35,000,000 shall be due by any Credit Party under any Hedging Agreement and
such amount is not paid within thirty (30) Business Days of the due date
thereof.

59



--------------------------------------------------------------------------------



 



     (g) Debt Cross-Default. Any of the Credit Parties or any of their
Subsidiaries shall (i) default in the payment of principal or interest on any
Debt (other than the Loans or any Reimbursement Obligation) the aggregate
outstanding amount of which Debt is in excess of $35,000,000, including, without
limitation, the obligations under the Five-Year Credit Agreement, beyond the
period of grace if any, provided in the instrument or agreement under which such
Debt was created, or (ii) default in the observance or performance of any other
agreement or condition relating to any Debt (other than the Loans or any
Reimbursement Obligation), including, without limitation, the obligations under
the Five-Year Credit Agreement and any other documents executed in connection
therewith, the aggregate outstanding amount of which Debt is in excess of
$35,000,000 or contained in any instrument or agreement evidencing, securing or
relating thereto or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or holders of such Debt (or a trustee or agent on behalf of such holder
or holders) to cause, with the giving of notice if required, any such Debt to
become due prior to its stated maturity (any applicable grace period having
expired).
     (h) Change in Control. Any person or group of persons (within the meaning
of Section 13(d) of the Securities Exchange Act of 1934, as amended), other than
a Credit Party or any Subsidiary thereof, shall obtain ownership or control in
one or more series of transactions of more than thirty-three and one-third
percent (33.33%) of the common stock or thirty-three and one-third percent
(33.33%) of the voting power of any Credit Party entitled to vote in the
election of members of the Board of Directors of such Credit Party or there
shall have occurred under any indenture or other instrument evidencing any debt
in excess of $35,000,000 any “change in control” (as defined in such indenture
or other evidence of debt) obligating the Borrower to repurchase, redeem or
repay all or any part of the debt or capital stock provided for therein (any
such event, a “Change in Control”). Further, except as set forth in
Section 11.5, Jones Apparel Group shall at all times own 100% of the capital
stock of Jones Apparel Group Holdings and Jones Apparel Group Holdings shall at
all times own 100% of the capital stock of the Borrower.
     (i) Voluntary Bankruptcy Proceeding. Any Credit Party or any Subsidiary
thereof shall (i) commence a voluntary case under the federal bankruptcy laws
(as now or hereafter in effect), (ii) file a petition seeking to take advantage
of any other laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding up or composition for adjustment of debts, (iii) consent
to or fail to contest in a timely and appropriate manner any petition filed
against it in an involuntary case under such bankruptcy laws or other laws,
(iv) apply for or consent to, or fail to contest in a timely and appropriate
manner, the appointment of, or the taking of possession by, a receiver,
custodian, trustee, or liquidator of itself or of a substantial part of its
property, domestic or foreign, (v) admit in writing its inability to pay its
debts as they become due, (vi) make a general assignment for the benefit of
creditors, or (vii) take any corporate action for the purpose of authorizing any
of the foregoing.
     (j) Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against any Credit Party or any Subsidiary thereof in any court of
competent jurisdiction seeking (i) relief under the federal bankruptcy laws (as
now or hereafter in effect) or under any other laws, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, winding up or adjustment of
debts, or (ii) the appointment of a trustee, receiver, custodian, liquidator or
the like for any Credit Party or any Subsidiary thereof or for all or any
substantial part of their respective assets, domestic or foreign, and such case

60



--------------------------------------------------------------------------------



 



or proceeding shall continue without dismissal or stay for a period of sixty
(60) consecutive days, or an order granting the relief requested in such case or
proceeding (including, but not limited to, an order for relief under such
federal bankruptcy laws) shall be entered.
     (k) [Reserved]
     (l) Termination Event. The occurrence of any of the following events:
(i) the Borrower or any ERISA Affiliate fails to make full payment to an
Employee Benefit Plan when due (after giving effect to any applicable grace
period) of contributions in excess of $2,000,000, (ii) an accumulated funding
deficiency in excess of $2,000,000 occurs or exists, whether or not waived, with
respect to any Pension Plan or (iii) a Termination Event that could reasonably
be expected to result in liability in excess of $5,000,000 to the Borrower or
any ERISA Affiliate.
     (m) Judgment. A judgment or order for the payment of money which causes the
aggregate amount of all such judgments to exceed $35,000,000 in any Fiscal Year
shall be entered against any Credit Party or any Subsidiary thereof by any court
and such judgment or order shall continue without discharge or stay for a period
of thirty (30) days.
SECTION 12.2. Remedies. Upon the occurrence of an Event of Default, with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Credit Parties:
     (a) Acceleration; Termination of Facilities. Declare the principal of and
interest on the Loans, the Reimbursement Obligations at the time outstanding,
and all other amounts owed to the Lenders and to the Administrative Agent under
this Agreement or any of the other Loan Documents (other than any Hedging
Agreement) (including, without limitation, all L/C Obligations, whether or not
the beneficiaries of the then outstanding Letters of Credit shall have presented
the documents required thereunder) and all other Obligations (other than
Obligations owing under any Hedging Agreement), to be forthwith due and payable,
whereupon the same shall immediately become due and payable without presentment,
demand, protest or other notice of any kind, all of which are expressly waived,
anything in this Agreement or the other Loan Documents to the contrary
notwithstanding, and terminate the Credit Facility and any right of the Borrower
to request borrowings or Letters of Credit thereunder; provided, that upon the
occurrence of an Event of Default specified in Section 12.1(i) or (j) with
respect to the Credit Parties, the Credit Facility shall be automatically
terminated and all Obligations (other than obligations owing under any Hedging
Agreement) shall automatically become due and payable.
     (b) Letters of Credit. With respect to all Letters of Credit with respect
to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph, require the Borrower at such
time to deposit or cause to be deposited in a cash collateral account opened by
the Administrative Agent an amount equal to the Dollar Amount of the aggregate
then undrawn and unexpired amount of such Letters of Credit. Amounts held in
such cash collateral account shall be applied by the Administrative Agent to the
payment of drafts drawn under such Letters of Credit, and the unused portion
thereof after all such Letters of Credit shall have expired or been fully drawn
upon, if any, shall be applied to repay the other Obligations. After all such
Letters

61



--------------------------------------------------------------------------------



 



of Credit shall have expired or been fully drawn upon, the Reimbursement
Obligation shall have been satisfied and all other Obligations shall have been
paid in full, the balance, if any, in such cash collateral account shall be
promptly returned to the Borrower.
     (c) Rights of Collection. Exercise on behalf of the Lenders all of its
other rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Obligations.
SECTION 12.3. Rights and Remedies Cumulative; Non-Waiver; Etc. The enumeration
of the rights and remedies of the Administrative Agent and the Lenders set forth
in this Agreement is not intended to be exhaustive and the exercise by the
Administrative Agent and the Lenders of any right or remedy shall not preclude
the exercise of any other rights or remedies, all of which shall be cumulative,
and shall be in addition to any other right or remedy given hereunder or under
the Loan Documents or that may now or hereafter exist in law or in equity or by
suit or otherwise. No delay or failure to take action on the part of the
Administrative Agent or any Lender in exercising any right, power or privilege
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right, power or privilege preclude other or further exercise thereof or
the exercise of any other right, power or privilege or shall be construed to be
a waiver of any Event of Default. No course of dealing between the Credit
Parties, the Administrative Agent and the Lenders or their respective agents or
employees shall be effective to change, modify or discharge any provision of
this Agreement or any of the other Loan Documents or to constitute a waiver of
any Event of Default.
ARTICLE XIII THE ADMINISTRATIVE AGENT
SECTION 13.1. Appointment. Each of the Lenders hereby irrevocably designates and
appoints Wachovia as Administrative Agent of such Lender under this Agreement
and the other Loan Documents for the term hereof and each such Lender
irrevocably authorizes Wachovia as Administrative Agent for such Lender, to take
such action on its behalf under the provisions of this Agreement and the other
Loan Documents and to exercise such powers and perform such duties as are
expressly delegated to the Administrative Agent by the terms of this Agreement
and such other Loan Documents, together with such other powers as are reasonably
incidental thereto. Notwithstanding any provision to the contrary elsewhere in
this Agreement or such other Loan Documents, the Administrative Agent shall not
have any duties or responsibilities, except those expressly set forth herein and
therein, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or the other Loan Documents or otherwise exist
against the Administrative Agent. Any reference to the Administrative Agent in
this Article XIII shall be deemed to refer to the Administrative Agent solely in
its capacity as Administrative Agent and not in its capacity as a Lender.
SECTION 13.2. Delegation of Duties. The Administrative Agent may execute any of
its respective duties under this Agreement and the other Loan Documents by or
through agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by the Administrative Agent with reasonable care.
SECTION 13.3. Exculpatory Provisions. Neither the Administrative Agent nor any
of its officers, directors, employees, agents, attorneys-in-fact, Subsidiaries
or Affiliates shall be (a) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in

62



--------------------------------------------------------------------------------



 



connection with this Agreement or the other Loan Documents (except for actions
occasioned solely by its or such Person’s own gross negligence or willful
misconduct), or (b) responsible in any manner to any of the Lenders for any
recitals, statements, representations or warranties made by the Borrower or any
of its Subsidiaries or any officer thereof contained in this Agreement or the
other Loan Documents or in any certificate, report, statement or other document
referred to or provided for in, or received by the Administrative Agent under or
in connection with, this Agreement or the other Loan Documents or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or the other Loan Documents or for any failure of the Borrower or any
of its Subsidiaries to perform its obligations hereunder or thereunder. The
Administrative Agent shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement, or to inspect the
properties, books or records of the Borrower or any of its Subsidiaries.
SECTION 13.4. Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
note, writing, resolution, notice, consent, certificate, affidavit, letter,
cablegram, telegram, telecopy, telex or teletype message, statement, order or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons and upon advice
and statements of legal counsel (including, without limitation, counsel to the
Borrower), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent may deem and treat the holder of
any Revolving Credit Loan as the owner thereof for all purposes unless such
Revolving Credit Loan shall have been transferred in accordance with
Section 14.10 hereof. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement and the other Loan
Documents unless it shall first receive such advice or concurrence of the
Required Lenders (or, when expressly required hereby or by the relevant other
Loan Document, the Required Agreement Lenders or all the Lenders) as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action except for its own gross
negligence or willful misconduct. The Administrative Agent shall in all cases be
fully protected in acting, or in refraining from acting, under this Agreement
and the other Loan Documents in accordance with a request of the Required
Lenders (or, when expressly required hereby, the Required Agreement Lenders or
all the Lenders), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Loans.
SECTION 13.5. Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless it has received notice from a Lender or the Borrower referring
to this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default”. In the event that the Administrative Agent
receives such a notice, it shall promptly give notice thereof to the Lenders.
The Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders;
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders, except to the extent that other provisions of this Agreement expressly
require that any such action be taken or not be taken only with the consent and
authorization or the request of the Lenders, the Required Agreement Lenders or
Required Lenders, as applicable.

63



--------------------------------------------------------------------------------



 



SECTION 13.6. Non-Reliance on the Administrative Agent and Other Lenders. Each
Lender expressly acknowledges that neither the Administrative Agent nor any of
its respective officers, directors, employees, agents, attorneys-in-fact,
Subsidiaries or Affiliates has made any representations or warranties to it and
that no act by the Administrative Agent hereinafter taken, including any review
of the affairs of the Borrower or any of its Subsidiaries, shall be deemed to
constitute any representation or warranty by the Administrative Agent to any
Lender. Each Lender represents to the Administrative Agent that it has,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Borrower and its Subsidiaries and made its own decision to make its Loans and
issue or participate in Letters of Credit hereunder and enter into this
Agreement. Each Lender also represents that it will, independently and without
reliance upon the Administrative Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Borrower and its Subsidiaries. Except for notices, reports and other documents
expressly required to be furnished to the Lenders by the Administrative Agent
hereunder or by the other Loan Documents, the Administrative Agent shall not
have any duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, financial and other
condition or creditworthiness of the Borrower or any of its Subsidiaries which
may come into the possession of the Administrative Agent or any of its
respective officers, directors, employees, agents, attorneys-in-fact,
Subsidiaries or Affiliates.
SECTION 13.7. Indemnification. The Lenders agree to indemnify the Administrative
Agent in its capacity as such and (to the extent not reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so), ratably according
to the respective amounts of their Revolving Credit Commitment Percentage from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever which may at any time (including, without limitation, at any time
following the payment of the Loans or any Reimbursement Obligation) be imposed
on, incurred by or asserted against the Administrative Agent in any way relating
to or arising out of this Agreement or the other Loan Documents, or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent under or in connection with any of the foregoing; provided
that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements to the extent they result from the
Administrative Agent’s bad faith, gross negligence or willful misconduct. The
agreements in this Section 13.7 shall survive the payment of the Loans, any
Reimbursement Obligation and all other amounts payable hereunder and the
termination of this Agreement.
SECTION 13.8. The Administrative Agent in Its Individual Capacity. The
Administrative Agent and its respective Subsidiaries and Affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
the Borrower as though the Administrative Agent were not an Administrative Agent
hereunder. With respect to any Loans made or renewed by it and with respect to
any Letter of Credit issued by it or participated in by it, the Administrative
Agent shall have the same rights and powers under this Agreement and the other
Loan Documents as any Lender and may exercise the same as though it were not an
Administrative Agent, and the terms “Lender” and “Lenders” shall include the
Administrative Agent in its individual capacity.

64



--------------------------------------------------------------------------------



 



SECTION 13.9. Resignation of the Administrative Agent; Successor Administrative
Agent. Subject to the appointment and acceptance of a successor as provided
below, the Administrative Agent may resign at any time by giving notice thereof
to the Lenders and the Credit Parties. Upon any such resignation, the Required
Lenders shall have the right, subject to the approval of the Credit Parties (so
long as no Default or Event of Default has occurred and is continuing), to
appoint a successor Administrative Agent, which successor shall have minimum
capital and surplus of at least $500,000,000. If no successor Administrative
Agent shall have been so appointed by the Required Lenders, been approved (so
long as no Default or Event of Default has occurred and is continuing) by the
Credit Parties or have accepted such appointment within thirty (30) days after
the Administrative Agent’s giving of notice of resignation, then the
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent reasonably acceptable to the Credit Parties (so long as no
Default or Event of Default has occurred and is continuing), which successor
shall have minimum capital and surplus of at least $500,000,000. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all rights, powers, privileges and duties of
the retiring Administrative Agent, and the retiring Administrative Agent shall
be discharged from its duties and obligations hereunder. After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Section 13.9 shall continue in effect for its benefit in
respect of any actions taken or omitted to be taken by it while it was acting as
Administrative Agent.
SECTION 13.10. Syndication and Documentation Agents. Each Syndication Agent in
its capacity as Syndication Agent and each documentation agent in its capacity
as documentation agent shall have no duties or responsibilities and no
liabilities under this Agreement or any other Loan Document but shall be
entitled, in such capacity, to the same protections afforded to the
Administrative Agent under this Article XIII.
ARTICLE XIV MISCELLANEOUS
SECTION 14.1. Notices. (a) Method of Communication. Except as otherwise provided
in this Agreement, all notices and communications hereunder shall be in writing,
or by telephone subsequently confirmed in writing. Any notice shall be effective
if delivered by hand delivery or sent via telecopy, recognized overnight courier
service or certified mail, return receipt requested, and shall be presumed to be
received by a party hereto (i) on the date of delivery if delivered by hand or
sent by telecopy, (ii) on the next Business Day if sent by recognized overnight
courier service and (iii) on the third (3rd) Business Day following the date
sent by certified mail, return receipt requested. A telephonic notice to the
Administrative Agent as understood by the Administrative Agent will be deemed to
be the controlling and proper notice in the event of a discrepancy with or
failure to receive a confirming written notice.
          (b) Addresses for Notices. Notices to any party shall be sent to it at
the following addresses, or any other address as to which all the other parties
are notified in writing.
If to the Credit Parties:
Jones Apparel Group, Inc.
250 Rittenhouse Circle
Bristol, Pennsylvania 19007
Attention: Chief Financial Officer
Telephone No.: (215) 785-4000
Telecopy No.: (215) 785-1228

65



--------------------------------------------------------------------------------



 



If to Wachovia:
Wachovia Bank, National Association
Administrative Agent:
201 South College Street, CP-8
Charlotte, NC 28288-0680
Attention: Syndication Agency Services
Telephone No: 704-715-1353
Telecopy No: 704-383-0288
With copies to:
Wachovia Bank, National Association
Administrative Agent:
1339 Chestnut Street, PA4830
Philadelphia, PA 19107
Attention: Susan T. Gallagher
Telephone No: 267-321-6712
Telecopy No: 267-321-6700
If to any Lender:
To the Address set forth on Schedule 1.1(a) hereto
        (c) Administrative Agent’s Office. The Administrative Agent hereby
designates its office located at the address set forth above, or any subsequent
office which shall have been specified for such purpose by written notice to the
Borrower and the Lenders, as the Administrative Agent’s Office referred to
herein, to which payments due are to be made and at which Loans will be
disbursed.
SECTION 14.2. Expenses; Indemnity. The Borrower will (a) pay all reasonable
out-of-pocket expenses of the Administrative Agent in connection with (i) the
preparation, execution and delivery of this Agreement and each other Loan
Document, whenever the same shall be executed and delivered, including without
limitation the reasonable out-of-pocket syndication and due diligence expenses
and reasonable fees and disbursements of counsel for the Administrative Agent
and (ii) the preparation, execution and delivery of any waiver, amendment or
consent by the Administrative Agent or the Lenders relating to this Agreement or
any other Loan Document, including without limitation reasonable fees and
disbursements of counsel for the Administrative Agent, (b) pay all reasonable
out-of-pocket expenses of the Administrative Agent actually incurred in
connection with the administration of the Credit Facility, (c) pay all
reasonable out-of-pocket expenses of the Administrative Agent and each Lender
actually incurred in connection with the enforcement of any rights and remedies
of the Administrative Agent and the Lenders under the Credit Facility, including
to the extent reasonable under the circumstances consulting with accountants,
attorneys and other Persons concerning the nature, scope or value of any right
or remedy of the Administrative Agent or any Lender hereunder or under any other
Loan Document or any factual matters in connection therewith, which expenses
shall include without limitation the reasonable fees and disbursements of such
Persons, and (d) defend, indemnify and hold harmless the Administrative Agent
and the Lenders, and their respective parents, Subsidiaries, Affiliates,
employees, Administrative Agents, officers and directors, from and against any
losses, penalties, fines, liabilities, settlements, damages, costs and expenses,
suffered by any such Person in connection with any claim, investigation,
litigation or other proceeding

66



--------------------------------------------------------------------------------



 



(whether or not the Administrative Agent or any Lender is a party thereto) and
the prosecution and defense thereof, arising out of or in any way connected with
this Agreement, any other Loan Document or the Loans, including without
limitation reasonable attorney’s and consultant’s fees, except to the extent
that any of the foregoing result from the gross negligence or willful misconduct
of any indemnified party.
SECTION 14.3. Set-off. In addition to any rights now or hereafter granted under
Applicable Law and not by way of limitation of any such rights, upon and after
the occurrence of any Event of Default and during the continuance thereof, the
Lenders and any assignee or participant of a Lender in accordance with
Section 14.10 are hereby authorized by the Credit Parties at any time or from
time to time, without notice to the Credit Parties or to any other Person, any
such notice being hereby expressly waived, to set off and to appropriate and to
apply any and all deposits (general or special, time or demand, including, but
not limited to, indebtedness evidenced by certificates of deposit, whether
matured or unmatured) and any other indebtedness at any time held or owing by
the Lenders, or any such assignee or participant to or for the credit or the
account of the Borrower against and on account of the Obligations irrespective
of whether or not (a) the Lenders shall have made any demand under this
Agreement or any of the other Loan Documents or (b) the Administrative Agent
shall have declared any or all of the Obligations to be due and payable as
permitted by Section 12.2 and although such Obligations shall be contingent or
unmatured.
SECTION 14.4. Governing Law. This Agreement, the Notes and the other Loan
Documents, unless otherwise expressly set forth therein, shall be governed by,
construed and enforced in accordance with the laws of the State of New York.
SECTION 14.5. Consent to Jurisdiction. Each of the parties hereto hereby
irrevocably consents to the personal jurisdiction of the state and federal
courts located in New York County, New York, in any action, claim or other
proceeding arising out of any dispute in connection with this Agreement and the
other Loan Documents, any rights or obligations hereunder or thereunder, or the
performance of such rights and obligations. Each of the parties hereto hereby
irrevocably consents to the service of a summons and complaint and other process
in any action, claim or proceeding brought by any other party hereto in
connection with this Agreement or the other Loan Documents, any rights or
obligations hereunder or thereunder, or the performance of such rights and
obligations, on behalf of itself or its property, in the manner specified in
Section 14.1. Nothing in this Section 14.5 shall affect the right of any of the
parties hereto to serve legal process in any other manner permitted by
Applicable Law or affect the right of any of the parties hereto to bring any
action or proceeding against any other party hereto or its properties in the
courts of any other jurisdictions.
SECTION 14.6. Waiver of Jury Trial. THE ADMINISTRATIVE AGENT, EACH LENDER AND
EACH CREDIT PARTY HEREBY ACKNOWLEDGE THEY IRREVOCABLY WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL WITH RESPECT TO ANY ACTION, CLAIM OR OTHER PROCEEDING
ARISING OUT OF ANY JUDICIAL PROCEEDING, ANY DISPUTE, CLAIM OR CONTROVERSY
ARISING OUT OF, CONNECTED WITH OR RELATING TO THE LOAN DOCUMENTS (“Dispute”) IN
CONNECTION WITH THIS AGREEMENT, THE NOTES OR THE OTHER LOAN DOCUMENTS, ANY
RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER, OR THE PERFORMANCE OF SUCH RIGHTS
AND OBLIGATIONS.
SECTION 14.7. Reversal of Payments. To the extent any Credit Party makes a
payment or payments to the Administrative Agent for the ratable benefit of the
Lenders or the Administrative

67



--------------------------------------------------------------------------------



 



Agent receives any payment or proceeds of the collateral which payments or
proceeds or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside and/or required to be repaid to a trustee,
receiver or any other party under any bankruptcy law, state or federal law,
common law or equitable cause, then, to the extent of such payment or proceeds
repaid, the Obligations or part thereof intended to be satisfied shall be
revived and continued in full force and effect as if such payment or proceeds
had not been received by the Administrative Agent.
SECTION 14.8. Injunctive Relief; Punitive Damages. (a) Each of the parties to
this Agreement recognizes that, in the event such party fails to perform,
observe or discharge any of its obligations or liabilities under this Agreement,
any remedy of law may prove to be inadequate relief to the other parties hereto.
Therefore, each of the parties hereto agrees that the other parties hereto, at
such other party’s option, shall be entitled to pursue temporary and permanent
injunctive relief in any such case without the necessity of proving actual
damages.
          (b) The Administrative Agent, the Lenders and the Credit Parties (on
behalf of themselves and their Subsidiaries) hereby agree that no such Person
shall have a remedy of punitive or exemplary damages against any other party to
a Loan Document and each such Person hereby waives any right or claim to
punitive or exemplary damages that they may now have or may arise in the future
in connection with any Dispute, whether such Dispute is resolved through
arbitration or judicially.
SECTION 14.9. Accounting Matters. Except as otherwise expressly provided herein,
all terms of an accounting or financial nature shall be construed in accordance
with GAAP, as in effect from time to time, provided that, if the Borrower
notifies the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if the Administrative Agent notifies the Borrower that the Required Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance therewith.
SECTION 14.10. Successors and Assigns; Participations. (a) Benefit of Agreement.
This Agreement shall be binding upon and inure to the benefit of the Credit
Parties, the Administrative Agent and the Lenders, all future holders of the
Notes, and their respective successors and permitted assigns, except that the
Borrower shall not assign or transfer any of its rights or obligations under
this Agreement without the prior written consent of each Lender other than
pursuant to Section 11.5.
          (b) Assignment by Lenders. Each Lender may, with the consent of the
Borrower (so long as no Default or Event of Default has occurred and is
continuing) and the consent of the Administrative Agent, which consents shall
not be unreasonably withheld or delayed, assign to one or more Eligible
Assignees all or a portion of its interests, rights and obligations under this
Agreement (including, without limitation, all or a portion of the Extensions of
Credit (other than Competitive Bid Loans) at the time owing to it and the
Revolving Credit Notes held by it); provided that:
     (i) each such assignment shall be of a constant, and not a varying,
percentage of all the assigning Lender’s Revolving Credit Commitment and all
other

68



--------------------------------------------------------------------------------



 



rights and obligations under this Agreement (other than any right to make
Competitive Bid Loans, Competitive Bid Loans owing to it and Competitive Bid
Notes);
     (ii) if less than all of the assigning Lender’s Revolving Credit Commitment
or Revolving Credit Loans is to be assigned, the Revolving Credit Commitment or
Revolving Credit Loans so assigned shall not be less than $5,000,000;
     (iii) the parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance in the form of Exhibit G attached hereto (an
“Assignment and Acceptance”), together with any Revolving Credit Note or
Revolving Credit Notes subject to such assignment;
     (iv) such assignment shall not, without the consent of the Borrower, on
behalf of itself and the other Credit Parties, require the Borrower, or any
other Credit Party, to file a registration statement with the Securities and
Exchange Commission or apply to or qualify the Revolving Credit Loans or the
Revolving Credit Notes under the blue sky laws of any state;
     (v) the assigning Lender shall pay to the Administrative Agent an
assignment fee of $3,000 upon the execution by such Lender of the Assignment and
Acceptance; provided that no such fee shall be payable upon any assignment by a
Lender to an Affiliate thereof; and
     (vi) no consents will be required for assignments where the Eligible
Assignee is an Affiliate of the assigning Lender.
          Upon such execution, delivery, acceptance and recording, from and
after the effective date specified in each Assignment and Acceptance, which
effective date shall be at least ten (10) Business Days after the execution
thereof, (A) the assignee thereunder shall be a party hereto and, to the extent
of the interest assigned in such Assignment and Acceptance, have the rights and
obligations of a Lender hereby and (B) the Lender thereunder shall, to the
extent of the interest assigned in such assignment, be released from its
obligations under this Agreement.
          (c) Rights and Duties upon Assignment. By executing and delivering an
Assignment and Acceptance, the assigning Lender thereunder and the assignee
thereunder confirm to and agree with each other and the other parties hereto as
set forth in such Assignment and Acceptance.
          (d) Register. The Administrative Agent shall maintain a copy of each
Assumption Agreement and each Assignment and Acceptance delivered to it and
record the names and addresses of the Lenders and the amount of the Extensions
of Credit with respect to each Lender from time to time in the Register.
          No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph. The entries
in the Register shall be conclusive, in the absence of manifest error, and the
Borrower, the Administrative Agent and the Lenders may treat each person whose
name is recorded in the Register as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower or any
Lender at any reasonable time and from time to time upon reasonable prior
notice.

69



--------------------------------------------------------------------------------



 



          (e) Issuance of New Revolving Credit Notes. Upon its receipt of an
Assignment and Acceptance executed by an assigning Lender and an Eligible
Assignee together with any Revolving Credit Note or Revolving Credit Notes if
any have been issued pursuant to this Agreement, subject to such assignment and
the written consent to such assignment, the Administrative Agent shall, if such
Assignment and Acceptance has been completed and is substantially in the form of
Exhibit G:
     (i) accept such Assignment and Acceptance;
     (ii) record the information contained therein in the Register;
     (iii) give prompt notice thereof to the Lenders and the Borrower, on behalf
of itself and the other Credit Parties; and
     (iv) promptly deliver a copy of such Assignment and Acceptance to the
Borrower.
          Within ten (10) Business Days after receipt of notice, if requested by
the Eligible Assignee the Borrower shall execute and deliver to the
Administrative Agent, in exchange for the surrendered Revolving Credit Note or
Revolving Credit Notes, a new Revolving Credit Note or Revolving Credit Notes to
the order of such Eligible Assignee in amounts equal to the Revolving Credit
Commitment assumed by it pursuant to such Assignment and Acceptance and a new
Revolving Credit Note or Revolving Credit Notes to the order of the assigning
Lender in an amount equal to the Revolving Credit Commitment retained by it
hereunder. Such new Revolving Credit Note or Revolving Credit Notes shall be in
an aggregate principal amount equal to the aggregate principal amount of such
surrendered Revolving Credit Note or Revolving Credit Notes, shall be dated the
effective date of such Assignment and Acceptance and shall otherwise be in
substantially the form of the assigned Revolving Credit Notes delivered to the
assigning Lender. Each surrendered Revolving Credit Note or Revolving Credit
Notes shall be canceled and returned to the Borrower.
          (f) Participations. Each Lender may sell participations to one or more
banks or other entities in all or a portion of its rights and/or obligations
under this Agreement (including, without limitation, all or a portion of its
Extensions of Credit and the Notes held by it); provided that:
     (i) each such participation shall be in an amount not less than $5,000,000;
     (ii) such Lender’s obligations under this Agreement (including, without
limitation, its Revolving Credit Commitment) shall remain unchanged;
     (iii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations;
     (iv) the Credit Parties, the Administrative Agent and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement;
     (v) such Lender shall not permit such participant the right to approve any
waivers, amendments or other modifications to this Agreement or any other Loan
Document other than waivers, amendments or modifications which would reduce the

70



--------------------------------------------------------------------------------



 



principal of or the interest rate on any Revolving Credit Loan or Reimbursement
Obligation, extend the term or increase the amount of the Revolving Credit
Commitment, reduce the amount of any fees to which such participant is entitled,
or extend any scheduled payment date for principal, interest or fees of any
Revolving Credit Loan, except as expressly contemplated hereby or thereby; and
     (vi) any such disposition shall not, without the consent of the Borrower,
on behalf of itself and the other Credit Parties, require the Borrower or any
other Credit Party, to file a registration statement with the Securities and
Exchange Commission or apply to or qualify the Revolving Credit Loans or the
Revolving Credit Notes under the blue sky law of any state.
          (g) Disclosure of Information; Confidentiality. Each of the
Administrative Agent, the Issuing Lenders and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors and
representatives (collectively, “Representatives”) (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by Applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement, (g) with the prior written consent of the Credit Parties, (h) to the
extent such Information (A) becomes publicly available other than as a result of
a breach of this Section or (B) becomes available to the Administrative Agent,
the Issuing Lenders or any Lender on a nonconfidential basis from a source other
than the Credit Parties or (i) to Gold Sheets and other similar bank trade
publications, such information to consist of deal terms and other information
(customarily found in such publications) upon the Credit Parties’ prior review
and approval, which shall not be unreasonably withheld or delayed. For the
purposes of this Section, “Information” means all information received from the
Credit Parties or any of their Subsidiaries relating to the Credit Parties or
their business, other than any such information that is available to the
Administrative Agent, any Issuing Lender or any Lender on a nonconfidential
basis prior to disclosure by the Credit Parties; provided that, in the case of
information received from the Credit Parties after the Closing Date (other than
certificates or other information specifically required by the terms of this
Agreement), such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
          (h) Special Purpose Funding Vehicles. Notwithstanding anything to the
contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle organized for the specific purpose of making or
acquiring participations or investing in loans of the type made pursuant to this
Agreement (a “SPC”), correctly identified as such in writing from time to time
by the Granting Lender to the Administrative Agent and the Borrower, the option
to provide to the Borrower all or any part of any Extension of Credit that such
Lender would otherwise be obligated to make to the Borrower pursuant to this
Agreement; provided that (i) nothing herein shall constitute a commitment by any
SPC to make any Extension of Credit and

71



--------------------------------------------------------------------------------



 



(ii) if an SPC elects not to exercise such option or otherwise fails to provide
all or any part of such Extension of Credit, the Granting Lender shall be
obligated to make such Extension of Credit pursuant to the terms hereof. The
making of an Extension of Credit by an SPC hereunder shall utilize the Revolving
Credit Commitment of the Granting Lender to the same extent, and as if, such
Extension of Credit were made by such Granting Lender. Each party hereto hereby
agrees that no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement (all liability for which shall remain with the
Granting Lender). In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Agreement) that,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior indebtedness of any SPC, it will
not institute against, or join any other person in instituting against, such SPC
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof. In
addition, notwithstanding anything to the contrary contained in this clause, any
SPC may (i) with notice to, but without the prior written consent of, the
Borrower and the Administrative Agent and without paying any processing fee
therefor, assign all or a portion of its interest in any Extension of Credit to
the Granting Lender or to any financial institution (consented to by the
Borrower and Administrative Agent) providing liquidity and/or credit support to
or for the account of such SPC to support the funding or maintenance of
Extensions of Credit and (ii) disclose on a confidential basis any non-public
information relating to Extensions of Credit to any rating agency, commercial
paper dealer or provider of any surety, guarantee or credit or liquidity
enhancement to such SPC. This clause may not be amended without the written
consent of each SPC.
          (i) Certain Pledges or Assignments. Nothing herein shall prohibit any
Lender from pledging or assigning any Note to any Federal Reserve Bank in
accordance with Applicable Law.
SECTION 14.11. Amendments, Waivers and Consents. Except as set forth below, any
term, covenant, agreement or condition of this Agreement or any of the other
Loan Documents may be amended or waived by the Lenders, and any consent given by
the Lenders, if, but only if, (a) in the case of an amendment, waiver or consent
for which a substantially similar corresponding amendment, waiver or consent
with regard to the Five-Year Credit Agreement will be made effective thereunder
contemporaneously, such amendment, waiver or consent is in writing signed by the
Required Lenders (or by the Administrative Agent with the consent of the
Required Lenders) and delivered to the Administrative Agent and, in the case of
an amendment, signed by the Credit Parties and (b) in the case of any other
amendment, waiver or consent specifically impacting only this Agreement and the
other Loan Documents, such amendment, waiver or consent is in writing signed by
the Required Agreement Lenders (or by the Administrative Agent with the consent
of the Required Agreement Lenders) and delivered to the Administrative Agent
and, in the case of an amendment, signed by the Credit Parties; provided, in
each case, that:
     (a) no amendment, waiver or consent shall (i) release any of the Credit
Parties, (ii) increase the amount or extend the time of the obligation of the
Lenders to make Revolving Credit Loans or issue or participate in Letters of
Credit, (iii) extend the originally scheduled time or times of payment of the
principal of any Revolving Credit Loan or Reimbursement Obligation or the time
or times of payment of interest or fees on any Revolving Credit Loan or
Reimbursement Obligation, (iv) reduce the rate of interest or fees payable on
any Revolving Credit Loan or Reimbursement Obligation, (v) reduce the principal
amount of any Revolving Credit Loan or Reimbursement Obligation, (vi) permit any
subordination of the principal or interest on any Revolving Credit Loan or
Reimbursement Obligation, (vii) permit any assignment (other than as
specifically

72



--------------------------------------------------------------------------------



 



permitted or contemplated in this Agreement) of any of the Credit Parties’
rights and obligations hereunder or (viii) amend the provisions of this
Section 14.11 or the definition of Required Lenders or Required Agreement
Lenders, without the prior written consent of each Lender affected thereby; and
     (b) no amendment, waiver or consent to the provisions of (i) Article XIII
shall be made without the written consent of the Administrative Agent and
(ii) Article III without the written consent of each Issuing Lender affected
thereby.

73



--------------------------------------------------------------------------------



 



SECTION 14.12. Performance of Duties. The Credit Parties’ obligations under this
Agreement and each of the Loan Documents shall be performed by the Credit
Parties at their sole cost and expense.
SECTION 14.13. All Powers Coupled with Interest. All powers of attorney and
other authorizations granted to the Lenders, the Administrative Agent and any
Persons designated by the Administrative Agent or any Lender pursuant to any
provisions of this Agreement or any of the other Loan Documents shall be deemed
coupled with an interest and shall be irrevocable so long as any of the
Obligations remain unpaid or unsatisfied or the Credit Facility has not been
terminated.
SECTION 14.14. Survival of Indemnities. Notwithstanding any termination of this
Agreement, the indemnities to which the Administrative Agent and the Lenders are
entitled under the provisions of this Article XIV and any other provision of
this Agreement and the Loan Documents shall continue in full force and effect
and shall protect the Administrative Agent and the Lenders against events
arising after such termination as well as before.
SECTION 14.15. Titles and Captions. Titles and captions of Articles, Sections
and subsections in this Agreement are for convenience only, and neither limit
nor amplify the provisions of this Agreement.
SECTION 14.16. Severability of Provisions. Any provision of this Agreement or
any other Loan Document which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective only to the extent of such
prohibition or unenforceability without invalidating the remainder of such
provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.
SECTION 14.17. Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and shall be binding
upon all parties, their successors and assigns, and all of which taken together
shall constitute one and the same agreement. Delivery of any executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.
SECTION 14.18. Term of Agreement. This Agreement shall remain in effect from the
Closing Date through and including the date upon which all Obligations (other
than obligations owing by any Credit Party to any Lender or Affiliate of a
Lender or the Administrative Agent under any Hedging Agreement) shall have been
indefeasibly and irrevocably paid and satisfied in full. No termination of this
Agreement shall affect the rights and obligations of the parties hereto arising
prior to such termination.
SECTION 14.19. Inconsistencies with Other Documents; Independent Effect of
Covenants. (a) In the event there is a conflict or inconsistency between this
Agreement and any other Loan Document, the terms of this Agreement shall
control.
          (b) The Borrower expressly acknowledges and agrees that each covenant
contained in Article IX, X, or XI hereof shall be given independent effect.
SECTION 14.20. Patriot Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies each

74



--------------------------------------------------------------------------------



 



borrower, guarantor or grantor (the “Loan Parties”), which information includes
the name and address of each Loan Party and other information that will allow
such Lender to identify such Loan Party in accordance with the Act.
SECTION 14.21. Ratings of Loans. Each Lender hereby agrees that nothing in this
agreement shall require or imply that the Loans shall be required to be rated by
any nationally recognized securities rating organization.
SECTION 14.22. Consent Under Five-Year Credit Agreement. Each Lender hereunder
that is also a lender under the Five-Year Credit Agreement, by execution of this
Agreement, hereby (i) agrees that each reference in the Five-Year Credit
Agreement to the “Three-Year Credit Agreement” shall mean a reference to this
Agreement and (ii) consents to the execution and delivery of this Agreement by
the Credit Parties and the performance of their respective obligations hereunder
pursuant to Section 14.11 of the Five-Year Credit Agreement.
[Signature pages to follow]

75



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed under seal by their authorized officers, all as of the day and year
first written above.

            JONES APPAREL GROUP USA, INC.,
as Borrower
      By:   /s/ Wesley R. Card         Name:   Wesley R. Card        Title:  
Chief Financial Officer        JONES APPAREL GROUP, INC.,
as Additional Obligor
      By:   /s/ Wesley R. Card         Name:   Wesley R. Card        Title:  
Chief Operating and Financial Officer        JONES APPAREL GROUP HOLDINGS, INC.,
as Additional Obligor
      By:   /s/ Ira M. Dansky         Name:   Ira M. Dansky        Title:  
President        KASPER, LTD.,
as Additional Obligor
      By:   /s/ Peter Boneparth         Name:   Peter Boneparth        Title:  
President        JONES RETAIL CORPORATION,
as Additional Obligor
      By:   /s/ Wesley R. Card         Name:   Wesley R. Card        Title:  
Vice President        NINE WEST FOOTWEAR CORPORATION,
as Additional Obligor
      By:   /s/ Ira M. Dansky         Name:   Ira M. Dansky        Title:  
Executive Vice President and Secretary   

76



--------------------------------------------------------------------------------



 



         

            WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Issuing Lender and Lender
      By:   /s/ Susan T. Gallagher         Name:   Susan T. Gallagher       
Title:   Vice President        JPMORGAN CHASE BANK, N.A.,
as Issuing Lender and Lender
      By:   /s/ James A. Knight         Name:   James A. Knight        Title:  
Vice President        CITIBANK, N.A.,
as Issuing Lender and Lender
      By:   /s/ John B. McQuiston         Name:   John B. McQuiston       
Title:   Vice President        BANK OF AMERICA, N.A.,
as Issuing Lender and Lender
      By:   /s/ Douglas J. Bolt         Name:   Douglas J. Bolt        Title:  
Vice President        BARCLAYS BANK PLC,
as Lender
      By:   /s/ Nicholas Bell         Name:   Nicholas Bell        Title:  
Director        SUNTRUST BANK,
as Lender
      By:   /s/ Robert W. Maddox         Name:   Robert W. Maddox       
Title:   Vice President        THE GOVERNOR AND COMPANY OF THE
BANK OF IRELAND,
as Lender
      By:   /s/ John Holt         Name:   John Holt        Title:   Authorized
Signatory              By:   /s/ Auveen O’Hanlon         Name:   Auveen
O’Hanlon        Title:   Authorized Signatory     

77



--------------------------------------------------------------------------------



 



            THE ROYAL BANK OF SCOTLAND PLC,
as Lender
      By:   /s/ Charlotte Sohn Fuiks         Name:   Charlotte Sohn Fuiks       
Title:   Senior Vice President        STANDARD CHARTERED BANK,
as Lender
      By:   /s/ David B. Edwards         Name:   David B. Edwards       
Title:   Senior Vice President              By:   /s/ Robert K. Reddington      
  Name:   Robert K. Reddington        Title:   AVP/Credit Documentation 
Standard Chartered Bank       BANK OF TAIWAN, NEW YORK AGENCY,
as Lender
      By:   /s/ Eunice S. J. Yeh         Name:   Eunice S. J. Yeh       
Title:   SVP & GM        UFJ BANK LIMITED, NEW YORK BRANCH,
as Lender
      By:   /s/ John T. Feeney         Name:   John T. Feeney        Title:  
Vice President        BANK OF CHINA,
as Lender
      By:   /s/ William W. Smith         Name:   William W. Smith       
Title:   Chief Lending Officer        FIFTH THIRD BANK,
as Lender
      By:   /s/ Christine L. Wagner         Name:   Christine L. Wagner       
Title:   Vice President        MIZUHO CORPORATE BANK, LTD.,
as Lender
      By:   /s/ Raymond Ventura         Name:   Raymond Ventura        Title:  
Senior Vice President     

78



--------------------------------------------------------------------------------



 



            SUMITOMO MITSUI BANKING CORPORATION,
as Lender
      By:   /s/ Edward D. Henderson, Jr.         Name:   Edward D. Henderson,
Jr.        Title:   General Manager        THE BANK OF NOVA SCOTIA,
as Lender
      By:   /s/ Todd Meller         Name:   Todd Meller        Title:   Managing
Director        U.S. BANK NATIONAL ASSOCIATION,
as Lender
      By:   /s/ Heather Hinkelman         Name:   Heather Hinkelman       
Title:   Banking Officer        UNION BANK OF CALIFORNIA, N.A.,
as Lender
      By:   /s/ Theresa L. Rocha         Name:   Theresa L. Rocha       
Title:   Vice President        BANCA DI ROMA — NEW YORK BRANCH
as Lender
      By:   /s/ Guido Lanzoni         Name:   Guido Lanzoni        Title:  
Assistant Treasurer        By:   /s/ Jonathan Bloom         Name: Jonathan Bloom
      Title: Vice President        BANK LEUMI USA,
as Lender
      By:   /s/ John Kueningsberg         Name:   John Kueningsberg       
Title:   First Vice President              By:   /s/ Iris Steinhardt        
Name:   Iris Steinhardt        Title:   Vice President        BEAR STEARNS
CORPORATE LENDING INC.,
as Lender
      By:   /s/ Richard Bram Smith         Name:   Richard Bram Smith       
Title:   Vice President     

79



--------------------------------------------------------------------------------



 



            CHANG HWA COMMERCIAL BANK, LTD.,
NEW YORK BRANCH,
as Lender
      By:   /s/ Ming-Hsien Lin         Name:   Ming-Hsien Lin        Title:  
SVP & General Manager        FIRST COMMERCIAL BANK,
NEW YORK AGENCY,
as Lender
      By:   /s/ Helen Tong         Name:   Helen Tong        Title:   VP       
HUA NAN COMMERCIAL BANK, LTD.,
NEW YORK AGENCY,
as Lender
      By:   /s/ Jeng-Fang Geeng         Name:   Jeng-Fang Geeng        Title:  
General Manager        ISRAEL DISCOUNT BANK OF NEW YORK,
as Lender
      By:   /s/ Howard Weinberg         Name:   Howard Weinberg        Title:  
Senior Vice President I              By:   /s/ David Acosta         Name:  
David Acosta        Title:   Assistant Vice President        TAIPEI FUBON BANK,
as Lender
      By:   /s/ Sophia Jing         Name:   Sophia Jing        Title:   V.P. &
General Manager        THE BANK OF NEW YORK,
as Lender
      By:   /s/ Johna M. Fidanza         Name:   Johna M. Fidanza       
Title:   Vice President     

80



--------------------------------------------------------------------------------



 



            E.SUN COMMERCIAL BANK, LTD., LOS ANGELES
BRANCH,
as Lender
      By:   /s/ Benjamin Lin         Name:   Benjamin Lin        Title:   EVP &
General Manager        NORINCHUKIN BANK,
as Lender
      By:   /s/ Toshifumi Tsukitani         Name:   Toshifumi Tsukitani       
Title:   General Manager     

81



--------------------------------------------------------------------------------



 



EXHIBIT A-1 — FORM OF
REVOLVING CREDIT NOTE
          $                                                                                                   
                                                                           
                     , 200       
          FOR VALUE RECEIVED, the undersigned JONES APPAREL GROUP USA, INC., a
corporation organized under the laws of Pennsylvania, (the “Borrower”), JONES
APPAREL GROUP, INC., a corporation organized under the laws of Pennsylvania,
JONES APPAREL GROUP HOLDINGS, INC., a corporation organized under the laws of
Delaware, KASPER, LTD., a corporation organized under the laws of Delaware,
JONES RETAIL CORPORATION, a corporation organized under the laws of New Jersey,
and NINE WEST FOOTWEAR CORPORATION, a corporation organized under the laws of
Delaware (collectively, with the Borrower, the “Debtors”), hereby jointly and
severally promise to pay to the order of                                 , (the
“Lender”), at the place and times provided in the Credit Agreement referred to
below, the principal sum of                                          DOLLARS
($                            ) or, if less, the aggregate unpaid principal
amount of all Revolving Credit Loans made to the Borrower by the Lender pursuant
to that certain Amended and Restated Five-Year Credit Agreement dated as of May
16, 2005 (as amended, restated, supplemented or otherwise modified, the “Credit
Agreement”) by and among Jones Apparel Group USA, Inc., the Additional Obligors
referred to therein, the Lenders who are or may become a party thereto
(collectively, the “Lenders”), J.P. Morgan Securities Inc. and Citigroup Global
Markets Inc., as Co-Lead Arrangers and Joint Bookrunners, Wachovia Bank,
National Association, as Administrative Agent, and JPMorgan Chase Bank, N.A. and
Citibank, N.A., as Syndication Agents, and Bank of America, N.A., Barclays Bank
plc and SunTrust Bank, as Documentation Agents. Capitalized terms used herein
and not defined herein shall have the meanings assigned thereto in the Credit
Agreement.
          The unpaid principal amount of Revolving Credit Loans from time to
time outstanding is subject to mandatory repayment from time to time as provided
in the Credit Agreement and shall bear interest as provided in Section 5.1 of
the Credit Agreement. All payments of principal and interest on Revolving Credit
Loans shall be payable in lawful currency of the United States of America in
immediately available funds to the account designated in the Credit Agreement.
          This Revolving Credit Note (the “Revolving Credit Note”) is entitled
to the benefits of, and evidences Obligations incurred under, the Credit
Agreement, to which reference is made for a statement of the terms and
conditions on which the Borrower is permitted and required to make prepayments
and repayments of principal of the Obligations evidenced by this Revolving
Credit Note and on which such Obligations may be declared to be immediately due
and payable.
          THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
THE CONFLICTS OR CHOICE OF LAW PRINCIPLES THEREOF.
          The Debt evidenced by this Revolving Credit Note is senior in right of
payment to all Subordinated Debt referred to in the Credit Agreement.

 



--------------------------------------------------------------------------------



 



          The Debtors hereby waive all requirements as to diligence,
presentment, demand of payment, protest and (except as required by the Credit
Agreement) notice of any kind with respect to this Revolving Credit Note.
          IN WITNESS WHEREOF, the undersigned have executed this Revolving
Credit Note under seal as of the day and year first above written.

            JONES APPAREL GROUP USA, INC.
      By:           Name:           Title:           JONES APPAREL GROUP, INC.
      By:           Name:           Title:           JONES APPAREL GROUP
HOLDINGS, INC.
      By:           Name:           Title:           KASPER, LTD.
      By:           Name:           Title:           JONES RETAIL CORPORATION
      By:           Name:           Title:           NINE WEST FOOTWEAR
CORPORATION
      By:           Name:           Title:      

2



--------------------------------------------------------------------------------



 



         

EXHIBIT A-2 — FORM OF
COMPETITIVE BID
PROMISSORY NOTE

      U.S.$                                       Dated:
                                    , 200         

          FOR VALUE RECEIVED, the undersigned JONES APPAREL GROUP USA, INC., a
corporation organized under the laws of Pennsylvania, (the “Borrower”), JONES
APPAREL GROUP, INC., a corporation organized under the laws of Pennsylvania,
JONES APPAREL GROUP HOLDINGS, INC., a corporation organized under the laws of
Delaware, KASPER, LTD., a corporation organized under the laws of Delaware,
JONES RETAIL CORPORATION, a corporation organized under the laws of New Jersey,
and NINE WEST FOOTWEAR CORPORATION, a corporation organized under the laws of
Delaware (collectively, with the Borrower, the “Debtors”), hereby jointly and
severally promise to pay to the order of                                     ,
(the “Lender”), at the place and times provided in that certain Amended and
Restated Five-Year Credit Agreement dated as of May 16, 2005 (as amended,
restated, supplemented or otherwise modified, the “Credit Agreement”) by and
among Jones Apparel Group USA, Inc., the Additional Obligors referred to
therein, the Lenders who are or may become a party thereto (collectively, the
“Lenders”), J.P. Morgan Securities Inc. and Citigroup Global Markets Inc., as
Co-Lead Arrangers and Joint Bookrunners, Wachovia Bank, National Association, as
Administrative Agent, and JPMorgan Chase Bank, N.A. and Citibank, N.A., as
Syndication Agents, and Bank of America, N.A., Barclays Bank plc and SunTrust
Bank, as Documentation Agents (as amended or modified from time to time, the
“Credit Agreement”; the terms defined therein being used herein as therein
defined)), on                                              , 200        , the
principal amount of [U.S.$                                                 ]
[for a Competitive Bid Loan in an Alternative Currency, list currency and amount
of such Loan].
          The undersigned promise to pay interest on the unpaid principal amount
hereof from the date hereof until such principal amount is paid in full, at the
interest rate and payable on the interest payment date or dates provided below:
Interest Rate:                     % per annum (calculated on the basis of a
year of                      days for the actual number of days elapsed) (revise
as appropriate for a Floating Rate Loan).
          Both principal and interest are payable in lawful money of
                                              to Wachovia Bank, National
Association, as administrative agent, for the account of the Lender at its
office, at                                      in same day funds.
          This Promissory Note is one of the Competitive Bid Notes referred to
in, and is entitled to the benefits of, the Credit Agreement. The Credit
Agreement, among other things, contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events.
          THIS COMPETITIVE BID NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
THE CONFLICTS OR CHOICE OF LAW PRINCIPLES THEREOF.

 



--------------------------------------------------------------------------------



 



          The Debt evidenced by this Competitive Bid Note is senior in right of
payment to all Subordinated Debt referred to in the Credit Agreement.
          The Debtors hereby waive all requirements as to diligence,
presentment, demand of payment, protest and (except as required by the Credit
Agreement) notice of any kind with respect to this Competitive Bid Note.
          IN WITNESS WHEREOF, the undersigned have executed this Competitive Bid
Note under seal as of the day and year first above written.

            JONES APPAREL GROUP USA, INC.
      By:           Name:           Title:           JONES APPAREL GROUP, INC.
      By:           Name:           Title:           JONES APPAREL GROUP
HOLDINGS, INC.
      By:           Name:           Title:           KASPER, LTD.
      By:           Name:           Title:           JONES RETAIL CORPORATION
      By:           Name:           Title:           NINE WEST FOOTWEAR
CORPORATION
      By:           Name:           Title:      

2



--------------------------------------------------------------------------------



 



         

EXHIBIT B-1 — FORM OF
NOTICE OF REVOLVING CREDIT BORROWING
NOTICE OF REVOLVING CREDIT BORROWING
Dated as of:                     
Wachovia Bank, National Association,
as Administrative Agent
One First Union Center, TW-4
301 South College Street
Charlotte, North Carolina 28288-0608
Attention: Syndication Agency Services
Ladies and Gentlemen:
          This irrevocable Notice of Revolving Credit Borrowing is delivered to
you under Section 2.2(a) of the Amended and Restated Five-Year Credit Agreement
dated as of May 16, 2005 (as amended, restated, supplemented or otherwise
modified, the “Credit Agreement”), by and among JONES APPAREL GROUP USA, INC., a
Pennsylvania corporation (the “Borrower”), the Additional Obligors referred to
therein, the lenders party thereto (the “Lenders”), J.P. Morgan Securities Inc.
and Citigroup Global Markets Inc., as Co-Lead Arrangers and Joint Bookrunners,
Wachovia Bank, National Association, as Administrative Agent, and JPMorgan Chase
Bank, N.A. and Citibank, N.A., as Syndication Agents, and Bank of America, N.A.,
Barclays Bank plc and SunTrust Bank, as Documentation Agents.
          1. The Borrower hereby requests that the Lenders make a Revolving
Credit Loan to the Borrower in the aggregate principal amount of
$                                . (Complete with an amount in accordance with
Section 2.2(a) of the Credit Agreement.)
          2. The Borrower hereby requests that such Revolving Credit Loan be
made on the following Business Day:                                     .
(Complete with a Business Day in accordance with Section 2.2(a) of the Credit
Agreement).
          3. The Borrower hereby requests that the Revolving Credit Loan bear
interest at the following interest rate, plus the Applicable Margin, as set
forth below:

                          Termination Date         Interest Period   for
Interest Period Component of Loan   Interest Rate   (LIBOR Rate only)   (If
applicable)
 
  Base Rate or LIBOR        
 
  Rate        

          4. The principal Dollar Amount of all Revolving Credit Loans and L/C
Obligations outstanding as of the date hereof (including the requested Revolving
Credit Loan) does not exceed the maximum Dollar Amount permitted to be
outstanding pursuant to the terms of the Credit Agreement.

 



--------------------------------------------------------------------------------



 



          5. The Borrower hereby represents and warrants that the conditions
specified in Section 6.3 of the Credit Agreement have been satisfied or waived
as of the date hereof.
          6. Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.
          IN WITNESS WHEREOF, the undersigned has executed this Notice of
Revolving Credit Borrowing as of the                      day of
                    ,         .

            JONES APPAREL GROUP USA, INC.,
      By:           Name:           Title:      

2



--------------------------------------------------------------------------------



 



         

EXHIBIT B-2 — FORM OF NOTICE OF
COMPETITIVE BID BORROWING
Dated as of:                     
Wachovia Bank, National Association,
as Administrative Agent
One First Union Center, TW-4
301 South College Street
Charlotte, North Carolina 28288-0608
Attention: Syndication Agency Services
Ladies and Gentlemen:
          The undersigned, JONES APPAREL GROUP USA, INC., refers to the Amended
and Restated Five-Year Credit Agreement dated as of May 16, 2005 (as amended,
restated, supplemented or otherwise modified, the “Credit Agreement”), by and
among JONES APPAREL GROUP USA, INC., a Pennsylvania corporation (the
“Borrower”), the Additional Obligors referred to therein, the lenders party
thereto (the “Lenders”), J.P. Morgan Securities Inc. and Citigroup Global
Markets Inc., as Co-Lead Arrangers and Joint Bookrunners, Wachovia Bank,
National Association, as Administrative Agent, and JPMorgan Chase Bank, N.A. and
Citibank, N.A., as Syndication Agents, and Bank of America, N.A., Barclays Bank
plc and SunTrust Bank, as Documentation Agents, and hereby gives you notice,
irrevocably, pursuant to Section 4.1 of the Credit Agreement that the
undersigned hereby requests a Competitive Bid Borrowing under the Credit
Agreement, and in that connection sets forth the terms on which such Competitive
Bid Borrowing (the “Proposed Competitive Bid Borrowing”) is requested to be
made:

                 
 
  (A)   Date of Competitive Bid Borrowing          
 
  (B)   Amount of Competitive Bid Borrowing        
 
         
 
   
 
  (C)   [Maturity Date] [Interest Period]        
 
         
 
   
 
  (D)   Interest Rate Basis        
 
         
 
   
 
  (E)   Day Count Convention        
 
         
 
   
 
  (F)   Interest Payment Date(s)        
 
         
 
   
 
  (G)   Currency        
 
         
 
   
 
  (H)   Borrower’s Account Location        
 
         
 
   
 
  (I)            
 
     
 
 
 
   

          Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.
          The undersigned hereby certifies that the following statements are
true on the date hereof, and will be true on the date of the Proposed
Competitive Bid Borrowing:
          1. The principal Dollar Amount of all Loans and L/C Obligations
outstanding as of the date hereof (including the requested Competitive Bid Loan)
does not exceed the maximum Dollar Amount permitted to be outstanding pursuant
to the terms of the Credit Agreement.

 



--------------------------------------------------------------------------------



 



          2. The Borrower hereby represents and warrants that the conditions
specified in Section 6.4 of the Credit Agreement have been satisfied or waived
as of the date hereof.
          IN WITNESS WHEREOF, the undersigned has executed this Notice of
Revolving Credit Borrowing as of the                      day of
                    , 200       .

            JONES APPAREL GROUP USA, INC.
      By:           Name:           Title:      

2



--------------------------------------------------------------------------------



 



         

EXHIBIT C — FORM OF NOTICE OF
ACCOUNT DESIGNATION
NOTICE OF ACCOUNT DESIGNATION
Dated as of:                     
Wachovia Bank, National Association,
     as Administrative Agent
One First Union Center, TW-4
301 South College Street
Charlotte, North Carolina 28288-0608
Attention: Syndication Agency Services
Ladies and Gentlemen:
          This Notice of Account Designation is delivered to you under
Section 2.2(b) of the Amended and Restated Five-Year Credit Agreement dated as
of May 16, 2005 (as amended, restated, supplemented or otherwise modified, the
“Credit Agreement”), by and among JONES APPAREL GROUP USA, INC., a Pennsylvania
corporation (the “Borrower”), the Additional Obligors referred to therein, the
lenders party thereto (the “Lenders”), J.P. Morgan Securities Inc. and Citigroup
Global Markets Inc., as Co-Lead Arrangers and Joint Bookrunners, Wachovia Bank,
National Association, as Administrative Agent (the “Administrative Agent”), and
JPMorgan Chase Bank, N.A. and Citibank, N.A., as Syndication Agents, and Bank of
America, N.A., Barclays Bank plc and SunTrust Bank, as Documentation Agents.
          1. The Administrative Agent is hereby authorized to disburse all Loan
proceeds into the following account(s):

         
 
       
 
  ABA Routing Number:                                               
 
  Account Number:                                                        

          2. This authorization shall remain in effect until revoked or until a
subsequent Notice of Account Designation is provided by the Borrower to the
Administrative Agent.
          3. Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.
          IN WITNESS WHEREOF, the undersigned has executed this Notice of
Account Designation as of the                      day of                     ,
        .

            JONES APPAREL GROUP USA, INC.
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

EXHIBIT D — FORM OF
NOTICE OF PREPAYMENT
NOTICE OF PREPAYMENT
Dated as of:                     
Wachovia Bank, National Association,
   as Administrative Agent
One First Union Center
301 South College Street, TW-4
Charlotte, North Carolina 28288-0608
Attention: Syndication Agency Services
Ladies and Gentlemen:
          This irrevocable Notice of Prepayment is delivered to you under
Section 2.3(c) of the Amended and Restated Five-Year Credit Agreement dated as
of May 16, 2005 (as amended, restated, supplemented or otherwise modified, the
“Credit Agreement”) by and among JONES APPAREL GROUP USA, INC., a Pennsylvania
corporation (the “Borrower”), the Additional Obligors referred to therein, the
lenders party thereto (the “Lenders”), J.P. Morgan Securities Inc. and Citigroup
Global Markets Inc., as Co-Lead Arrangers and Joint Bookrunners, Wachovia Bank,
National Association, as Administrative Agent, and JPMorgan Chase Bank, N.A. and
Citibank, N.A., as Syndication Agents, and Bank of America, N.A., Barclays Bank
plc and SunTrust Bank, as Documentation Agents.
          1. The Borrower hereby provides notice to the Administrative Agent
that it shall repay the following [Base Rate Loans] and/or [LIBOR Rate Loans]:
                    . (Complete with an amount in accordance with Section 2.3(c)
of the Credit Agreement.)
          2. The Borrower shall repay the above-referenced Revolving Credit
Loans on the following Business Day:                     . (Complete in
accordance with Section 2.3(c) of the Credit Agreement.)
          3. Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.
          IN WITNESS WHEREOF, the undersigned has executed this Notice of
Prepayment as of the                      day of                     ,
         .

            JONES APPAREL GROUP USA, INC.
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

EXHIBIT E — FORM OF
NOTICE OF CONVERSION/CONTINUATION
NOTICE OF CONVERSION/CONTINUATION
Dated as of:                     
Wachovia Bank, National Association,
   as Administrative Agent
One First Union Center
301 South College Street, TW-4
Charlotte, North Carolina 28288-0608
Attention: Syndication Agency Services
Ladies and Gentlemen:
          This irrevocable Notice of Conversion/Continuation (the “Notice”) is
delivered to you under Section 5.2 of the Amended and Restated Five-Year Credit
Agreement dated as of May 16, 2005 (as amended, restated, supplemented or
otherwise modified, the “Credit Agreement”), by and among JONES APPAREL GROUP
USA, INC., a Pennsylvania corporation (the “Borrower”), the Additional Obligors
referred to therein, the lenders party thereto (the “Lenders”), J.P. Morgan
Securities Inc. and Citigroup Global Markets Inc., as Co-Lead Arrangers and
Joint Bookrunners, Wachovia Bank, National Association, as Administrative Agent,
and JPMorgan Chase Bank, N.A. and Citibank, N.A., as Syndication Agents, and
Bank of America, N.A., Barclays Bank plc and SunTrust Bank, as Documentation
Agents.
          1. This Notice is submitted for the purpose of: (Check one and
complete applicable information in accordance with the Credit Agreement.)
           Converting all or a portion of a Base Rate Loan into a LIBOR Rate
Loan

  (a)   The aggregate outstanding principal balance of such Revolving Credit
Loan is $                     .     (b)   The principal amount of such Revolving
Credit Loan to be converted is $                     .     (c)   The requested
effective date of the conversion of such Revolving Credit Loan is
                    .     (d)   The requested Interest Period applicable to the
converted Revolving Credit Loan is                     .

      Converting all or a portion of a LIBOR Rate Loan into a Base Rate Loan

  (a)   The aggregate outstanding principal balance of such Revolving Credit
Loan is $                          (b)   The last day of the current Interest
Period for such Revolving Credit Loan is                      .

 



--------------------------------------------------------------------------------



 



  (c)   The principal amount of such Revolving Credit Loan to be converted is $
                    .     (d)   The requested effective date of the conversion
of such Revolving Credit Loan is                     .

      Continuing all or a portion of a LIBOR Rate Loan as a LIBOR Rate Loan

  (a)   The aggregate outstanding principal balance of such Revolving Credit
Loan is $                     .     (b)   The last day of the current Interest
Period for such Revolving Credit Loan is                     .     (c)   The
principal amount of such Revolving Credit Loan to be continued is $
                    .     (d)   The requested effective date of the continuation
of such Revolving Credit Loan is                     .     (e)   The requested
Interest Period applicable to the continued Revolving Credit Loan is
                    .

          2. The principal Dollar Amount of all Revolving Credit Loans and L/C
Obligations outstanding as of the date hereof does not exceed the maximum Dollar
Amount permitted to be outstanding pursuant to the terms of the Credit
Agreement.
          3. The Borrower hereby represents and warrants that no Default or
Event of Default (as defined in the Credit Agreement) has occurred and is
continuing.
          4. Capitalized terms used herein and not defined herein shall have the
meanings assigned thereto in the Credit Agreement.
          IN WITNESS WHEREOF, the undersigned has executed this Notice of
Conversion/ Continuation as of the                      day of
                    ,          .

            JONES APPAREL GROUP USA, INC.
      By:           Name:           Title:      

2



--------------------------------------------------------------------------------



 



         

EXHIBIT F — FORM OF
OFFICER’S COMPLIANCE CERTIFICATE
OFFICER’S COMPLIANCE CERTIFICATE
          The undersigned, on behalf of JONES APPAREL GROUP USA, INC. (the
“Borrower”), hereby certifies to the Administrative Agent and the Lenders, each
as defined in the Credit Agreement referred to below, as follows:
          1. This Certificate is delivered to you pursuant to Section 8.2 of the
Amended and Restated Five-Year Credit Agreement dated as of May 16, 2005 (as
amended, restated, supplemented or otherwise modified, the “Credit Agreement”),
by and among the Borrower, the Additional Obligors referred to therein, the
lenders party thereto (the “Lenders”), J.P. Morgan Securities Inc. and Citigroup
Global Markets Inc., as Co-Lead Arrangers and Joint Bookrunners, Wachovia Bank,
National Association, as Administrative Agent (the “Administrative Agent”), and
JPMorgan Chase Bank, N.A. and Citibank, N.A., as Syndication Agents, and Bank of
America, N.A., Barclays Bank plc and SunTrust Bank, as Documentation Agents.
Capitalized terms used herein and not defined herein shall have the meanings
assigned thereto in the Credit Agreement.
          2. I have reviewed the consolidated financial statements of Jones
Apparel Group, Inc. and its Subsidiaries dated as of                      and
for the                      period[s] then ended and such statements present
fairly in all material respects the consolidated financial condition of Jones
Apparel Group, Inc. and its Subsidiaries as of their respective dates and the
results of the consolidated operations of Jones Apparel Group, Inc. and its
Subsidiaries for the respective period[s] then ended, subject to normal year end
adjustments for interim statements.
          3. I have reviewed the terms of the Credit Agreement, and the related
Loan Documents and have made, or caused to be made under my supervision, a
review in reasonable detail of the transactions and the condition of Jones
Apparel Group, Inc. and its Subsidiaries during the accounting period covered by
the financial statements referred to in Paragraph 2 above. Such review has not
disclosed the existence during or at the end of such accounting period of any
condition or event that constitutes a Default or an Event of Default, nor do I
have any knowledge of the existence of any such condition or event as at the
date of this Certificate [except, if such condition or event existed or exists,
describe the nature and period of existence thereof and what action the Borrower
has taken, is taking and proposes to take with respect thereto].
          4. The Applicable Margin and information as to the debt ratings
necessary for determining such figure are set forth on the attached Schedule 1.
          5. Jones Apparel Group, Inc. and its Subsidiaries are in compliance
with the financial covenants contained in Article X of the Credit Agreement as
shown on such Schedule 1.
          WITNESS the following signature as of the                      day of
                    ,          .

            JONES APPAREL GROUP USA, INC.
      By:           Name:           Title:        





--------------------------------------------------------------------------------



 



Schedule 1
to
Officer’s Compliance Certificate
[To be provided by Borrower in form reasonably acceptable to the Administrative
Agent]

 



--------------------------------------------------------------------------------



 



EXHIBIT G — FORM OF
ASSIGNMENT AND ACCEPTANCE
ASSIGNMENT AND ACCEPTANCE
Dated as of:                     
     Reference is made to the Amended and Restated Five-Year Credit Agreement
dated as of May 16, 2005, as amended, restated, supplemented or otherwise
modified (the “Credit Agreement”) by and among JONES APPAREL GROUP USA, INC., a
Pennsylvania corporation (the “Borrower”), the Additional Obligors referred to
therein, the lenders party thereto (the “Lenders”), J.P. Morgan Securities Inc.
and Citigroup Global Markets Inc., as Co-Lead Arrangers and Joint Bookrunners,
Wachovia Bank, National Association, as Administrative Agent, and JPMorgan Chase
Bank, N.A. and Citibank, N.A., as Syndication Agents, and Bank of America, N.A.,
Barclays Bank plc and SunTrust Bank, as Documentation Agents. Capitalized terms
used herein which are not defined herein shall have the meanings assigned
thereto in the Credit Agreement.
                                          (the “Assignor”) and
                                        (the “Assignee”) agree as follows:
          1. The Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, as of the Effective
Date (as defined below), a                     % interest in and to all of the
Assignor’s interest, rights and obligations with respect to its Revolving Credit
Commitment and Revolving Credit Loans (including such percentage of the
outstanding L/C Obligations), which percentage represents not less than
$5,000,000, unless such percentage equals 100% of such Lender’s Revolving Credit
Commitment, and the Assignor thereby retains                     % of its
interest therein.
          This Assignment and Acceptance is entered pursuant to, and authorized
by, Section 14.10 of the Credit Agreement.
          2. The Assignor (i) represents that, as of the date hereof, its
Revolving Credit Commitment Percentage (without giving effect to assignments
thereof which have not yet become effective) under the Credit Agreement is
                    % and the outstanding balances of its Revolving Credit Loans
(including its Revolving Credit Commitment Percentage of the outstanding L/C
Obligations) is $                    ; (ii) makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Credit Agreement or any other instrument or document
furnished pursuant thereto, other than that the Assignor is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim; (iii) makes no representation
or warranty and assumes no responsibility with respect to the financial
condition of the Borrower or its Subsidiaries or the performance or observance
by the Borrower or its Subsidiaries of any of their obligations under the Credit
Agreement or any other instrument or document furnished or executed pursuant
thereto; and (iv) to the extent it has received Revolving Credit Note(s) from
the Borrower, attaches the applicable Revolving Credit Note(s) delivered to it
under the Credit Agreement and requests that the Borrower exchange such
Revolving Credit Note(s) for new Revolving Credit Notes payable to each of the
Assignor and the Assignee as follows:

 



--------------------------------------------------------------------------------



 



             
 
  Revolving Credit Note        
 
  Payable to the Order of:   Principal Amount of Note:    
 
           
 
           
 
 
 
 
 
   
 
           
 
 
 
 
 
   

          3. The Assignee (i) represents and warrants that it is legally
authorized to enter into this Assignment and Acceptance; (ii) confirms that it
has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 8.1 thereof and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Acceptance;
(iii) agrees that it will, independently and without reliance upon the Assignor
or any other Lender or the Administrative Agent and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement;
(iv) confirms that it is an Eligible Assignee; (v) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under the Credit Agreement and the other Loan Documents as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are reasonably incidental thereto; (vi) agrees that it will perform in
accordance with their terms all the obligations which by the terms of the Credit
Agreement and the other Loan Documents are required to be performed by it as a
Lender; (vii) agrees to hold all confidential information in accordance with the
provisions of Section 14.10(g) of the Credit Agreement; and (viii) includes
herewith for the Administrative Agent the forms required by Section 5.11(e) of
the Credit Agreement (if not previously delivered).
          4. The effective date for this Assignment and Acceptance shall be as
set forth in Section 1 of Schedule 1 hereto (the “Effective Date”), subject to
the consents referred to in the following sentence. Following the execution of
this Assignment and Acceptance, it will be delivered to the Administrative Agent
for, to the extent required by the Credit Agreement, consent by the Borrower and
the Administrative Agent and acceptance and recording in the Register.
          5. Upon such consents, acceptance and recording, from and after the
Effective Date, (i) the Assignee shall be a party to the Credit Agreement and
the other Loan Documents to which Lenders are parties and, to the extent
provided in this Assignment and Acceptance, have the rights and obligations of a
Lender under each such agreement, and (ii) the Assignor shall, to the extent
provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement and the other Loan
Documents.
          6. Upon such consents, acceptance and recording, from and after the
Effective Date, the Administrative Agent shall make all payments in respect of
the interest assigned hereby (including payments of principal, interest, fees
and other amounts) to the Assignee. The Assignor and Assignee shall make all
appropriate adjustments in payments for periods prior to the Effective Date or
with respect to the making of this assignment directly between themselves.
          7. THIS ASSIGNMENT AND ACCEPTANCE SHALL BE DEEMED TO BE A CONTRACT
UNDER SEAL AND SHALL BE GOVERNED BY AND CONSTRUED IN

2



--------------------------------------------------------------------------------



 



ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
CONFLICTS OR CHOICE OF LAW PRINCIPLES THEREOF.

3



--------------------------------------------------------------------------------



 



     WITNESS the following signatures as of the ______ day of ______, ______.

            ASSIGNOR:
      By:         Title:                ASSIGNEE:
      By:         Name:         Title:        

Acknowledged and Consented to on behalf of the Credit Parties:
JONES APPAREL GROUP USA, INC.

              By:       Name:       Title:        

Consented to and Accepted by:
WACHOVIA BANK, NATIONAL ASSOCIATION,
     as Administrative Agent

                  By:         Name:         Title:        

4



--------------------------------------------------------------------------------



 



Schedule 1
to
Assignment and Acceptance

          1.
Effective Date:                                         ,                     
     
 
    2.
Assignor’s Interest Prior to Assignment:
     
 
  %  
(a) Revolving Credit Commitment Percentage
     
 
  $  
(b) Outstanding balance of Revolving Credit Loans
     
 
  $  
(c) Outstanding balance of Assignor’s Revolving Credit Commitment Percentage of
the L/C Obligations
     
 
    3.
Assigned Interest (from Section 1) of:
  %  
(a) Revolving Credit Loans
     
 
    4.
Assignee’s Extensions of Credit After Effective Date:
     
 
  $  
(a) Total outstanding balance of Assignee’s Revolving Credit Loans (line 2(b)
times line 3(a))
     
 
  $  
(b) Total outstanding balance of Assignee’s Revolving Credit Commitment
Percentage of the L/C Obligations (line 2(c) times line 3(a))
     
 
    5.
Retained Interest of Assignor after Effective Date:
     
 
     
(a) Retained Interest (from Section 1):
  %  
     (i) Revolving Credit Commitment Percentage
     
 
  $  
(b) Outstanding balance of Assignor’s Revolving Credit Loans (line 2(b) times
line 5(a)(i))
     
 
  $  
(c) Outstanding balance of Assignor’s
Revolving Credit Commitment
Percentage of L/C Obligations
(line 2(c) times line 5(a)(i))
 





--------------------------------------------------------------------------------



 



      6. Payment Instructions:  
(a)
  If payable to Assignor,
 
  to the account of Assignor to:
 
  ABA No.:
 
  Account Name:
 
  Account No.
 
  Attn:
 
  Ref:
 
   
(b)
  If payable to Assignee,
 
  to the account of Assignee to:  
 
  ABA No.:
 
  Account Name:
 
  Account No.:
 
  Attn:
 
  Ref:





--------------------------------------------------------------------------------



 



Schedule 1.1(a)
(Lenders and Revolving Credit Commitments)

                      COMMITMENT       LENDER   PERCENTAGE   COMMITMENT  
JPMorgan Chase Bank, N.A.
    8.7 %   $ 65,000,000  
1411 Broadway, 5th Floor
New York, NY 10018
Attn: Caridad Tio
T: 212-391-2711
F: 212-391-7283
               
Citibank, N.A.
    8.7 %   $ 65,000,000  
2 Penns Way, Suite 200
New Castle, DE 19720
Attn: Laura D. Quashne
T: 302-894-6058
F: 302-894-6120
               
Bank of America, N.A.
    8.7 %   $ 65,000,000  
101 N. Tyron Street, NC1-001-15-03
Charlotte, NC 28255
Attn: Jason Petrea
T: 704-386-3781
F: 704-409-0056
               
Barclays Bank PLC
    8.7 %   $ 65,000,000  
200 Park Avenue
New York, NY 10166
Attn: Nicholas Bell

               
SunTrust Bank
    8.7 %   $ 65,000,000  
303 Peachtree Street, N.E.
Atlanta, GA 30308
Attn: Don Besch
T: 404-575-2649
F: 404-575-2594
               
Wachovia Bank, National Association
    8.7 %   $ 65,000,000  
201 South College Street, CP-8
Charlotte, NC 28288-0680
Attn: Syndication Agency Services
T: 704-715-1353
F: 704-383-0288
               
The Governor and Company of the Bank of Ireland
    4.7 %   $ 35,000,000  
Hume House, 5th Floor, Ballsbridge
Dublin 4
Ireland
Attn: Olivia Carey
T: 353-1618-7470
F: 353-1618-7490
               

 



--------------------------------------------------------------------------------



 



                      COMMITMENT         LENDER   PERCENTAGE   COMMITMENT  
The Royal Bank of Scotland plc
    4.7 %   $ 35,000,000  
101 Park Avenue
New York, NY 10178
Attn: Juanita Baird
T: 212-401-1420
F: 212-401-1336
               
Standard Chartered
    4.7 %   $ 35,000,000  
One Madison Avenue
New York, NY 10010
Attn:Vicky
T: 212-667-0203
F: 212-667-0287
               
Bank of Taiwan, New York Agency
    3.3 %   $ 25,000,000  
100 Wall Street, 11th Floor
New York, NY 10005
Attn: Rachel Chang
T: 212-968-8128 Ext. 30
F: 212-968-8370
               
UFJ Bank Limited, New York Branch
    3.3 %   $ 25,000,000  
55 East 52nd Street
New York, NY 10055
Attn: Martin Chin
T: 212-339-6392
F: 212-754-2368
               
Bank of China, New York Branch
    2.0 %   $ 15,000,000  
410 Madison Avenue
New York, NY 10017
Attn: Elaine Ho
T: 212-935-3101 ext 281
F: 646-840-1796
               
Fifth Third Bank
    2.0 %   $ 15,000,000  
38 Fountain Square, MD 109054
Cincinnati, OH 45263
Attn: Melody Merrill
T: 513-579-5389
F: 513-534-5947
               
Mizuho Corporate Bank, Ltd.
    2.0 %   $ 15,000,000  
1800 Plaza Ten
Jersey City, NJ 07311
Attn: Nicole Ferraro
T: 201-626-9341
F: 201-626-9913
               
Sumitomo Mitsui Banking Corporation
    2.0 %   $ 15,000,000  
277 Park Avenue
New York, NY 10172
Attn: Tracy Watson
T: 212-224-4393
F: 212-224-5197

               

2



--------------------------------------------------------------------------------



 



                      COMMITMENT       LENDER   PERCENTAGE   COMMITMENT  
The Bank of Nova Scotia
    2.0 %   $ 15,000,000  
One Liberty Plaza, Floor 24
New York, NY 10006
Attn: Victor Chevallier
T: 212-225-5064
F: 212-225-5145
               
U.S. Bank National Association
    2.0 %   $ 15,000,000  
One U.S. Bank Plaza
St. Louis, MO 63166
Attn: Jennifer Thurston
               
Union Bank of California, N.A
    2.0 %   $ 15,000,000  
601 Potrero Grande Drive
Monterey Park, CA 91754
Attn: Alberta Rosby
T: 323-720-2622
F: 323-278-6173
               
Banca Di Roma — New York Branch
    1.3 %   $ 10,000,000  
34 E. 51st Street
New York, NY 10022
Attn: Jonathan Bloom
T: 212-407-1761
F: 212-407-1778
               
Bank Leumi USA
    1.3 %   $ 10,000,000  
562 Fifth Avenue, 10th Floor
New York, NY 10036
Attn: Virginia DeLeon
T: 212-626-1308
F: 212-626-1309
               
Bear Stearns Corporate Lending Inc.
    1.3 %   $ 10,000,000  
383 Madison Avenue, 8th Floor
New York, NY 10179
Attn: Gloria Dombrowski
T: 212-272-6043
F: 212-272-4844
               
Chang Hwa Commercial Bank, Ltd,
    1.3 %   $ 10,000,000  
New York Branch
685 Third Avenue, 29th Floor
New York, NY 10017
Attn: Sarah Lim
T: 212-651-9770 ext.31
F: 212-651-9785
               
First Commercial Bank, New York Agency
    1.3 %   $ 10,000,000  
750 Third Avenue, 34th Floor
New York, NY 10017
Attn: Yating Hwang
T: 212-599-6868
F: 212-599-6133
               

3



--------------------------------------------------------------------------------



 



                      COMMITMENT       LENDER   PERCENTAGE   COMMITMENT  
Hua Nan Commercial Bank, Ltd.
    1.3 %   $ 10,000,000  
330 Madison Avenue, 38th Floor
New York, NY 10017
Attn: Henry Hsieh
T: 212-286-1999
F: 212-286-1212
               
Israel Discount Bank of New York
    1.3 %   $ 10,000,000  
511 Fifth avenue
New York, NY 10017
Attn: Laury Quiles
T: 212-551-8596
F: 212-551-8872
               
Taipei Fubon Bank New York Agency
    1.3 %   $ 10,000,000  
100 Wall Street, 14th Floor
New York, NY 10005
Attn: Esther Lee
T: 212-968-9888
F: 212-968-9800
               
The Bank of New York
    1.3 %   $ 10,000,000  
One Wall Street
New York, NY 10286
Attn: Laina Chan
T: 212-635-6720
F: 212-635-6397
               
E.Sun Commercial Bank, Ltd.,
    0.7 %   $ 5,000,000  
Los Angeles Branch
17700 Castleton Street, Suite 500
City of Industry, CA 91748
Attn: Shinghorng Lin
F: 626-810-2400 x. 228
F: 626-839-5531
               
The Norinchukin Bank, New York Branch
    0.7 %   $ 5,000,000  
245 Park Avenue, 29th Floor
New York, NY 10167
Attn: Jing Li
T: 212-949-10167
F: 212-808-4188
               
 
               
Total:
    100 %   $ 750,000,000  

4



--------------------------------------------------------------------------------



 



     
Schedule 1.1(b)

         
(WACHOVIA LOGO) [y85661y8566101.gif]
  Wachovia Bank, N.A.
Outstanding Summary Report
For Applicant: JONES APPAREL GROUP USA INC.   Page: 1
Date: 05/11/2005

Applicant Name: JONES APPAREL GROUP USA INC — STBY

                                          L/C Bank                       Opening
  Expiry   L/C Equiv       Reference   L/C Cust Reference   Site   Trans  
Beneficiary   Ctry   Date   Date   Liability Balance      
SM200248
  SM200248   USA   SBLC   HARTFORD FIRE INSURANCE COMPANY   US   10/03/2002  
07/01/2005     3,000,000.00     USD
SM204355
  SM204355   USA   SBLC   HARTFORD FIRE INSURANCE COMPANY   US   07/31/2003  
07/01/2005     3,000,000.00     USD
SM210022
  SM210022   USA   SBLC   HARTFORD FIRE INSURANCE COMPANY       09/15/2004  
07/01/2005     2,500,000.00     USD
SM411647
  SM411647   USA   SBLC   HARTFORD FIRE INSURANCE COMPANY   US   02/02/2000  
07/01/2005     1,700,000.00     USD
SM414948
  SM414948   USA   SBLC   HARTFORD FIRE INSURANCE COMPANY       11/20/2000  
06/01/2006     2,200,000.00     USD
SM417226
  SM417226   USA   SBLC   TETERBORO ASSOCIATES       06/15/2001   05/31/2006    
950,000.00     USD
SM417227
  SM417227   USA   SBLC   H. ROSS/525 L.L.C. & E.ROSS/525LLC   US   06/15/2001  
05/31/2006     123,200.00     USD
SM417889
  SM417889   USA   SBLC   HARTFORD FIRE INSURANCE COMPANY       08/17/2001  
07/01/2005     1,700,000.00     USD
SM421703
  SM421703   USA   SBLC   AMERICAN CASUALTY COMPANY OF   US   07/01/2002  
06/27/2005     13,000,000.00     USD  
 
                      Appl Name Total:         28,173,200.00      

Applicant Name: JONES APPAREL GROUP USA INC.

                                          L/C Bank                       Opening
  Expiry   L/CEquiv       Reference   L/C Cust Reference   Site   Trans  
Beneficiary   Ctry   Date   Date   Liability Balance      
IC008816U
  0104GR1718   USA   IMLC   GLORIA APPAREL, INC.   US   01/18/2005   05/22/2005
    847,714.10     USD
IC009426U
  0435NW00015   USA   IMLC   BRADLEE INTERNATIONAL LTD.   US   03/09/2005  
04/25/2005     33,936.00     USD
IC009614U
  0544NW00035   USA   IMLC   MIROGLIO TEXTILES USA, INC.   US   03/21/2005  
05/02/2005     1,004.41     USD
IC009626U
  0549G02784   USA   IMLC   THE EVER, INC.   US   03/21/2005   05/10/2005    
40,459.65     USD
IC009628U
  0554D09121   USA   IMLC   TEXTILE IMPORT LLC   US   03/21/2005   05/10/2005  
  38,325.00     USD
IC009754U
  0583G02826   USA   IMLC   THE EVER, INC.   US   03/31/2005   05/25/2005    
4,654.65     USD
IC009767U
  0584GR45   USA   IMLC   GLORIA APPAREL, INC.   US   03/31/2005   06/03/2005  
  120,558.11     USD
IC009975U
  0664NW00047   USA   IMLC   BRADLEE INTERNATIONAL LTD.   US   04/15/2005  
05/07/2005     42,021.00     USD
IC009984U
  0668G02707   USA   IMLC   BRADLEE INTERNATIONAL LTD.   US   04/15/2005  
05/20/2005     30,607.50     USD
IC009985U
  0669G02860   USA   IMLC   THE EVER, INC.   US   04/15/2005   05/30/2005    
42,170.63     USD
IC009986U
  0670G02842   USA   IMLC   THE EVER, INC.   US   04/15/2005   05/15/2005    
6,032.25     USD
IC010084U
  0706G02858   USA   IMLC   BRADLEE INTERNATIONAL LTD.   US   04/21/2005  
06/06/2005     56,700.00     USD
IC010250U
  0777NA02253   USA   IMLC   MARUBENI AMERICA CORP.   US   05/04/2005  
06/14/2005     49,738.19     USD
IC010343U
  0787D09245   USA   IMLC   ALTINYILDIZ CORPORATION   US   05/09/2005  
06/25/2005     473,550.00     USD
IC010344U
  0791MA01043   USA   IMLC   MARUBENI AMERICA CORP.   US   05/09/2005  
05/30/2005     19,097.83     USD  
 
                      Appl Name Total:         1,806,569.32      

 



--------------------------------------------------------------------------------



 



     

         
 
  Wachovia Bank, N.A.   Page: 2
 
  Outstanding Summary Report   Date: 05/11/2005
(WACHOVIA LOGO) [y85661y8566101.gif]
  For Applicant: JONES APPAREL GROUP USA INC.    

Applicant Name: JONES APPAREL GROUP USA, INC.

                                          L/C Bank                       Opening
  Expiry   L/C Equiv       Reference   L/C Cust Reference   Site   Trans  
Beneficiary   Ctry   Date   Date   Liability Balance      
IC568551H
  2230JG41616   HNK   IMLC   THAI KNITTING FACTORY CO., LTD.   TH   12/06/2004  
05/06/2005     8,042.64     USD
IC569779H
  2372JG41727   HNK   IMLC   THAI KNITTING FACTORY CO., LTD.   TH   12/31/2004  
05/31/2005     4,515.00     USD
IC569962H
  0001JG41783   HNK   IMLC   THAI KNITTING FACTORY CO., LTD.   TH   01/05/2005  
05/05/2005     9,150.75     USD
IC570817H
  0116JG5110   HNK   IMLC   THAI KNITTING FACTORY CO., LTD.   TH   01/20/2005  
05/17/2005     66,610.85     USD
IC570839H
  0135JG5089   HNK   IMLC   SHANGHAI SILK GROUP CO. LTD.   C2   01/20/2005  
05/03/2005     57,390.14     USD
IC570970H
  0163JG5184   HNK   IMLC   THAI KNITTING FACTORY CO., LTD.   TH   01/24/2005  
07/02/2005     60,750.11     USD
IC570971H
  0164SAM11905   HNK   IMLC   HONG KONG ORIENTAL YEYANG INTL   HK   01/25/2005  
08/16/2005     4,830,000.00     USD
IC572047H
  0189JG5189   HNK   IMLC   THAI KNITTING FACTORY CO., LTD.   TH   01/28/2005  
05/31/2005     8,732.59     USD
IC572475H
  0234JG5190   HNK   IMLC   THAI KNITTING FACTORY CO., LTD.   TH   02/03/2005  
04/30/2005     12,540.94     USD
IC572739H
  0269MA00971   HNK   IMLC   LANIFICIO CAVERNI AND GRAMIGNI SPA   IT  
02/14/2005   04/30/2005     1,017.05     USD
IC573167H
  0320JG5227   HNK   IMLC   CHINAMINE TRADING LTD.   HK   02/18/2005  
05/11/2005     955,459.47     USD
IC573279H
  0343JG5222   HNK   IMLC   P.T. CITRA ABADI SEJATI   ID   02/21/2005  
05/10/2005     125,452.84     USD
IC573289H
  0354JG5122   HNK   IMLC   TONGLU PUDE GARMENTS CO.   C2   02/21/2005  
04/30/2005     602,897.62     USD
IC573399H
  0370G02698   HNK   IMLC   WUXI XIEXIN GROUP CO., LTD   C2   02/25/2005  
05/20/2005     1,727.72     USD
IC573404H
  0371U02578   HNK   IMLC   TAECHANG ENTERPRISE CO., LTD.   KR   02/25/2005  
05/02/2005     66,103.28     USD
IC573452H
  0375JG5298   HNK   IMLC   THAI KNITTING FACTORY CO., LTD.   TH   02/25/2005  
07/02/2005     14,784.00     USD
IC573453H
  0376JG5299   HNK   IMLC   THAI KNITTING FACTORY CO., LTD.   TH   02/25/2005  
06/06/2005     15,723.71     USD
IC573454H
  0377JG5308   HNK   IMLC   THAI KNITTING FACTORY CO., LTD.   TH   02/25/2005  
07/15/2005     78,814.00     USD
IC573455H
  0378JG5309   HNK   IMLC   THAI KNITTING FACTORY CO., LTD.   TH   02/25/2005  
06/06/2005     14,017.50     USD
IC573476H
  0388JG5153   HNK   IMLC   SLITHER LTD.   HK   02/25/2005   05/03/2005    
32,179.39     USD
IC573483H
  0394JO021805SS   HNK   IMLC   HYUNJTN APPAREL CO., LTD.   KR   02/25/2005  
05/16/2005     113,039.63     USD
IC573824H
  0404JEV034R1   HNK   IMLC   HOJEON LIMITED   KR   03/07/2005   05/18/2005    
75,766.62     USD
IC573828H
  0405SH-0128   HNK   IMLC   JIN YOUNG INDUSTRIAL CO. LTD.   KR   03/07/2005  
05/18/2005     119,791.49     USD
IC573831H
  0406JEV033R1   HNK   IMLC   HOJEON LIMITED   KR   03/07/2005   05/25/2005    
20,352.66     USD
IC573857H
  0416JG5251   HNK   IMLC   YOOPOONG CORPORATION   KR   03/07/2005   05/19/2005
    110,354.55     USD
IC573918H
  0427D09107   HNK   IMLC   TESSILGODI S.P.A.   IT   03/09/2005   04/30/2005    
1,056.30     USD
IC573921H
  0429D09062   HNK   IMLC   PARAMOUNT TEXTEIS INDUSTRIA E   BR   03/09/2005  
05/31/2005     106,400.48     USD
IC574001H
  0448JG5366   HNK   IMLC   HIGH FASHION GARMENTS CO. LTD.   HK   03/09/2005  
05/02/2005     306,770.89     USD
IC574007H
  0453KR021605   HNK   IMLC   HAN SAE CO., LTD.   KR   03/09/2005   05/01/2005  
  86,892.75     USD
IC574143H
  0459JG5286   HNK   IMLC   CHINA TING GARMENT MFG. (GROUP) LTD   HK  
03/11/2005   05/06/2005     638,376.22     USD

 



--------------------------------------------------------------------------------



 



     

         
 
  Wachovia Bank, N.A.   Page: 3
 
  Outstanding Summary Report   Date: 05/11/2005
(WACHOVIA LOGO) [y85661y8566101.gif]
  For Applicant: JONES APPAREL GROUP USA, INC.    

Applicant Name: JONES APPAREL GROUP USA, INC.

                                          L/C Bank                       Opening
  Expiry   L/C Equiy       Reference   L/C Cust Reference   Site   Trans  
Beneficiary   Ctry   Date   Date   Liability Balance      
IC574196H
  0460JG5428   HNK   IMLC   THAI KNITTING FACTORY CO., LTD.   TH   03/14/2005  
08/15/2005     28,961.89     USD
IC574197H
  0461JG5429   HNK   IMLC   THAI KNITTING FACTORY CO., LTD.   TH   03/14/2005  
08/05/2005     15,273.72     USD
IC574206H
  0468JG5398   HNK   IMLC   PT. UNGARAN SARI GARMENTS   ID   03/14/2005  
05/05/2005     3,537.81     USD
IC574207H
  0469JG5391   HNK   IMLC   FORMOSTAR GARMENT CO., LTD.   TW   03/14/2005  
05/21/2005     82,590.59     USD
IC574292H
  0486JG5349   HNK   IMLC   HIGH FASHION GARMENTS CO. LTD.   HK   03/15/2005  
05/04/2005     363,897.51     USD
IC574308H
  0491JEV037AC   HNK   IMLC   HAN SAE CO., LTD.   KR   03/15/2005   05/13/2005  
  384,339.26     USD
IC574312H
  0495AE00345   HNK   IMLC   MITSUI BUSSAN TEXTILE CO., LTD.   JP   03/15/2005  
06/11/2005     26,151.43     USD
IC574322H
  0503MA00974   HNK   IMLC   LANIFICIO DI MAZZONE SAS   IT   03/15/2005  
05/12/2005     1,100.15     USD
IC574326H
  0506U02578   HNK   IMLC   TAECHANG ENTERPRISE CO., LTD.   KR   03/15/2005  
05/02/2005     26,446.03     USD
IC574494H
  0509JG5131   HNK   IMLC   PLATINUM 2000 LIMITED   HK   03/18/2005   05/02/2005
    100,062.29     USD
IC574497H
  0510JG5311   HNK   IMLC   CHINA TING GARMENT MFG. (GROUP) LTD   HK  
03/18/2005   05/04/2005     548,222.56     USD
IC574513H
  0516JG5420   HNK   IMLC   P.T. CITRA ABADI SEJATI   ID   03/18/2005  
05/10/2005     28,119.29     USD
IC574536H
  0524JG5342   HNK   IMLC   CHINAMINE TRADING LTD.   HK   03/18/2005  
05/25/2005     145,649.62     USD
IC574538H
  0526JG5416   HNK   IMLC   FORNTON KNITTING CO., LTD.   HK   03/18/2005  
04/30/2005     138,317.42     USD
IC574540H
  0527JG5408   HNK   IMLC   PT. UNGARAN SARI GARMENTS   ID   03/18/2005  
05/17/2005     125,352.83     USD
IC574543H
  0529KR031005   HNK   IMLC   HAN SAE CO., LTD.   KR   03/18/2005   05/15/2005  
  178,979.26     USD
IC574544H
  0528HM0307   HNK   IMLC   JIN YOUNG INDUSTRIAL CO. LTD.   KR   03/18/2005  
06/01/2005     58,182.38     USD
IC576568H
  0531JG5443   HNK   IMLC   THAI KNITTING FACTORY CO., LTD.   TH   03/21/2005  
07/29/2005     10,507.09     USD
IC576569H
  0532JG5370   HNK   IMLC   JOY PLUS TRADING (HK) LTD   HK   03/21/2005  
05/03/2005     11,731.35     USD
IC576570H
  0533JG5283   HNK   IMLC   DASHING INDUSTRIAL COMPANY LIMITED   HK   03/21/2005
  05/04/2005     222,668.93     USD
IC576573H
  0534JG5306   HNK   IMLC   TAI KEI KNITTERS LIMITED   HK   03/21/2005  
05/04/2005     161,595.94     USD
IC576574H
  0536JG5350   HNK   IMLC   SAVERIO INTERNATIONAL LIMITED   HK   03/21/2005  
05/04/2005     376,237.71     USD
IC576576H
  0537JG5436   HNK   IMLC   PLATINUM 2000 LIMITED   HK   03/21/2005   05/04/2005
    115,053.46     USD
IC576577H
  0538SK0309A   HNK   IMLC   HYUNJIN APPAREL CO., LTD.   KR   03/21/2005  
05/09/2005     47,456.09     USD
IC576578H
  0539KR-031505   HNK   IMLC   JIN YOUNG INDUSTRIAL CO. LTD.   KR   03/21/2005  
06/01/2005     141,461.96     USD
IC576579H
  0540D09118   HNK   IMLC   TESSILGROSSO SPA   IT   03/21/2005   05/05/2005    
3,859.38     USD
IC576580H
  0541D09141   HNK   IMLC   TAECHANG ENTERPRISE CO., LTD.   KR   03/21/2005  
05/15/2005     45,312.75     USD
IC576584H
  0545G02683   HNK   IMLC   HANA TEXTILES CO., LTD.   KR   03/21/2005  
05/05/2005     10,605.00     USD
IC576721H
  0556JEV039R1   HNK   IMLC   HYUNJIN APPAREL CO., LTD.   KR   03/23/2005  
05/16/2005     249,018.81     USD
IC576724H
  0558JG5371   HNK   IMLC   ATRACO INDUSTRIAL ENTERPRISES   AE   03/23/2005  
05/07/2005     40,437.00     USD

 



--------------------------------------------------------------------------------



 



     

         
 
  Wachovia Bank, N.A.   Page: 4
 
  Outstanding Summary Report   Date: 05/11/2005
(WACHOVIA LOGO) [y85661y8566101.gif]
  For Applicant: JONES APPAREL GROUP USA INC.    

Applicant Name: JONES APPAREL GROUP USA, INC.

                                          L/C Bank                       Opening
  Expiry   L/C Equiv       Reference   L/C Cust Reference   Site   Trans  
Beneficiary   Ctry   Date   Date   Liability Balance      
IC576725H
  0560JG5394   HNK   IMLC   PT UNI-ENLARGE INDUSTRY INDONESIA   ID   03/23/2005
  04/29/2005     16,887.40     USD
IC576728H
  0563JG5442   HNK   IMLC   HIGH FASHION GARMENTS CO. LTD.   HK   03/23/2005  
05/10/2005     182,472.16     USD
IC576752H
  0552NA02209   HNK   IMLC   SEJEE COMPANY LIMITED   HK   03/24/2005  
05/05/2005     11,318.27     USD
IC576775H
  0566JG5430   HNK   IMLC   CHINA TING GARMENT MFG. (GROUP) LTD   HK  
03/24/2005   05/05/2005     952,124.53     USD
IC576777H
  0567JG5357   HNK   IMLC   JOY PLUS TRADING (HK) LTD   HK   03/24/2005  
05/03/2005     83,708.36     USD
IC576778H
  0568JG5451   HNK   IMLC   HEMPEL CHINA LIMITED   C2   03/24/2005   05/10/2005
    83,592.78     USD
IC576779H
  0569JG5453   HNK   IMLC   KWIN HING KNITTING FTY. LTD.   HK   03/24/2005  
05/04/2005     86,940.00     USD
IC576820H
  0570E04153   HNK   IMLC   LANIFICIO CECCHI LIDO AND FIGLI SPA   IT  
03/28/2005   05/05/2005     5,814.11     USD
IC576822H
  0571E04209   HNK   IMLC   MENSA   TR   03/28/2005   05/22/2005     25,283.48  
  USD
IC576825H
  0573D09169   HNK   IMLC   LANIFICIO GIOVANNI MAGNI-LINEAEMME   IT   03/28/2005
  05/15/2005     56,941.50     USD
IC576826H
  0574D09105   HNK   IMLC   TAI FUNG TEXTILES CO. LTD.   HK   03/28/2005  
05/15/2005     14,307.19     USD
IC576829H
  0575D09152   HNK   IMLC   LANIFICIO BISENTINO S.P.A.   IT   03/28/2005  
05/11/2005     181,140.75     USD
IC576975H
  0576JG5392   HNK   IMLC   PT UNI-ENLARGE INDUSTRY INDONESIA   ID   03/30/2005
  05/31/2005     225,186.59     USD
IC576978H
  0577JG55434   HNK   IMLC   HIGH FASHION GARMENTS CO. LTD.   HK   03/30/2005  
05/17/2005     896,561.37     USD
IC576979H
  0578JG55433   HNK   IMLC   CHINAMINE TRADING LTD.   HK   03/30/2005  
05/18/2005     220,284.46     USD
IC576981H
  0579JG5442   HNK   IMLC   HIGH FASHION GARMENTS CO. LTD.   HK   03/30/2005  
05/10/2005     490,009.19     USD
IC577003H
  0581NA02243   HNK   IMLC   KIMTEKS TEKSTIL INSAAT SAN. VE TIC.   TR  
03/31/2005   05/05/2005     3,067.07     USD
IC577004H
  0582D09216   HNK   IMLC   MITSUI BUSSAN TEXTILE CO., LTD.   JP   03/31/2005  
05/10/2005     154.28     USD
IC577019H
  0585J4B0316LC   HNK   IMLC   SLC CO., LTD.   KR   03/31/2005   05/06/2005    
19,775.33     USD
IC577020H
  0586JTK323A   HNK   IMLC   EUHA INTERNATIONAL LTD   KR   03/31/2005  
05/06/2005     41,710.54     USD
IC577028H
  0593JG5456   HNK   IMLC   BUSINESS FAITH INTERNATIONAL LTD.   HK   03/31/2005
  06/30/2005     163,198.06     USD
IC577029H
  0594JG5461   HNK   IMLC   CARNIVAL INDUSTRIAL CORP.   TW   03/31/2005  
05/02/2005     18,168.43     USD
IC577030H
  0595JG5454   HNK   IMLC   HIGH FASHION GARMENTS CO. LTD.   HK   03/31/2005  
05/03/2005     11,495.40     USD
IC577032H
  0596JG5455   HNK   IMLC   HIGH FASHION GARMENTS CO., LTD.   HK   03/31/2005  
05/10/2005     18,266.67     USD
IC577033H
  0597JG5463   HNK   IMLC   SAVERIO INTERNATIONAL LIMITED   HK   03/31/2005  
05/07/2005     255,541.97     USD
IC577034H
  0598JG5466   HNK   IMLC   HIGH FASHION GARMENTS CO. LTD.   HK   03/31/2005  
05/07/2005     168,415.27     USD
IC577035H
  0599JG5410   HNK   IMLC   PT. UNGARAN SARI GARMENTS   ID   03/31/2005  
05/24/2005     100,722.72     USD
IC577036H
  0600JG5458   HNK   IMLC   P.T. CITRA ABADI SEJATI   ID   03/31/2005  
06/14/2005     87,520.00     USD
IC577037H
  0601JG5435   HNK   IMLC   HIGH FASHION GARMENTS CO. LTD.   HK   03/31/2005  
05/10/2005     16,507.01     USD
IC577038H
  0602JG5450   HNK   IMLC   CHINAMINE TRADING LTD.   HK   03/31/2005  
05/10/2005     45,735.04     USD

 



--------------------------------------------------------------------------------



 



     

         
 
  Wachovia Bank, N.A.   Page: 5
 
  Outstanding Summary Report   Date: 05/11/2005
(WACHOVIA LOGO) [y85661y8566101.gif]
  For Applicant: JONES APPAREL GROUP USA INC.    

Applicant Name: JONES APPAREL GROUP USA, INC.

                                          L/C Bank                       Opening
  Expiry   L/C Equiv       Reference   L/C Cust Reference   Site   Trans  
Beneficiary   Ctry   Date   Date   Liability Balance      
IC577039H
  0603JG5123   HNK   IMLC   WILFORD KNITWEAR FTY. LTD.   HK   03/31/2005  
05/11/2005     191,980.05     USD
IC577040H
  0604JG5437   HNK   IMLC   SAVERIO INTERNATIONAL LIMITED   HK   03/31/2005  
05/11/2005     118,399.20     USD
IC577190H
  0606JG5477   HNK   IMLC   JOY PLUS TRADING (HK) LTD   HK   04/04/2005  
05/06/2005     163,948.95     USD
IC577524H
  0607JG5474   HNK   IMLC   UNITEX FASHION (CHINA) LIMITED   HK   04/11/2005  
05/11/2005     282,134.24     USD
IC577527H
  0608JG5479   HNK   IMLC   TONGLU PUDE GARMENTS CO.   C2   04/11/2005  
04/30/2005     203,803.15     USD
IC577528H
  0609JG5491   HNK   IMLC   KWIN HING KNITTING FTY. LTD.   HK   04/11/2005  
04/30/2005     17,481.33     USD
IC577529H
  0610JG5490   HNK   IMLC   DOKO (HONG KONG)LTD   HK   04/11/2005   05/15/2005  
  13,344.24     USD
IC577530H
  0611JG5496   HNK   IMLC   DOKO (HONG KONG)LTD   HK   04/11/2005   05/15/2005  
  63,921.90     USD
IC577531H
  0612JG5092   HNK   IMLC   PAK TAK KNITTING GARMENT FACTORY L   HK   04/11/2005
  05/15/2005     68,448.16     USD
IC577536H
  0616JG5465   HNK   IMLC   PLATINUM 2000 LIMITED   HK   04/11/2005   04/30/2005
    40,537.51     USD
IC577537H
  0617JG5472   HNK   IMLC   BUSINESS FAITH INTERNATIONAL LTD.   HK   04/11/2005
  05/21/2005     225,392.80     USD
IC577538H
  0618JG5487   HNK   IMLC   HIGH FASHION GARMENTS CO. LTD.   HK   04/11/2005  
05/02/2005     70,895.64     USD
IC577539H
  0619JG5495   HNK   IMLC   PT MUTIARA MITRA BUSANA APPAREL   ID   04/11/2005  
05/24/2005     35,154.37     USD
IC577540H
  0620JG5498   HNK   IMLC   PT MUTIARA MITRA BUSANA APPAREL   ID   04/11/2005  
05/17/2005     57,453.25     USD
IC577543H
  0621JG5481   HNK   IMLC   JOY PLUS TRADING (HK) LTD   HK   04/11/2005  
05/10/2005     166,186.26     USD
IC577545H
  0622JG5464   HNK   IMLC   CHINAMINE TRADING LTD.   HK   04/11/2005  
05/04/2005     42,118.75     USD
IC577546H
  0623JG5483   HNK   IMLC   PLATINUM 2000 LIMITED   HK   04/11/2005   05/07/2005
    49,632.24     USD
IC577547H
  0624JG5480   HNK   IMLC   JOY PLUS TRADING (HK) LTD   HK   04/11/2005  
05/31/2005     86,169.87     USD
IC577548H
  0625JG5302   HNK   IMLC   FORNTON KNITTING CO., LTD.   HK   04/11/2005  
05/18/2005     41,602.69     USD
IC577549H
  0626JG5303   HNK   IMLC   FORNTON KNITTING CO., LTD.   HK   04/11/2005  
05/18/2005     130,834.35     USD
IC577550H
  0627JG5418   HNK   IMLC   HIGH FASHION GARMENTS CO. LTD.   HK   04/11/2005  
05/18/2005     86,009.64     USD
IC577551H
  0628JG5497   HNK   IMLC   FORNTON KNITTING CO., LTD.   HK   04/11/2005  
05/18/2005     236,513.66     USD
IC577552H
  0629JG5470   HNK   IMLC   YEE TUNG GARMENT CO., LTD.   HK   04/11/2005  
06/09/2005     207,378.54     USD
IC577553H
  0630JG5409   HNK   IMLC   PT. UNGARAN SARI GARMENTS   ID   04/11/2005  
06/08/2005     49,752.51     USD
IC577555H
  0631SH0330   HNK   IMLC   HAN SAE CO., LTD.   KR   04/11/2005   06/16/2005    
221,878.78     USD
IC577557H
  0632KR040105A   HNK   IMLC   HAN SAE CO., LTD.   KR   04/11/2005   05/27/2005
    56,359.64     USD
IC577562H
  0633JO0401SS   HNK   IMLC   HYUNJIN APPAREL CO., LTD.   KR   04/11/2005  
06/20/2005     963,647.27     USD
IC577563H
  0634N25C5137   HNK   IMLC   TROPIC KNITS LTD   MU   04/11/2005   07/25/2005  
  2,677,928.40     USD
IC577564H
  0635N25C5217   HNK   IMLC   TROPIC KNITS LTD   MU   04/11/2005   07/25/2005  
  1,571,169.60     USD
IC577565H
  0636N25C5417   HNK   IMLC   TROPIC KNITS LTD   MU   04/11/2005   07/25/2005  
  1,314,069.12     USD

 



--------------------------------------------------------------------------------



 



     

         
 
  Wachovia Bank, N.A.   Page: 6
 
  Outstanding Summary Report   Date: 05/11/2005
(WACHOVIA LOGO) [y85661y8566101.gif]
  For Applicant: JONES APPAREL GROUP USA INC.    

Applicant Name: JONES APPAREL GROUP USA, INC.

                                            L/C Bank                      
Opening   Expiry   L/C Equiv         Reference   L/C Cust Reference   Site  
Trans   Beneficiary   Ctry   Date   Date   Liability Balance        
IC577569H
  0637NA02138   HNK   IMLC   BTD TEKSTIL SAN. VE TIC. AS.   TR   04/11/2005  
04/30/2005     55,731.38     USD  
IC577571H
  0638NA02255   HNK   IMLC   EXSA EXPORT SANAYI MAMULLERI SATIS   TR  
04/11/2005   05/18/2005     142,039.01     USD  
IC577635H
  0639JG5474   HNK   IMLC   UNITEX FASHION (CHINA) LIMITED   HK   04/13/2005  
05/11/2005     284,300.10     USD  
IC577636H
  0640JG5508   HNK   IMLC   KWIN HING KNITTING FTY. LTD.   HK   04/13/2005  
04/30/2005     71,997.82     USD  
IC577637H
  0641JG5520   HNK   IMLC   KWIN HING KNITTING FTY. LTD.   HK   04/13/2005  
04/30/2005     33,046.40     USD  
IC577638H
  0642JG5504   HNK   IMLC   CHINA TING GARMENT MFG. (GROUP) LTD   HK  
04/13/2005   05/07/2005     300,552.98     USD  
IC577639H
  0643JG5448   HNK   IMLC   PT UNI-ENLARGE INDUSTRY INDONESIA   ID   04/13/2005
  05/18/2005     25,031.74     USD  
IC577640H
  0644JG5449   HNK   IMLC   CHINAMINE TRADING LTD.   HK   04/13/2005  
05/03/2005     136,621.31     USD  
IC577642H
  0645JG5485   HNK   IMLC   MAINFIELD DEVELOPMENT CO. LTD.   HK   04/13/2005  
05/04/2005     12,501.08     USD  
IC577645H
  0646JG5521   HNK   IMLC   TAI KEI KNITTERS LMITED   HK   04/13/2005  
05/04/2005     94,760.55     USD  
IC577647H
  0647JG5509   HNK   IMLC   TONGLU PUDE GARMENTS CO.   C2   04/13/2005  
05/05/2005     54,746.97     USD  
IC577649H
  0648JG5502   HNK   IMLC   DOKO (HONG KONG)LTD   HK   04/13/2005   06/14/2005  
  173,319.42     USD  
IC577653H
  0649JG5501   HNK   IMLC   HIGH FASHION GARMENTS CO. LTD.   HK   04/13/2005  
06/02/2005     236,550.81     USD  
IC577656H
  06502MK0407A   HNK   IMLC   SAMKWANG APPAREL CORP   KR   04/13/2005  
05/30/2005     91,926.72     USD  
IC577748H
  0651D09134   HNK   IMLC   TESSITURE MECCANICHE SETERIE   IT   04/15/2005  
05/10/2005     51,472.05     USD  
IC577751H
  0652D09278   HNK   IMLC   SUNGWON TNC CO., LTD.   KR   04/15/2005   05/15/2005
    46,147.50     USD  
IC577753H
  0653D09175   HNK   IMLC   MITSUI BUSSAN TEXTILE CO., LTD.   JP   04/15/2005  
05/20/2005     9,708.30     USD  
IC577756H
  0654D09199   HNK   IMLC   KEN TRADING   JP   04/15/2005   05/25/2005    
785,551.20     USD  
IC577759H
  0655D09242   HNK   IMLC   MITSUI BUSSAN TEXTILE CO., LTD.   JP   04/15/2005  
05/20/2005     15,981.00     USD  
IC577762H
  0656D09183   HNK   IMLC   MITSUI BUSSAN TEXTILE CO., LTD.   JP   04/15/2005  
05/20/2005     9,055.02     USD  
IC577788H
  0657D09156   HNK   IMLC   LAN LUIGI BOGGIO CASERO SRL   IT   04/15/2005  
05/30/2005     190,769.25     USD  
IC577792H
  0658D09198   HNK   IMLC   KEN TRADING   JP   04/15/2005   05/20/2005    
576,315.60     USD  
IC577794H
  0659D09185   HNK   IMLC   MITSUI BUSSAN TEXTILE CO., LTD.   JP   04/15/2005  
05/15/2005     1,641.68     USD  
IC577796H
  0660D09168   HNK   IMLC   LANIFICIO BISENTINO S.P.A.   IT   04/15/2005  
05/11/2005     26,780.78     USD  
IC577798H
  0661D09097   HNK   IMLC   KEN TRADING   JP   04/15/2005   05/20/2005    
29,563.63     USD  
IC577803H
  0662D09310   HNK   IMLC   KEN TRADING   JP   04/15/2005   05/10/2005    
145.04     USD  
IC577804H
  0663D09147   HNK   IMLC   TESSILGROSSO SPA   IT   04/15/2005   05/15/2005    
119,301.00     USD  
IC577807H
  0665NA02143   HNK   IMLC   PICCHI S.P.A.   IT   04/15/2005   05/07/2005    
780.18     USD  
IC577809H
  0667ND00482   HNK   IMLC   SAMIL KNIT CO., LTD.   KR   04/15/2005   05/13/2005
    13,020.00     USD  
IC577823H
  0671G02857   HNK   IMLC   L AND D INTERNATIONAL CO., LTD.   KR   04/15/2005  
05/20/2005     11,080.13     USD  

 



--------------------------------------------------------------------------------



 



     

         
 
  Wachovia Bank, N.A.   Page: 7
 
  Outstanding Summary Report   Date: 05/11/2005
(WACHOVIA LOGO) [y85661y8566101.gif]
  For Applicant: JONES APPAREL GROUP USA INC.    

Applicant Name: JONES APPAREL GROUP USA, INC.

                                          L/C Bank                       Opening
  Expiry   L/C Equiv       Reference   L/C Cust Reference   Site   Trans  
Beneficiary   Ctry   Date   Date   Liability Balance      
IC577824H
  0672G02718   HNK   IMLC   TREMO LTD   KR   04/15/2005   05/22/2005    
29,006.25     USD
IC577826H
  0673G02874   HNK   IMLC   INTERMALL TEXTILE (H.K.) CO., LTD.   HK   04/15/2005
  06/14/2005     24,911.25     USD
IC577827H
  0675G02845   HNK   IMLC   HANA TEXTILES CO., LTD.   KR   04/15/2005  
05/15/2005     15,907.50     USD
IC577828H
  0675G02712   HNK   IMLC   SNT CO., LTD.   KR   04/15/2005   05/31/2005    
42,508.20     USD
IC577831H
  0676G02715   HNK   IMLC   SEO KWANG TRADING CO., LTD.   KR   04/15/2005  
05/30/2005     16,668.75     USD
IC577992H
  0677JG5441   HNK   IMLC   CHINAMINE TRADING LTD.   HK   04/20/2005  
05/12/2005     512,952.42     USD
IC577993H
  0678JG5540   HNK   IMLC   CHINAMINE TRADING LTD.   HK   04/20/2005  
05/11/2005     83,647.77     USD
IC577996H
  0679JG5546   HNK   IMLC   HIGH FASHION GARMENTS CO. LTD.   HK   04/20/2005  
06/04/2005     463,051.25     USD
IC577999H
  0680JG5530   HNK   IMLC   JOY PLUS TRADING (HK) LTD   HK   04/20/2005  
05/10/2005     253,020.93     USD
IC578002H
  0681JG5317   HNK   IMLC   LAI’S KNITWEAR MANUFACTURING LTD.   HK   04/20/2005
  05/15/2005     262,308.81     USD
IC578012H
  0682JG5482   HNK   IMLC   JOY PLUS TRADING (HK) LTD   HK   04/20/2005  
05/15/2005     38,939.00     USD
IC578015H
  0684JG5527   HNK   IMLC   ATRACO INDUSTRIAL ENTERPRISES   AE   04/20/2005  
05/21/2005     26,247.06     USD
IC578017H
  0685JG5493   HNK   IMLC   SAVERIO INTERNATIONAL LIMITED   HK   04/20/2005  
05/22/2005     58,084.20     USD
IC578019H
  0686JG5522   HNK   IMLC   FORMOSTAR GARMENT CO., LTD.   TW   04/20/2005  
05/30/2005     35,704.14     USD
IC578020H
  0687JG5541   HNK   IMLC   CHINAMINE TRADING LTD.   HK   04/20/2005  
05/25/2005     55,442.88     USD
IC578023H
  0688JEV065R1   HNK   IMLC   HYUNJIN APPAREL CO., LTD.   KR   04/20/2005  
07/18/2005     1,277,908.33     USD
IC578026H
  0689JTK0411A   HNK   IMLC   HAN SAE CO., LTD.   KR   04/20/2005   05/16/2005  
  208,653.35     USD
IC578029H
  0690AGOC264   HNK   IMLC   ORIENT CRAFT LIMITED   IN   04/20/2005   05/20/2005
    101,941.56     USD
IC578031H
  0691JONES   HNK   IMLC   DISENO Y COLOR S.A.   PE   04/20/2005   06/14/2005  
  332,876.88     USD
IC578069H
  0693NA02327   HNK   IMLC   BTD TEKSTIL LTD   TR   04/20/2005   05/10/2005    
18,228.00     USD
IC578082H
  0694NA02117   HNK   IMLC   LES TISSUS MAREY   FR   04/20/2005   05/10/2005    
13,125.00     USD
IC578084H
  0695NA02335   HNK   IMLC   BTD TEKSTIL SAN. VE TIC. AS.   TR   04/20/2005  
05/30/2005     29,786.40     USD
IC578086H
  0696NA02254   HNK   IMLC   BTD TEKSTIL SAN. VE TIC. AS.   TR   04/20/2005  
05/10/2005     10,025.40     USD
IC578087H
  0697NA02240   HNK   IMLC   BTD TEKSTIL SAN. VE TIC. AS.   TR   04/20/2005  
05/10/2005     18,277.88     USD
IC578088H
  0698NA02251   HNK   IMLC   TESSILGODI S.P.A.   IT   04/20/2005   06/04/2005  
  21,619.50     USD
IC578092H
  0699NA02245   HNK   IMLC   SEJEE COMPANY LIMITED   HK   04/20/2005  
05/25/2005     39,768.75     USD
IC578097H
  0700D09200   HNK   IMLC   KEN TRADING   JP   04/20/2005   06/09/2005    
221,165.70     USD
IC578098H
  0701D09224   HNK   IMLC   MITSUI BUSSAN TEXTILE CO., LTD.   JP   04/21/2005  
05/30/2005     18,900.00     USD
IC578099H
  0702D09215   HNK   IMLC   KEN TRADING   JP   04/20/2005   05/30/2005    
1,413.12     USD
IC578100H
  0703D09241   HNK   IMLC   KEN TRADING   JP   04/20/2005   06/04/2005    
44,864.40     USD

 



--------------------------------------------------------------------------------



 



     

         
 
  Wachovia Bank, N.A.   Page: 8
 
  Outstanding Summary Report   Date: 05/11/2005
(WACHOVIA LOGO) [y85661y8566101.gif]
  For Applicant: JONES APPAREL GROUP USA, INC.    

Applicant Name: JONES APPAREL GROUP USA, INC.

                                          L/C Bank                       Opening
  Expiry   L/C Equiv       Reference   L/C Cust Reference   Site   Trans  
Beneficiary   Ctry   Date   Date   Liability Balance      
IC578101H
  0704D09290   HNK   IMLC   TEXTILE LOOK S.R.L   IT   04/20/2005   06/04/2005  
  14,916.83     USD
IC578102H
  0705D09302   HNK   IMLC   TEXTILE LOOK S.R.L   IT   04/20/2005   05/25/2005  
  25,462.50     USD
IC578156H
  0707G02883   HNK   IMLC   HANSIN TOPAZ CO., LTD.   KR   04/21/2005  
05/25/2005     1.10     USD
IC578158H
  0708G02819   HNK   IMLC   HANSIN TOPAZ CO., LTD.   KR   04/21/2005  
05/15/2005     143.50     USD
IC578163H
  0709JG5513   HNK   IMLC   HEMPEL CHINA LIMITED   C2   04/25/2005   05/21/2005
    245,390.75     USD
IC578165H
  0710JG5492   HNK   IMLC   EXCELLENT JADE LIMITED   HK   04/25/2005  
06/14/2005     222,272.44     USD
IC578166H
  0711JG5535   HNK   IMLC   CALIBRE MERCHANDISING CO., LTD.   HK   04/25/2005  
06/02/2005     27,188.14     USD
IC578167H
  0712JG5542   HNK   IMLC   JOY PLUS TRADING (HK) LTD   HK   04/25/2005  
05/17/2005     47,267.12     USD
IC578171H
  0713JG5523   HNK   IMLC   ATRACO INDUSTRIAL ENTERPRISES   AE   04/25/2005  
05/17/2005     114,039.41     USD
IC578172H
  0714JG5554   HNK   IMLC   P.T. MASTERINDO JAYA ABADI   ID   04/25/2005  
06/04/2005     32,967.17     USD
IC578174H
  0715JG5531   HNK   IMLC   ATRACO INDUSTRIAL ENTERPRISES   AE   04/25/2005  
05/21/2005     1,032,414.77     USD
IC578175H
  0716JG5488   HNK   IMLC   NAMESON INDUSTRIAL LIMITED   HK   04/25/2005  
06/29/2005     100,182.18     USD
IC578176H
  0717JG5503   HNK   IMLC   CHINAMINE TRADING LTD.   HK   04/25/2005  
05/25/2005     94,734.41     USD
IC578177H
  0718JG5529   HNK   IMLC   SHANGDONG CHERRY GROUP MAYTEX   C1   04/25/2005  
05/26/2005     42,871.36     USD
IC578178H
  0719JG5549   HNK   IMLC   GRAND-TECH INTERNATIONAL CO. LTD.   HK   04/25/2005
  05/26/2005     112,067.49     USD
IC578180H
  0720JG5514   HNK   IMLC   BUSINESS FAITH INTERNATIONAL LTD.   HK   04/25/2005
  05/30/2005     102,164.00     USD
IC578181H
  0721JG5515   HNK   IMLC   YEE TUNG GARMENT CO., LTD.   HK   04/25/2005  
07/23/2005     118,877.80     USD
IC578182H
  0722JG5516   HNK   IMLC   BUSINESS FAITH INTERNATIONAL LTD.   HK   04/25/2005
  05/30/2005     84,589.03     USD
IC578183H
  0723JG5543   HNK   IMLC   TONGLU PUDE GARMENTS CO.   C2   04/25/2005  
05/30/2005     21,664.83     USD
IC578184H
  0724JG5552   HNK   IMLC   JOY PLUS TRADING (HK) LTD   HK   04/25/2005  
05/31/2005     50,309.28     USD
IC578185H
  0725JG5533   HNK   IMLC   JOY PLUS TRADING (HK) LTD   HK   04/25/2005  
06/07/2005     203,988.39     USD
IC578188H
  0726JG5494   HNK   IMLC   MAXIMARK INTERNATIONAL LIMITED   HK   04/25/2005  
06/01/2005     87,495.21     USD
IC578189H
  0727JG5517   HNK   IMLC   EXCELLENT JADE LIMITED   HK   04/25/2005  
06/01/2005     25,725.00     USD
IC578191H
  0728JG5536   HNK   IMLC   LEIGHTON TEXTILES CO., LTD   HK   04/25/2005  
06/01/2005     129,399.22     USD
IC578203H
  0729JG5544   HNK   IMLC   ATRACO INDUSTRIAL ENTERPRISES   AE   04/25/2005  
06/05/2005     400,382.14     USD
IC578206H
  0730JEV063JE1   HNK   IMLC   HAN SAE CO., LTD.   KR   04/25/2005   06/05/2005
    144,806.00     USD
IC578211H
  0731PAUL0419LCB   HNK   IMLC   SAMKWANG APPAREL CORP   KR   04/25/2005  
07/06/2005     492,218.25     USD
IC578215H
  0732PAUL0420   HNK   IMLC   POONGIN TRADING CO., LTD.   KR   04/25/2005  
06/05/2005     53,256.00     USD
IC578217H
  0733JTK0415A   HNK   IMLC   EUHA INTERNATIONAL LTD   KR   04/25/2005  
06/04/2005     24,056.05     USD
IC578273H
  0734PAUL0419   HNK   IMLC   EUHA INTERNATIONAL LTD   KR   04/25/2005  
07/06/2005     27,963.92     USD

 



--------------------------------------------------------------------------------



 



     

         
 
  Wachovia Bank, N.A.   Page: 9
 
  Outstanding Summary Report   Date: 05/11/2005
(WACHOVIA LOGO) [y85661y8566101.gif]
  For Applicant: JONES APPAREL GROUP USA INC.    

Applicant Name: JONES APPAREL GROUP USA, INC.

                                          L/C Bank                       Opening
  Expiry   L/C Equiv       Reference   L/C Cust Reference   Site   Trans  
Beneficiary   Ctry   Date   Date   Liability Balance      
IC578285H
  0735JEV062JE1   HNK   IMLC   HAN SAE CO., LTD.   KR   04/25/2005   07/03/2005
    402,431.66     USD
IC578293H
  0736SK0406A   HNK   IMLC   HYUNJIN APPAREL CO., LTD.   KR   04/25/2005  
06/06/2005     407,681.79     USD
IC578296H
  0737SK0414A   HNK   IMLC   HYUNJIN APPAREL CO., LTD.   KR   04/25/2005  
07/11/2005     1,080,437.68     USD
IC578298H
  0738KR033005A   HNK   IMLC   JIN YOUNG INDUSTRIAL CO. LTD.   KR   04/25/2005  
06/08/2005     148,800.82     USD
IC578299H
  0739AGOC265   HNK   IMLC   ORIENT CRAFT LIMITED   IN   04/25/2005   05/20/2005
    44,769.08     USD
IC578307H
  0740D09135   HNK   IMLC   PARAMOUNT TEXTEIS INDUSTRIA E   BR   04/25/2005  
06/25/2005     480,658.50     USD
IC578308H
  0741NA02211   HNK   IMLC   TAECHANG ENTERPRISE CO., LTD.   KR   04/25/2005  
05/12/2005     32.40     USD
IC578406H
  0742NW00048   HNK   IMLC   HANSIN TOPAZ CO., LTD.   KR   04/26/2005  
05/15/2005     133.10     USD
IC578525H
  0743JG5555   HNK   IMLC   AUTOMOBILE FASHIONS CO., LTD   TW   04/29/2005  
06/01/2005     344,910.02     USD
IC578527H
  0744JG5593   HNK   IMLC   ATRACO INDUSTRIAL ENTERPRISES   AE   04/29/2005  
07/09/2005     190,242.07     USD
IC578530H
  0745JG5574   HNK   IMLC   UNITEX FASHION (CHINA) LIMITED   HK   04/29/2005  
06/23/2005     34,749.83     USD
IC578532H
  0746JG5557   HNK   IMLC   KWIN HING KNITTING FTY. LTD.   HK   04/29/2005  
06/01/2005     86,560.04     USD
IC578534H
  0747JG5565   HNK   IMLC   FULLCHARM KNITTERS LIMITED   HK   04/29/2005  
05/25/2005     33,471.90     USD
IC578538H
  0748JG5578   HNK   IMLC   FORNTON KNITTING CO., LTD.   HK   04/29/2005  
05/25/2005     20,802.36     USD
IC578598H
  0749JG5589   HNK   IMLC   SHANGDONG CHERRY GROUP MAYTEX   C1   04/29/2005  
05/26/2005     8,765.48     USD
IC578599H
  0750JG5575   HNK   IMLC   GRAND-TECH INTERNATIONAL CO. LTD.   HK   05/03/2005
  06/11/2005     322,684.10     USD
IC578602H
  0751JO0421   HNK   IMLC   HYUNJIN APPAREL CO., LTD.   KR   04/29/2005  
06/26/2005     213,723.99     USD
IC578605H
  0752JG41080   HNK   IMLC   YOOPOONG CORPORATION   KR   04/29/2005   05/22/2005
    76,569.30     USD
IC578606H
  0753JG5591   HNK   IMLC   ATRACO INDUSTRIAL ENTERPRISES   AE   04/29/2005  
05/24/2005     13,874.28     USD
IC578607H
  0754JG5558   HNK   IMLC   FORNTON KNITTING CO., LTD.   HK   04/29/2005  
06/01/2005     216,062.40     USD
IC578608H
  0755JG5583   HNK   IMLC   PT. UNGARAN SARI GARMENTS   ID   04/29/2005  
06/14/2005     45,612.93     USD
IC578609H
  0756JG5598   HNK   IMLC   HIGH FASHION GARMENTS CO. LTD.   HK   04/29/2005  
06/03/2005     27,123.13     USD
IC578610H
  0757JG5573   HNK   IMLC   KWIN HING KNITTING FTY. LTD.   HK   04/29/2005  
06/15/2005     112,867.91     USD
IC578611H
  0758JG5588   HNK   IMLC   PLATINUM 2000 LIMITED   HK   04/29/2005   07/07/2005
    146,350.38     USD
IC578614H
  0759JG5553   HNK   IMLC   JOY PLUS TRADING (HK) LTD   HK   04/29/2005  
06/14/2005     197,211.20     USD
IC578617H
  0760JG5580   HNK   IMLC   JOY PLUS TRADING (HK) LTD   HK   04/29/2005  
07/19/2005     36,716.37     USD
IC578619H
  0761JG5537   HNK   IMLC   CHINAMINE TRADING LTD.   HK   04/29/2005  
06/08/2005     14,896.99     USD
IC578627H
  0762JG5538   HNK   IMLC   KWIN HING KNITTING FTY. LTD.   HK   04/29/2005  
07/06/2005     73,754.58     USD
IC578628H
  0763JG5570   HNK   IMLC   DASHING INDUSTRIAL COMPANY LIMITED   HK   04/29/2005
  06/08/2005     29,283.60     USD
IC578631H
  0764JG5571   HNK   IMLC   AUTOMOBILE FASHIONS CO., LTD   TW   04/29/2005  
06/08/2005     63,293.24     USD

 



--------------------------------------------------------------------------------



 



     

         
 
  Wachovia Bank, N.A.   Page: 10
 
  Outstanding Summary Report   Date: 05/11/2005
(WACHOVIA LOGO) [y85661y8566101.gif]
  For Applicant: JONES APPAREL GROUP USA INC.    

Applicant Name: JONES APPAREL GROUP USA, INC.

                                          L/C Bank                       Opening
  Expiry   L/C Equiv       Reference   L/C Cust Reference   Site   Trans  
Beneficiary   Ctry   Date   Date   Liability Balance      
IC578633H
  0765JG5584   HNK   IMLC   KWIN HING KNITTING FTY. LTD.   HK   04/29/2005  
06/08/2005     38,461.52     USD
IC578634H
  0766JG5566   HNK   IMLC   ATRACO INDUSTRIAL ENTERPRISES   AE   04/29/2005  
06/11/2005     494,550.00     USD
IC578635H
  0767NA02054   HNK   IMLC   CHINAMINE TRADING LTD.   HK   04/29/2005  
05/20/2005     4,323.38     USD
IC578687H
  0768HD00332   HNK   IMLC   YOO SAN CO., LTD.   KR   05/03/2005   05/18/2005  
  67,872.00     USD
IC578726H
  0770G02854   HNK   IMLC   SNT CO., LTD.   KR   05/03/2005   05/25/2005    
9,632.70     USD
IC578727H
  0771NA02260   HNK   IMLC   EXSA EXPORT SANAYI MAMULLERI SATIS   TR  
05/03/2005   06/14/2005     16,049.25     USD
IC578728H
  0772MA01036   HNK   IMLC   MANIFATURRA TESSILE NEW LINE SPA   IT   05/03/2005
  06/20/2005     45,012.71     USD
IC578729H
  0773MA01041   HNK   IMLC   BTD TEKSTIL SAN. VE TIC. AS.   TR   05/03/2005  
05/25/2005     26,294.63     USD
IC578730H
  0774MA01068   HNK   IMLC   ABRAHAM MOON AND SONS LIMITED   GB   05/03/2005  
07/20/2005     232,592.59     USD
IC578731H
  0775MA01013   HNK   IMLC   D.A.G. CO., LTD.   TW   05/03/2005   05/30/2005    
147,219.66     USD
IC578732H
  0776NA02249   HNK   IMLC   MENSA   TR   05/03/2005   06/04/2005     50,884.05
    USD
IC578733H
  0778D09305   HNK   IMLC   TESSILGODI S.P.A.   IT   05/03/2005   06/10/2005    
8,904.00     USD
IC578783H
  0779JG5604   HNK   IMLC   PAK TAK KNITTING GARMENT FACTORY L   HK   05/03/2005
  05/25/2005     118,852.34     USD
IC578785H
  0780JTK0425B   HNK   IMLC   HAN SAE CO., LTD.   KR   05/03/2005   06/05/2005  
  24,620.55     USD
IC578786H
  0781JTK0425D   HNK   IMLC   SAMKWANG APPAREL CORP   KR   05/03/2005  
06/05/2005     93,723.14     USD
IC578787H
  0782JTK0425A   HNK   IMLC   HAN SAE CO., LTD.   KR   05/03/2005   06/05/2005  
  323,903.87     USD
IC578788H
  0783JEV070R1   HNK   IMLC   HOJEON LIMITED   KR   05/03/2005   07/20/2005    
169,973.87     USD
IC579004H
  0784NA02355   HNK   IMLC   BTD TEKSTIL SAN. VE TIC. AS.   TR   05/09/2005  
06/09/2005     33,870.38     USD
IC579026H
  0785D09327   HNK   IMLC   KEN TRADING   JP   05/09/2005   06/30/2005    
97,383.83     USD
IC579028H
  0786D09291   HNK   IMLC   MITSUI BUSSAN TEXTILE CO., LTD.   JP   05/09/2005  
06/20/2005     22,932.00     USD
IC579032H
  0788D09250   HNK   IMLC   TAI FUNG TEXTILES CO. LTD.   HK   05/09/2005  
06/20/2005     18,319.88     USD
IC579034H
  0789D09251   HNK   IMLC   TESSITURE MECCANICHE SETERIE   IT   05/09/2005  
06/10/2005     78,694.35     USD
IC579035H
  0790NA02244   HNK   IMLC   EXSA EXPORT SANAYI MAMULLERI SATIS   TR  
05/09/2005   05/30/2005     29,798.69     USD
IC579036H
  0792NA02336   HNK   IMLC   BTD TEKSTIL SAN. VE TIC. AS.   TR   05/09/2005  
06/06/2005     18,757.20     USD
IC579095H
  0793JG5619   HNK   IMLC   KEYABLE INTERNATIONAL LTD.   HK   05/11/2005  
06/01/2005     75,584.81     USD
IC579096H
  0794JG5610   HNK   IMLC   SHANGHAI SALES CLOTHING (WEI YA)CO   C2   05/11/2005
  05/30/2005     50,657.50     USD
IC579123H
  0795JG5559   HNK   MLC   CHIN HO KNITTING FACTORY LIMITED   HK   05/11/2005  
06/08/2005     131,389.17     USD
IC579124H
  0796JG5561   HNK   IMLC   LAI KO KNITTING FTY. LTD.   HK   05/11/2005  
06/08/2005     26,929.67     USD
IC579126H
  0797JG5564   HNK   IMLC   WILFORD KNITWEAR FTY. LTD.   HK   05/11/2005  
06/08/2005     83,600.76     USD
IC579127H
  0798JG5643   HNK   IMLC   KWIN HING KNITTING FTY. LTD.   HK   05/11/2005  
05/30/2005     103,128.55     USD

 



--------------------------------------------------------------------------------



 



     

         
 
  Wachovia Bank, N.A.   Page: 11
 
  Outstanding Summary Report   Date: 05/11/2005
(WACHOVIA LOGO) [y85661y8566101.gif]
  For Applicant: JONES APPAREL GROUP USA INC.    

Applicant Name: JONES APPAREL GROUP USA INC.

                                          L/C Bank                       Opening
  Expiry   L/C Equiv       Reference   L/C Cust Reference   Site   Trans  
Beneficiary   Ctry   Date   Date   Liability Balance      
IC579171H
  0799JG5608   HNK   IMLC   FIL-PACIFIC APPAREL CORPORATION   PH   05/11/2005  
06/27/2005     275,822.93     USD
IC579200H
  0800JG5620   HNK   IMLC   SHANGDONG CHERRY GROUP MAYTEX   C1   05/11/2005  
05/30/2005     58,306.08     USD
IC579205H
  0801JG5624   HNK   IMLC   FORMOSTAR GARMENT CO., LTD.   TW   05/11/2005  
05/30/2005     105,991.28     USD
IC579212H
  0802JG5628   HNK   IMLC   HIGH FASHION GARMENTS CO. LTD.   HK   05/11/2005  
06/27/2005     50,440.90     USD
IC579227H
  0803JG5614   HNK   IMLC   CHINAMINE TRADING LTD.   HK   05/11/2005  
06/08/2005     123,961.36     USD
IC579228H
  0804JG5607   HNK   IMLC   JOY PLUS TRADING (HK) LTD   HK   05/11/2005  
06/04/2005     57,099.06     USD
IC579229H
  0805JG5642   HNK   IMLC   TONGLU PUDE GARMENTS CO.   C2   05/11/2005  
06/04/2005     235,412.19     USD
IC579231H
  0806JG5609   HNK   IMLC   FORMOSTAR GARMENT CO., LTD.   TW   05/11/2005  
06/06/2005     55,759.03     USD
IC579232H
  0807JG5590   HNK   IMLC   JOY PLUS TRADING (HK) LTD   HK   05/11/2005  
06/07/2005     51,402.70     USD
IC579233H
  0808JG5605   HNK   IMLC   FORNTON KNITTING CO., LTD.   HK   05/11/2005  
06/08/2005     41,485.63     USD
IC579234H
  0809JTK0428A   HNK   IMLC   SAMKWANG APPAREL CORP   KR   05/11/2005  
06/06/2005     27,442.86     USD
IC579235H
  0810JTK0426A   HNK   IMLC   SAMKWANG APPAREL CORP   KR   05/11/2005  
06/10/2005     423,642.68     USD
IC579237H
  0811A1/R5   HNK   IMLC   BISHARA TEXTILE AND MANUFACTURING   EG   05/11/2005  
05/30/2005     34,904.16     USD
IC579238H
  0812A1/R2   HNK   IMLC   BISHARA TEXTILE AND MANUFACTURING   EG   05/11/2005  
05/30/2005     65,930.52     USD                         Appl Name Total:    
47,255,033.92      

Applicant Name: NORTON MCNAUGHTON OF SQUIRE,

                                          L/C Bank                       Opening
  Expiry   L/C Equiv       Reference   L/C Cust Reference   Site   Trans  
Beneficiary   Ctry   Date   Date   Liability Balance      
SM208080
  SM208080   USA   SBLC   GETTINGER ASSOCIATES, L.P.   US   05/06/2004  
03/31/2006     19,899.66     USD                         Appl Name Total:    
19,899.66      
 
                      Total:         77,254,702.90       BA/ACCPT Summary:      
                             
 
                      Total:                

*** END OF OUTSTANDING SUMMARY REPORT
OSTSMY.RDF

 



--------------------------------------------------------------------------------



 



     

         
 
  Wachovia Bank, N.A.   Page: 1
 
  Outstanding Summary Report   Date: 05/11/2005
(WACHOVIA LOGO) [y85661y8566101.gif]
  For Applicant: NINE WEST    

Applicant Name: NINE WEST GROUP

                                          L/C Bank                       Opening
  Expiry   L/C Equiv       Reference   L/C Cust Reference   Site   Trans  
Beneficiary   Ctry   Date   Date   Liability Balance      
IC009677U
  NW0157PDNWR46   USA   IMLC   ZENITH HANDBAGS   CA   03/24/2005   05/26/2005  
  72,039.00     USD
IC009884U
  NW0170CW895   USA   IMLC   CMA MARKETING   US   04/07/2005   06/05/2005    
28,502.42     USD
IC010139U
  NW0205CW902   USA   IMLC   STREET CARS   US   04/26/2005   06/24/2005    
106,048.50     USD
 
                                                                Appl Name Total:
    206,589.92      

Applicant Name: NINE WEST GROUP INC.

                                          L/C Bank                       Opening
  Expiry   L/C Equiv       Reference   L/C Cust Reference   Site   Trans  
Beneficiary   Ctry   Date   Date   Liability Balance    
IC573733H
  NW0117CW879   HNK   IMLC   GIESSE CALZATURE SRL   IT   03/03/2005   04/30/2005
    49,612.50     USD
IC573736H
  NW0118LM007   HNK   IMLC   SUREFIELD LIMITED   HK   03/03/2005   04/29/2005  
  20,906.40     USD
IC574213H
  NW0133SNLK28   HNK   IMLC   OVERLAND TRADING S/A   BR   03/14/2005  
05/03/2005     27,027.00     USD
IC576561H
  NW0144LM012   HNK   IMLC   SUREFIELD LIMITED   HK   03/21/2005   06/04/2005  
  175,657.20     USD
IC576566H
  NW0151DP76   HNK   IMLC   GOLDEN MATE INTERNATIONAL CORP.   TW   03/18/2005  
05/28/2005     26,998.20     USD
IC576787H
  NW0152DP81   HNK   IMLC   CALZATURIFICIO JOPER SRL   IT   03/24/2005  
05/31/2005     14,489.19     USD
IC576788H
  NW0153KG006   HNK   IMLC   SUREFIELD LIMITED   HK   03/24/2005   06/04/2005  
  61,490.40     USD
IC576790H
  NW0155DP75   HNK   IMLC   CORAL REEF ASIA PACIFIC   HK   03/24/2005  
05/28/2005     36,528.00     USD
IC576791H
  NW0156LM016   HNK   IMLC   SUREFIELD LIMITED   HK   03/24/2005   05/23/2005  
  9,672.00     USD
IC576792H
  NW0158SNLK29   HNK   IMLC   OVERLAND TRADING S/A   BR   03/24/2005  
05/20/2005     30,625.50     USD
IC576793H
  NW0159PROF014   HNK   IMLC   MARONDA INTERNATIONAL LTD.   TW   03/24/2005  
06/03/2005     44,322.00     USD
IC576794H
  NW0160DA177   HNK   IMLC   CALZATURIFICIO LENCIONI CARLO SRL   IT   03/24/2005
  06/04/2005     75,013.20     USD
IC576795H
  NW0161LM017   HNK   IMLC   SUREFIELD LIMITED   HK   03/24/2005   06/04/2005  
  165,985.20     USD
IC576971H
  NW0162DP82   HNK   IMLC   CALZATURIFICIO JOPER SRL   IT   03/30/2005  
05/26/2005     11,692.80     USD
IC577414H
  0169CW894   HNK   IMLC   GET EVER INTERNATIONAL LTD.   TW   04/07/2005  
06/04/2005     84,773.55     USD
IC577415H
  NW0171CW896   HNK   IMLC   POPUTOP ENTERPRISE CORP.   TW   04/07/2005  
06/05/2005     19,260.00     USD
IC577418H
  NW0173CW898   HNK   IMLC   GET EVER INTERNATIONAL LTD.   TW   04/07/2005  
06/06/2005     61,875.00     USD
IC577419H
  NW0174CW899   HNK   IMLC   FU CHEN INTERNATIONAL LTD.   HK   04/07/2005  
05/27/2005     18,507.00     USD
IC577420H
  NW0175CW900   HNK   IMLC   CALZATURIFICIO JOPER SRL   IT   04/07/2005  
06/05/2005     72,716.13     USD
IC577422H
  NW0177LM027   HNK   IMLC   SOUTH SERVICE TRADING S/A   BR   04/07/2005  
06/10/2005     86,197.35     USD
IC577423H
  NW0178KG007   HNK   IMLC   SUREFIELD LIMITED   HK   04/07/2005   05/30/2005  
  28,548.00     USD
IC577617H
  NW0179MTK5   HNK   IMLC   MARONDA INTERNATIONAL LTD.   TW   04/12/2005  
06/25/2005     51,224.40     USD

OSTSMY.RDF

 



--------------------------------------------------------------------------------



 



     

         
 
  Wachovia Bank, N.A.   Page: 2
 
  Outstanding Summary Report   Date: 05/11/2005
(WACHOVIA LOGO) [y85661y8566101.gif]
  For Applicant: NINE WEST    

Applicant Name: NINE WEST GROUP INC.

                                          L/CBank                       Opening
  Expiry   L/C Equiv       Reference   L/C Cust Reference   Site   Trans  
Beneficiary   Ctry   Date   Date   Liability Balance      
IC577618H
  NW0180MTK6   HNK   IMLC   MARONDA INTERNATIONAL LTD.   TW   04/12/2005  
06/30/2005     27,768.00     USD
IC577619H
  NW0181PDNWR48   HNK   IMLC   YEN SHENG FACTORY LTD.   HK   04/12/2005  
06/07/2005     6,532.50     USD
IC577620H
  NW0182PDNWR49   HNK   IMLC   YEN SHENG FACTORY LTD.   HK   04/12/2005  
06/07/2005     12,341.40     USD
IC577621H
  NW0183MULT8484   HNK   IMLC   CALZATURIFICIO SIMON’S SHOE SRL   IT  
04/12/2005   06/02/2005     56,418.60     USD
IC577977H
  NW0184PDNW050   HNK   IMLC   YEN SHENG FACTORY LTD.   HK   04/19/2005  
06/14/2005     54,721.50     USD
IC577978H
  NW0185PDNWR51   HNK   IMLC   YEN SHENG FACTORY LTD.   HK   04/19/2005  
06/14/2005     16,440.00     USD
IC577980H
  NW0186PDNW052   HNK   IMLC   YEN SHENG FACTORY LTD.   HK   04/19/2005  
06/21/2005     16,482.00     USD
IC577981H
  NW0187PDNWR53   HNK   IMLC   YEN SHENG FACTORY LTD.   HK   04/19/2005  
06/28/2005     56,103.00     USD
IC577982H
  NW0188CJD9   HNK   IMLC   CALZADOS CASTELLER, SL   ES   04/19/2005  
05/18/2005     15,366.56     USD
IC577983H
  NW0189CJD10   HNK   IMLC   CALZADOS CASTELLER, SL   ES   04/19/2005  
05/11/2005     9,604.10     USD
IC577984H
  NW0190CJD11   HNK   IMLC   CALZADOS CASTELLER, SL   ES   04/19/2005  
06/08/2005     48,020.51     USD
IC577985H
  NW0191CJD12   HNK   IMLC   CALZADOS CASTELLER, SL   ES   04/19/2005  
06/08/2005     32,269.78     USD
IC578271H
  NW0192DP87   HNK   IMLC   BEST MATCH GLOBAL LTD   VG   04/26/2005   06/05/2005
    20,606.40     USD
IC578272H
  NW0193DP88   HNK   IMLC   GOLDEN GLORY INTERNATIONAL GROUP   TW   04/25/2005  
06/05/2005     31,428.00     USD
IC578274H
  NW0195SNLK30   HNK   IMLC   SUREFIELD LIMITED   HK   04/25/2005   06/24/2005  
  130,854.00     USD
IC578275H
  NW0196LM033   HNK   IMLC   SUREFIELD LIMITED   HK   04/25/2005   07/01/2005  
  13,170.60     USD
IC578277H
  NW0197LM034   HNK   IMLC   SUREFIELD LIMITED   HK   04/25/2005   06/10/2005  
  11,923.20     USD
IC578278H
  NW0198LM035   HNK   IMLC   SUREFIELD LIMITED   HK   04/25/2005   06/24/2005  
  24,217.20     USD
IC578391H
  NW0199DP84   HNK   IMLC   DIVINA SRL   IT   04/26/2005   07/14/2005    
140,280.00     USD
IC578392H
  NW0200LM028   HNK   IMLC   SOUTH SERVICE TRADING S/A   BR   04/26/2005  
07/11/2005     11,938.20     USD
IC578393H
  NW0201SNLK31   HNK   IMLC   SUREFIELD LIMITED   HK   04/26/2005   07/01/2005  
  141,384.00     USD
IC578394H
  NW0202MTK7   HNK   IMLC   SUREFIELD LIMITED   HK   04/26/2005   06/24/2005    
69,468.00     USD
IC578395H
  NW0203MTK8   HNK   IMLC   SUREFIELD LIMITED   HK   04/26/2005   06/24/2005    
71,962.80     USD
IC578396H
  NW0204CW901   HNK   IMLC   OVERLAND TRADING S/A   BR   04/26/2005   06/30/2005
    40,312.50     USD
IC578397H
  NW0206CW903   HNK   IMLC   TRITONE SHOE CORP. C/O TRITONE SHOE   TW  
04/26/2005   06/21/2005     16,875.00     USD
IC578398H
  NW0207CW904   HNK   IMLC   GET EVER INTERNATIONAL LTD.   TW   04/26/2005  
06/15/2005     36,713.25     USD
IC578399H
  NW0208CW905   HNK   IMLC   FU CHIN INTERNATINAL LTD.   HK   04/26/2005  
06/15/2005     11,206.50     USD
IC578400H
  NW0209CW906   HNK   IMLC   SINOWEST TRADING, LTD.   HK   04/26/2005  
05/28/2005     58,270.50     USD
IC578645H
  NW0210KG011   HNK   IMLC   SUREFIELD LIMITED   HK   04/29/2005   06/16/2005  
  232,546.50     USD
IC578646H
  NW0211KG012   HNK   IMLC   SUREFIELD LIMITED   HK   04/29/2005   06/10/2005  
  58,184.00     USD

OSTSMY.RDF

 



--------------------------------------------------------------------------------



 



         
 
  Wachovia Bank, N.A.   Page: 3
 
  Outstanding Summary Report   Date: 05/11/2005
(WACHOVIA LOGO) [y85661y8566101.gif]
  For Applicant: JONES APPAREL GROUP USA INC.    

Applicant Name: NINE WEST GROUP INC.

                                          L/C Bank                       Opening
  Expiry   L/C Equiv       Reference   L/C Cust Reference   Site   Trans  
Beneficiary   Ctry   Date   Date   Liability Balance      
IC578648H
  NW0213KG013   HNK   IMLC   SUREFIELD LMITED   HK   04/29/2005   06/24/2005    
104,580.00     USD
IC578651H
  NW0215DP92   HNK   IMLC   LENCI CALZATURE SPA   IT   04/29/2005   07/08/2005  
  21,262.50     USD
IC579103H
  NW0219MTK9   HNK   IMLC   OVERLAND TRADING S/A   BR   05/10/2005   06/15/2005
    15,311.40     USD
IC579104H
  NW0220MTK10   HNK   IMLC   OVERLAND TRADING S/A   BR   05/10/2005   06/15/2005
    16,644.00     USD
IC579106H
  NW0221MTK11   HNK   IMLC   OVERLAND TRADING S/A   BR   05/10/2005   06/21/2005
    22,822.80     USD
IC579107H
  NW0222MTK12   HNK   IMLC   OVERLAND TRADING S/A   BR   05/10/2005   06/27/2005
    37,620.00     USD
IC579110H
  NW0223PDNWR54   HNK   IMLC   YEN SHENG FACTORY LTD.   HK   05/10/2005  
06/28/2005     19,125.00     USD
IC579112H
  NW0224PDNWR55   HNK   IMLC   YEN SHENG FACTORY LTD.   HK   05/10/2005  
07/05/2005     79,236.00     USD
IC579114H
  NW0225PDBANDO56   HNK   IMLC   YEN SHENG FACTORY LTD.   HK   05/10/2005  
07/12/2005     3,180.00     USD
IC579115H
  NW0226PDNWR57   HNK   IMLC   YEN SHENG FACTORY LTD.   HK   05/10/2005  
07/12/2005     20,025.00     USD
IC579116H
  NW0227PDBANDO58   HNK   IMLC   YEN SHENG FACTORY LTD.   HK   05/10/2005  
07/14/2005     2,764.80     USD
IC579117H
  NW0228PDNWO59   HNK   IMLC   YEN SHENG FACTORY LTD.   HK   05/10/2005  
07/19/2005     33,448.80     USD
IC579118H
  NW0229PDNWR60   HNK   IMLC   YEN SHENG FACTORY LTD.   HK   05/10/2005  
07/19/2005     49,413.00     USD
IC579120H
  NW0230DP90   HNK   IMLC   GET EVER INTERNATIONAL LTD.   TW   05/10/2005  
07/31/2005     30,637.50     USD
 
                                                                Appl Name Total:
    3,102,600.42      
 
                                                                  Total:      
3,309,190.34  
 
                                        BA/ACCPT Summary:                      
             
 
                                                                  Total:        
 

*** END OF OUTSTANDING SUMMARY REPORT
OSTSMY.RDF

 



--------------------------------------------------------------------------------



 



         
 
  Wachovia Bank, N.A.   Page: 1
 
  Outstanding Summary Report    
(WACHOVIA LOGO) [y85661y8566101.gif]
  For Applicant: BARNEY’S INC   Date: 05/11/2005

Applicant Name: BARNEY’S INC

                                          L/C Bank                       Opening
  Expiry   L/C Equiv       Reference   L/C Cust Reference   Site   Trans  
Beneficiary   Ctry   Date   Date   Liability Balance      
IC569885H
  SOZZISS05-1   HNK   IMLC   SOZZI CALZE S.P.A.   IT   01/04/2005   05/21/2005  
  988.63     USD
IC569987H
  ISAIASS05-2   HNK   IMLC   ISAIA AND ISAIA S.P.A.   IT   01/05/2005  
05/16/2005     4,344.03     USD
IC570065H
  CAMCAMSS05-2   HNK   IMLC   CAMICERIA C.A.M. S.R.L.   IT   01/11/2005  
06/20/2005     237.50     USD
IC570349H
  GRIFFITTSS05-1   HNK   IMLC   GRIFFITT SPA   IT   01/12/2005   05/21/2005    
509.53     USD
IC570690H
  ISAIASS05-3   HNK   IMLC   ISAIA AND ISAIA S.P.A.   IT   01/17/2005  
06/06/2005     4,078.98     USD
IC570902H
  MARNISS05-3   HNK   IMLC   MARNI INTERNATIONAL S.A.   CH   01/21/2005  
05/21/2005     530.88     USD
IC570927H
  COSESS05-1   HNK   IMLC   COSE DI LANA SPA   IT   01/21/2005   05/21/2005    
902.40     USD
IC572160H
  FABRYSDDPLSS05-1   HNK   IMLC   FABRY’S S.R.L.   IT   01/26/2005   06/21/2005
    60,066.90     USD
IC572457H
  ALTEAAIRSS05-4   HNK   IMLC   ALTEA S.R.L.   IT   02/03/2005   06/06/2005    
19,215.13     USD
IC572580H
  BORGODDPLSS05-4   HNK   IMLC   BORGO 21 S.A.   CH   02/04/2005   05/06/2005  
  741.00     USD
IC572951H
  GRAFFITISS05-1   HNK   IMLC   GRAFFITI S.R.L.   IT   02/14/2005   05/16/2005  
  8,979.59     USD
IC573584H
  JLANVINSS05-2   HNK   IMLC   JEANNE LANVIN SA   FR   02/28/2005   06/05/2005  
  172,035.25     USD
IC573786H
  MANOLDDPLSS05-2   HNK   IMLC   MANOLO BLAHNIK   US   03/04/2005   05/21/2005  
  103,284.00     USD
IC574253H
  CHRLOUSS05-3   HNK   IMLC   CHRISTIAN LOUBOUTIN   FR   03/14/2005   05/21/2005
    50,254.31     USD
IC574257H
  CHRLOSPAINSS05-4   HNK   IMLC   CHRISTIAN LOUBOUTIN   FR   03/14/2005  
05/21/2005     236,884.29     USD
IC577192H
  ALTEAOCNSS05-6   HNK   IMLC   ALTEA S.R.L.   IT   04/04/2005   07/06/2005    
114,080.76     USD
IC577194H
  KITONDDPLSS05-1   HNK   IMLC   KITON CORPORATION   US   04/04/2005  
07/25/2005     31,866.44     USD
IC577197H
  ALTEAAIRSS05-7   HNK   IMLC   ALTEA S.R.L.   IT   04/04/2005   08/08/2005    
90,972.02     USD
IC577587H
  MANOLDDPLSS05-3   HNK   IMLC   MANOLO BLAHNIK   US   04/11/2005   07/06/2005  
  571,905.00     USD
IC577723H
  ACTDPNYAPTSS05-1   HNK   IMLC   AC AND T S.R.L.   IT   04/13/2005   05/20/2005
    58,175.92     USD
IC578650H
  CHRLOUSS05-4   HNK   IMLC   CHRISTIAN LOUBOUTIN   FR   04/29/2005   07/06/2005
    177,522.83     USD
IC578721H
  MANOLDDPSS05-4   HNK   IMLC   MANOLO BLAHNIK   US   05/03/2005   08/05/2005  
  680,661.00     USD
IC578878H
  MARNISS05-6   HNK   IMLC   MARNI INTERNATIONAL S.A.   CH   05/04/2005  
06/21/2005     93,036.48     USD
IC579045H
  INTAISS05-2   HNK   IMLC   INTAI S.P.A.   IT   05/09/2005   06/21/2005    
38,162.00     USD
 
                                                                Appl Name Total:
    2,519,434.87      

OSTSMY.RDF

 



--------------------------------------------------------------------------------



 



         
 
  Wachovia Bank, N.A.   Page:               2
 
  Outstanding Summary Report   Date: 05/11/2005
(WACHOVIA LOGO) [y85661y8566101.gif]
  For Applicant: BARNEY’S INC    

Applicant Name: BARNEYS, INC

                                          L/C Bank                       Opening
  Expiry   L/C Equiv       Reference   L/C Cust Reference   Site   Trans  
Beneficiary   Ctry   Date   Date   Liability Balance      
SM211395
  SM211395   USA   SBLC   GENERAL ELECTRIC CAPITAL CORP.   US   12/17/2004  
12/15/2005     26,703,356.77     USD
 
                                                                Appl Name Total:
    26,703,356.77      
 
                                                                Total:    
29,222,791.64         BA/ACCPT Summary:   Applicant Name: BARNEY’S INC Bank  
L/C Cust                   Opening   Maturity           Reference   Reference  
Site   Trans   Beneficiary   Ctry   Date   Date     Balance  
IC569885H
  SOZZISS05-1   HNK   ACCP’   SOZZI CALZE S.P.A.   IT   01/04/2005   05/20/2005
    9,828.59     USD
IC569987H
  ISAIASS05-2   HNK   ACCP’   ISAIA AND ISAIA S.P.A.   IT   01/05/2005  
05/18/2005     8,539.26     USD
IC570065H
  CAMCAMSS05-2   HNK   ACCP’   CAMICERIA C.A.M. S.R.L.   IT   01/11/2005  
05/17/2005     18,505.28     USD
IC570690H
  ISAIASS05-3   HNK   ACCP’   ISAIA AND ISAIA S.P.A.   IT   01/17/2005  
06/03/2005     2,799.30     USD
IC572457H
  ALTEAAIRSS05-4   HNK   ACCP’   ALTEA S.R.L.   IT   02/03/2005   05/17/2005    
14,574.48     USD
IC572951H
  GRAFFITISS05-l   HNK   ACCP’   GRAFFITI S.R.L.   IT   02/14/2005   05/25/2005
    62,829.78     USD
IC573786H
  MANOLDDPLSS05-2   HNK   ACCP’   MANOLO BLAHNIK   US   03/04/2005   06/13/2005
    166,079.25     USD
IC574253H
  CHRLOUSS05-3   HNK   ACCP’   CHRISTIAN LOUBOUTIN   FR   03/14/2005  
05/31/2005     20,977.72     USD
 
                                                                Appl Name Total:
    304,133.66      
 
                                                                    Total:  
304,133.66  

*** END OF OUTSTANDING SUMMARY REPORT
OSTSMY.RDF

 



--------------------------------------------------------------------------------



 



         
 
  Wachovia Bank, N.A.   Page:               1
 
  Outstanding Summary Report   Date: 05/11/2005
(WACHOVIA LOGO) [y85661y8566101.gif]
  For Applicant: BARNEYS GE    

Applicant Name: BARNEY’S INC

                                          L/C Bank                       Opening
  Expiry   L/C Equiv       Reference   L/C Cust Reference   Site   Trans  
Beneficiary   Ctry   Date   Date   Liability Balance      
IC302234G
  KITONDDPSS05-1   GET   IMLC   KITON CORPORATION   US   09/28/2004   04/30/2005
    8,493.32     USD
IC302651G
  ALTEAAIRSS05-1   GET   IMLC   ALTEA S.R.L.   IT   11/19/2004   05/06/2005    
8,325.64     USD
IC302713G
  CASTINGSS05-1   GET   IMLC   CASTING S.A.S. DI SERVI U. AND C.   IT  
12/01/2004   05/21/2005     1,677.04     USD
IC302722G
  DALESSANDSS05-1   GET   IMLC   DALESSANDRO SRL   IT   12/02/2004   06/06/2005
    16,156.07     USD
IC302724G
  ESSEDIVASS05-1   GET   IMLC   ESSE S.R.L.   IT   12/02/2004   06/06/2005    
18,758.70     USD
IC302736G
  DALESSANDSS05-2   GET   IMLC   DALESSANDRO SRL   IT   12/03/2004   06/20/2005
    126,948.39     USD
IC302784G
  FBPSPASS05-1   GET   IMLC   FBP S.P.A.   IT   12/10/2004   06/21/2005    
20,681.95     USD
IC302786G
  PIAZZADDPLSS05-1   GET   IMLC   PIAZZA SEMPIONE S.R.L.   IT   12/10/2004  
05/06/2005     508.25     USD
IC302814G
  OPIFICIUMSS05-1   GET   IMLC   OPIFICIUM SRL   IT   12/15/2004   06/21/2005  
  4,074.92     USD
IC302837G
  BVBA32WMSSS05-2   GET   IMLC   B.V.B.A 32-ANN DEMEULEMEESTER   BE   12/17/2004
  05/06/2005     20,184.07     USD
 
                                                                Appl Name Total:
    225,808.35      

Applicant Name: BARNEYS INC

                                          L/C Bank                       Opening
  Expiry   L/C Equiv       Reference   L/C Cust Reference   Site   Trans  
Beneficiary   Ctry   Date   Date   Liability Balance      
SE442870
  SE442870   USA   SBLC   REED ELSEVIER, INC.   US   10/25/2002   06/30/2005    
155,000.00     USD
SE443097
  SE443097   USA   SBLC   575 FIFTH AVENUE ASSOCIATES   US   02/04/2003  
02/04/2006     245,000.00     USD
SE443282
  SE443282   USA   SBLC   TOMMY HILFIGER RETAIL, LLC   US   04/15/2003  
04/15/2006     220,000.00     USD
SE443998
  SE443998   USA   SBLC   235, RENAISSANCE BROADWAY, NV   US   01/22/2004  
01/16/2006     302,950.00     USD
SM201747
  IPSM20174700   USA   SBLC   FLAGSHIP PARTNERS, LLC   US   01/23/2003  
01/22/2006     571,428.00     USD
SM201748
  IPSM20174800   USA   SBLC   JIM LYNDHURST, LLC   US   01/23/2003   11/30/2005
    93,333.34     USD
SM201749
  IPSM20174900   USA   SBLC   FLAGSHIP PARTNERS, LLC   US   01/23/2003  
01/22/2006     1,713,429.00     USD
SM201755
  IPSM20175500   USA   SBLC   FLAGSHIP PARTNERS, LLC   US   01/23/2003  
01/22/2006     6,282,286.00     USD
SM422265
  IPSM42226500   USA   SBLC   WASHINGTON INTERNATIONAL INSURANC   US  
08/15/2002   02/07/2006     700,000.00     USD
 
                                                                Appl Name Total:
    10,283,426.34      
 
                                                                Total:    
10,509,234.69      

BA/ACCPT Summary:
OSTSMY.RDF

 



--------------------------------------------------------------------------------



 



                 
 
  Wachovia Bank, N.A.   Page: 2
 
  Outstanding Summary Report   Date: 05/11/2005
(WACHOVIA LOGO) [y85661y8566101.gif]
  For Applicant: BARNEYS GE    

BA/ACCPT Summary:
Applicant Name: BARNEY’S INC

                                          Bank   L/C Cust                  
Opening   Maturity           Reference   Reference   Site   Trans   Beneficiary
  Ctry   Date   Date   Balance  
IC302651G
  ALTEAAIRSS05-1   GET   ACCP’   ALTEA S.R.L.   IT   11/19/2004   05/16/2005    
6,218.23     USD
IC302713G
  CASTINGSS05-1   GET   ACCP’   CASTING S.A.S. DI SERVI U. AND C.   IT  
12/01/2004   05/25/2005     5,516.20     USD
IC302722G
  DALESSANDSS05-1   GET   ACCP'   DALESSANDRO SRL   IT   12/02/2004   06/08/2005
    9,930.01     USD
IC302736G
  DALESSANDSS05-2   GET   ACCP'   DALESSANDRO SRL   IT   12/03/2004   05/18/2005
    12,069.83     USD
IC302784G
  FBPSPASS05-1   GET   ACCP'   FBP S.P.A.   IT   12/10/2004   05/20/2005    
11,423.07     USD
 
                                                                Appl Name Total:
    45,157.34      
 
                                                                  Total:      
45,157.34      

*** END OF OUTSTANDING SUMMARY REPORT

 



--------------------------------------------------------------------------------



 



Trade into Exchange   Page 1 of 1

L/C Import

      Outstanding Summary   Selected Accounts B000010626

Thu May 12 08:58:05 EDT 2005
Download
Results: (1 - 10) of 10
Go To Page: 1 | Totals
Date range selected : as of 05/12/2005

                                                      Global Customer          
                          ID   DDA Account   Applicant Name   Location  
Liability Type   Item (s)   Base Outstanding   Base CCY   Outstanding  
Outstanding CCY
B000005723
    000000020918917     JONES APPAREL GROUP CANADA, INC.   JPMorgan Chase Bank,
N.A.- New York   Irrevoc L/C Import Sight     56       1,857,730.71     USD    
1,857,730.71     USD
 
                  (Liability Total)     56       1,857,730.71     USD    
1,857,730.71     USD
 
                  (Grand Total)     56       1,857,730.71     USD    
1,857,730.71     USD
B000010626
    000000444407878     JONES APPAREL GROUP CANADA INC.   JPMorgan Chase Bank,
N.A.- New York   Global LC S/S Memo     2       300,377.00     USD    
300,377.00     USD
 
                  (Non-Liablility Total)     2       300,377.00     USD    
300,377.00     USD
 
                  Acceptance     8       1,142,442.18     USD     1,142,442.18  
  USD
 
                  Irrevoc L/C Import Sight     124       18,031,398.82     USD  
  18,031,398.82     USD
 
                  Irrevoc L/C Import Time     1       6,304.20     USD    
6,304.20     USD
 
                  (Liability Total)     133       19,180,145.20     USD    
19,180,145.20     USD
 
                  (Grand Total)     135       19,480,522.20     USD    
19,480,522.20     USD

Copyright © 2005, JPMorgan Chase & Co. All rights reserved.

 



--------------------------------------------------------------------------------



 



Trade into Exchange   Page 1 of 1

L/C Import

      Outstanding Summary   Selected Accounts B0000057

Thu May 12 09:00:18 EDT 2005
Download
Results: (1 - 8) of 8
Go To Page: 1 | Totals
Date range selected : as of 05/12/2005

                                                      Global Customer          
                          ID   DDA Account   Applicant Name   Location  
Liability Type   Item (s)   Base Outstanding   Base CCY   Outstanding  
Outstanding CCY
B000005738
    000000444382461     JONES
APPAREL OF
TEXAS, LTD   JPMorgan Chase Bank, N.A.- New York   Airway Release L/C     5    
  78,915.57     USD     78,915.57     USD
 
                  Global LC S/S Memo     2       112,827.97     USD    
112,827.97     USD
 
                  (Non-Liablility Total)     7       191,743.54     USD    
191,743.54     USD
 
                  Irrevoc L/C Import Sight     144       83,344,602.59     USD  
  83,344,602.59     USD
 
                  Irrevoc L/C Standby Sight     2       467,500.00     USD    
467,500.00     USD
 
                  Steamship L/C     3       56,192.83     USD     56,192.83    
USD
 
                  (Liability Total)     149       83,868,295.42     USD    
83,868,295.42     USD
 
                  (Grand Total)     156       84,060,038.96     USD    
84,060,038.96     USD

Copyright © 2005, JPMorgan Chase & Co. All rights reserved.

 



--------------------------------------------------------------------------------



 



     

          (BANK OF AMERICA) [y85661y8566102.gif]   Outstanding Report — Import
LC   Report as of 11-May-05
Page 1 of 10

                  Customer   Total Items     Total Amount (USD Eqv)  
NORTON MCNAUGHTON OF SQUIRE INC
    406       86,721,613.12  
 
           
 
    406       86,721,613.12  

NORTON MCNAUGHTON OF SQUIRE INC
Total Items: 406
Total Outstanding Amount (USD Equivalent): 86,721,613.12

                                                                  Outstanding  
                          Lc Ref No   CAR Ref   Customer Ref   Curr   Balance  
  USD Eqv     Issue Date   Expiry Date   Tenor   Beneficiary   Ben Country
IM414718/04
  TD605500045203-4   DOJI0681ME718   USD     19,566.84       19,566.84    
15-Jul-04   15-Oct-04   0   MSN APPAREL   PAKISTAN
IM423101/04
  TD605500050672-4   DOJI11542319JJ   USD     173,713.64       173,713.64    
19-Oct-04   04-May-05   0   FORTUNELY INTERNATIONAL LTD.   HONG KONG
IM424477/04
  TD605500050795-4   DOJI12792345LN   USD     241,014.75       241,014.75    
29-Oct-04   30-May-05   0   SAYTAZ INTERNATIONAL   BANGLADESH
IM424963/04
  TD605500050827-4   DOJI1311GV   USD     42,872.92       42,872.92    
04-Nov-04   13-Jan-05   0   GULF BARAKA APPAREL W.L.L.   BAHRAIN
IM425581/04
  TD605500050840-4   DOJI1324ME822   USD     12,421.35       12,421.35    
11-Nov-04   22-Mar-05   0   ULUDAG TEKSTIL KONFEKSIYON GIYIM   TURKEY
IM426754/04
  TD605500050905-4   DOJI1389GV   USD     56,583.01       56,583.01    
23-Nov-04   22-Mar-05   0   DEFIANCE TRADING LLC.   UNITED ARAB EMIRATES
IM426759/04
  TD605500050910-4   DOJI13942379JJ   USD     24,220.28       24,220.28    
23-Nov-04   17-May-05   0   MING TAI KNITTING GARMENT FTY LTD.   HONG KONG
IM427340/04
  TD605500050929-4   DOJI14122383LN   USD     220,903.34       220,903.34    
30-Nov-04   04-Jun-05   0   FULCRUM EXIM PVT LTD.   INDIA
IM428220/04
  TD605500050990-4   DOJI1472NC   USD     135,469.67       135,469.67    
09-Dec-04   07-May- 05   0   PEARL BUYING SERVICES (PVT) LTD.   BANGLADESH
IM428875/04
  TD605500055023-4   DOJI15072403JJ   USD     25,755.20       25,755.20    
17-Dec-04   09-May-05   0   FORTUNELY INTERNATIONAL LTD.   HONG KONG
IM428884/04
  TD605500055032-4   DOJI1516BA   USD     202,065.56       202,065.56    
17-Dec-04   07-May-05   0   PEARL BUYING SERVICES (PVT) LTD.   BANGLADESH
IM428894/04
  TD605500055038-4   DOJI1522JW   USD     707,640.96       707,640.96    
17-Dec-04   07-May-05   0   PEARL BUYING SERVICES (PVT) LTD.   BANGLADESH
IM428911/04
  TD605500055054-4   DOJI1538ME837   USD     86,432.00       86,432.00    
17-Dec-04   20-Mar-05   0   TRAKYA TEKSTIL VE GIYIM   TURKEY
IM429392/04
  TD605500055074-4   DOJI1560NC   USD     217,427.64       217,427.64    
23-Dec-04   07-May-05   0   PEARL BUYING SERVICES (PVT) LTD.   BANGLADESH
IM429394/04
  TD605500055076-4   DOJI15622433JJ   USD     6,041.40       6,041.40    
23-Dec-04   15-May-05   0   EROS CAMASIRLARI A.S.   TURKEY
IM429395/04
  TD605500055077-4   DOJI15632419JJ   USD     24,719.72       24,719.72    
23-Dec-04   10-May-05   0   SAN WAI GARMENT FACTORY   MACAO
IM429399/04
  TD605500055081-4   DOJI15672404JJ   USD     505,866.34       505,866.34    
23-Dec 04   15-May-05   0   FORTUNELY INTERNATIONAL LTD.   HONG KONG
IM429400/04
  TD605500055082-4   DOJI15682409JJ   USD     282,044.22       282,044.22    
23-Doc 04   09-May-05   0   FORTUNELY INTERNATIONAL LTD.   HONG KONG
IM429401/04
  TD605500055083-4   DOJI15692420JJ   USD     263,527.62       263,527.62    
23-Dec-04   24-May-05   0   GOLDTREND ENTERPRISES LTD.   HONG KONC
IM429406/04
  TD605500055088-4   DOJI1574ME845   USD     41,037.36       41,037.36    
23-Dec-04   21-Mar-05   0   UNITEX FASHIONS (INDIA) PVT. LTD.   INDIA
IM429408/04
  TD605500055090-4   DOJI1576ME847   USD     107,446.20       107,446.20    
23-Dec-04   21-Mar-05   0   HAIYAN WELCOME TEXTILE INDUSTRY   CHINA
IM429931/04
  TD605500055137-4   DOJI16242437JJ   USD     26,368.00       26,368.00    
30-Dec-04   25-Mar-05   0   CHOI’S FAR EAST COMPANY   HONG KONG
IM429938/04
  TD605500055142-4   DOJI1629NM   USD     39,447.60       39,447.60    
30-Dec-04   12-Mar-05   0   ALLIANCE MERCHANDISING P. LTD.   INDIA
IM430282/05
  TD605500055149-5   DOJI0004BA   USD     48,280.00       48,280.00    
05-Jan-05   12-Apr-05   0   ALLIANCE MERCHANDISING P. LTD.   INDIA
IM430550/05
  TD605500055171-5   DOJI0027BA   USD     9,864.29       9,864.29     07-Jan-05
  23-May-05   0   TOGETHER TRADING CO., LTD.   KOREA REPUBLIC
IM432768/05
  TD605500055239-5   DOJI00962441JJ   USD     2,281,665.56       2,281,665.56  
  04-Feb-05   09-Aug-05   0   WELSON TRADING LIMITED   TAIWAN
IM432770/05
  TD605500055241-5   DOJ10098LL   USD     1,034.88       1,034.88     04-Feb-05
  08-May-05   0   HONG KONG SHUERTAI CO LTD.   HONG KONG
IM432771/05
  TD605500055242-5   DOJI0099NC   USD     405.85       405.85     04-Feb-05  
10-May-05   0   HONG KONG SHUERTAI CO LTD.   HONG KONG

 



--------------------------------------------------------------------------------



 



     

          (BANK OF AMERICA) [y85661y8566102.gif]   Outstanding Report — Import
LC   Report as of 11-May-05
Page 2 of 10

                                                                  Outstanding  
                          Lc Ref No   CAR Ref   Customer Ref   Curr   Balance  
  USD Eqv     Issue Date   Expiry Date   Tenor   Beneficiary   Ben Country
IM432772/05
  TD605500055243-5   DOJI0100NC   USD     1,736.21       1,736.21     04-Feb-05
  08-May-05   0   HONG KONG SHUERTAI CO. LTD.   HONG KONG
IM432774/05
  TD605500055245-5   DOJI0102JW   USD     787.36       787.36     04-Feb-05  
10-May-05   0   HONG KONG SHUERTAI CO. LTD.   HONG KONG
IM432775/05
  TD605500055247-5   DOJI00103EP   USD     457.44       457.44     04-Feb-05  
10-May-05   0   HONG KONG SHUERTAI CO. LTD.   HONG KONG
IM432837/05
  TD605500055254-5   DOJI0109RR   USD     168,985.44       168,985.44    
04-Feb-05   17-May-05   0   NINGBO FANHUA WOLLEN SWEATER C   CHINA
IM432840/05
  TD605500055257-5   DOJI0112LL   USD     79,657.20       79,657.20    
04-Feb-05   29-Apr-05   0   INJAE TRADING COMPANY   HONG KONG
IM432842/05
  TD605500055259-5   DOJI0114LL   USD     1,820.84       1,820.84     04-Feb-05
  01-May-05   0   KOREA APPAREL CO., LTD.   KOREA REPUBLIC
IM432844/05
  TD605500055261-5   DOJI0116LL   USD     85,726.51       85,726.51    
04-Feb-05   01-May-05   0   SEOHEUNG TRADING CO., LTD.   KOREA REPUBLIC
IM432836/05
  TD605500055253-5   DOJI0108AL   USD     61,381.15       61,381.15    
05-Feb-05   15-May-05   0   CITY HILL LIMITED   HONG KONG
IM433368/05
  TD605500055273-5   DOJI01262510JJ   USD     2,160,469.07       2,160,469.07  
  11-Feb-05   29-Jul-05   0   GOLDTREND ENTERPRISES LTD.    
IM433369/05
  TD605500055274-5   DOJI01272516JJ   USD     1,963,515.40       1,963,515.40  
  11-Feb-05   11-Jul-05   0   FORTUNELY INTERNATIONAL LTD.   HONG KONG
IM433375/05
  TD605500055280-5   DOJI0133ME859   USD     131,261.99       131,261.99    
11-Feb-05   12-May-05   0   UNITEX FASHIONS (INDIA) PVT.LTD.   INDIA
IM433376/05
  TD605500055281-5   DOJI0134ME860   USD     275,294.01       275,294.01    
11-Feb-05   17-May-05   0   M S MAHAVIR INTERNATIONAL PVT. LTD.   INDIA
IM433377/05
  TD605500055282-5   DOJI0135ME861   USD     86,438.17       86,438.17    
11-Feb-05   21-May-05   0   INDUSTRIAL MANUFACTURING CORP.   INDIA
IM433379/05
  TD605500055284-5   DOJI0137ME863   USD     35,665.31       35,665.31    
11-Feb-05   04-Apr-05   0   FOREMOST INDIA   INDIA
IM433381/05
  TD605500055286-5   DOJI0140ME866   USD     126,060.00       126,060.00    
11-Feb-05   21-Jul-05   0   BJ APPAREL GLOBAL PTE LTD.   SINGAPORE
IM433385/05
  TD605500055290-5   DOJI0144ME870   USD     123,692.25       123,692.25    
11-Feb-05   05-May-05   0   TRAKYA TEKSTIL VE GIYIM   TURKEY
IM433386/05
  TD605500055291-5   DOJI0145ME871   USD     87,517.50       87,517.50    
11-Feb-05   11-May-05   0   ULUDAG TEKSTIL KONFEKSIYON GIYIM   TURKEY
IM433370/05
  TD605500055275-5   DOJI01282517JJ   USD     694,049.21       694,049.21    
14-Feb-05   04-Jun-05   0   FORTUNELY INTERNATIONAL LTD.   HONG KONG
IM433372/05
  TD605500055277-5   DOJI01302519JJ   USD     262,313.23       262,313.23    
14-Feb-05   03-Aug-05   0   MING TAI KNITTING GARMENT FTY LTD.   HONG KONG
IM433371/05
  TD605500055276-5   DOJI01292518JJ   USD     52,970.00       52,970.00    
15-Feb-05   02-May-05   0   FORTUNELY INTERNATIONAL LTD.   HONG KONG
IM433848/05
  TD605500055251-5   DOJI0184NM   USD     701,912.70       701,912.70    
18-Feb-05   30-May-05   0   PEARL BUYING SERVICES (PVT) LTD.   BANGLADESH
IM433835/05
  TD605500055315-5   DOJI0171JS   USD     99,406.10       99,406.10    
18-Feb-05   25-Apr-05   0   DO1 MARKETING SERVICE   KOREA REPUBLIC
IM433837/05
  TD605500055317-5   DOJI0173JS   USD     1,754.10       1,754.10     18-Feb-05
  12-May-05   0   TOGETHER TRADING CO., LTD.   KOREA REPUBLIC
IM433839/05
  TD605500055319-5   DOJI0175AL   USD     12,321.05       12,321.05    
18-Feb-05   21-Mar-05   0   DO1 MARKETING SERVICE   KOREA REPUBLIC
IM433842/05
  TD605500055322-5   DOJI0178RR   USD     55,651.00       55,651.00    
18-Feb-05   25-Apr-05   0   DO1 MARKETING SERVICE   KOREA REPUBLIC
IM433843/05
  TD605500055323-5   DOJI0179LL   USD     30,028.80       30,028.80    
18-Feb-05   25-Apr-05   0   DO1 MARKETING SERVICE   KOREA REPUBLIC
IM433849/05
  TD605500055325-5   DOJ10185BA   USD     246,647.08       246,647.08    
18-Feb-05   06-Jun-05   0   PEARL BUYING SERVICES (PVT) LTD.   BANGLADESH
IM433850/05
  TD605500055326-5   DOJI10186BA   USD     1,140,507.33       1,140,507.33    
18-Feb-05   06-Jun-05   0   PEARL BUYING SERVICES (PVT)LTD.   BANGLADESH
IM433851/05
  TD605500055327-5   DOJI0187AL   USD     171,456.25       171,456.25    
18-FEb-05   06-Jun-05   0   PEARL BUYING SERVICES (PVT) LTD.   BANGLADESH
IM433852/05
  TD605500055328-5   DOJI0188NC   USD     720,605.41       720,605.41    
18-Feb-05   30-Jun-05   0   PEARL BUYING SERVICES (PVT) LTD.   BANGLADESH
IM434372/05
  TD605500055339-5   DOJI0199AL   USD     89,785.10       89,785.10     25-Feb
05   01-May-05   0   ALPHA START LTD.   HONG KONG
IM434387/05
  TD605500055356-5   DOJI0216LL   USD     157,038.22       157,038.22    
25-Feb-05   20-May-05   0   SEJEE COMPANY LTD.   HONG KONG
IM434388/05
  TD605500055357-5   DOJI0217NC   USD     77,223.90       77,223.90    
25-Feb-05   25-Apr-05   0   SEJEE COMPANY LTD.   HONG KONG
IM434389/05
  TD605500055358-5   DOJI0218JW   USD     88,145.11       88,145.11    
25-Feb-05   25-Apr-05   0   SEJEE COMPANY LTD.   HONG KONG
IM434390/05
  TD605500055361-5   DOJI0220NC   USD     257,913.02       257,913.02    
25-Feb-05   25-May-05   0   SEJEE COMPANY LTD.   HONG KONG
IM434363/05
  TD605500055330-5   DOJI01902537JJ   USD     154,425.60       154,425.60    
28-Feb-05   12-Jul-05   0   SAN WAI GARMENT FACTORY   MACAO
IM434965/05
  TD605500055365-5   DOJI0224AL   USD     104,413.91       104,413.91    
04-Mar-05   25-May-05   0   SEJEE COMPANY LTD.   HONG KONG
IM434966/05
  TD605500055366-5   DOJI0225AL   USD     218,270.39       218,270.39    
04-Mar-05   30-Jun-05   0   PEARL BUYING SERVICES (PVT) LTD.   BANGLADESH
IM434967/05
  TD605500055367-5   DOJI0226BA   USD     328,645.64       328,645.64    
04-Mar-05   06-Jun-05   0   PEARL BUYING SERVICES (PVT) LTD.   BANGLADESH
IM434968/05
  TD605500055368-5   DOJI0227NC   USD     663,842.29       663,842.29    
04-Mar-05   30 Jun-05   0   PEARL BUYING SERVICES (PVT) LTD.   BANGLADESH
IM434969/05
  TD605500055369-5   DOJI0228EP   USD     3,648.93       3,648.93     04-Mar-05
  25 May-05   0   SEJEE COMPANY LTD.   HONG KONG
IM434992/05
  TD605500055398-5   DOJI0256NM   USD     47,098.20       47,098.20    
04-Mar-05   28-Mar-05   0   DO1 MARKETING SERVICE   KOREA REPUBLIC
IM434993/05
  TD605500055399-5   DOJI02572540JJ   USD     1,361,270.49       1,361,270.49  
  04-Mar-05   30-Jun-05   0   WAILAM MAO IEK HONG   MACAO
IM434995/05
  TD605500055401-5   DOJI0259ME878   USD     32,541.80       32,541.80    
04-Mar-05   20-Apr-05   0   ALLIED EXPORT INDUSTRIES   INDIA
IM434977/05
  TD605500055380-5   DOJI0238LL   USD     311,418.89       311,418.89    
05-Mar-05   15-May-05   0   PYL APPAREL LIMITED.   HONG KONG

 



--------------------------------------------------------------------------------



 



     

          (BANK OF AMERICA) [y85661y8566102.gif]   Outstanding Report — Import
LC   Report as of 11-May-05
Page 3 of 10

                                                                  Outstanding  
                        Lc Ref No   CAR Ref   Customer Ref   Curr   Balance    
USD Eqv     Issue Date   Expiry Date   Tenor   Beneficiary   Ben Country
IM434970/05
  TD605500055370-5   DOJI0229EP   USD     4,101.10       4,101.10     08-Mar-05
  30-May-05   0   SEJEE COMPANY LTD.   HONG KONG
IM435432/05
  TD605500055411-5   DOJI0270ME886   USD     65,095.50       65,095.50    
10-Mar-05   18-May-05   0   HAIYAN WELCOME TEXTILE INDUSTRY   CHINA
IM435433/05
  TD605500055412-5   DOJI0271ME887   USD     75,475.69       75,475.69    
10-Mar-05   05-Jun-05   0   BJ APPAREL GLOBAL PTE LTD.   SINGAPORE
IM435434/05
  TD605500055413-5   DOJI0272ME888   USD     32,160.00       32,160.00    
10-Mar-05   21-May-05   0   DEEPAK INDUSTRIES   INDIA
IM435421/05
  TD605500055416-5   DOJI00276NM   USD     389,683.67       389,683.67    
10-Mar-05   20-May-05   0   SEJEE COMPANY LTD.   HONG KONG
IM435437/05
  TD605500055420-5   DOJI0280LL   USD     54,628.11       54,628.11    
10-Mar-05   06-May-05   0   SUNLONG INTERNATIONAL LIMITED.   TAIWAN
IM435438/05
  TD605500055421-5   DOJI0291ME891   USD     88,070.98       88,070.98    
10-Mar-05   18-May-05   0   YAW CHING ENTERPRISES COMPANY, LTD.   TAIWAN
IM435426/05
  TD605500055405-5   DOJI0263ME879   USD     2,719.92       2,719.92    
11-Mar-05   21-May-05   0   M S EXEMPLARY COMPANY LTD.   BANGLADESH
IM435427/05
  TD605500055406-5   DOJI0264ME880   USD     258,792.33       258,792.33    
11-Mar-05   21-May-05   0   PRATTISON GARMENT LIMITED.   HONG KONG
IM435429/05
  TD605500055408-5   DOJI0266ME882   USD     559,204.25       559,204.25    
11-Mar-05   22-May-05   0   KUK RIM LTD.   KOREA REPUBLIC
IM435430/05
  TD605500055409-5   DOJI0268ME884   USD     179,758.62       179,758.62    
11-Mar-05   15-May-05   0   UNITEX FASHIONS (INDIA) PVT. LTD.   INDIA
IM435431/05
  TD605500055410-5   DOJI0269ME885   USD     131,527.20       131,527.20    
11-Mar-05   03-Jun-05   0   M S MAHAVIR INTERNATIONAL PVT   INDIA
IM435439/05
  TD605500055422-5   DOJI0292ME892   USD     227,768.45       227,768.45    
11-Mar-05   21-May-05   0   JRB HOWARD INTERNATIONAL CO, LTD.   TAIWAN
IM435480/05
  TD605500055423-5   DOJI0281EP   USD     16,130.21       16,130.21    
11-Mar-05   25-May-05   0   SEJEE COMPANY LTD.   HONG KONG
IM435481/05
  TD605500055424-5   DOJI0282NC   USD     2,099.26       2,099.26     11-Mar-05
  06-May-05   0   TOMEN(HKG) CO LTD.   HONG KONG
IM435476/05
  TD605500055425-5   DOJI0283NC   USD     45,107.37       45,107.37    
11-Mar-05   21-May-05   0   WORLD FORTUNE INTERNATIONAL CO   BRIT. VIRGIN ISLAND
IM435478/05
  TD605500055427-5   DOJI00284NC   USD     4,297.71       4,297.71     11-Mar-05
  11-May-05   0   WORLD FORTUNE INTERNATIONAL CO   BRIT VIRGIN ISLAND
IM435484/05
  TD605500055430-5   DOJI0287CL   USD     81,008.40       81,008.40    
11-Mar-05   30-May-05   0   WIDEWAY (CHINA) LIMITED   HONG KONG
IM435486/05
  TD605500055432-5   DOJI0289CL   USD     40,107.74       40,107.74    
11-Mar-05   01-May-05   0   NIEN HSING TEXTILE CO., LTD.   TAIWAN
IM435474/05
  TD605500055433-5   DOJI00290BA   USD     302,025.78       302,025.78    
11-Mar-05   06-Jul-05   0   WORLD FORTUNE INTERNATIONAL CO   BRIT VIRGIN ISLAND
IM435487/05
  TD605500055434-5   DOJI0293RR   USD     158,618.04       158,618.04    
11-Mar-05   15-May-05   0   PYL APPAREL LIMITED   HONG KONG
IM435488/05
  TD605500055435-5   DOJI0294CL   USD     205,588.65       205,588.65    
11-Mar-05   15-May-05   0   PYL APPAREL LIMITED   HONG KONG
IM435489/05
  TD605500055436-5   DOJI0295BA   USD     62,712.35       62,712.35    
11-Mar-05   15-May-05   0   PYL APPAREL LIMITED   HONG KONG
IM435477/05
  TD605500055437-5   DOJI0296NC   USD     100,706.19       100,706.19    
11-Mar-05   15-May-05   0   PYL APPAREL LIMITED   HONG KONG
IM435490/05
  TD605500055438-5   DOJI0297CL   USD     348,467.70       348,467.70    
11-Mar-05   15-May-05   0   PYL APPAREL LIMITED   HONG KONG
IM435491/05
  TD605500055439-5   DOJI0298JWJ   USD     291,515.40       291,515.40    
11-Mar-05   15-May-05   0   PYL APPAREL LIMITED   HONG KONG
IM435492/05
  TD605500055440-5   DOJI0299NM   USD     90,755.68       90,755.68    
11-Mar-05   15-May-05   0   PYL APPAREL LIMITFD   HONG KONG
IM435493/05
  TD605500055441-5   DOJI0300BA   USD     34,073.96       34,073.96    
11-Mar-05   15-May-05   0   PYL APPAREL LIMITED   HONG KONG
IM435494/05
  TD605500055442-5   DOJI0301EP   USD     37,110.99       37,110.99    
11-Mar-05   15-May-05   0   PYL APPAREL LIMITED   HONG KONG
IM435495/05
  TD605500055443-5   DOJI0302NM   USD     159,873.12       159,873.12    
11-Mar-05   15-May-05   0   PYL APPAREL LIMITED   HONG KONG
IM435496/05
  TD605500055444-5   DOJI0303BA   USD     418,026.89       418,026.89    
11-Mar-05   15-May-05   0   PYL APPAREL LIMITED   HONG KONG
IM435497/05
  TD605500055445-5   DOJI0304LL   USD     518,355.31       518,355.31    
11-Mar-05   15-May-05   0   PYL APPAREL LIMITED   HONG KONG
IM435475/05
  TD605500055446-5   DOJI00305AL   USD     136,534.66       136,534.66    
11-Mar-05   15-May 05   0   PYL APPAREL LIMITED   HONG KONG
IM435479/05
  TD605500055447-5   DOJI00306BA   USD     352,310.53       352,310.53    
11-Mar-05   30-May-05   0   SEJEE COMPANY LTD.   HONG KONG
IM435498/05
  TD605500055448-5   DOJI0307BA   USD     210,421.31       210,421.31    
l1-Mar-05   30-May-05   0   SEJEE COMPANY LTD.   HONG KONG
IM435536/05
  TD605500055451-5   DOJI0310NC   USD     112,205.10       112,205.10     11 Mar
05   09-May-05   0   CHI-FUNG ENTERPRISE (HK) LTD.   HONG KONG
IM435538/05
  TD605500055453-5   DOJI0312JW   USD     5,381.52       5,381.52     11-Mar-05
  03-May-05   0   HANGZHOU HUANGSHUN INDUSTRIAL   CHINA
IM435545/05
  TD605500055460-5   DOJI00319EP   USD     108,573.08       108,573.08    
11-Mar-05   08-May-05   0   JACK TAN   HONG KONG
IM435546/05
  TD605500055461-5   DOJI0320EP   USD     100,148.90       100,148.90    
11-Mar-05   08-May-05   0   JACK TAN   HONG KONG
IM435558/05
  TD605500055473-5   DOJI0332NC   USD     50,877.60       50,877.60    
11-Mar-05   11-May-05   0   SAE HWA VINA CO. LTD.   VIETNAM
IM435560/05
  TD605500055475-5   DOJI0334JW   USD     566.72       566.72     11-Mar-05  
01-May-05   0   KOREA APPAREL CO., LTD.   KOREA REPUBLIC
IM435561/05
  TD605500055476-5   DOJI0335JW   USD     53,245.63       53,245.63    
11-Mar-05   02-May-05   0   SAE HWA VINA CO. LTD.   VIETNAM
IM435566/05
  TD605500055481-5   DOJI0340NM   USD     21,887.43       21,887.43    
11-Mar-05   20 May 05   0   SEJEE COMPANY LTD.   HONG KONG
IM435568/05
  TD605500055483-5   DOJI0342NC   USD     2,499.30       2,499.30     11-Mar-05
  06-May-05   0   WORLD FORTUNE INTERNATIONAL CO   BRIT VIRGIN ISLAND
IM435424/05
  TD605500055403-5   DOJI02612550JJ   USD     476,368.24       476,368.24    
12-Mar-05   30-May-05   0   FORTUNELY INTERNATIONAL LTD.   HONG KONG

 



--------------------------------------------------------------------------------



 



     

         
(BANK OF AMERICA LOGO) [y85661y8566102.gif]
  Outstanding Report — Import LC   Report as of 11-May-05
Page 4 of 10

                                                  Lc Ref No   CAR Ref   Customer
Ref   Curr   Outstanding Balance     USD Eqv     Issue Date   Expiry Date  
Tenor   Beneficiary   Ben Country
IM435425/05
  TD605500055404-5   DOJI02622554JJ   USD     593,565.46       593,565.46    
12-Mar-05   15-Jun-05   0   VOGUE FRONTIER CO. LTD   TAIWAN
IM435435/05
  TD605500055414-5   DOJI0274ME890   USD     63,425.00       63,425.00     14
Mar-05   05-May-05   0   ALLIED EXPORT INDUSTRIES   INDIA
IM435482/05
  TD605500055428-5   DOJI0285EP   USD     22,819.88       22,819.88    
14-Mar-05   11-May-05   0   WORLD FORTUNE INTERNATIONAL COI   BRIT.VIRGIN ISLAND
IM435922/05
  TD605500055484-5   DOJI0343ME883   USD     204,939.50       204,939.50    
16-Mar-05   04-Jun-05   0   JYOTI APPARELS   INDIA
IM435926/05
  TD605500055488-5   DOJI0347ME895   USD     28,349.00       28,349.00    
16-Mar-05   05-May-05   0   TRAKYA TEKSTIL VE GIYIM   TURKEY
IM435927/05
  TD605500055489-5   DOJI0348ME896   USD     252,370.00       252,370.00    
16-Mar-05   15-May-05   0   ULUDAG TEKSTIL KONFEKSIYON GIYIM   TURKEY
IM435928/05
  TD605500055490-5   DOJI0349ME897   USD     123,784.92       123,784.92    
16-Mar-05   04-Jun-05   0   MONTROSE MARKETING LTD.   SRI LANKA
IM435929/05
  TD605500055491-5   DOJI0350ME898   USD     219,922.67       219,922.67    
16-Mar-05   26-Jun-05   0   PRATTISON GARMENT LIMITED   HONG KONG
lM435930/05
  TD605500055492-5   DOJI0351ME899   USD     323,737.61       323,737.61    
16-Mar-05   20-Jun-05   0   M S EXEMPLARY COMPANY LTD   BANGLADESH
IM435931/05
  TD605500055493-5   DOJI0352ME900   USD     2,032,409.50       2,032,409.50    
16-Mar-05   20-Jun-05   0   KUK RIM LTD   KOREA REPUBLIC
IM435932/05
  TD605500055494-5   DOJI0353ME901   USD     187,015.76       187,015.76     16
Mar 05   30-Jun-05   0   UNITEX FASHIONS (INDIA) PVT LTD   INDIA
IM435933/05
  TD605500055495-5   DOJI0357ME902   USD     55,107.50       55,107,50    
16-Mar-05   25-May-05   0   HAIYAN WELCOME TEXTILE INDUSTRY   CHINA
IM435934/05
  TD605500055496-5   DOJI0355ME903   USD     44,340.97       44,340.97    
16-Mar-05   06-Jun-05   0   EFFORT GARMENT CO. LTD.   TAIWAN
IM435935/05
  TD605500055497-5   DOJI0356ME904   USD     142,625.00       142,625.00    
16-Mar-05   20-Jun-05   0   ALLIED EXPORT INDUSTRIES   INDIA
IM435937/05
  TD605500055499-5   DOJI0358ME906   USD     64,600.00       64,600.00    
16-Mar-05   06-Jul-05   0   DEEPAK INDUSTRIES   INDIA
IM435936/05
  TD605500055498-5   DOJI0357ME905   USD     185,370.28       185,370.28    
17-Mar-05   26-May-05   0   M S UNICON INTERNATIONAL (PVT)LTD   PAKISTAN
IM436079/05
  TD605500055500-5   DOJI03592571JJ   USD     609,983.92       609,983.92    
18-Mar-05   15-Jul-05   0   A JU TRADING CO. LTD.   KOREA REPUBLIC
IM436080/05
  TD605500060001-5   DOJI03602560JJ   USD     47,313.00       47,313.00    
18-Mar-05   14-Jul-05   0   HONJEN INDUSTRIAL LTD   TAIWAN
IM436081/05
  TD605500060002-5   DOJI03612582JJ   USD     446,109.93       446,109.93    
18-Mar-05   14-Aug-05   0   EASY WORLD CO., LTD - KOREA   KOREA REPUBLIC
IM436083/05
  TD605500060004-5   DOJI03632546JJ   USD     504,715.55       504,715.55    
18-Mar-05   14-Jun-05   0   EROS CAMASIRLARI A.S.   TURKEY
IM436084/05
  TD605500060005-5   DOJI03642557JJ   USD     112,203.00       112,203.00    
18-Mar-05   30-Jun-05   0   EVA SWEATER LTD.   BANGLADESH
IM436086/05
  TD605500060007-5   DOJI03662577JJ   USD     44,415.00       44,415.00    
18-Mar-05   14-Jul-05   0   YONGWOO MODE CO.   KOREA-REPUBLIC
IM436166/05
  TD605500060008-5   DOJI0367JW   USD     187,963.66       187,963.66    
18-Mar-05   15-May-05   0   WIDEWAY (CHINA) LIMITED   HONG KONG
IM436167/05
  TD605500060011-5   DOJI0370NM   USD     106,789.76       106,789.76    
18-Mar-05   16-May-05   0   DO1 MARKETING SERVICE   KOREA REPUBLIC
IM436169/05
  TD605500060018-5   DOJI0377BA   USD     19,586.80       19,586.80    
18-Mar-05   25-Apr-05   0   DO1 MARKETING SERVICE   KOREA REPUBLIC
IM436170/05
  TD605500060019-5   DOJI0378CL   USD     20,731.31       20,731.31    
18-Mar-05   01-May-05   0   WORLD FORTUNE INTERNATIONAL COI   BRIT.VIRGIN ISLAND
IM436171/05
  TD605500060020-5   DOJI0379CL   USD     8,239.00       8,239.00     18-Mar-05
  13-May-05   0   JAY ONE TRADING CORP.   KOREA REPUBLIC
IM436172/05
  TD605500060021-5   DOJI0380CL   USD     58,665.50       58,665.50    
18-Mar-05   05-Jun-05   0   HONG KONG WINTAI GARMENT LTD.   HONG KONG
IM436159/05
  TD605500060022-5   DOJI0381CL   USD     16,340.91       16,340.91    
18-Mar-05   01-Jul-05   0   HONG KONG WINTAI GARMENT LTD.   HONG KONG
IM436174/05
  TD605500060025-5   DOJI0384CL   USD     178,150.14       178,150.14    
18-Mar-05   30-May-05   0   WIDEWAY (CHINA) LIMITED   HONG KONG
IM436175/05
  TD605500060026-5   DOJI0385BA   USD     19,052.38       19,052.38    
18-Mar-05   30-May-05   0   WIDEWAY (CHINA) LIMITED   HONG KONG
IM436152/05
  TD605500060027-5   DOJI00386AL   USD     41,387.52       41,387.52    
18-Mar-05   30-Jun-05   0   WIDEWAY (CHINA) LIMITED   HONG KONG
IM436178/05
  TD605500060034-5   DOJI0393NM   USD     2,503.68       2,503.68     18-Mar-05
  22-Apr-05   0   JAY ONE TRADING CORP.   KOREA REPUBLIC
IM436179/05
  TD605500060035-5   DOJI0394NM   USD     3,682.32       3,682.32     18-Mar-05
  07-May-05   0   JAY ONE TRADING CORP.   KOREA REPUBLIC
IM436180/05
  TD605500060037-5   DOJI0396AL   USD     4,168.50       4,168.50     18-Mar-05
  06-May-05   0   A.O. TEXTILES, INC.   UNITED STATES
IM436082/05
  TD605500060003-5   DOJI0362541LN   USD     107,624.16       107,624.16    
21-Mar-05   04-Jun-05   0   WAI LAM MAO IEK HONG   MACAO
IM436163/05
  TD605500060033-5   DOJI0392NM   USD     7,725.00       7,725.00     22-Mar-05
  01-May-05   0   NOAH FABRIC NEW YORK   UNITED STATES
1M436085/05
  TD605500060006-5   DOJI03652580LN   USD     93,198.63       93,198.63    
23-Mar-05   04-Jun-05   0   M S BENGAL FINE KNITEX LTD   BANGLADESH
IM436495/05
  TD605500060039-5   DOJI03982564JJ   USD     3,353,734.01       3,353,734.01  
  24-Mar-05   19-Jul-05   0   FORTUNELY INTERNATIONAL LTD   HONG KONG
IM436497/05
  TD605500060041-5   DOJI04002587LN   USD     259,073.63       259,073.63    
24-Mar-05   04-Aug-05   0   SAYTAZ INTERNATIONAL   BANGLADESH
IM436500/05
  TD605500060042-5   DOJI0401ME907   USD     45,750.00       45,750.00    
24-Mar-05   20-Jun-05   0   XINRUN KNITTING COMPANY LTD.   HONG KONG
IM436501/05
  TD605500060043-5   DOJI0402ME908   USD     54,400.00       54,400.00    
24-Mar-05   20-Jun-05   0   INJAE TRADING COMPANY   HONG KONG
IM436503/05
  TD605500060045-5   DOJI0404ME910   USD     224,696.55       224,696.55    
24-Mar-05   20-Jun-05   0   YAW CHING ENTERPRISES COMPANY,   TAIWAN
IM436504/05
  TD605500060046-5   DOJI0405ME911   USD     421,051.66       421,051.66    
24-Mar-05   14-Jun-05   0   ULUDAG TEKSTIL KONFEKSIYON GIYIM   TURKEY
IM436520/05
  TD605500060049-5   DOJI0409LL   USD     40,634.96       40,634.96    
24-Mar-05   15-May-05   0   TUN YUN TEXTILE CO. LTD   TAIWAN

 



--------------------------------------------------------------------------------



 



     

         
(BANK AMERICA LOGO) [y85661y8566102.gif]
  Outstanding Report — Import LC   Report as of 11-May-05
Page 5 of 10

                                                  Lc Ref No   CAR Ref   Customer
Ref   Curr   Outstanding Balance     USD Eqv     Issue Date   Expiry Date  
Tenor   Beneficiary   Ben Country
IM436521/05
  TD605500060050-5   DOJI0410LL   USD     85,986.00       85,986.00    
24-Mar-05   15-May-05   0   CHY JYE GARMENT   TAIWAN
IM436524/05
  TD605500060053-5   DOJI0413JWJ   USD     263,246.29       263,246.29    
24-Mar-05   04-May-05   0   TUN YUN TEXTILE CO. LTD   TAIWAN
1M436526/05
  TD605500060055-5   DOJI0415AL   USD     31,349.70       31,349.70    
24-Mar-05   02-May-05   0   PT, PAN BROTHERS TEX   INDONESIA
IM436529/05
  TD605500060058-5   DOJI0418NM   USD     51,985.01       51,985.01     24
Mar-05   08-Jun-05       KOWATEX LIMITED   HONG KONG
IM436532/05
  TD605500060062-5   DOJI0422BA   USD     142,943.40       142,943.40    
24-Mar-05   15-Jul-05   0   NOAH FABRIC NEW YORK   UNITED STATES
IM436533/05
  TD605500060063-5   DOJI0423CL   USD     107,645.80       107,645.80    
24-Mar-05   30-Jun-05   0   WIDEWAY (CHINA) LIMITED   HONG KONG
IM436582/05
  TD605500060066-5   DOJI0426ME912   USD     28,889.00       28,889.00    
25-Mar-05   04-Jun-05   0   JYOTI APPARELS   INDIA
IM436502/05
  TD605500060044-5   DOJI0403ME909   USD     82,378.50       82,378.50    
29-Mar-05   08-Jun-05   0   JRB HOWARD INTERNATIONAL CO.LTD.   TAIWAN
IM436583/05
  TD605500060067-5   DOJI0427ME913   USD     88,755.59       88,755.59    
30-Mar-05   20-Jun-05   0   M S UNICON INTERNATIONAL (PVT)   PAKISTAN
IM436988/05
  TD605500060068-5   DOJI04282565JJ   USD     672,705.49       672,705.49    
31-Mar-05   23-Jul-05   0   CHEN FENG INDUSTRIES CO. LTD.   TAIWAN
IM436984/05
  TD605500060069-5   DOJI00429EP   USD     51,870.80       51,870.80    
31-Mar-05   11-May-05   0   CHARTKAR INTERNATIONAL LTD.   HONG KONG
IM436989/05
  TD605500060070-5   DOJI0430AL   USD     45,327.17       45,327.17    
31-Mar-05   12-Jun-05   0   HONG KONG SHUERTAI CO. LTD   HONG KONG
IM436990/05
  TD605500060071-5   DOJI0431JW   USD     387,157.32       387,157.32    
31-Mar-05   14-Jun-05   0   HONG KONG SHUERTAI CO. LTD   HONG KONG
IM436987/05
  TD605500060072-5   DOJI0423JW   USD     380,977.34       380,977.34     31-Mar
05   03-Jul-05   0   HONG KONG SHUEPTAI CO. LTD   HONG KONG
IM436991/05
  TD605500060073-5   DOJI0433RR   USD     58,240.16       58,240.16    
31-Mar-05   26-Jun-05   0   HONG KONG SHUERTAI CO. LTD   HONG KONG
IM436992/05
  TD605500060074-5   DOJI0434RR   USD     12,711.75       12,711.75    
31-Mar-05   29-May-05   0   HONG KONG SHUERTAI CO. LTD   HONG KONG
IM436993/05
  TD605500060075-5   DOJI0435LL   USD     77,283.36       77,283.36    
31-Mar-05   05-Jun-05   0   HONG KONG SHUERTAI CO. LTD   HONG KONG
IM436994/05
  TD605500060076-5   DOJI0436RR   USD     72,372.67       72,372.67    
31-Mar-05   05-May-05   0   JACK TAN   HONG KONG
IM436995/05
  TD605500060077-5   DOJI0438AL   USD     34,333.20       34,333.20    
31-Mar-05   02-Jun-05   0   ONE TRADE CO., LTD.   KOREA REPUBLIC
IM436996/05
  TD605500060078-5   DOJI0439NC   USD     4,670.78       4,670.78     31-Mar-05
  29-Jun-05   0   TOGETHER TRADING CO., LTD.   KOREA REPUBLIC
IM436997/05
  TD605500060079-5   DOJI0440AL   USD     116,014.80       116,014.80    
31-Mar-05   27-Jun-05   0   DO1 MARKETING SERVICE   KOREA REPUBLIC
IM436998/05
  TD605500060080-5   DOJI0441LL   USD     56,784.73       56,784.73    
31-Mar-05   23-May-05   0   DO1 MARKETING SERVICE   KOREA REPUBLIC
IM436999/05
  TD605500060081-5   DOJI0442NC   USD     46,300.25       46,300.25    
31-Mar-05   02-May-05   0   DO1 MARKETING SERVICE   KOREA REPUBLIC
IM437000/05
  TD605500060082-5   DOJI0443EP   USD     24,771.84       24,771.84     31-Mar
05   01-Jun-05   0   HON FANG GARMENT INDUSTIRAL COF   TAIWAN
IM437001/05
  TD605500060083-5   DOJI0444EP   USD     25,841.09       25,841.09    
31-Mar-05   30-Jun-05   0   HON FANG GARMENT INDUSTIRAL COF   TAIWAN
IM436985/05
  TD605500060084-5   DOJI00445NC   USD     281,708.09       281,708.09    
31-Mar-05   14-Jun-05   0   KOWATEX LIMITED   HONG KONG
IM437002/05
  TD605500060085-5   DOJI0446AL   USD     36,221.22       36,221.22    
31-Mar-05   13-Jun-05   0   HON FANG GARMENT INDUSTIRAL COF   TAIWAN
IM436986/05
  TD605500060086-5   DOJI00447AL   USD     37,304.05       37.304.05    
31-Mar-05   08-Jun-05   0   HON FANG GARMENT INDUSTIRAL COF   TAIWAN
IM437007/05
  TD605500060088-5   DOJI00449BA   USD     16,625.18       16,625.18    
31-Mar-05   08-Jun-05   0   KUM OH TRADING CO. LTD.   KOREA REPUBLIC
IM437009/05
  TD605500060090-5   DOJI0451NM   USD     78,668.93       78,668.93    
31-Mar-05   14-May-05   0   KOREA APPAREL CO., LTD.   KOREA REPUBLIC
IM437011/05
  TD605500060092-5   DOJI0453BA   USD     56,162.70       56,162.70    
31-Mar-05   25-Apr-05   0   JACK TAN   HONG KONG
IM437005/05
  TD605500060093-5   DOJI00454NM   USD     164,769.98       164,769.98    
31-Mar-05   15-May-05   0   JACK TAN   HONG KONG
IM437012/05
  TD605500060094-5   DOJI0455NM   USD     363,859.45       363,859.45    
31-Mar-05   20-Jul-05   0   PEARL BUYING SERVICES (PVT) LTD   BANGLADESH
IM437013/05
  TD605500060095-5   DOJI0456BA   USD     185,350.56       185,350.56    
01-Apr-05   06-Jun-05   0   PEARL BUYING SERVICES (PVT) LTD   BANGLADESH
IM437596/05
  TD605500060096-5   DOJI04572578JJ   USD     149,544.36       149,544.36    
08-Apr-05   14-Aug-05   0   YOUNG WOO MODE CO.   KOREA REPUBLIC
IM437597/05
  TD605500060097-5   DOJI04582579JJ   USD     167,895.00       167,895.00    
08-Apr-05   21-Jul-05   0   ZHEJIANG HUZHOU SILK GROUP IMP   CHINA
IM437598/05
  TD605500060098-5   DOJI0459   USD     95,513.78       95,513.78     08-Apr-05
  07-Jun-05   0   I 2 CONCEPTS INTERNATIONAL LTD   HONG KONG
IM437599/05
  TD605500060099-5   DOJI04602597JJ   USD     642,763.80       642,763.80    
08-Apr-05   15-Jul-05   0   WAI LAM MAO IEK HONG   MACAO
IM437600/05
  TD605500060100-5   DOJI04612608JJ   USD     501,234.46       501,234.46    
08-Apr-05   15-Jul-05   0   LIAONING CHENGDA CO. LTD.   CHINA
IM437601/05
  TD605500060101-5   DOJI04622609JJ   USD     93,820.43       93,820.43    
08-Apr-05   05-Jul-05   0   LIAONING CHENGDA CO. LTD.   CHINA
IM437602/05
  TD605500060102-5   DOJI04632610JJ   USD     1,331,636.12       1,331,636.12  
  08-Apr-05   14-Aug-05   0   LIAONING CHENGDA CO. LTD.   CHINA
IM437603/05
  TD605500060103-5   DOJI04642611JJ   USD     1,112,923.45       1,112,923.45  
  08-Apr-05   14-Aug-05   0   LIAONING CHENGDA CO. LTD.   CHINA
IM437604/05
  TD605500060104-5   DOJI04652612LN   USD     131,762.54       131,762.54    
08-Apr-05   14-Jul-05   0   LIAONING CHENGDA CO. LTD.   CHINA
IM437620/05
  TD605500060105-5   DOJI0466BA   USD     74,540.89       74,540.89    
08-Apr-05   15-May-05   0   TUN YUN TEXTILE CO. LTD   TAIWAN
IM437621/05
  TD605500060106-5   DOJI0467AL   USD     98,582.22       198,582.22    
08-Apr-05   15-May-05   0   HUXING INTERNATIONAL INC. (NY)   UNITED STATES

 



--------------------------------------------------------------------------------



 



          (BANKOFAMERICA) [y85661y8566102.gif]   Outstanding Report — Import LC
  Report as of 11-May-05
Page 6 of 10

                                                                  Outstanding  
                          Lc Ref No   CAR Ref   Customer Ref   Curr   Balance  
  USD Eqv     Issue Date   Expiry Date   Tenor   Beneficiary   Ben Country
IM437623/05
  TD605500060108-5   DOJI0469BA   USD     21,112.14       21,112.14    
08-Apr-05   02-May-05   0   DO1 MARKETING SERVICE   KOREA REPUBLIC
IM437624/05
  TD605500060109-5   DOJI0470NM   USD     82,987.20       82,987.20    
08-Apr-05   15-May-05   0   HUXING INTERNATIONAL INC. (NY)   UNITED STATES
IM437625/05
  TD605500060110-5   DOJI00471JW   USD     130,557.96       130,557.96    
08-Apr-05   04-May-05   0   HUALEY KNITWEARS LTD.   TAIWAN
IM437626/05
  TD605500060111-5   DOJI0472LL   USD     64,510.92       64,510.92    
08-Apr-05   04-May-05   0   HUALEY KNITWEARS LTD.   TAIWAN
IM437627/05
  TD605500060112-5   DOJI0473BA   USD     38,308.14       38,308.14    
08-Apr-05   15-May-05   0   HUALEY KNITWEARS LTD.   TAIWAN
IM437628/05
  TD605500060113-5   DOJI0474BA   USD     70,975.07       70,975.07    
08-Apr-05   15-May-05   0   HON FANG GARMENT INDUSTIRAL COF   TAIWAN
IM437629/05
  TD605500060114-5   DOJI0475BA   USD     23,698.27       23,698.27    
08-Apr-05   15-May-05   0   TUN YUN TEXTILE CO. LTD   TAIWAN
IM437630/05
  TD605500060115-5   DOI00476JW   USD     47,606.46       47,606.46    
08-Apr-05   15-May-05   0   CHARTER ACE COMPANY LIMITED    
IM437631/05
  TD605500060116-5   DOJI0477JWJ   USD     333,872.85       333,872.85    
08-Apr-05   30-Jul-05   0   PEARL BUYING SERVICES (PVT) LTD   BANGLADESH
IM436494/05
  TD605500060038-5   DOJI03972563JJ   USD     4,400,032.10       4,400,032.10  
  11-Apr-05   31-Jul-05   0   FORTUNELY INTERNATIONAL LTD   HONG KONG
IM438042/05
  TD605500060117-5   DOJI04782624JJ   USD     1,040,811.43       1,040,811.43  
  13-Apr-05   18-Jul-05   0   FORTUNELY INTERNATIONAL LTD   HONG KONG
IM438044/05
  TD605500060119-5   DOJI0480ME915   USD     313,994.13       313,994.13    
13-Apr-05   21-Jul-05   0   HAIYANG LANSEN TEXTILES   CHINA
IM438046/05
  TD605500060121-5   DOJI0482ME917   USD     4,287,229.50       4,287,229.50    
13-Apr-05   21-Jul-05   0   KUK RIM LTD.   KOREA REPUBLIC
IM438047/05
  TD605500060122-5   DOJI0483ME918   USD     647,219.06       647,219.06    
13-Apr-05   21-Jul-05   0   M S EXEMPLARY COMPANY LTD.   BANGLADESH
IM438048/05
  TD605500060123-5   DOJI0484ME919   USD     39,328.79       39,328.79    
13-Apr-05   15-Jul-05   0   UNITEX FASHIONS (INDIA) PVT. LTD.   INDIA
IM438049/05
  TD605500060124-5   DOJI0485ME920   USD     72,648.60       72,648.60    
13-Apr-05   14-Jun-05   0   FOREMOST INDIA   INDIA
IM438050/05
  TD605500060125-5   DOJI0486ME921   USD     363,632.50       363,632.50    
13-Apr-05   21-Jul-05   0   LIAONING CHENG DA ENTERPRISE CO.   CHINA
IM438051/05
  TD605500060126-5   DOJI0487ME922   USD     51,353.50       51,353.50    
13-Apr-05   21-Jul-05   0   XINRUN KNITTING COMPANY LTD.   HONG KONG
IM438052/05
  TD605500060127-5   DOJI0488ME923   USD     30,937.50       30,937.50    
13-Apr-05   06-Jul-05   0   INJAE TRADING COMPANY   HONG KONG
IM438054/05
  TD605500060129-5   DOJI0490ME925   USD     150,040.89       150,040.89    
13-Apr-05   21-Ju1-05   0   ALLIED EXPORT INDUSTRIES   INDIA
IM438055/05
  TD605500060130-5   DOJI0491ME926   USD     212,460.50       212,460.50    
13-Apr-05   15-Jul-05   0   MARAL OVERSEAS   INDIA
IM438077/05
  TD605500060131-5   DOJI0492NC   USD     328,820.50       328,820.50    
13-Apr-05   30-Jun-05   0   MONTROSE (FAR EAST) LIMITED   HONG KONG
IM438067/05
  TD605500060132-5   DOJI0493CL   USD     215,957.05       215,957.05    
13-Apr-05   30-Jun-05   0   KISH EXPORTS LIMITED   INDIA
IM438068/05
  TD605500060133-5   DOJI0494BA   USD     329,466.41       329,466.41    
13-Apr-05   06-Aug-05   0   PEARL BUYING SERVICES (PVT) LTD   BANGLADESH
IM438078/05
  TD605500060134-5   DOJI0495JWJ   USD     337,205.11       337,205.11    
13-Apr-05   20-Jun-05   0   PEARL BUYING SERVICES (PVT) LTD   BANGLADESH
IM438079/05
  TD605500060135-5   DOJI0496AL   USD     109,878.48       109,878.48    
13-Apr-05   18-Jun-05   0   SPRING STAR CO., LTD.   KOREA REPUBLIC
IM438080/05
  TD605500060136-5   DOJI0497LL   USD     84,626.14       84,626.14    
13-Apr-05   30-Jun-05   0   WIDEWAY (CHINA) LIMITED   HONG KONG
IM438066/05
  TD605500060137-5   DOJI00498NM   USD     15,557.04       15,557.04    
13-Apr-05   30-Jun-05   0   WIDEWAY (CHINA) LIMITED   HONG KONG
IM438069/05
  TD605500060138-5   DOJI0499JW   USD     316,896.54       316,896.54    
13-Apr-05   08-May-05   0   SKYLITE FASHION (HONG KONG) LTD.   HONG KONG
IM438070/05
  TD605500060139-5   DOJI0500JW   USD     6,111.33       6,111.33     13-Apr-05
  14-Jun-05   0   BUISHINE INTERNATIONAL CO., LTD   TAIWAN
IM438081/05
  TD605500060140-5   DOJI0501AL   USD     37,304.05       37,304.05    
13-Apr-05   08-Jun-05   0   HON FANG GARMENT INDUSTIRAL OF   TAIWAN
IM438082/05
  TD605500060141-5   DOJI0502RR   USD     43,998.52       43,998.52    
13-Apr-05   05-May-05   0   HAULEY KNITWEARS, LTD.   TAIWAN
IM438071/05
  TDC05500060142-5   DOJI0503NC   USD     177,148.70       177,148.70    
13-Apr-05   25-Jun-05   0   KOWATEX LIMITED   HONG KONG
IM438083/05
  TD605500060143-5   DOJI0504LL   USD     9,093.20       9,093.20     13-Apr-05
  16-May-05   0   WORLD FORTUNE INTERNATIONAL CO   BRIT.VIRGIN ISLAND
IM438073/05
  TD605500060145-5   DOJI0506NM   USD     49,449.60       49,449.60    
13-Apr-05   15-May-05   0   HON FANG GARMENT INDUSTIRAL COF   TAIWAN
IM438084/05
  TD605500060146-5   DOJI0507BA   USD     45,718.44       45,718.44    
13-Apr-05   15-Jun-05   0   HAE YANG KNITTING FACTORY, LTD.   KOREA REPUBLIC
IM438085/05
  TD605500060147-5   DOJI0508NM   USD     44,791.87       44,791.87    
13-Apr-05   23-Jun-05   0   HAE YANG KNITTING FACTORY, LTD.   KOREA REPUBLIC
IM438086/05
  TD605500060148-5   DOJI0509NM   USD     7,735.68       7,735.68     13-Apr-05
  23-Jun-05   0   HAE YANG KNITTING FACTORY, LTD.   KOREA REPUBLIC
IM438087/05
  TD605500060149-5   DOJI0510NM   USD     8,200.80       8,200.80     13-Apr-05
  30-Jun-05   0   HAE YANG KNITTING FACTORY, LTD.   KOREA REPUBLIC
IM438088/05
  TD605500060150-5   DOJI0511NM   USD     133,151.62       133,151.62    
13-Apr-05   15-Jun-05   0   HAE YANG KNITTING FACTORY, LTD.   KOREA REPUBLIC
IM438074/05
  TD605500060151-5   DOJI0512NM   USD     51,634.44       51,634.44    
13-Apr-05   07-Jul 05   0   HAE YANG KNITTING FACTORY, LTD.   KOREA REPUBLIC
1M438075/05
  TD605500060152-5   DOJI0513NM   USD     28,835.30       28,835.30    
13-Apr-05   29-May-05   0   SEOHEUNG TRADING CO., LTD.   KOREA REPUBLIC
IM438076/05
  TD605500060153-5   DOJI00514BA   USD     40,942.80       40,942.80    
13-Apr-05   29-May-05   0   KOREA APPAREL CO., LTD.   KOREA REPUBLIC
IM438043/05
  TD605500060118-5   DOJI0479ME914   USD     497,805.00       497,805.00    
14-Apr-05   21-Jul-05   0   GRAND HING KNITTING FACTORY LTD.   HONG KONG
IM438045/05
  TD605500060120-5   DOJI0481ME916   USD     922,120.23       922,120.23    
14-Apr-05   15-Jul-05   0   MONTROSE MARKETING LTD.   SRI LANKA

 



--------------------------------------------------------------------------------



 



          (BANKOFAMERICA) [y85661y8566102.gif]   Outstanding Report — Import LC
  Report as of 11-May-05
Page 7 of 10

                                                                  Outstanding  
                          Lc Ref No   CAR Ref   Customer Ref   Curr   Balance  
  USD Eqv     Issue Date   Expiry Date   Tenor   Beneficiary   Ben Country
IM438053/05
  TD605500060128-5   DOJI0489ME924   USD     102,920.69       102,920.69    
14-Apr-05   06-Jul-05   0   M S UNICON INTERNATIONAL (PVT)   PAKISTAN
IM438209/05
  TD605500060154-5   DOJI0515NM   USD     205,074.57       205,074.57    
14-Apr-05   27-Jun-05   0   DAE GU APPAREL COPRORATION   KOREA REPUBLIC
IM438210/05
  TD605500060155-5   DOJI0516NM   USD     43,847.86       43,847.86    
14-Apr-05   04-Jun-05   0   INJAE TRADING COMPANY   HONG KONG
IM438211/05
  TD605500060150-5   DOJI0517NM   USD     107,641.01       107,641.01    
14-Apr-05   25-Jun-05   0   GRAND HING KNITTING FACTORY LTD.   HONG KONG
IM438213/05
  TD605500060158-5   DOJI0519NM   USD     1,947.08       1,947.28     14-Apr-05
  29-May-05   0   SEOHEUNG TRADING CO. LTD   KOREA REPUBLIC
IM438220/05
  TD605500060159-5   DOJI0520AL   USD     117,476.97       117,476.97    
14-Apr-05   30-Jun-05   0   ALLIANCE MERCHANDISING P. LTD.   INDIA
IM438221/05
  TD605500060160-5   DOJI0521NC   USD     13,957.12       13,957.12    
14-Apr-05   04-May-05   0   ALLIANCE MERCHANDISING P. LTD.   INDIA
IM438222/05
  TD605500060161 -5   DOJI0522NC   USD     37,431.45       37,431.45    
14-Apr-05   01-Jun-05   0   ALLIANCE MERCHANDISING P. LTD.   INDIA
IM438223/05
  TD605500060162-5   DOJI0523AL   USD     77,214.97       77,214.97    
14-Apr-05   01-Jun-05   0   ALLIANCE MERCHANDISING P. LTD.   INDIA
IM438224/05
  TD605500060163-5   DOJI0524BA   USD     70,556.46       70,556.46    
14-Apr-05   01-Jun-05   0   ALLIANCE MERCHANDISING P. LTD.   INDIA
IM438233/05
  TD605500060164-5   DOJI0525JWJ   USD     142,176.27       142,176.27    
14-Apr-05   25-May-05   0   ALLIANCE MERCHANDISING P. LTD.   INDIA
IM438225/05
  TD605500060165-5   DOJI0526BA   USD     58,409.99       58,409.99    
14-Apr-05   15-May-05   0   ALLIANCE MERCHANDISING P. LTD.   INDIA
IM438218/05
  TD605500060166-5   DOJI00527EP   USD     704.81       704.81     l4-Apr-05  
15-May-05   0   PT UNGARAN SARI GARMENTS   INDONESIA
IM438226/05
  TD605500060167-5   DOJI0528AL   USD     218,369.80       218,369.80    
14-Apr-05   15-May-05   0   PT UNGARAN SARI GARMENTS   INDONESIA
IM438219/05
  TD605500060168-5   DOJI00529JW   USD     4,713.11       4,713.11     14-Apr-05
  15-May-05   0   PT UNGARAN SARI GARMENTS   INDONESIA
IM438227/05
  TD605500060169-5   DOJI0530NM   USD     70,955,28       7 0,955.28    
14-Apr-05   05-May-05   0   CHAMPION CITY INT'L CORP.   TAIWAN
IM438228/05
  TD605500060170-5   DOJI0531JW   USD     13.60       13.60     14-Apr-05  
07-May-05   0   AKIN TFKSTIL AS   TURKEY
IM438229/05
  TD605500060171 -5   DOJI0532RR   USD     90,598.80       90,598.80    
l4-Apr-05   04-Jun-05   0   JAY ONE TRADING CORP.   KOREA REPUBLIC
IM438230/05
  TD605500060172-5   DOJI0533RR   USD     55,383.10       55,383.10    
14-Apr-05   31-May-05   0   YOUNGHWA TEXTILE CO. LTD.   KOREA REPUBLIC
IM438231/05
  TD605500060173-5   DOJI0534CL   USD     232,462.76       232,462.76    
14-Apr-05   06-Aug-05   0   PEARL BUYING SERVICES (PVT) LTD   BANGLADESH
IM438232/05
  TD605500060174-5   DOJI0535BA   USD     124,412.46       124,412.46    
14-Apr-05   06-Aug-05   0   PEARL BUYING SERVICES (PVT) LTD   BANGLADESH
IM438212/05
  TD605500060157-5   DOJI0518BA   USD     388,834.91       388,834.91    
15-Apr-05   03-May-05   0   HUXING INTERNATIONAL, INC. (NY)   UNITED STATES
IM438657/05
  TD605500060175-5   DOJI05362632LN   USD     2,312,777.88       2,312,777.88  
  19-Apr-05   03-Aug-05   0   SAYTAZ INTERNATIONAL   BANGLADESH
IM438798/05
  TD605500060176-5   DOJI05372647LN   USD     38,102.40       38,102.40    
20-Apr-05   13-May-05   0   CROWN TEXTILE   PAKISTAN
IM438939/05
  TD605500060177-5   DOJI05382635JJ   USD     21,420.00       21,420.00    
21-Apr-05   14-Jun-05   0   SAN WAI GARMENT FACTORY   MACAO
IM438940/05
  TD605500060178-5   DOJI05392636JJ   USD     46,305.00       46,305.00    
21-Apr-05   21-Jun-05   0   GOLDTREND ENTERPRISES LTD    
IM438941/05
  TD605500060179-5   DOJI0540244JJ   USD     1,075,810.80       1,075,810.80    
21-Apr-05   29-Aug-05   0   MING TAI KNITTING GARMENT FTY LTD   HONG KONG
IM438942/05
  TD605500060180-5   DOJI0541ME927   USD     11,400.00       11,400.00    
21-Apr-05   01-Jul-05   0   SONA GARMENTS   INDIA
IM438944/05
  TD605500060182-5   DOJI0543ME929   USD     264,262.95       264,262.95    
21-Apr-05   21-Jul-05   0   JRB HOWARD INTERNATIONAL CO.,LTD   TAIWAN
IM438945/05
  TD605500060184-5   DOJI00544NM   USD     1,194,305.58       1,194,305.58    
21-Apr-05   14-Jun-05   0   PYL APPAREL LIMITED   HONG KONG
IM438946/05
  TD605500060185-5   DOJI0545AL   USD     264,233.65       264,233.65    
21-Apr-05   14-Jun-05   0   PYL APPAREL LIMITED   HONG KONG
IM438947/05
  TD605500060186-5   DOJI0546RR   USD     152,998.67       152,998.67    
21-Apr-05   14-Jun-05   0   PYL APPAREL LIMITED   HONG KONG
IM438948/05
  TD605500060187-5   DOJI0547LL   USD     419,481.75       419,481.75    
21-Apr-05   14-Jun-05   0   PYL APPAREL LIMITED   HONG KONG
IM438949/05
  TD605500060188-5   DOJI0548EP   USD     274,038.75       274,038.75    
21-Apr-05   14-Jun-05   0   PYL APPAREL LIMITED   HONG KONG
IM438950/05
  TD605500060189-5   DOJI0549CL   USD     327,515.70       327,515.70    
21-Apr-05   14-Jun-05   0   PYL APPAREL LIMITED   HONG KONG
IM438951/05
  TD605500060190-5   DOJI0550NM   USD     87,601.24       87,601.24    
21-Apr-05   14-Jun-05   0   PYL APPAREL LIMITE   HONG KONG
lM438952/05
  TD602200060191-5   DOJI0550JW   USD     293,002.85       293,002.85    
21-Apr-05   14-Jan-05   0   PYL APPAREL LIMITED   HONG KONG
IM438953/05
  TD605500060192 -5   DOJI0551BA   USD     815,807.59       815,807.59    
21-Apr-05   14-Jun-05   0   PYL APPAREL LIMITED   HONG KONG
IM438954/05
  TD605500060193-5   DOJI0552EP   USD     51,599.91       51,599.91    
21-Apr-05   24-Jun-05   0   NOAH FABRIC NEW YORK   UNITED STATES
IM438955/05
  TD605500060194-5   DOJI0553RR   USD     21,436.36       21,436.36    
21-Apr-05   17-Jun-05   0   NOAH FABRIC NEW YORK   UNITED STATES
IM438956/05
  TD605500060195 -5   DOJI0554NC   USD     13,750.50       13,750.50    
21-Apr-05   01-Jul-05   0   NOAH FABRIC NEW YORK   UNITED STATES
IM438957/05
  TD605500060196-5   DOJI0555NC   USD     610,363.33       610,363.33    
21-Apr-05   14-Jun-05   0   PYL APPAREL LIMITED   HONG KONG
IM438958/05
  TD605500060197-5   DOJI0556NC   USD     440,210.67       440,210.67    
21-Apr-05   30-Aug-05   0   PEARL BUYING SERVICES (PVT) LTD   BANGLADESH
IM438959/05
  TD605500060198-5   DOJI0557RR   USD     23,196.51       23,196.51    
21-Apr-05   03-Jul-05   0   SKYLITE FASHION (HONG KONG) LTD   HONG KONG
IM438960/05
  TD605500060199-5   DOJI0558JW   USD     920,954.43       920,954.43    
21-Apr-05   30-Jun-05   0   SKYLITE FASHION (HONG KONG) LTD   HONG KONG

 



--------------------------------------------------------------------------------



 



          (BANKOFAMERICA) [y85661y8566102.gif]   Outstanding Report — Import LC
  Report as of 11-May-05
Page 8 of 10

                                                                  Outstanding  
                          Lc Ref No   CAR Ref   Customer Ref   Curr   Balance  
  USD Eqv     Issue Date   Expiry Date   Tenor   Beneficiary   Ben Country
IM438987/05
  TD605500060200-5   DOJI0559NM   USD     212,036.58       212 036 58    
21-Apr-05   29-May-05   0   HUXING INTERNATIONAL, INC. (NY)   UNITED STATES
IM438988/05
  TD605500060201-5   DOJI0560CL   USD     125,141.66       125,141.66    
21-Apr-05   30-May-05   0   FUN YVES INERMAINAL COMPANY   TAIWAN
IM438989/05
  TD605500060202-5   DOJI0561BA   USD     200,238.85       200,238.85    
2l-Apr-05   30-May-05   0   HONG KONG SHUERTAI CO. LTD   HONG KONG
IM438971/05
  TD605500060203-5   DOJI0562NM   USD     55,670.99       55,670.99    
21-Apr-05   11-Jun-05   0   CK INT’L CORP   KOREA REPUBLIC
IM438986/05
  TD605500060204-5   DOJI00563NM   USD     25,772.34       25,772.34    
21-Apr-05   25-Jun-05   0   CK INT’L CORP   KOREA REPUBLIC
IM438972/05
  TD605500060205-5   DOJI0564NM   USD     35,878.91       35,878.91    
21-Apr-05   25-Jun-05   0   CK INT’L CORP   KOREA REPUBLIC
IM438973/05
  TD605500060206-5   DOJ10565NM   USD     18,418.75       18,418.75    
21-Apr-05   28-Jun-05   0   NINGBO FANHUA WOLLEN SWEATER C   CHINA
IM438974/05
  TD605500060207-5   DOJI0566NM   USD     54,072.75       54,072.75    
21-Apr-05   05-Jul-05   0   WANG HING KNITTING FACTORY LTD   HONG KONG
IM438975/05
  TD605500060208-5   DOJI0567NM   USD     44,395.70       44,395.70    
21-Apr-05   05-Jul-05   0   MING SHING TRADING LTD   HONG KONG
IM438976/05
  TD605500060209-5   DOJI0568NM   USD     58,408.77       58 408 77    
21-Apr-05   21-Jun-05   0   KING BEST INDUSTRIAL LTD.   HONG KONG
IM438977/05
  TD605500060210-5   DOJI0569CL   USD     203,141.16       203,141.16    
21-Apr-05   25 Jun-05   0   MING SHING TRADING LTD   HONG KONG
IM438978/05
  TD605500060211-5   DOJI0570NC   USD     2,704.78       2,704.78     21-Apr-05
  11-Jun-05   0   JAY ONE TRADING CORP   KOREA REPUBLIC
IM438979/05
  TD605500060212-5   DOJI0571RR   USD     87,321.55       87,321.55    
21-Apr-05   15-May-05   0   MERIMO LTD.   BANGLADESH
IM438980/05
  TD605500060213-5   DOJI0572NM   USD     122,522.40       122,522.40    
21-Apr-05   25-May-05   0   MERIM CORPORATION   KOREA REPUBLIC
IM438981/05
  TD605500060214-5   DOJI0573JWJ   USD     61,413.75       61,413.75    
21-Apr-05   05-Jun-05   0   GLOBAL P AND M INC.   UNITED STATES
IM438982/05
  TD605500060215-5   DOJI0574JWJ   USD     19,281.60       19,281.60    
21-Apr-05   15-Jun-05   0   TAECHANGE ENTERPRISE CO., LTD.   KOREA REPUBLIC
IM438983/05
  TD605500060216-5   DOJI0575BA   USD     17,304.00       17,304.00    
21-Apr-05   26-May-05   0   TAECHANGE ENTERPRISE CO., LTD.   KOREA REPUBLIC
IM438984/05
  TD605500060217-5   DOJI0576CL   USD     17,448.20       17,448.20    
21-Apr-05   12-Jun-05   0   CHANNEL FABRICS INC.   UNITED STATES
IM438985/05
  TD605500060218-5   DOJI0577NC   USD     408,590.49       408,590.49    
21-Apr-05   06 Aug 05   0   PEARL BUYING SERVICES (PVT) LTD   BANGLADESH
IM438943/05
  TD605500060181-5   DOJI0542ME928   USD     314,446.43       314,446.43    
22-Apr-05   21-Jul-05   0   YAW CHING ENTERPRISES COMPANY   TAIWAN
IM439480/05
  TD605500060219-5   DOJI05782614JJ   USD     103,556.25       103,556.25    
27-Apr 05   14-Jun-05   0   TACTICIAN IND CO LTD   TAIWAN
IM439481/05
  TD605500060220-5   DOJI00579EP   USD     118,322.65       118,322.65    
27-Apr-05   15-Jun-05   0   HAE YANG KNITTING FACTORY, LTD   KOREA REPUBLIC
IM439545/05
  TD605500060252-5   DOJI0611CL   USD     121,903.06       121,903.06    
27-Apr-05   14-Jun-05   0   I ONE TRADE CO., LTD.   KOREA REPUBLIC
IM439482/05
  TD605500060221-5   DOJI00580EP   USD     24,108.11       24,108.11    
28-Apr-05   14-Jun-05   0   GRAND HING KNITTING FACTORY LTD.   HONG KONG
IM439516/05
  TD605500060222-5   DOJI0581EP   USD     62,632.08       62,632.08    
28-Apr-05   08-Jul-05   0   LIAONING CHENG DA ENTERPRISE CO.   CHINA
IM439530/05
  TD605500060223-5   DOJI0582JWJ   USD     117,030.31       117,030.31    
28-Apr-05   29-May-05   0   KOREA APPAREL CO., LTD.   KOREA REPUBLIC
IM439517/05
  TD605500060224-5   DOJI0583AL   USD     71,751.49       71,751.49    
28-Apr-05   08-Jul-05   0   HAE YANG KNITTING FACTORY, LTD.   KOREA REPUBLIC
IM439531/05
  TD605500060225-5   DOJ10584AL   USD     121,151.52       121,151.52    
28-Apr-05   04-Jun-05   0   INJAE TRADING COMPANY   HONG KONG
IM439532/05
  TD605500060226-5   DOJI0585AL   USD     45,496.08       45,496.08    
28-Apr-05   25-Jun-15   0   INJAE TRADING COMPANY   HONG KONG
IM439518/05
  TD605500060227-5   DOJI0586LL   USD     81,382.54       81,382.51    
28-Apr-05   29-May-5   0   KOREA APPAREL CO LTD   KOREA REPUBLIC
IM439519/05
  TD605500060228-5   DOJI0587AL   USD     44,737.20       44,737.20    
28-Apr-05   04-Jun-05   0   INJAE TRADING COMPANY   HONC KONG
IM439520/05
  TD605500060229-5   DOJI0588AL   USD     41,616.00       41,616.00    
28-Apr-05   04-Jun-05   0   CK INTL CORP   KOREA REPUBLIC
IM439533/05
  TD605500060230-5   DOJI0589AL   USD     42,521.15       42,521.15    
28-Apr-05   01-Jul-05   0   CK INT’L CORP   KOREA REPUBLIC
IM439521/05
  TD605500060231-5   DOJI0590NC   USD     37,507.44       37,507.44    
28-Apr-05   08-Jul-05   0   HAE YANG KNITTING FACTORY, LTD.   KOREA REPUBLIC
IM439515/05
  TD605500060232-5   DOJI00591NC   USD     8,555.76       8,555.76     28-Apr-05
  19-Jun-05   0   KOREA APPAREL CO., LTD.   KOREA REPUBLIC
IM439534/05
  TD605500060233-5   DOJI0592NC   USD     64,433.40       64,433.40    
28-Apr-05   14-Jun-05   0   KOREA APPAREL CO., LTD.   KOREA REPUBLIC
IM439522/05
  TD605500060234-5   DOJI0593NC   USD     148,953.86       148,953.86    
28-Apr-05   29-May-05   0   SEOHEUNG TRADING CO., LTD.   KOREA REPUBLIC
IM439523/05
  TD605500060235-5   DOJI0534NC   USD     36,097.19       36,097 19    
28-Apr-05   19-Jun-05   0   SEOHEUNG TRADING CO. , LTD   KOREA REPUBLIC
IM439524/05
  TD605500060236-5   DOJI0595JW   USD     44,528.51       44,528.51    
28-Jun-05   04-Jun-05   0   LIAONING CHENG DA ENTERPRISE CO.   CHINA
IM439525/05
  TD605500000237-5   DOJI0596JW   USD     44,937.02       44,937.02    
28-Apr-05   04-Jun-05   0   GRAND HING KNITTING FACTORY LTD   HONG KONG
IM439526/05
  TD605500060238-5   DOJI0597NC   USD     73,149.30       73,149.30    
28-Apr-05   02 Jul-05   0   CK INT’L CORP   KOREA REPUBLIC
IM439527/05
  TD605500060239-5   DOJI0598EP   USD     14,227.98       14,227.98    
28-Apr-05   01-Jul-05   0   CK INT’L CORP   KOREA REPUBLIC
IM439536/05
  TD605500060241-5   DOJI0600JWJ   USD     2,781.00       2,781.00     28-Apr-05
  04-Jun-05   0   JAY ONE TRADING CORP.   KOREA REPUBLIC
IM439537/05
  TD605500060242-5   DOJI0601BA   USD     39,490.20       39,490.20    
28-Apr-05   04-Jun-05   0   JAY ONE TRADING CORP.   KOREA REPUBLIC
IM439538/05
  TD605500060243-5   DOJI0602CL   USD     42,518.40       42,518.40    
28-Apr-05   06-Jul-05   0   REALTY TEXTILES CO., LTD.   HONG KONG

 



--------------------------------------------------------------------------------



 



     

         
(BANK OF AMERICA LOGO) [y85661y8566102.gif]
  Outstanding Report — Import LC   Report as of 11-May-05
Page 9 of 10

                                                                  Outstanding  
                          Lc Ref No   CAR Ref   Customer Ref   Curr   Balance  
  USD Eqv     Issue Date   Expiry Date   Tenor   Beneficiary   Ben Country
IM439539/05
  TD605500060244-5   DOJI0603ME930   USD     39,300.00       39,300.00    
28-Apr-05   15-Jul-05   0   GO GO INTERNATIONAL   INDIA
IM439540/05
  TD605500060245-5   DOJI0604NM   USD     69,029.62       69,029.62    
28-Apr-05   25-May-05   0   CHARTER ACE COMPANY LIMITED    
IM439541/05
  TD605500060246-5   DOJIC605NM   USD     33,937.85       33,937.85    
28-Apr-05   25-Jun-05   0   FUN YVES INTERNATIONAL COMPANY   TAIWAN
IM439542/05
  TD605500060247-5   DOJI0606CL   USD     197,756.78       197,756.78    
28-Apr-05   21-Jun-05   0   FUN YVES INTERNATIONAL COMPANY   TAIWAN
IM439528/05
  TD605500060248-5   DOJI0607BA   USD     36,221.22       36,221.22    
28-Apr-05   08-Jun-05   0   HON FANG CARMENT INDUSTIRAL COF   TAIWAN
IM439543/05
  TD605500060249-5   DOJI0608NM   USD     32,419.78       32,419.78    
28-Apr-05   23-Jun-05   0   CHARTER ACE COMPANY LIMITED    
IM439529/05
  TD605500060250-5   DOJI0609NM   USD     100,245.60       100,245.60    
28-Apr-05   05-Jun-05   0   HUXING INTERNATIONAL, INC.(NY)   UNITED STATES
IM439544/05
  TD605500060251-5   DOJI0610CL   USD     55,255.44       55,255.44    
28-Apr-05   30-May-05   0   I ONE TRADE CO., LTD.   KOREA REPUBLIC
IM439704/05
  TD605500060253-5   DOJI0612NC   USD     107,884.78       107,884.78    
28-Apr-05   20-Jun-05   0   WORLD FORTUNE INTERNATIONAL CO   BRIT.VIRGIN ISLAND
IM439535/05
  TD605500060240-5   DOJI0599JW   USD     13,724.10       13,724.10    
29-Apr-05   05-Jul-05   0   CK INT’L CORP   KOREA REPUBLIC
IM439835/05
  TD605500060254-5   DOJI06132650JJ   USD     898,251.67       898,251.67    
29-Apr-05   01-Aug-05   0   SKY EASY - HONG KONG- LIMITED   HONG KONG
IM439836/05
  TD605500060255-5   DOJI06142658LN   USD     127,482.89       127,482.89    
29-Apr-05   14-Jun-05   0   SHANGHAI BUNNINGS INTERNATIONAL   CHINA
IM440363/05
  TD605500060259-5   DOJI06182652LN   USD     53,298.67       53,298.67    
05-May-05   30-Jun-05   0   RARE VON INDIEN   INDIA
IM440364/05
  TD605500060260-5   DOJI06192659LN   USD     15,727.48       15,727.48    
05-May-05   11-Jun-05   0   SMART WEAR INTERNATIONAL   PAKISTAN
IM440365/05
  TD605500060261-5   DOJI0602561LN   USD     129,634.15       129,634.15    
05-May-05   30-May-05   0   SHANGHAI EVER BRIGHT TOWN CO. LT   CHINA
IM440381/05
  TD605500060262-5   DOJI0621ME931   USD     50,212.50       50,212.50    
05-May-05   21-Jul-05   0   HAIYAN WELCOME TEXTILE INDUSTRY   CHINA
IM440389/05
  TD605500060263-5   DOJI0622ME932   USD     27,060.00       27,060.00    
05-May-05   06-Jul-05   0   M S MAHAVIR INTERNATIONAL PVT LTD   INDIA
IM440383/05
  TD605500060265-5   DOJI0624ME934   USD     239,820.83       239,820.83    
05-May-05   20-Aug-05   0   HAIYANG LANSEN TEXTILES   CHINA
IM440384/05
  TD605500060266-5   DOJI0625ME935   USD     267,195.12       267,195.12    
05-May-05   04-Aug-05   0   MONTROSE MARKETING LTD.   SRI LANKA
IM440385/05
  TD605500060267-5   DOJI0626ME936   USD     2,793,231.12       2,793,231.12    
05-May-05   21-Aug-05   0   KUK RIM LTD.   KOREA REPUBLIC
IM440386/05
  TD605500060268-5   DOJI0627ME937   USD     104,671.40       104,671.40    
05-May-05   15-Jul-05   0   ULUDAG TEKSTIL KONFEKSIYON GIYIM   TURKEY
IM440585/05
  TD605500060269-5   DOJI0628JWJ   USD     458,449.30       458,449.30    
06-May-05   14-Aug-05   0   SPRING STAR CO., LTD.   KOREA REPUBLIC
IM440586/05
  TD605500060270-5   DOJI0629NC   USD     178,517.85       178,517.85    
06-May-05   25-Jun-05   0   NJU INTERNATIONAL DEVELOPING CO   TAIWAN
IM440587/05
  TD605500060271-5   DOJI0630NC   USD     47,484.47       47,484.47    
06-May-05   30-Jun-05   0   CHARTER ACE COMPANY LIMITED    
IM440588/05
  TD605500060272-5   DOJI0631LL   USD     22,197.85       22,197.85    
06-May-05   08-Jun-05   0   HUALEY KNITWEARS LTD   TAIWAN
IM440589/05
  TD605500060273-5   DOJI0632LL   USD     41,017.77       41,017.77    
06-May-05   02-Jul-05   0   HUALEY KNITWEARS LTD   TAIWAN
IM440590/05
  TD605500060274-5   DOJI0633EP   USD     71,123.87       71,123.87    
28-May-05   28-Jul-05   0   FUN YVES INTERNATIONAL COMPANY   TAIWAN
IM440591/05
  TD605500060275-5   DOJI0634AL   USD     22,304.24       22,304.24    
06-May-05   14-Jun-05   0   FUN YVES INTERNATIONAL COMPANY   TAIWAN
IM440592/05
  TD605500060276-5   DOJI0635NM   USD     141,457.68       141,457.68    
06-May-05   08-Jun-05   0   HON FANG GARMENT INDUSTIRAL COF   TAIWAN
IM440593/05
  TD605500060277-5   DOJI0636RR   USD     10,737.54       10,737.54    
06-May-05   05-Jul-05   0   KING BEST INDUSTRIAL LTD.   HONG KONG
IM440594/05
  TD605500060278-5   DOJI0637EP   USD     37,515.19       37,515.19    
06-May-05   05-Jul-05   0   WANG HING KNITTING FACTORY LTD.   HONG KONG
IM440595/05
  TD605500060279-5   DOJI0638RR   USD     169,038.07       169,038.07    
06-May-05   18-Jun-05   0   NINGBO FANHUA WOLLEN SWEATER C   CHINA
IM440596/05
  TD605500060280-5   DOJI0639JW   USD     24,159.72       24,159.72    
06-May-05   21-Jun-05   0   KING BEST INDUSTRIAL LTD.   HONG KONG
IM440597/05
  TD605500060281-5   DOJI0640NC   USD     6,381.94       6,381.94     06-May-05
  05-Jun-05   0   HONG KONG SHUERTAI CO. LTD.   HONG KONG
IM440598/05
  TD605500060282-5   DOJI0641NC   USD     8,519.04       8,519.04     06-May-05
  03-Jul-05   0   HONG KONG SHUERTAI CO. LTD.   HONG KONG
IM440599/05
  TD605500060283-5   DOJI0642NC   USD     100,525.90       100,525.90    
06-May-05   03-Jul-05   0   HONG KONG SHUERTAI CO. LTD.   HONG KONG
IM440600/05
  TD605500060284-5   DOJI0643NC   USD     226,774.15       226,774.15    
06-May-05   03-Jul-05   0   HONG KONG SHUERTAI CO. LTD.   HONG KONG
IM440601/05
  TD605500060285-5   DOJI0644LL   USD     89,227.15       89,227.15    
06-May-05   26-Jun-05   0   HONG KONG SHUERTAI CO. LTD   HONG KONG
IM440602/05
  TD605500060286-5   DOJI0645LL   USD     3,366.00       3,366.00     06-May-05
  05-Jun-05   0   HONG KONG SHUERTAI CO. LTD   HONG KONG
IM440614/05
  TD605500060287-5   DOJI00646NM   USD     35,298.10       35,298.10    
06-May-05   15-Jun-05   0   JAY ONE TRADING CORP.   KOREA REPUBLIC
IM440603/05
  TD605500060288-5   DOJI0648LL   USD     29,046.00       29,046.00    
06-May-05   20-Jun-05   0   WORLD FORTUNE INTERNATIONAL CO   BRIT.VIRGIN ISLAND
IM440604/05
  TD605500060289-5   DOJI0649LL   USD     13,029.50       13,029.50    
06-May-05   10-Jun-05   0   WORLD FORTUNE INTERNATIONAL CO   BRIT.VIRGIN ISLAND
IM440605/05
  TD605500060290-5   DOJI0650NM   USD     33,001.20       33,001.20    
06-May-05   06-Jun-05   0   MOTONG TEXTILE CO LTD   TAIWAN
IM440606/05
  TD605500060291-5   DOJI0651NM   USD     181,577.46       181,577.46    
06-May-05   22-Aug-05   0   PEARL BUYING SERVICES (PVT) LTD   BANGLADESH
IM440607/05
  TD605500060292-5   DOJI0652NC   USD     60,564.00       60,564.00    
06-May-05   26-Jun-05   0   WORLD FORTUNE INTERNATIONAL CO   BRIT. VIRGIN ISLAND

 



--------------------------------------------------------------------------------



 



     

         
(BANK OF AMERICA LOGO) [y85661y8566102.gif]
  Outstanding Report — Import LC   Report as of 11-May-05
Page 10 of 10

                                                                  Outstanding  
                          Lc Ref No   CAR Ref   Customer Ref   Curr   Balance  
  USD Eqv     Issue Date   Expiry Date   Tenor   Beneficiary   Ben Country
IM440608/05
  TD605500060293-5   DOJI0653EP   USD     32,445.00       32,445.00    
06-May-05   26-Jun-05   0   WORLD FORTUNE INTERNATIONAL CO   BRIT VIRGIN ISLAND
JM440609/05
  TD605500060294-5   DOJI0654NC   USD     32,187.50       32,187.50    
06-May-05   01-Jul-05   0   WORLD FORTUNE INTERNATIONAL CO   BRIT VIRGIN ISLAND
IM440610/05
  TD605500060295-5   DOJI0655NC   USD     18,879.90       18.879.90    
06-May-05   26-Jun-05   0   WORLD FORTUNE INTERNATIONAL CO   BRIT.VIRGIN ISLAND
IM440612/05
  TD605500060297-5   DOJI0657BA   USD     6,724.66       6,724.66     06-May-05
  25-May-05   0   JACK TAN   HONG KONG
IM440613/05
  TD605500060298-5   DOJI0658BA   USD     6,086.34       6,086.34     06-May-05
  30-May-05   0   JACK TAN   HONG KONG
IM440617/05
  TD605500060299-5   DOJI0659NM   USD     334,335.60       334,335.60    
06-May-05   09-Jun-05   0   JACK TAN   HONG KONG
IM440618/05
  TD605500060300-5   DOJI0660BA   USD     216,036.82       216,036.82    
06-May-05   09-Aug-05   0   HONG KONG SHUERTAI CO. LTD   HONG KONG
IM440619/05
  TD605500060301-5   DOJI0661NM   USD     48,837.60       48,837.60    
06-May-05   25-May-05   0   SEJEE COMPANY LTD   HONG KONG
IM440620/05
  TD605500060302-5   DOJI0662NM   USD     37,203.60       37,203.60    
06-May-05   16-Jul-05   0   REALTY TEXTILES CO., LTD   HONG KONG
IM440616/05
  TD605500060304-5   DOJI00664NM   USD     23,896.00       23,896.00     06-May
05   15-Jun-05   0   BNS INC.   KOREA REPUBLIC
IM440360/05
  TD605500060256-5   DOJI06152678JJ   USD     94,760.00       94,760.00    
09-May-05   30-Jun-05   0   BL GARMENT MFG   MADAGASCAR
IM440361/05
  TD605500060257-5   DOJI06162677JJ   USD     46,692.99       46,692.99    
09-May-05   05 Jul-05   0   EZ. CO, LTD   TAIWAN
IM440362/05
  TD605500060258-5   DOJI06172676JJ   USD     40,116.44       40,116.44    
09-May-05   14-Jun-05   0   E.Z. CO. LTD.   TAIWAN
IM440611/05
  TD605500060296-5   DOJI0656BA   USD     75,396.00       75,396.00    
09-May-05   15-Jul-05   0   NOAH FABRIC NEW YORK   UNITED STATES
IM440621/05
  TD605500060303-5   DOJI0663NM   USD     50,490.60       50,490.60    
09-May-05   11-Jul-05   0   REALTY TEXTILES CO., LTD.   HONG KONG
IM440382/05
  TD605500060264-5   DOJI0623ME933   USD     288,848.95       288,848.95    
10-May-05   20-Aug-05   0   GRAND HING KNITTING FACTORY LTD.   HONG KONG
IM441082/05
  TD605500060305-5   DOJI0655LL   USD     42,307.25       42,307.25    
11-May-05   18-Jun-05   0   JINGSU INTERNATIONAL TRADING CO.   HONG KONG
IM441083/05
  TD605500060306-5   DOJI0666RR   USD,     21,753.60       21,753.60    
11-May-05   05-Jun-05   0   JAY ONE TRADING CORP   KOREA REPUBLIC

 



--------------------------------------------------------------------------------



 



     
(Citigroup LOGO) [y85661y8566103.gif]
Outstanding Import Letters of Credit by Citibank LC Reference

             
Customer Base Number
   949148   Branch Code    712
Customer Name
  KASPER ASL LTD   Branch Name   HONG KONG CITIBANK

                      Citibank LC Reference   Exporter Name   Tenor Type  
Issuance Date   Original Amount Importer LC Reference   Exporter Country   Tenor
Terms   Expiry Date   Outstanding Amount
5814556070
  HYUNJIN APPAREL CO., LTD.   Sight   12/29/2004   252,025.26 USD
1257 JEV34RJ2
  REPUBLIC OF KOREA       05/03/2005   1.00 USD
 
                   
5814556081
  CHINA UNION (CASHMERE) INTL GROUP   Sight   01/03/2005   5,061,771.00 USD
1268JK4263
  HONG KONG       07/27/2005   5,061,771.00 USD
 
                   
5815554682
  HEMPEL CHINA LIMITED   Sight   01/12/2005   201,896.24 USD
0033JK4265
  PEOPLE’S REPUBLIC OF CHINA       05/03/2005   1.00 USD
 
                   
5815554713
  JINSE CO., LTD.   Sight   01/13/2005   42,555.18 USD
0064CHR0107
  REPUBLIC OF KOREA       06/04/2005   124,405.68 USD
 
                   
5815554714
  SEOKJIN CO., LTD.   Sight   01/13/2005   16,572.00 USD
0065AKNY0103EU
  REPUBLIC OF KOREA       05/28/2005   20,362.56 USD
 
                   
5815554804
  SEOKJIN CO., LTD.   Sight   02/02/2005   76,617.64 USD
0156AKNY0126
  REPUBLIC OF KOREA       05/29/2005   238,078.63 USD
 
                   
5815554873
  KWIN HING KNITTING FACTORY LTD..   Sight   02/18/2005   135,862.26 USD
0225JK5093
  HONG KONG       04/30/2005   31,040.20 USD
 
                   
5815554883
  TAI FUNG TEXTILES CO., LTD   Sight   02/21/2005   87,891.50 USD
0235AC00415
  HONG KONG       05/12/2005   4,240.61 USD
 
                   
5815554884
  TAI FUNG TEXTILES CO., LTD   Sight   02/21/2005   81,729.50 USD
0236AC00416
  HONG KONG       05/27/2005   5,007.32 USD
 
                   
5815554895
  OPIFICIO TESSILE   Sight   02/24/2005   24,735.00 USD
0247AC00419
  ITALIAN REPUBLIC       05/05/2005   0.00 USD
 
                   
5815554921
  A.O. TEXTILE INC.   Sight   03/09/2005   35,500.00 USD
0273AL00481
  UNITED STATES OF AMERICA       05/02/2005   0.00 USD
 
                   
5815554928
  HEMPEL CHINA LIMITED   Sight   03/09/2005   47,774.96 USD
0280JK5131
  PEOPLE’S REPUBLIC OF CHINA       06/04/2005   33,792.24 USD
 
                   
5815554930
  HANSAE CO., LTD.   Sight   03/09/2005   70,030.46 USD
0282JEV25JE1
  REPUBLIC OF KOREA       05/05/2005   111,134.96 USD

         
Report Date 05/12/2005 08:07:10 (EDT)
  DAILY OUTSTANDING   1 of 17

 



--------------------------------------------------------------------------------



 



     
Outstanding Import Letters of Credit by Citibank LC Reference

             
Customer Base Number
   949148   Branch Code    712
Customer Name
  KASPER ASL LTD   Branch Name   HONG KONG CITIBANK

                      Citibank LC Reference   Exporter Name   Tenor Type  
Issuance Date   Original Amount Importer LC Reference   Exporter Country   Tenor
Terms   Expiry Date   Outstanding Amount
5815554932
  HANSAE CO., LTD.   Sight   03/09/2005   121,231.66 USD
0284JEV033AA
  REPUBLIC OF KOREA       05/29/2005   293,648.81 USD
 
                   
5815554936
  DO DO FAHSION LTD.   Sight   03/11/2005   332,348.36 USD
0288DD012/05
  HONG KONG       05/09/2005   822,237.60 USD
 
                   
5815554938
  PT CITRAABADI SEJATI.   Sight   03/11/2005   99,276.46 USD
0290JK5139
  REPUBLIC OF INDONESIA       05/02/2005   67,910.62 USD
 
                   
5815554943
  UNIMIX LTD.   Sight   03/11/2005   93,286.64 USD
0295JK5112
  HONG KONG       04/30/2005   156,029.88 USD
 
                   
5815554946
  CHINA TING GARMENT MFG(GROUP)LTD.,,   Sight   03/11/2005   717,094.82 USD
0298JK5103
  HONG KONG       04/30/2005   230,802.22 USD
 
                   
5815554950
  HEMPEL CHINA LIMITED   Sight   03/11/2005   38,835.68 USD
0302JK5127
  PEOPLE’S REPUBLIC OF CHINA       06/04/2005   38,835.68 USD
 
                   
5815554952
  JEANLY (HK) LTD.   Sight   03/11/2005   16,886.76 USD
0304JK5108
  HONG KONG       05/30/2005   16,886.76 USD
 
                   
5815554953
  FORNTON KNITTING CO LTD..   Sight   03/11/2005   188,866.85 USD
0305JK5095
  HONG KONG       05/04/2005   188,866.85 USD
 
                   
5815554956
  HANSAE CO., LTD.   Sight   03/11/2005   244,814.88 USD
0308JEV26JE1
  REPUBLIC OF KOREA       05/22/2005   453,726.32 USD
 
                   
5815554957
  JIN YOUNG INDUSTRIAL CO., LTD..   Sight   03/11/2005   35,377.68 USD
0309SH0303
  REPUBLIC OF KOREA       05/11/2005   35,377.68 USD
 
                   
5815554960
  AUTOMOBILE FASHIONS CO., LTD.   Sight   03/17/2005   79,524.22 USD
0312JK5113
  HONG KONG       05/15/2005   79,524.22 USD
 
                   
5815554961
  LAI KO KNITTING FACTORY LIMITED   Sight   03/17/2005   45,668.46 USD
0313JK5116
  HONG KONG       04/30/2005   45,668.46 USD
 
                   
5815554962
  ERDOS GROUP(HONG KONG) CO., LTD.   Sight   03/17/2005   222,353.38 USD
0314JK5118
  HONG KONG       05/10/2005   222,353.38 USD

         
Report Date 05/12/2005 08:07:10 (EDT)
  DAILY OUTSTANDING   2 of 17

 



--------------------------------------------------------------------------------



 



     
Outstanding Import Letters of Credit by Citibank LC Reference

                     
Customer Base Number
  949148     Branch Code   712  
Customer Name
  KASPER ASL LTD   Branch Name   HONG KONG CITIBANK

                      Citibank LC Reference   Exporter Name   Tenor Type  
Issuance Date   Original Amount Importer LC Reference   Exporter Country   Tenor
Terms   Expiry Date   Outstanding Amount
5815554963
  TAI KEI KNITTERS LTD.   Sight   03/17/2005   65,982.69 USD
0315JK5119
  HONG KONG       04/30/2005   65,982.69 USD
 
                   
5815554964
  HENFIELD ENTERPRISES LIMITED   Sight   03/17/2005   90,758.40 USD
0316JK5129
  HONG KONG       04/30/2005   90,758.40 USD
 
                   
5815554965
  HENFIELD ENTERPRISES LIMITED   Sight   03/17/2005   18,555.00 USD
0317JK5130
  HONG KONG       04/30/2005   18,555.00 USD
 
                   
5815554966
  UNITEX FASHION (CHINA) LIMITED..   Sight   03/17/2005   32,416.40 USD
0318JK5146
  HONG KONG       04/30/2005   32,416.40 USD
 
                   
5815554967
  FORNTON KNITTING CO LTD..   Sight   03/17/2005   86,376.88 USD
0319JK5071
  HONG KONG       04/30/2005   86,376.88 USD
 
                   
5815554968
  UNITEX FASHION (CHINA) LIMITED .   Sight   03/17/2005   58,974.16 USD
0320JK5120
  HONG KONG       04/30/2005   58,974.16 USD
 
                   
5815554969
  PT. UNGARAN SARI GARMENTS.   Sight   03/17/2005   31,784.21 USD
0321JK5144
  REPUBLIC OF INDONESIA       05/03/2005   1,023.10 USD
 
                   
5815554970
  HIGH FASHION GARMENTS CO. LTD..   Sight   03/17/2005   66,913.00 USD
0322JK5134
  HONG KONG       05/03/2005   53,676.25 USD
 
                   
5815554971
  FABRICA DE MALHAS UNIVERSAL LDA.   Sight   03/17/2005   124,624.96 USD
0323JK5106
  MACAU       04/30/2005   124,624.96 USD
 
                   
5815554972
  MAINFIELD DEVELOPMENT CO., LTD..   Sight   03/17/2005   150,909.84 USD
0324JK5143
  HONG KONG       04/30/2005   106,133.64 USD
 
                   
5815554973
  SLC CO., LTD.   Sight   03/17/2005   11,040.00 USD
0325AKNY0308
  REPUBLIC OF KOREA       05/06/2005   658.00 USD
 
                   
5815554974
  SLC CO., LTD.   Sight   03/17/2005   34,987.00 USD
0326AKAK0224
  REPUBLIC OF KOREA       05/06/2005   0.00 USD
 
                   
5815554975
  SLC CO., LTD.   Sight   03/17/2005   73,726.00 USD
0327AKNY0303
  REPUBLIC OF KOREA       05/06/2005   0.00 USD
 
                   

Report Date 05/12/2005 08:07:10 (EDT)   DAILY OUTSTANDING   3 of 17

 



--------------------------------------------------------------------------------



 



     
Outstanding Import Letters of Credit by Citibank LC Reference

                     
Customer Base Number
  949148     Branch Code   712  
Customer Name
  KASPER ASL LTD   Branch Name   HONG KONG CITIBANK

                      Citibank LC Reference   Exporter Name   Tenor Type  
Issuance Date   Original Amount Importer LC Reference   Exporter Country   Tenor
Terms   Expiry Date   Outstanding Amount
5815554976
  LANIFICIO MOESSMER SPA   Sight   03/18/2005   56,903.40 USD
0328AE00364
  ITALIAN REPUBLIC       05/17/2005   56,903.40 USD
 
                   
5815554977
  LANIFICIO TEXCO S.P.A.   Sight   03/17/2005   434,875.00 USD
0329AE00351
  ITALIAN REPUBLIC       05/28/2005   515,875.00 USD
 
                   
5815554978
  CUCCIRELLI/C. SPA   Sight   03/17/2005   122,947.50 USD
0330AE00371
  ITALIAN REPUBLIC       05/31/2005   144,157.00 USD
 
                   
5815554979
  CUCCIRELLI/C.   Sight   03/17/2005   145,898.80 USD
0331AE00355
  ITALIAN REPUBLIC       05/14/2005   145,898.80 USD
 
                   
5815554980
  NEILL JOHNSTONE LTD.,   Sight   03/17/2005   51,979.20 USD
0332AE00369
  UNITED KINGDOM OF GREAT BRITAIN AND       05/05/2005   51,979.20 USD
 
                   
5815554982
  BONOTTO S.P.A   Sight   03/17/2005   67,599.00 USD
0334AE00361
  ITALIAN REPUBLIC       05/23/2005   81,756.00 USD
 
                   
5815554984
  LANERIE PIERO TONELLA SRL   Sight   03/17/2005   100,040.00 USD
0336AE00349
  ITALIAN REPUBLIC       05/17/2005   100,040.00 USD
 
                   
5815554985
  AMOR TESSUTO S.A.   Sight   03/17/2005   54,520.00 USD
0337AC00503
  EASTERN REPUBLIC OF URUGUAY       06/06/2005   54,520.00 USD
 
                   
5815554990
  LANIFICIO TEXCO S.P.A.   Sight   03/17/2005   4,970.00 USD
0342AE00372
  ITALIAN REPUBLIC       05/10/2005   0.00 USD
 
                   
5815554993
  ONETEX CORP.   Sight   03/17/2005   22,750.00 USD
034WA00216
  REPUBLIC OF KOREA       05/01/2005   1,375.00 USD
 
                   
5815554994
  ONETEX CORP.   Sight   03/17/2005   47,060.00 USD
0346WA00218
  REPUBLIC OF KOREA       04/29/2005   7,480.20 USD
 
                   
5815554997
  MITSUI BUSSAN TEXTILE CO., LTD..   Sight   03/23/2005   3,255.12 USD
0349AE00414
  JAPAN       05/12/2005   0.00 USD
 
                   
5815554998
  LANIFICIO BARTOLINI SESTILIO SPA   Sight   03/23/2005   22,277.50 USD
0350AE00368
  ITALIAN REPUBLIC       05/10/2005   22,277.50 USD
 
                   

Report Date 05/12/2005 08:07:10 (EDT)   DAILY OUTSTANDING   4 of 17

 



--------------------------------------------------------------------------------



 



     
Outstanding Import Letters of Credit by Citibank LC Reference

                     
Customer Base Number
  949148     Branch Code   712  
Customer Name
  KASPER ASL LTD   Branch Name   HONG KONG CITIBANK

                      Citibank LC Reference   Exporter Name   Tenor Type  
Issuance Date   Original Amount Importer LC Reference   Exporter Country   Tenor
Terms   Expiry Date   Outstanding Amount
5815554999
  KEN TRADING.   Sight   03/23/2005   5,929.05 USD
0351AE00410
  JAPAN       04/30/2005   0.00 USD
 
                   
5815555000
  MITSUI BUSSAN TEXTILE CO., LTD.   Sight   03/23/2005   11,400.48 USD
0352AE00389
  JAPAN       05/15/2005   0.00 USD
 
                   
5815555001
  MALISYS S.R.L.   Sight   03/23/2005   198,801.80 USD
0353AE00375
  ITALIAN REPUBLIC       06/10/2005   198,801.80 USD
 
                   
5815555002
  LANIFICIO BARTOLINI SESTILIO SPA   Sight   03/23/2005   23,820.00 USD
0354AE00367
  ITALIAN REPUBLIC       05/25/2005   23,820.00 USD
 
                   
5815555004
  TEXTILE IMPORTS LLC   Sight   03/23/2005   31,457.50 USD
0356AC00446
  UNITED STATES OF AMERICA       05/20/2005   31,457.50 USD
 
                   
5815555007
  KWIN HING KNITTING FACTORY LTD..   Sight   03/23/2005   5,460.00 USD
0359JK5117
  HONG KONG       04/30/2005   5,460.00 USD
 
                   
5815555009
  PT. UNGARAN SARI GARMENTS.   Sight   03/23/2005   16,316.52 USD
0361JK5147
  REPUBLIC OF INDONESIA       05/17/2005   16,316.52 USD
 
                   
5815555010
  HIGH FASHION GARMENTS CO. LTD..   Sight   03/23/2005   40,256.32 USD
0362JK5133
  HONG KONG       05/17/2005   40,256.32 USD
 
                   
5815555014
  LIENS GROUP (ASIA) CO., LTD..   Sight   03/23/2005   295,157.20 USD
0366JK5155
  THAILAND       05/11/2005   409,109.98 USD
 
                   
5815555015
  GREAT HARVEST LTD.   Sight   03/23/2005   101,039.52 USD
0368GH013/05
  HONG KONG       05/04/2005   146,377.33 USD
 
                   
5815555017
  HT TRADING LIMITED   Sight   03/23/2005   265,031.75 USD
0370HTK019/05
  MACAU       05/08/2005     265,031.75 USD
 
                   
5815555021
  HOJEON LIMITED   Sight   03/23/2005   453,518.62 USD
0374AK05BR0001
  REPUBLIC OF KOREA       05/18/2005   62,470.39 USD
 
                   
5815555022
  HONGS INTERNATIONAL LIMITED   Sight   03/23/2005   62,910.46 USD
0375PAUL0317
  REPUBLIC OF KOREA       05/06/2005     2,534.65 USD
 
                   

Report Date 05/12/2005 08:07:10 (EDT)   DAILY OUTSTANDING   5 of 17

 



--------------------------------------------------------------------------------



 



     
Outstanding Import Letters of Credit by Citibank LC Reference

                     
Customer Base Number
  949148     Branch Code   712  
Customer Name
  KASPER ASL LTD   Branch Name   HONG KONG CITIBANK

                      Citibank LC Reference   Exporter Name   Tenor Type  
Issuance Date   Original Amount Importer LC Reference   Exporter Country   Tenor
Terms   Expiry Date   Outstanding Amount
5815555023
  POONGIN TRADING CO., LTD..   Sight   03/23/2005   187,187.20 USD
0376AKAK0321
  REPUBLIC OF KOREA       05/06/2005   187,187.20 USD
 
                   
5815555024
  SAMKWANG APPAREL CORP..   Sight   03/23/2005   177,962.58 USD
0377AKAK0321A
  REPUBLIC OF KOREA       05/06/2005   177,962.58 USD
 
                   
5815555025
  SAMKWANG APPAREL CORP. .   Sight   03/23/2005   70,963.78 USD
0378AKAK0321B
  REPUBLIC OF KOREA       05/06/2005   70,963.78 USD
 
                   
5815555026
  EUHA INTERNATIONAL LTD.   Sight   03/23/2005   22,952.40 USD
0379AKAK0321C
  REPUBLIC OF KOREA       05/06/2005   22,952.40 USD
 
                   
5815555027
  PAN PACIFIC CO., LTD.   Sight   03/23/2005   36,970.00 USD
0380JEV38LY1
  REPUBLIC OF KOREA       05/09/2005   36,970.00 USD
 
                   
5815555028
  TREMO LTD.   Sight   03/23/2005   32,500.00 USD
0381WA00221
  REPUBLIC OF KOREA       05/05/2005   510.00 USD
 
                   
5815555030
  RUNNING TEXTILE HOLDINGS LTD.   Sight   03/25/2005   18,634.50 USD
0382AL00491
  TAIWAN, PROVINCE OF ROC       04/30/2005   18,634.50 USD
 
                   
5815555031
  K.M. TEXTILE CORPORATION.   Sight   03/25/2005   29,351.40 USD
0383KU00330
  REPUBLIC OF KOREA       05/10/2005   0.00 USD
 
                   
5815555032
  EXSA EXPORT SANAYI MAMULLERI SATIS   Sight   03/25/2005   11,020.00 USD
0384AC00507
  TURKEY       06/09/2005   11,020.00 USD
 
                   
5815555033
  PARAMOUNT TEXTEIS INDUSTRIA E   Sight   03/25/2005   175,224.00 USD
0385AC00423
  FEDERATIVE REPUBLIC OF BRAZIL       05/25/2005   9,275.70 USD
 
                   
5815555034
  EFFETEX SRL.   Sight   03/25/2005   19,950.00 USD
0386AC00487
  ITALIAN REPUBLIC       05/11/2005   0.00 USD
 
                   
5815555035
  TRISTATE TRADING LIMITED   Sight   03/29/2005   1,205,108.65 USD
0387FNJ1MA25
  MACAU       05/10/2005   992,675.16 USD
 
                   
5815555037
  FLORA FASHIONS FTY   Sight   03/29/2005   23,781.65 USD
0389FL007/05
  HONG KONG       05/07/2005   10,359.65 USD
 
                   

Report Date 05/12/2005 08:07:10 (EDT)   DAILY OUTSTANDING   6 of 17

 



--------------------------------------------------------------------------------



 



     
Outstanding Import Letters of Credit by Citibank LC Reference

                     
Customer Base Number
  949148     Branch Code   712  
Customer Name
  KASPER ASL LTD   Branch Name   HONG KONG CITIBANK

                      Citibank LC Reference   Exporter Name   Tenor Type  
Issuance Date   Original Amount Importer LC Reference   Exporter Country   Tenor
Terms   Expiry Date   Outstanding Amount
5815555042
  SAVERIO INTERNATIONAL LIMITED.   Sight   03/29/2005   100,053.86 USD
0394JK5162
  HONG KONG       05/25/2005   100,053.86 USD
 
                   
5815555043
  HEMPEL CHINA LIMITED   Sight   03/29/2005   401,841.89 USD
0395JK5145
  PEOPLE’S REPUBLIC OF CHINA       05/07/2005   401,841.89 USD
 
                   
5815555044
  DONG HAN INTERNATIONAL CO., LTD.   Sight   03/29/2005   707,465.82 USD
0396AK05BR003
  REPUBLIC OF KOREA       05/08/2005   297,790.75 USD
 
                   
5815555045
  DONG HAN INTERNATIONAL CO., LTD.   Sight   03/30/2005   33,152.89 USD
0397AK05BR005
  REPUBLIC OF KOREA       05/08/2005   21,097.31 USD
 
                   
5815555046
  EUHA INTERNATIONAL LTD.   Sight   03/30/2005   58,277.12 USD
0398AKPRE-0321R
  REPUBLIC OF KOREA       06/20/2005   5,132.80 USD
 
                   
5815555047
  HT TRADING LIMITED   Sight   03/30/2005   25,267.00 USD
0399HTR004/05
  MACAU       05/01/2005   25,267.00 USD
 
                   
5815555048
  FLORA FASHIONS FTY   Sight   03/30/2005   28,054.91 USD
0400FL-006/05
  HONG KONG       05/07/2005   12,220.91 USD
 
                   
5815555049
  MERIM CORP.   Sight   03/30/2005   89,469.47 USD
0401JK5166
  REPUBLIC OF KOREA       06/29/2005   89,469.47 USD
 
                   
5815555050
  LANIFICIO FALIERO SARTI/FIGLI SPA   Sight   04/04/2005   170,287.15 USD
0402AE00409
  ITALIAN REPUBLIC       05/25/2005   276,734.95 USD
 
                   
5815555051
  LANIFICIO FALIERO SARTI/FIGLI SPA   Sight   03/31/2005   11,655.00 USD
0403AE00376
  ITALIAN REPUBLIC       05/15/2005   11,655.00 USD
 
                   
5815555052
  LAN LUIGI BOGGIO CASERO SRL   Sight   03/31/2005   12,740.00 USD
0404AE00385
  ITALIAN REPUBLIC       05/10/2005   12,740.00 USD
 
                   
5815555053
  KIMTEKS TEKSTIL INSAAT SAN. VE TIC.   Sight   03/31/2005   246,983.50 USD
0405AC00512
  TURKEY       05/17/2005   231,914.52 USD
 
                   
5815555054
  TAECHANG ENTERPRISE CO., LTD.   Sight   03/31/2005   139,425.00 USD
0406AC00523
  REPUBLIC OF KOREA       06/14/2005   139,425.00 USD
 
                   

Report Date 05/12/2005 08:07:10 (EDT)   DAILY OUTSTANDING   7 of 17

 



--------------------------------------------------------------------------------



 



     
Outstanding Import Letters of Credit by Citibank LC Reference

                     
Customer Base Number
  949148     Branch Code   712  
Customer Name
  KASPER ASL LTD   Branch Name   HONG KONG CITIBANK

                      Citibank LC Reference   Exporter Name   Tenor Type  
Issuance Date   Original Amount Importer LC Reference   Exporter Country   Tenor
Terms   Expiry Date   Outstanding Amount
5815555058
  PT CITRAABADI SEJATI.   Sight   04/04/2005   114,444.06 USD
0410JK5164
  REPUBLIC OF INDONESIA       05/31/2005   94,039.07 USD
 
                   
5815555059
  SHANGHAI SILK GROUP CO., LTD..   Sight   04/04/2005   18,810.60 USD
0411JK5168
  PEOPLE’S REPUBLIC OF CHINA       04/30/2005   18,810.60 USD
 
                   
5815555060
  YOOPOONG CORPORATION   Sight   04/04/2005   153,408.00 USD
0412JK5150
  REPUBLIC OF KOREA       06/13/2005   153,408.00 USD
 
                   
5815555061
  WILFORD KNITWEAR FACTORY LIMITED.   Sight   04/04/2005   45,350.00 USD
0413JK5161
  HONG KONG       05/15/2005   48,650.00 USD
 
                   
5815555062
  WILFORD KNITWEAR FACTORY LIMITED.   Sight   04/04/2005   4,770.00 USD
0414JK5167
  HONG KONG       05/15/2005   4,770.00 USD
 
                   
5815555063
  HIGH FASHION GARMENTS CO. LTD..   Sight   04/04/2005   119,440.00 USD
0415JK5151
  HONG KONG       05/20/2005   119,440.00 USD
 
                   
5815555064
  DONG HAN INTERNATIONAL CO., LTD.   Sight   04/04/2005   50,547.00 USD
0416AK05BR006
  REPUBLIC OF KOREA       05/15/2005   50,547.00 USD
 
                   
5815555065
  NEW WORLD SOURCING GROUP, INC.   Sight   04/11/2005   36,465.00 USD
0417KU00334
  UNITED STATES OF AMERICA       05/14/2005   36,465.00 USD
 
                   
5815555067
  TRISTATE TRADING LIMITED   Sight   04/08/2005   262,121.89 USD
0419FNJ1MA26
  MACAU       05/31/2005   263,219.17 USD
 
                   
5815555068
  TOMWELL COMPANY.   Sight   04/08/2005   255,078.50 USD
0420TM021/005
  HONG KONG       05/13/2005   255,078.50 USD
 
                   
5815555069
  DO DO FAHSION LTD.   Sight   04/08/2005   358,998.85 USD
0421DD016/05
  HONG KONG       05/20/2005   358,998.85 USD
 
                   
5815555070
  HT TRADING LIMITED   Sight   04/08/2005   14,780.00 USD
0422HTK022/05
  MACAU       05/22/2005   14,780.00 USD
 
                   

Report Date 05/12/2005 08:07:10 (EDT)   DAILY OUTSTANDING   8 of 17

 



--------------------------------------------------------------------------------



 



Outstanding Import Letters of Credit by Citibank LC Reference

             
Customer Base Number
   949148   Branch Code    712
Customer Name
  KASPER ASL LTD   Branch Name   HONG KONG CITIBANK

                      Citibank LC Reference   Exporter Name   Tenor Type  
Issuance Date   Original Amount Importer LC Reference   Exporter Country   Tenor
Terms   Expiry Date   Outstanding Amount
5815555071
  KEYABLE INTERNATIONAL LTD.   Sight   04/08/2005   61,406.80 USD
0423JK5109
  HONG KONG       05/30/2005   0.00 USD
 
                   
5315555072
  DO DO FAHSION LTD.   Sight   04/08/2005   47,996.62 USD
0424JK5177
  HONG KONG       06/14/2005   47,996.62 USD
 
                   
5815555075
  DO DO FAHSION LTD.   Sight   04/08/2005   305,295.90 USD
0426DD015/05
  HONG KONG       05/20/2005   305,295.90 USD
 
                   
5815555077
  WONDERFUL INTL GROUP (HK) LTD.   Sight   04/08/2005   291,981.51 USD
0428WF009/05
  HONG KONG       05/15/2005   367,964.89 USD
 
                   
5815555078
  HANSAE CO., LTD.   Sight   04/08/2005   193,624.58 USD
0429JEV01BR24
  REPUBLIC OF KOREA       06/09/2005   193,624.58 USD
 
                   
5815555079
  MITSUI BUSSAN TEXTILE CO., LTD..   Sight   04/11/2005   64,053.00 USD
0430AC00527
  JAPAN       05/25/2005   41,877.07 USD
 
                   
5815555080
  TAI FUNG TEXTILES CO., LTD   Sight   04/11/2005   2,745.00 USD
0431AC00546
  HONG KONG       06/15/2005   19,718.25 USD
 
                   
5815555081
  TAI FUNG TEXTILES CO., LTD   Sight   04/11/2005   28,565.00 USD
0432AC00499
  HONG KONG       05/02/2005   776.33 USD
 
                   
5815555082
  BRADLEE INTERNATIONAL LTD.   Sight   04/11/2005   28,810.00 USD
0433AC00531
  UNITED STATES OF AMERICA       05/31/2005   28,810.00 USD
 
                   
5815555083
  E. PECCIAND C SPA   Sight   04/11/2005   51,012.50 USD
0434AE00381
  ITALIAN REPUBLIC       05/10/2005   15,675.00 USD
 
                   
5815555084
  LAN LUIGI BOGGIO CASERO SRL   Sight   04/11/2005   34,440.00 USD
0435AE00373
  ITALIAN REPUBLIC       05/27/2005   34,440.00 USD
 
                   
5815555086
  FLORA FASHIONS FTY   Sight   04/15/2005   33,909.33 USD
0436FL-008/05
  HONG KONG       05/25/2005   33,909.33 USD
 
                   
5815555087
  WONDERFUL INTL GROUP (HK) LTD.   Sight   04/15/2005   104,709.51 USD
0437FW007/05
  HONG KONG       05/10/2005   79,028.63 USD

  Report Date 05/12/2005 08:07:10 (EDT)   DAILY OUTSTANDING   9 of 17

 



--------------------------------------------------------------------------------



 



Outstanding Import Letters of Credit by Citibank LC Reference

             
Customer Base Number
   949148   Branch Code    712
Customer Name
  KASPER ASL LTD   Branch Name   HONG KONG CITIBANK

                      Citibank LC Reference   Exporter Name   Tenor Type  
Issuance Date   Original Amount Importer LC Reference   Exporter Country   Tenor
Terms   Expiry Date   Outstanding Amount
5815555088
  KAYEE FASHION FTY LTD.   Sight   04/15/2005   6,713.97 USD
0438KYL0050
  HONG KONG       05/15/2005   6,713.97 USD
 
                   
5815555089
  TOP SUCCESS INDUSTRIAL LIMITED.   Sight   04/15/2005   90,047.00 USD
0439JK5104
  HONG KONG       06/14/2005   34,264.55 USD
 
                   
5815555090
  CHINAMINE TRADING LTD.   Sight   04/15/2005   114,408.03 USD
0440JK5169
  HONG KONG       05/13/2005   114,408.03 USD
 
                   
5815555091
  TOP SUCCESS INDUSTRIAL LIMITED.   Sight   04/15/2005   47,916.60 USD
0441JK5182
  HONG KONG       05/15/2005   403.20 USD
 
                   
5815555092
  TOP SUCCESS INDUSTRIAL LIMITED.   Sight   04/15/2005   19,951.20 USD
0442JK5183
  HONG KONG       05/05/2005   19,951.20 USD
 
                   
5815555093
  PLATINUM 2000 LIMITED   Sight   04/15/2005   28,552.84 USD
0443JK5186
  HONG KONG       05/03/2005   28,552.84 USD
 
                   
5815555094
  CHINAMINE TRADING LTD.   Sight   04/15/2005   40,446.00 USD
0444JK5187
  HONG KONG       05/03/2005   40,446.00 USD
 
                   
5815555096
  HIGH FASHION GARMENTS CO. LTD..   Sight   04/15/2005   887,141.00 USD
0445JK5123
  HONG KONG       06/02/2005   887,141.00 USD
 
                   
5815555097
  FABRICA DE MALHAS UNIVERSAL LDA.   Sight   04/15/2005   140,717.66 USD
0446JK5178
  MACAU       05/30/2005   140,717.66 USD
 
                   
5815555098
  HT TRADING LIMITED   Sight   04/15/2005   59,194.00 USD
0447HTK026/05
  MACAU       05/22/2005   59,194.00 USD
 
                   
5815555099
  HT TRADING LIMITED   Sight   04/15/2005   215,756.80 USD
0448HTK025/05
  MACAU       05/15/2005   215,756.80 USD
 
                   
5815555100
  HT TRADING LIMITED   Sight   04/15/2005   45,600.00 USD
0449HTK024/05
  MACAU       05/15/2005   45,600.00 USD
 
                   
5815555101
  HT TRADING LIMITED   Sight   04/20/2005   159,447.50 USD
0450HTK020/05
  MACAU       06/05/2005   159,447.50 USD

  Report Date 05/12/2005 08:07:10 (EDT)   DAILY OUTSTANDING   10 of 17

 



--------------------------------------------------------------------------------



 



Outstanding Import Letters of Credit by Citibank LC Reference

             
Customer Base Number
   949148   Branch Code    712
Customer Name
  KASPER ASL LTD   Branch Name   HONG KONG CITIBANK

                      Citibank LC Reference   Exporter Name   Tenor Type  
Issuance Date   Original Amount Importer LC Reference   Exporter Country   Tenor
Terms   Expiry Date   Outstanding Amount
5815555102
  JINSE CO., LTD.   Sight   04/21/2005   477,234.12 USD
0451CHR0310
  REPUBLIC OF KOREA       06/14/2005   477,234.12 USD
 
                   
5815555103
  HYUNJIN APPAREL CO., LTD.   Sight   04/20/2005   211,937.24 USD
0452JEV01BR26
  REPUBLIC OF KOREA       05/22/2005   211,937.24 USD
 
                   
5815555104
  HYUNJIN APPAREL CO., LTD.   Sight   04/20/2005   335,741.71 USD
0453JEV63HR3
  REPUBLIC OF KOREA       07/21/2005   606,979.88 USD
 
                   
5815555105
  HANSAE CO., LTD.   Sight   04/20/2005   107,789.80 USD
0454JEV059AA
  REPUBLIC OF KOREA       06/28/2005   139,731.80 USD
 
                   
5815555106
  EUHA INTERNATIONAL LTD.   Sight   04/20/2005   86,043.60 USD
0455PAUL0408LC
  REPUBLIC OF KOREA       08/05/2005   86,043.60 USD
 
                   
5815555107
  JINSE CO., LTD.   Sight   04/20/2005   182,343.41 USD
0456CHR0404EU
  REPUBLIC OF KOREA       06/04/2005   195,959.41 USD
 
                   
5815555108
  LUNG KAE GARMENT COMPANY   Sight   04/20/2005   213,398.62 USD
0457JK5184
  HONG KONG       05/16/2005   213,398.62 USD
 
                   
5815555109
  HENFIELD ENTERPRISES LIMITED   Sight   04/20/2005   39,300.00 USD
0458JK5173
  HONG KONG       05/30/2005   39,300.00 USD
 
                   
5815555110
  YOOPOONG CORPORATION   Sight   04/20/2005   42,750.00 USD
0459JK5149
  REPUBLIC OF KOREA       06/15/2005   42,750.00 USD
 
                   
5815555111
  LIENS GROUP (ASIA) CO., LTD.   Sight   04/20/2005   29,450.00 USD
0460JK5154
  THAILAND       05/31/2005   29,450.00 USD
 
                   
5815555112
  DATAS IND. LTD.   Sight   04/20/2005   29,920.00 USD
0461JK5192
  HONG KONG       06/01/2005   29,920.00 USD
 
                   
5815555113
  WONDERFUL INTL GROUP (HK) LTD.   Sight   04/20/2005   290,202.56 USD
0462FW008/05
  HONG KONG       05/26/2005   290,202.56 USD
 
                   
5815555114
  DO DO FASHION LTD.   Sight   04/20/2005   564,852.23 USD
0463DD017/05
  HONG KONG       06/13/2005   564,852.23 USD

  Report Date 05/12/2005 08:07:10 (EDT)   DAILY OUTSTANDING   11 of 17

 



--------------------------------------------------------------------------------



 



Outstanding Import Letters of Credit by Citibank LC Reference

             
Customer Base Number
   949148   Branch Code    712
Customer Name
  KASPER ASL LTD   Branch Name   HONG KONG CITIBANK

                      Citibank LC Reference   Exporter Name   Tenor Type  
Issuance Date   Original Amount Importer LC Reference   Exporter Country   Tenor
Terms   Expiry Date   Outstanding Amount
5815555115
  NUANCE INDUSTRIES INC.   Sight   04/21/2005   68,780.00 USD
0464KU00324
  UNITED STATES OF AMERICA       05/20/2005   68,780.00 USD
 
                   
5815555116
  TREMO LTD.   Sight   04/21/2005   12,750.00 USD
0465WA00234
  REPUBLIC OF KOREA       06/04/2005   12,750.00 USD
 
                   
5815555117
  LANIFICIO MARIO BELLUCCI SPA   Sight   04/21/2005   24,220.00 USD
0466AE00383
  ITALIAN REPUBLIC       05/30/2005   24,220.00 USD
 
                   
5815555118
  EFFEPIERRE SPA   Sight   04/21/2005   61,222.20 USD
0467AE00365
  ITALIAN REPUBLIC       06/09/2005   61,222.20 USD
 
                   
5815555119
  LANIFICIO LUIGI BOTTO S.P.A.   Sight   04/27/2005   239,401.00 USD
0468AE00378
  ITALIAN REPUBLIC       07/05/2005   239,401.00 USD
 
                   
5815555121
  HT TRADING LIMITED   Sight   04/27/2005   25,670.00 USD
0470HTK028/05
  MACAU       06/05/2005   25,670.00 USD
 
                   
5815555122
  TRISTATE TRADING LIMITED   Sight   04/27/2005   270,468.85 USD
0471FNJ1VT27R01
  MACAU       06/17/2005   270,468.85 USD
 
                   
5815555123
  TRISTATE TRADING LIMITED   Sight   04/27/2005   723,113.11 USD
0472FNJ1MA27R01
  MACAU       06/21/2005   782,535.11 USD
 
                   
5815555124
  DO DO FASHION LTD.   Sight   04/27/2005   296,363.47 USD
0473DD018/05
  HONG KONG       06/20/2005   296,363.47 USD
 
                   
5815555125
  GREAT HARVEST LTD.   Sight   04/27/2005   169,551.86 USD
0474GH014/05
  HONG KONG       06/22/2005   175,991.86 USD
 
                   
5815555126
  LAI’S KNITWEAR MFG. LTD..   Sight   04/27/2005   21,450.00 USD
0475JK5191
  HONG KONG       06/08/2005   21,450.00 USD
 
                   
5815555127
  BUSINESS FAITH INT’L LTD.   Sight   04/27/2005   30,957.00 USD
0476JK5174
  HONG KONG       06/07/2005   30,957.00 USD
 
                   
5815555128
  LIENS GROUP (ASIA) CO., LTD.   Sight   04/27/2005   30,629.50 USD
0477JK5179
  THAILAND       07/05/2005   30,629.50 USD

  Report Date 05/12/2005 08:07:10 (EDT)   DAILY OUTSTANDING   12 of 17

 



--------------------------------------------------------------------------------



 



     
Outstanding Import Letters of Credit by Citibank LC Reference

             
Customer Base Number
  949148   Branch Code   712
Customer Name
  KASPER ASL LTD   Branch Name   HONG KONG CITIBANK

                      Citibank LC Reference   Exporter Name   Tenor Type  
Issuance Date   Original Amount Importer LC Reference   Exporter Country   Tenor
Terms   Expiry Date   Outstanding Amount
5815555129
  KONG SHING KNITTING FACTORY.   Sight   04/27/2005   84,394.55 USD
0478JK5181
  HONG KONG       06/07/2005   84,394.55 USD
 
                   
5815555130
  PAK TAK KNITTING/GARMENT FTY. LTD.   Sight   04/27/2005   21,237.50 USD
0479JK5193
  HONG KONG       05/15/2005   21,237.50 USD
 
                   
5815555131
  CHINAMINE TRADING LTD.   Sight   04/27/2005   131,817.90 USD
0480JK5188
  HONG KONG       05/15/2005   131,817.90 USD
 
                   
5815555132
  FORTUNE MINT LIMITED,   Sight   04/27/2005   47,884.64 USD
0481JK5107
  HONG KONG       06/14/2005   47,884.64 USD
 
                   
5815555133
  FORTUNE MINT LIMITED,   Sight   04/27/2005   36,714.36 USD
0482JK5194
  HONG KONG       06/14/2005   36,714.36 USD
 
                   
5815555134
  TOMWELL COMPANY.   Sight   04/27/2005   986,891.64 USD
0483JK5195
  HONG KONG       06/14/2005   986,891.64 USD
 
                   
5815555135
  WONDERFUL INTL GROUP (HK) LTD.   Sight   04/27/2005   276,036.10 USD
0484JK5197
  HONG KONG       06/15/2005   276,036.10 USD
 
                   
5815555136
  DONG HAN INTERNATIONAL CO., LTD.   Sight   04/27/2005   104,026.88 USD
0485AK05BR007
  REPUBLIC OF KOREA       06/12/2005   104,026.88 USD
 
                   
5815555137
  HANSAE CO., LTD.   Sight   04/27/2005   12,321.12 USD
0486JEV062AA
  REPUBLIC OF KOREA       06/09/2005   228,677.49 USD
 
                   
5815555138
  PAN PACIFIC CO., LTD.   Sight   04/27/2005   406,309.98 USD
0487JEV68SH1
  REPUBLIC OF KOREA       06/27/2005   406,309.98 USD
 
                   
5815555139
  PAN PACIFIC CO., LTD.   Sight   04/27/2005   180,559.00 USD
0488JEV73SH1
  REPUBLIC OF KOREA       06/10/2005   180,559.00 USD
 
                   
5815555140
  UNITEX FASHION (CHINA) LIMITED.   Sight   05/05/2005   109,693.44 USD
0489JK5176
  HONG KONG       06/14/2005   109,693.44 USD
 
                   
5815555141
  WONDERFUL INTL GROUP (HK) LTD.   Sight   05/05/2005   38,918.61 USD
0490JK5210
  HONG KONG       06/06/2005   38,918.61 USD

          Report Date 05/12/2005 08:07:10 (EDT)   DAILY OUTSTANDING   13 of 17

 



--------------------------------------------------------------------------------



 



     
Outstanding Import Letters of Credit by Citibank LC Reference

             
Customer Base Number
  949148   Branch Code   712
Customer Name
  KASPER ASL LTD   Branch Name   HONG KONG CITIBANK

                      Citibank LC Reference   Exporter Name   Tenor Type  
Issuance Date   Original Amount Importer LC Reference   Exporter Country   Tenor
Terms   Expiry Date   Outstanding Amount
5815555142
  KAYEE FASHION FTY LTD.   Sight   05/05/2005   29,352.72 USD
0491JK5211
  HONG KONG       06/01/2005   29,352.72 USD
 
                   
5815555143
  HIGH FASHION GARMENTS CO. LTD.   Sight   05/05/2005   60,049.35 USD
0492JK5208
  HONG KONG       06/04/2005   60,049.35 USD
 
                   
5815555144
  SLITHER LTD.   Sight   05/05/2005   17,356.00 USD
0493JK5172
  HONG KONG       06/14/2005   17,356.00 USD
 
                   
5815555145
  KWIN HING KNITTING FACTORY LTD.   Sight   05/05/2005   100,175.01 USD
0494JK5189
  HONG KONG       06/14/2005   100,175.01 USD
 
                   
5815555146
  LAI KO KNITTING FACTORY LIMITED   Sight   05/05/2005   92,662.31 USD
0495JK5190
  HONG KONG       06/14/2005   92,662.31 USD
 
                   
5815555147
  PAN PACIFIC CO., LTD.   Sight   05/05/2005   28,216.00 USD
0496JEV062AB
  REPUBLIC OF KOREA       06/20/2005   28,216.00 USD
 
                   
5815555148
  MITSUI BUSSAN TEXTILE CO., LTD.   Sight   05/05/2005   9,475.40 USD
0497AC00549
  JAPAN       05/25/2005   9,475.40 USD
 
                   
5815555149
  TAI FUNG TEXTILES CO., LTD   Sight   05/06/2005   69,455.00 USD
0497AC00550
  HONG KONG       06/05/2005   69,455.00 USD
 
                   
5815555150
  AKSU IPLIK DOKUMAVE BOYAAPRE TURKEY   Sight   05/06/2005   32,214.00 USD
0498AC00578
          05/25/2005   32,214.00 USD
 
                   
5815555151
  TAI FUNG TEXTILES CO., LTD HONG KONG   Sight   05/06/2005   41,403.75 USD
0499AC00535
          06/24/2005   41,403.75 USD
 
                   
5815555152
  LANIFICIO NUOVO RIVERA S.P.A.   Sight   05/06/2005   60,180.00 USD
0501AC00544
  ITALIAN REPUBLIC       06/16/2005   60,180.00 USD
 
                   
5815555153
  KEN TRADING.   Sight   05/06/2005   178,717.50 USD
0502AC00530
  JAPAN       06/21/2005   178,717.50 USD
 
                   
5815555154
  EXSA EXPORT SANAYI MAMULLERI SATIS   Sight   05/06/2005   228,952.50 USD
0503AC00510
  TURKEY       06/09/2005   228,952.50 USD

          Report Date 05/12/2005 08:07:10 (EDT)   DAILY OUTSTANDING   14 of 17

 



--------------------------------------------------------------------------------



 



     
Outstanding Import Letters of Credit by Citibank LC Reference

             
Customer Base Number
  949148   Branch Code   712
Customer Name
  KASPER ASL LTD   Branch Name   HONG KONG CITIBANK

                      Citibank LC Reference   Exporter Name   Tenor Type  
Issuance Date   Original Amount Importer LC Reference   Exporter Country   Tenor
Terms   Expiry Date   Outstanding Amount
5815555155
  MALIBU TEXTILES, INC.   Sight   05/06/2005   1,911.00 USD
0504AC00584
  UNITED STATES OF AMERICA       05/25/2005   1,911.00 USD
 
                   
5815555156
  CANEPA TESSITURA SERICA SPA   Sight   05/06/2005   16,647.75 USD
0505VE00238
  ITALIAN REPUBLIC       05/30/2005   16,647.75 USD
 
                   
5815555157
  FORTUNE MINT LIMITED,   Sight   05/12/2005   48,016.10 USD
0506JK5107
  HONG KONG       06/14/2005   48,016.10 USD
 
                   
5815555158
  KA YEE FASHION FTY LTD.   Sight   05/12/2005   81,214.88 USD
0507JK5233
  HONG KONG       06/30/2005   81,214.88 USD
 
                   
5815555159
  TRISTATE TRADING LIMITED   Sight   05/12/2005   52,707.11 USD
0508FNJ1VT26
  MACAU       05/30/2005   52,707.11 USD
 
                   
5815555160
  VADAT FASHION FACTORY LIMITED   Sight   05/12/2005   59,580.00 USD
0509JK5214
  HONG KONG       06/01/2005   59,580.00 USD
 
                   
5815555161
  YOOPOONG CORPORATION   Sight   05/12/2005   16,800.00 USD
0510JK5212
  REPUBLIC OF KOREA       06/02/2005   16,800.00 USD
 
                   
5815555162
  YOOPOONG CORPORATION   Sight   05/12/2005   109,460.00 USD
0511JK5213
  REPUBLIC OF KOREA       06/17/2005   109,460.00 USD
 
                   
5815555163
  WONDERFUL INTL GROUP (HK) LTD.   Sight   05/12/2005   116,939.40 USD
0512JK5228
  HONG KONG       06/14/2005   116,939.40 USD
 
                   
5815555164
  KA YEE FASHION FTY LTD.   Sight   05/12/2005   12,111.81 USD
0513JK5246
  HONG KONG       06/08/2005   12,111.81 USD
 
                   
5815555165
  DONG HAN INTERNATIONAL CO., LTD.   Sight   05/12/2005   193,841.90 USD
0514AK05BR008
  REPUBLIC OF KOREA       07/17/2005   193,841.90 USD
 
                   
5815555166
  HT TRADING LIMITED   Sight   05/12/2005   231,847.11 USD
0515HTK030/05
  MACAU       06/12/2005   231,847.11 USD          

          Report Date 05/12/2005 08:07:10 (EDT)   DAILY OUTSTANDING   15 of 17

 



--------------------------------------------------------------------------------



 



     
Outstanding Import Letters of Credit by Citibank LC Reference

                          Count for   949148   193        
 
  Total Number of Transactions       193            
 
  Total Outstanding Amount for       USD   28,319,202.61 USD

          Report Date 05/12/2005 08:07:10 (EDT)   DAILY OUTSTANDING   16 of 17

 



--------------------------------------------------------------------------------



 



     

Import L/C — Outstanding: by Bank Reference   12 May 2005 JONES APPAREL
GROUP-NINEWEST   8:28 AM

                                                  Issue   Expiry   Currency  
Outstanding Amount   Outstanding Fleet Reference   Jones Apparel Ref  
Beneficiary Name   Date   Date   Code   in L/C Currency   Amount in USD
01387078
  GV0060   HITECH TEXTILE LLC   11 Feb 2004   15 Jul 2004   USD     2,159,033.57
      2,159,033.57  
64035922
  GV0105   DEFIANCE TRADING LLC   17 Mar 2004   24 Jun 2004   USD     311,283.48
      311,283.48  
 
                                   
 
          Grand Totals:       Count:     2       2,470,317.05  

Selection Criteria:

      Page 1 of 1   ImpBalBk.rpt

 



--------------------------------------------------------------------------------



 



Schedule 7.1(b)
Subsidiaries and Capitalization

                      State/Country             Name of Corporation   of
Incorporation   Type of Shares   Shares Authorized   Shares Issued and
Outstanding
Apparel Testing Services, Inc.
  New Jersey   Common   1,000   100
Asia Expert Limited
  Hong Kong   HK$   500,000   100
Barney’s, Inc.
  New York   Common   15,000   8,560
 
      Preferred   400,000   N/A
 
      Prior Preferred   50,000   N/A
Barneys America (Chicago) Lease Corp.
  Delaware   Common   1,000   100
Barneys America, Inc.
  Delaware   Common   1,000   1,000
Barneys Asia Co LLC
  Delaware   Membership Interest**   N/A   N/A
Barneys New York, Inc.
  Delaware   Common   1,000   1,000
Barneys (CA) Lease Corp.
  Delaware   Common   1,000   100
Barneys (NY) Lease Corp.
  Delaware   Common   1,000   100
Basco All-American Sportswear Corp.
  New York   Common   200   100
BNY Licensing Corp.
  Delaware   Common   1,000   200
Exportex de Mexico, S.A. de C.V.
  Mexico   Common   1,000   1,000
Greater Durango, S. de R.L. de C.V.
  Mexico   Common   3,000   3,000
Import Technology of Texas, Inc.
  Texas   Common   500,000   1,000
JAG Management Services, Inc.
  Delaware   Common   200   60
Jones Apparel Group Canada, LP (Limited Partnership)
  Canada           .1% is owned by Jones Canada Inc., as general partner; and
476 partnership units are owned by Jones Apparel Group Canada ULC, as limited
partner
Jones Apparel Group Canada ULC (Unlimited Liability Company)
  Canada   Common   100,000,000   171,500
Jones Apparel Group Holdings, Inc.
  Delaware   Common   1,000   1,000
Jones Apparel Group, Inc.
  Pennsylvania   Common   201,000,000   122,077,942*
Jones Apparel Group USA, Inc.
  Pennsylvania   Common   1,000   1,000
Jones Apparel of Texas, Ltd. (Limited Partnership)
  Texas           .5% is owned by Import Technology of Texas, Inc. and 99.5% is
owned by Sun Apparel, Inc.
Jones Canada Inc.
  Canada   Common   Unlimited   100
Jones Factor Company
  Delaware   Common   1,000   1,000
Jones Holding Inc. (formerly known as Kasper Holdings, Inc.)
  Delaware   Common   1,000   100
Jones International Limited
  Hong Kong   Common   100   100
Jones Investment Co. Inc.
  Delaware   Common   200   100
Jones Management Service Company
  Delaware   Common   1,000   1,000
Jones Retail Corporation
  New Jersey   Common   1,000   100
Kasper, Ltd.
  Delaware   Common   1,000   100
Kasper Europe, Ltd.
  Delaware   Common   1,500   100
Lion Licensing, Ltd
  Delaware   Common   1,000   100
Maquilas Pami, S.A. de C.V.
  Mexico   Common   100   100
Manufacturera Sun Apparel, S. de R.L. de C.V.
  Mexico   Common   3,000   3,000
Maxwell Footwear of California, Inc.
  Delaware   Common   1,000   100
McNaughton Apparel Group Inc.(formerly known as Norton McNaughton of Squire,
Inc.)
  New York   Common   15,000   10,000
 
      Preferred A   200,000   200,000
Nine West Accessories (HK) Limited
  Hong Kong   Ordinary   10,000   2
Nine West Canada Corporation (in liquidation)
  Canada   Common   Unlimited   1
Nine West Development Corporation
  Delaware   Common   3,000   1,000
Nine West Footwear Corporation
  Delaware   Common   3,000   1,000
Nine West Group Italy S.r.l. (in liquidation)
  Italy   Ordinary   20,000,000   20,000
Nine West Melbourne Pty Ltd
  Australia   Ordinary   100,000   100
N.M. Squire Limited
  Kenya   Shillings   20 Shillings   2
Sun Apparel, Inc.
  Delaware   Common   200   200
Victoria + Co International Ltd.
  Delaware   Common   1,000   1,000
Victoria + Co Ltd.
  Rhode Island   Common   50,000   3,450

 

*   This outstanding amount is as of 3/18/05.   **   BNY Licensing Corp. owns
70% interest

 



--------------------------------------------------------------------------------



 



Schedule 7.1(n)
Material Adverse Change
None

 



--------------------------------------------------------------------------------



 



Schedule 7.1(p)
Page 1 of 5
JON ES APPAREL GROUP, INC.
SCHEDULE OF DEBT
AS OF APRIL 30, 2005

                        Interest Rate     Balance at 4/30  
Jones Apparel Group USA, Inc.
                 
Bank of America
               
(Tennessee warehouses)
  Various     $ 666,666  
Capital Leases
               
Equipment
  Various     $ 14,717,388  
7.875% Senior Notes due 2006
    7.875 %   $ 224,649,582  
4.250% Senior Notes due 2009
    4.250 %   $ 249,791,081  
5.125% Senior Notes due 2014
    5.125 %   $ 249,799,625  
6.125% Senior Notes due 2034
    6.125 %   $ 249,566,720    
Nine West Group, Inc.
                 
8.375% Series B Senior Notes due 2005
    8.375 %   $ 129,585,807  
Barneys
                 
9.000% Senior Secured Note due 2006
    9.000 %   $ 3,335,855    
Jones Retail Corporation
                 
Capital Leases
               
Equipment
  Various     $ 571,778    
McNaughton
                 
Capital Lease
               
(Virginia warehouse)
    7.20 %   $ 24,323,227    
Jones Management Service
                 
Capital Leases
               
Equipment
  Various     $ 2,438,955    
Jones International Limited
                 
Capital Leases
               
Equipment
  Various     $ 25,440  

 



--------------------------------------------------------------------------------



 



Schedule 7.1(p)
JON ES APPAREL GROUP, INC.
SCHEDULE OF DEBT
AS OF APRIL 30, 2005

                      Interest Rate     Balance at 4/30  
Jones Apparel Group USA, Inc.
                 
Bank of America
               
(Tennessee warehouses)
  Various     $ 666,666  
Capital Leases
               
Equipment
  Various     $ 14,717,388    
7.875% Senior Notes due 2006
    7.875 %   $ 224,649,582  
4.250% Senior Notes due 2009
    4.250 %   $ 249,791,081  
5.125% Senior Notes due 2014
    5.125 %   $ 249,799,625  
6.125% Senior Notes due 2034
    6.125 %   $ 249,566,720    
Nine West Group, Inc.
                 
8.375% Series B Senior Notes due 2005
    8.375 %   $ 129,585,807    
Barneys
                 
9.000% Senior Secured Note due 2006
    9.000 %   $ 3,335,855    
Jones Retail Corporation
                 
Capital Leases
               
Equipment
  Various     $ 571,778    
McNaughton
                 
Capital Lease
               
(Virginia warehouse)
    7.20 %   $ 24,323,227    
Jones Management Service
                 
Capital Leases
               
Equipment
  Various     $ 2,438,955    
Jones International Limited
                 
Capital Leases
               
Equipment
  Various     $ 25,440  

 



--------------------------------------------------------------------------------



 



JONES APPAREL GROUP, INC.
SCHEDULE OF INTERCOMPANY DEBT
AS OF APRIL 30, 2005

                 
Jones Apparel Group USA, Inc.
               
Due to Jones Canada
  $ 5,914,142          
Due to Lion Licensing, LTD
    28,096          
Due to Nine West Footwear
    1,078,354,225          
Due to Jones Apparel of Texas
    241,669,644          
Due to RL Management, Inc.
    1,374,003          
Due to Jones Investment Company
    103,714,153          
Due to Apparel Testing Services
    1,859,123          
Due to Jones Factor Company
    1,887          
Due to Victoria
    6,836,440          
 
             
 
            1,439,751,713  
 
               
Nine West Footwear
               
Due to Jones Apparel Group, Inc.
  $ 1,535,654          
Due to Jones Canada
    4,305          
Due to Nine West Retail
    791,336,221          
Due to Jones Management Service Company
    25,061,097          
Due to Jones Investment Company
    1,096,350          
Due to Jones Apparel Group Holdings
    2,063,446          
Due to Nine West Development
    163,772,395          
 
             
 
            984,869,468  
 
               
Jones Apparel of Texas
               
Due to Jones Apparel Group, Inc.
  $ 15,208,537          
Due to Jones Apparel Group USA
    73,999,663          
Due to Jones Canada
    136,247          
Due to McNaughton Apparel
    2,367,231          
Due to Kasper
    8,834          
Due to Jones Management Service Company
    17,964,343          
Due to Jones Investment Company
    8,948,590          
Due to Apparel Testing Services
    105,923          
Due to Jones International Limited
    5,858,438          
Due to Nine West Retail
    13,475,857          
Due to Nine West Footwear
    888,453          
Due to Nine West Development
    97,871,120          
 
             
 
            236,833,236  
 
               
Barneys
               
Due to Jones Apparel Group USA
            102,090,463  

2



--------------------------------------------------------------------------------



 



                 
Jones Retail Corp.
               
Due to Jones Apparel Group USA
  $ 829,643,103          
Due to Jones Apparel Group, Inc.
    2,462,298          
Due to Kasper Europe
    104,822          
Due to Kasper
    93,796,694          
Due to Lion Licensing, LTD
    76,916          
Due to Nine West Footwear
    245,785          
Due to Nine West Development
    65,604,335          
Due to Jones Management Service Company
    8,415,261          
Due to Jones Investment Company
    96,005,407          
Due to Jones Factor Company
    2,941          
 
             
 
            1,096,357,562  
 
               
Jones Apparel Group Canada Inc.
               
Due to Jones Management Service Company
  $ 3,495          
Due to Jones Holding
    203,779,179          
Due to McNaughton Apparel
    26,636          
Due to Jones Retail Corporation
    3,402          
Due to Jones International Limited
    2,535,007          
Due to Jones Apparel Group, Inc.
    4,393,427          
 
             
 
            210,741,146  
 
               
Victoria + Co
               
Due to Kasper
  $ 2,000          
Due to Jones Investment Company
    18,777,675          
Due to Jones Apparel Group, Inc.
    1,097,273          
Due to Jones Apparel of Texas
    145,225          
Due to Jones Management Service Company
    35,026,009          
Due to Nine West Retail
    1,988,992          
Due to Nine West Development
    3,887,989          
Due to Nine West Footwear
    6,969,768          
 
             
 
            67,894,931  
 
               
McNaughton Apparel Group
               
Due to Nine West Retail
  $ 6,487,830          
Due to Jones Management Service Company
    14,148,927          
Due to Jones Apparel Group USA
    110,388,211          
Due to RL Management, Inc
    2,083          
Due to Victoria
    2,047,584          
Due to Nine West Footwear
    377,220          
Due to Apparel Testing Services
    253,682          
 
             
 
            133,705,537  
Jones Investment Company Inc.
               
Due to Kasper
  $ 37,710,115          
Due to Lion Licensing, LTD
    4,467,658          
Due to Nine West Retail
    41,970,199          
Due to McNaughton Apparel
    154,558,047          
Due to Jones Canada
    3,076          
Due to Apparel Testing Services
    130,000          
Due to Jones Apparel Group Holdings
    2,913,441          
 
             
 
            241,752,536  

3



--------------------------------------------------------------------------------



 



                 
Jones Apparel Group Holdings, Inc.
               
Due to Jones Apparel Group USA
  $ 762,759,632          
Due to Jones Apparel Group, Inc.
    119,529          
Due to Nine West Retail
    23,667,940          
Due to Jones Factor Company
    8          
Due to Nine West Melbourne Party
    4,234,446          
Due to Nine West Development
    585,345          
 
             
 
            791,366,900  
 
               
Jones Management Service Company
               
Due to Jones Apparel Group USA
  $ 55,315,697          
Due to RL Management, Inc.
    423,377          
Due to Nine West Development
    23,147,680          
Due to Jones Investment Company
    32,367,604          
Due to Jones Apparel Group Holdings
    283,913          
Due to Jones International Limited
    698,252          
 
             
 
            112,236,523  
 
               
Nine West Development Corp.
               
Due to Jones Investment Company
  $ 17,358,152          
Due to Nine West Footwear
    17,429,336          
Due to McNaughton Apparel
    92,158,944          
Due to Jones Apparel Group, USA
    10,136,965          
 
             
 
            137,083,397  
 
               
Nine West International — Canada
               
Due to Jones Apparel Group USA
  $ 12,425          
Due to Jones Retail Corporation
    148,189          
 
             
 
            160,614  
 
               
Nine West International — Hong Kong
               
Due to Jones Apparel Group USA
  $ 495          
Due to Jones Retail Corporation
    36,326          
 
             
 
            36,821  
 
               
Nine West International — Italy
               
Due to Jones Retail Corporation
            298,387  
 
               
Jones International, Ltd.
               
Due to Jones Apparel Group USA
  $ 8,990,826          
Due to Kasper
    2,416,925          
 
             
 
            11,407,751  
 
               
Jones Factor Company
               
Due to Jones Management Service Company
  $ 9,083          
Due to Nine West Development
    10,992          
 
            20,075  
 
               
Jones Apparel Group, Inc.
               
Due to Jones Apparel Group, USA
  $ 361,359,789          
Due to McNaughton Apparel
    13,357,267          
Due to Jones Apparel of Texas
    15,663          
Due to Jones Management Service Company
    234,565          
 
             
 
            374,967,284  

4



--------------------------------------------------------------------------------



 



                 
JAG Management Services
               
Due to Jones Apparel Group, Inc.
  $ 6,667          
Due to Jones Retail Corporation
    76,774          
 
             
 
            83,441  
 
               
Apparel Testing Services
               
Due to Jones Management Service Company
  $ 2,056,741          
Due to Nine West Development.
    432,572          
Due to Jones Retail Corporation
    198,251          
 
             
 
            2,687,564  
 
               
Kasper
               
Due to Jones Canada
  $ 6,955,056          
Due to Jones Apparel Group USA
    16,493,009          
Due to Jones Apparel Group, Inc.
    689,919          
Due to Jones Apparel of Texas
    8,512,259          
Due to Asia Expert LTD
    3,099,433          
Due to Nine West Footwear
    6,887,689          
Due to McNaughton Apparel
    438,673          
Due to Jones International Limited
    952,973          
Due to Jones Management Service Company
    6,496,081          
 
             
 
            50,525,092  
 
               
Lion Licensing
               
Due to Jones Management Service Company
  $ 160,307          
Due to Nine West Development
    11,438          
 
             
 
            171,745  
 
               
Jones Holding
               
Due to Jones Apparel Group USA
            100,000  
 
               
Asia Expert LTD
               
Due to Jones Apparel Group USA
            3,099,433  
 
               
Nine West Melbourne Party
               
Due to Jones Management Service Company
            138,789  
 
               
Hong Kong LTD
               
Due to Nine West Footwear
            619,360  
 
               
 
          $ 5,998,999,768  
 
             

5



--------------------------------------------------------------------------------



 



Schedule 7.1 (q)
Litigation
None

 



--------------------------------------------------------------------------------



 



Schedule 11.3
Existing Liens

1.  
Liens, if any, in respect of certain computer equipment, POS equipment,
warehouse equipment, copiers and other office equipment and office furniture
used by the Credit Parties and their Subsidiaries which are subject to leases,
which Liens, in the aggregate, do not have a Material Adverse Effect.
  2.  
Liens, if any, in respect of the intellectual property acquired pursuant to the
acquisition by Nine West Group Inc. of the footwear business of The United
States Shoe Corporation, which Liens, in the aggregate, do not have a Material
Adverse Effect.
  3.  
Liens in respect of the property acquired pursuant to the acquisition by Jones
Apparel Group, Inc. of Barneys New York, Inc., which Liens secure the 9.000%
Senior Secured Notes due 2006.

 



--------------------------------------------------------------------------------



 



Schedule 11.4
Page 1 of 3
JONES APPAREL GROUP, INC.
LOANS AND ADVANCES TO CONTRACTORS
AS OF APRIL 30, 2005

         
TOTAL LOANS AND ADVANCES TO CONTRACTORS
  $ 0  
 
     

 



--------------------------------------------------------------------------------



 



Schedule 11.4
Page 2 of 3
JONES APPAREL GROUP, INC.
LOANS AND ADVANCES TO EMPLOYEES
AS OF APRIL 30, 2005

         
SUN APPAREL
  $ 71,231    
JONES MANAGEMENT SERVICE COMPANY
  $ 30,646    
JONES CANADA
  $ 4,005  
 
     
 
       
TOTAL LOANS AND ADVANCES TO EMPLOYEES
  $ 105,882  
 
     

 



--------------------------------------------------------------------------------



 



Schedule 11.4
Page 3 of 3
JONES APPAREL GROUP, INC.
INVESTMENTS
AS OF APRIL 30, 2005

         
JAG USA
  $ 1,606,375  
JONES INVESTMENT
  $ 0  
 
     
 
       
TOTAL INVESTMENTS (including overnight deposits)
  $ 1,606,375  
 
     

 